Case 19-80064-TLS               Doc 1204 Filed 05/01/19 Entered 05/01/19 15:52:38                              Desc Main
                                        Document    Page 1 of 259


                            IN THE UNITED STATES BANKRUPTCY COURT
                                 FOR THE DISTRICT OF NEBRASKA

                                                                             )
In re:                                                                       ) Chapter 11
                                                                             )
SPECIALTY RETAIL SHOPS HOLDING CORP., et al.,1                               ) Case No. 19-80064-TLS
                                                                             )
                             Debtors.                                        ) (Jointly Administered)
                                                                             )

            ORDER (I) AUTHORIZING THE SALE OF THE DEBTORS’ OPTICAL
        BUSINESS, (II) AUTHORIZING THE ASSUMPTION AND ASSIGNMENT OF
             CERTAIN EXECUTORY CONTRACTS AND UNEXPIRED LEASES,
      (III) AUTHORIZING A SETTLEMENT OF CLAIMS AND CAUSES OF ACTION,
     (IV) GRANTING RELIEF RELATED TO THE WIND-DOWN OF THE DEBTORS’
            REMAINING OPERATIONS, AND (V) GRANTING RELATED RELIEF
                                                          2
             Upon consideration of the Motion of the above-captioned debtors and debtors in

 possession (the “Debtors”) for the entry of an order (this “Order”): (a) authorizing sale of the

 Acquired Assets (the “Transaction”) free and clear of liens, claims, interests, and encumbrances

 (collectively, excluding Assumed Liabilities (as defined below), the “Interests”) with any such

 Interests to attach to the proceeds thereof with the same validity and priority (under the

 Bankruptcy Code) as such Interests had immediately prior to the consummation of the


 1       The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
         number, are: Specialty Retail Shops Holding Corp. (0029); Pamida Stores Operating Co., LLC (6157); Pamida
         Transportation, LLC (4219); Penn-Daniels, LLC (0040); Place’s Associates’ Expansion, LLC (7526); Retained
         R/E SPE, LLC (6679); Shopko Finance, LLC (1152); Shopko Gift Card Co., LLC (2161); ShopKo Holding
         Company, LLC (0171); ShopKo Institutional Care Services Co., LLC (7112); ShopKo Optical Manufacturing,
         LLC (6346); ShopKo Properties, LLC (0865); ShopKo Stores Operating Co., LLC (6109); SVS Trucking, LLC
         (0592). The location of the Debtors’ service address is: 700 Pilgrim Way, Green Bay, Wisconsin 54304.

 2       Capitalized terms used herein and not otherwise defined shall have the meaning ascribed to them in the
         Debtors’ Motion for Entry of an Order (I) Authorizing the Sale of the Debtors’ Optical Business, (II)
         Authorizing the Assumption and Assignment of Certain Executory Contracts and Unexpired Leases, (III)
         Authorizing a Settlement of Claims and Causes of Action (IV) Granting Relief Related to the Wind-Down of the
         Debtors’ Remaining Operations, and (V) Granting Related Relief [Docket No. 1020] (the “Motion”), the
         Second Amended Joint Chapter 11 Plan of Specialty Retail Shops Holding Corp. and Its Debtor Affiliates
         [Docket No. 570] (as may be modified, amended, or supplemented from time to time, the “Plan”); the purchase
         agreement attached hereto as Exhibit A (the “Bidder APA”); or the Order (I) Establishing Bidding Procedures
         for the Plan Sponsors and (II) Granting Related Relief [Docket No. 385] (the “Bidding Procedures Order”),
         and the bidding procedures attached thereto (the “Bidding Procedures”), as applicable.
Case 19-80064-TLS        Doc 1204 Filed 05/01/19 Entered 05/01/19 15:52:38                   Desc Main
                                 Document    Page 2 of 259


 Transactions; (b) authorizing the assumption and assignment of certain executory contracts and

 unexpired leases to the Winning Bidder; (c) authorizing a settlement of claims and causes of

 action; (d) granting relief related to the wind-down of the Debtors’ remaining operations; and (e)

 granting related relief, all as more fully described in the Motion; and the Court having found that

 it has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334; and the Court having

 found that this is a core proceeding pursuant to 28 U.S.C. § 157(b)(2); and the Court having

 found that venue of this proceeding and the Motion in this district is proper pursuant to 28 U.S.C.

 §§ 1408 and 1409; and the Court having found that the Debtors provided due and proper notice

 that is adequate and appropriate under the particular circumstances; and the Court having held a

 hearing to consider the relief requested in the Motion and any objections or other responses to

 the relief requested therein (the “Hearing”) at which time all interested parties were offered an

 opportunity to be heard with respect to the Motion; and upon consideration of the record of the

 Hearing, and all proceedings had before the Court, the arguments of counsel made, and the

 evidence proffered and adduced, at the Hearing; and it appearing that due notice of the Motion

 and the form of this Order has been provided; and the Court having found and determined that

 the relief sought in the Motion relating to the Transaction is in the best interests of the Debtors’

 estates, their creditors, and other parties in interest, and that the legal and factual bases set forth

 in the Motion and at the Hearing establish just cause for the relief granted herein; and upon all of

 the proceedings had before the Court; and any objections or other responses to the relief

 requested herein having been withdrawn, resolved, or overruled on the merits; and after due

 deliberation and sufficient cause appearing therefor, it is HEREBY FOUND THAT:

                A.      The findings and conclusions set forth herein constitute the Court’s

 findings of fact and conclusions of law pursuant to Bankruptcy Rule 7052 made applicable to


                                                   2
Case 19-80064-TLS           Doc 1204 Filed 05/01/19 Entered 05/01/19 15:52:38                            Desc Main
                                    Document    Page 3 of 259


 this proceeding pursuant to Bankruptcy Rule 9014. To the extent any of the following findings

 of fact constitute conclusions of law, they are adopted as such. To the extent any of the

 following conclusions of law constitute findings of fact, they are adopted as such.

                  B.       The statutory and other legal predicates for the relief sought in the Motion

 are sections 105(a), 363 and 365 of the Bankruptcy Code, Bankruptcy Rules 2002, 6004, 6006,

 and 9019 and Local Rules 6004-1 and 9019-1.

                  C.       A fair and reasonable opportunity to object to and to be heard with respect

 to the Motion, the Transaction, and the relief requested in the Motion relating to the Transaction

 has been given, as required by the Bankruptcy Code and the Bankruptcy Rules, to all Persons3

 entitled to notice, including the following: (a) all parties who have requested notice in these

 chapter 11 cases pursuant to Bankruptcy Rule 2002; (b) all known holders of liens,

 encumbrances, and other claims secured by the Acquired Assets; and (c) counterparties to

 Assumed Contracts (“Contract Counterparties”). Notice of the Motion is sufficient notice of the

 Bidder APA and no other notice is required.

                  D.       The Debtors have demonstrated good, sufficient, and sound business

 purposes and justifications for this Court to grant the relief requested in the Motion relating to

 the Transaction (specifically, as set forth in and pursuant to the Bidder APA attached hereto as

 Exhibit A) and such other relief as is expressly set forth herein. The Debtors’ entry into and

 performance under the Bidder APA: (a) constitutes a sound and reasonable exercise of the

 Debtors’ business judgment and are in the best interests of the Debtors, their estates, their

 creditors, and all other parties in interest; (b) provides value to and are beneficial to the Debtors’

 3   “Person” means an individual, a partnership, a corporation, a limited liability company, an association, a joint
     stock company, a trust, a joint venture, an unincorporated organization, or any other entity, including any
     governmental authority (meaning any federal, state, local, or foreign government or governmental or regulatory
     authority, agency, board, bureau, commission, court, department, or other governmental entity) or any group of
     any of the foregoing.
                                                         3
Case 19-80064-TLS        Doc 1204 Filed 05/01/19 Entered 05/01/19 15:52:38                  Desc Main
                                 Document    Page 4 of 259


 estates, and are in the best interests of the Debtors and their stakeholders; and (c) is reasonable

 and appropriate under the circumstances. Business justifications for the Transactions include the

 following: (a) the Bidder APA constitutes the highest and best offer received for the Acquired

 Assets; (b) the Bidder APA presents the best opportunity to maximize the value of the Acquired

 Assets; (c) unless the Transaction and all of the other transactions contemplated by the Bidder

 APA is concluded expeditiously, as provided for pursuant to the Bidder APA, recoveries to

 creditors may be materially diminished; and (d) the value of the Debtors’ estates will be

 maximized through sale of the Acquired Assets pursuant to the Bidder APA.

                E.      This Order constitutes a final order within the meaning of 28 U.S.C. §

 158(a). To the extent any inconsistency arises between this Order and the Bidder APA, this

 Order shall control.

                F.      The Debtors and their advisors (i) engaged in a robust and extensive

 marketing and sale process, and (ii) conducted a fair and open sale process. The sale process and

 the Bidding Procedures were non-collusive, duly noticed, pursued diligently and in good faith,

 and provided a full, fair, and reasonable opportunity for any entity to make an offer to purchase

 the Acquired Assets. The total consideration provided by the Winning Bidder, upon the terms

 and conditions set forth in the Bidder APA (including the form and total consideration to be

 realized by the Debtors pursuant to the Bidder APA), is the highest and best offer received by the

 Debtors and constitutes fair value, fair, full, and adequate consideration, reasonably equivalent

 value and reasonable market value for the Acquired Assets for purposes of the Bankruptcy Code,

 the Uniform Fraudulent Transfer Act, the Uniform Fraudulent Conveyance Act, and the other

 laws of the United States, any state, territory, or possession thereof, or the District of Columbia.




                                                   4
Case 19-80064-TLS           Doc 1204 Filed 05/01/19 Entered 05/01/19 15:52:38                              Desc Main
                                    Document    Page 5 of 259


                  G.       Under the facts and circumstances of these chapter 11 cases, the purchase

 price for the Acquired Assets is fair and reasonable.

                  H.       The Bidder APA was proposed, negotiated, and entered into based upon

 arm’s length bargaining, without collusion or fraud, and in good faith as that term is used in

 sections 363(m) and 364(e) of the Bankruptcy Code.

                  I.       The Winning Bidder is a purchaser in good faith with respect to the

 Acquired Assets, as that term is used in sections 363(m) and 364(e) of the Bankruptcy Code and,

 as such, is entitled to all the protections afforded thereby. The Debtors were free to deal with

 any other party interested in buying the Acquired Assets on behalf of the Debtors’ estates. The

 Bidder APA and the transactions contemplated therein were negotiated, proposed, and entered

 into by the Debtors and the Winning Bidder in good faith, without collusion and from arm’s-

 length bargaining positions.

                  J.       The Winning Bidder is not, and will not be, a mere continuation of, or

 successor to, and is not holding itself out as a mere continuation of, or successor to, the Debtors

 in any respect, and there is no continuity of enterprise between the Debtors or the Winning

 Bidder. The Transactions do not amount to a consolidation, merger, or de facto merger of the

 Winning Bidder and the Debtors.               No Winning Bidder or any of its Affiliates4 and their

 respective successors, assigns, members, partners, principals, and shareholders (or equivalent)

 shall assume or in any way be responsible for any obligation or liability of any Debtor (or any

 Affiliates thereof) and/or any Debtor’s estate, including any obligation under any labor practice

 agreement, except as expressly provided in the Bidder APA or herein.


 4   “Affiliate” means, with respect to any specified Person, any other Person that directly, or indirectly through one
     or more intermediaries, controls, is controlled by, or is under common control with, such specified Person,
     where “control” means the power, directly or indirectly, to direct or cause the direction of the management and
     policies of another Person, whether through the ownership of voting securities, by contract, or otherwise.
                                                          5
Case 19-80064-TLS       Doc 1204 Filed 05/01/19 Entered 05/01/19 15:52:38                 Desc Main
                                Document    Page 6 of 259


                K.      The Transactions neither impermissibly restructure the rights of the

 Debtors’ creditors nor impermissibly dictate the terms of a liquidating plan of reorganization of

 the Debtors. The Transactions do not constitute a sub rosa plan.

                L.      The Agent for the Lenders has provided written consent for the disposition

 of the Acquired Assets to the Winning Bidder in accordance with this Order.

                M.      The Debtors may sell the Acquired Assets free and clear of all Interests,

 including all liens (including, to the extent permitted under the Bankruptcy Code, those related to

 the so-called “bulk sales,” “bulk transfer” and similar laws), claims (including those that

 constitute a “claim” as defined in section 101(5) of the Bankruptcy Code), rights (including

 reclamation rights, rights of first refusal, rights of first offer, or consent rights), liabilities,

 judgments, servitudes, encumbrances, options, purchase options, mortgages, subleases, charges,

 hypothecations, indentures, security interests, security agreements, loan agreements, instruments,

 conditional sale or other title retention agreements, pledges, demands, offsets, recoupment, rights

 of recovery, decrees of any court or foreign or domestic governmental entity, and other interests

 of any kind or nature whatsoever against the Debtors or the Acquired Assets, whether arising

 prior to or subsequent to the commencement of these chapter 11 cases, whether known or

 unknown, choate or inchoate, filed or unfiled, scheduled or unscheduled, noticed or unnoticed,

 recorded or unrecorded, perfected or unperfected, allowed or disallowed, contingent or non-

 contingent, liquidated or unliquidated, matured or unmatured, material or non-material, disputed

 or undisputed, and whether imposed by agreement, understanding, law, equity, or otherwise

 arising under or out of, in connection with, or in any way related to the Debtors, the Debtors’

 interests in the Acquired Assets, the operation of the Debtors’ businesses before the Closing

 (throughout this Order, as defined in the Bidder APA), or the transfer of the Debtors’ interests in


                                                  6
Case 19-80064-TLS       Doc 1204 Filed 05/01/19 Entered 05/01/19 15:52:38                 Desc Main
                                Document    Page 7 of 259


 the Acquired Assets to the Winning Bidder, because, in each case, one or more of the standards

 set forth in section 363(f)(1)-(5) of the Bankruptcy Code have been satisfied. Without limiting

 the generality of the foregoing, “Interests” shall include any and all liabilities or obligations

 whatsoever arising under or out of, in connection with, or in any way relating to: (a) any of the

 employee benefit plans, including any Interests related to unpaid contributions or current or

 potential withdrawal or termination liability; (b) the Worker Adjustment and Retraining

 Notification Act of 1988; or (c) any of the Debtors’ current and former employees. For the

 avoidance of doubt, and without limitation, the interests identified on Exhibit B attached hereto

 constitute Interests and the Acquired Assets may be sold free and clear of such Interests.

                N.     The total consideration provided by the Winning Bidder, upon the terms

 and conditions set forth in the Bidder APA (including the form and total consideration to be

 realized by the Debtors pursuant to the Bidder APA), reflects the Winning Bidder’s reliance on

 this Order to provide it, pursuant to sections 105(a) and 363(f) of the Bankruptcy Code, with title

 to and possession of the Acquired Assets free and clear of all Interests (including any potential

 derivative, vicarious, transferee, or successor liability claims) other than those liabilities

 expressly assumed under or pursuant to the Bidder APA (the "Assumed Liabilities").

                O.     The assumption and assignment of the Assumed Contracts is integral to

 the Bidder APA, is in the best interests of the Debtors and their estates, and represents the

 reasonable exercise of the Debtors’ sound business judgment. Specifically, the assumption and

 assignment of the Assumed Contracts (a) is necessary to sell the Acquired Assets to the Winning

 Bidder, (b) limits the losses suffered by Contract Counterparties, and (c) maximizes the

 recoveries to other creditors of the Debtors by limiting the amount of claims against the Debtors’

 estates by avoiding the rejection of the Assumed Contracts.


                                                  7
Case 19-80064-TLS         Doc 1204 Filed 05/01/19 Entered 05/01/19 15:52:38              Desc Main
                                  Document    Page 8 of 259


                 P.      Upon compliance with paragraph 32 of this Order, all the requirements of

 sections 363 and 365 of the Bankruptcy Code have been met with respect to the sales of the

 Acquired Assets and the assumption and assignment of the Assumed Contracts.                 Upon

 compliance with Paragraph 32, with respect to each of the Assumed Contracts, the Debtors will

 have met all requirements of section 365(b) of the Bankruptcy Code. Further, based on the

 arguments and representations of counsel made, and the evidence proffered and adduced, at the

 Hearing, the Winning Bidder has, subject to compliance with Paragraph 32, provided adequate

 assurance of future performance under the Assumed Contracts, in satisfaction of sections 365(b)

 and 365(f) of the Bankruptcy Code to the extent that any such assurance is required and not

 waived by the Contract Counterparties. Accordingly, upon compliance with Paragraph 32, the

 Assumed Contracts may be assumed by the Debtors and assigned to the Winning Bidder as

 provided for in the Bidder APA.

                 Q.      As of the Closing, the transfer of the Acquired Assets to the Winning

 Bidder will be a legal, valid, and effective transfer of the Acquired Assets, and will vest the

 Winning Bidder with all right, title, and interest of the Debtors in, and to, the Acquired Assets,

 free and clear of all Interests.

                 R.      The Debtors (a) have full corporate or limited liability company (as

 applicable) power and authority to execute the Bidder APA and all other documents

 contemplated thereby, and the Transactions have been duly and validly authorized by all

 necessary corporate action of the Debtors, (b) have all of the corporate or limited liability

 company (as applicable) power and authority necessary to consummate the transactions

 contemplated by the Bidder APA, and (c) upon entry of this Order, other than any consents




                                                 8
Case 19-80064-TLS         Doc 1204 Filed 05/01/19 Entered 05/01/19 15:52:38               Desc Main
                                  Document    Page 9 of 259


 identified in the Bidder APA (including with respect to antitrust matters), need no consent or

 approval from any other Person to consummate the Transaction.

                S.        The Transaction must be approved and consummated promptly in order to

 preserve the value of the Acquired Assets. Therefore, time is of the essence in consummating

 the Transaction, and the Debtors and Winning Bidder intend to close the Transactions as soon as

 reasonably practicable. The Debtors have demonstrated compelling circumstances and a good,

 sufficient, and sound business purpose and justification for the immediate approval and

 consummation of the transactions as contemplated by the Bidder APA. Accordingly, there is

 sufficient cause to lift the stay contemplated by Bankruptcy Rules 6004(h) and 6006(d) with

 regards to the transactions contemplated by this Order.

                T.        Based on the range of possible outcomes and the cost, delay, and

 uncertainty associated with further litigation, the Bidder APA, including any settlement of claims

 against the Debtors or causes of action held by the Debtors contained therein, is fair, well within

 the range of reasonableness, and cost-effective, and approval of the Bidder APA, including any

 settlement of claims against the Debtors or causes of action held by the Debtors contained

 therein, is warranted.

                U.        The Bidder APA, including any settlement of claims against the Debtors

 or causes of action held by the Debtors contained therein, should be approved.

                V.        The legal and factual bases set forth in the Motion and at the Hearing

 establish just cause for the relief granted herein.

                NOW THEREFORE, IT IS ORDERED THAT:




                                                       9
Case 19-80064-TLS       Doc 1204 Filed 05/01/19 Entered 05/01/19 15:52:38                Desc Main
                               Document    Page 10 of 259


                1.     The relief requested in the Motion relating to the Transaction is granted

 solely as set forth herein, and nothing herein shall be considered approval of the Sale Budget (as

 such term is used in the Motion).

                2.     Any responses or objections to, or reservations of rights regarding, the

 entry of this Order or the relief granted herein or requested in the Motion that have not been

 withdrawn, waived, or settled, or not otherwise resolved pursuant to the terms hereof, if any,

 hereby are denied and overruled on the merits with prejudice. All holders of Interests or other

 persons and entities that failed to timely object, or withdrew their objections, to the Motion or

 this Order are deemed to consent to the relief granted herein for all purposes, including pursuant

 to sections 363(f)(2) of the Bankruptcy Code.

                3.     Each holder of any Interest against the Debtors, their estates, or the

 Acquired Assets: (a) has, subject to the terms and conditions of this Order, consented to the

 Transaction or is deemed to have consented to the Transaction; (b) could be compelled, in a legal

 or equitable proceeding, to accept money satisfaction of such Interest; or (c) otherwise falls

 within the provisions of section 363(f) of the Bankruptcy Code.

                4.     Notice of the Hearing was fair and equitable under the circumstances and

 complied in all respects with section 102(1) of the Bankruptcy Code and Bankruptcy Rules 2002,

 6004, and 6006.

                5.     The Bidder APA and the ancillary documents thereto and the

 consummation thereof, and the Transaction itself shall not be avoided under section 363(n) or

 chapter 5 of the Bankruptcy Code. The consideration provided by the Winning Bidder under the

 Bidder APA is fair and reasonable. Neither the Debtors nor the Winning Bidder have engaged in




                                                 10
Case 19-80064-TLS       Doc 1204 Filed 05/01/19 Entered 05/01/19 15:52:38              Desc Main
                               Document    Page 11 of 259


 any conduct that would cause or permit the Bidder APA to be avoided or costs and damages to

 be imposed under section 363(n) of the Bankruptcy Code.

               6.      The Bidder APA, any schedules or exhibits thereto, and all transactions

 contemplated therein, including any assignment and assumption of any Assumed Contract

 (subject to compliance with paragraph 32 of this Order) and any settlement of claims against the

 Debtors or causes of action held by the Debtors contemplated therein, and all of the terms and

 conditions thereof, are hereby approved pursuant to sections 363 and 105(a) of the Bankruptcy

 Code and in accordance with Bankruptcy Rule 9019 and are incorporated herein by reference,

 and the Debtors are authorized to take any and all actions necessary or appropriate to

 consummate the Bidder APA. The failure specifically to include any particular provision of a

 Bidder APA in this Order shall not diminish or impair the effectiveness of such provision, it

 being the intent of the Court that the Bidder APA, including any assignment and assumption of

 any Assumed Contract contemplated therein, be authorized and approved in its entirety.

               7.      Pursuant to sections 105, 363, and 365 of the Bankruptcy Code, the

 Debtors, as well as their officers, employees and agents, are authorized to execute, deliver and

 perform their obligations under and comply with the terms of the Bidder APA and to

 consummate the Transaction, pursuant to, and in accordance with, the terms and conditions of

 the Bidder APA and this Order. The provisions of this Order shall be self-executing, and neither

 the Debtors nor the Winning Bidder shall be required to execute or file releases, termination

 statements, assignments, consents, or other instruments to effectuate, consummate, and

 implement the provisions of this Order.

               8.      The Debtors, their Affiliates and their respective officers, employees and

 agents, are authorized to execute and deliver, and authorized to perform under, consummate and


                                               11
Case 19-80064-TLS        Doc 1204 Filed 05/01/19 Entered 05/01/19 15:52:38                  Desc Main
                                Document    Page 12 of 259


 implement all additional instruments and documents that may be reasonably necessary or

 desirable to implement the Bidder APA and to take all further actions as may be: (a) reasonably

 requested by the Winning Bidder for the purpose of assigning, transferring, granting, conveying,

 and conferring to the Winning Bidder, or reducing to possession, the Acquired Assets; or

 (b) necessary or appropriate to the performance of the obligations contemplated by the Bidder

 APA, all without further order of the Court.

                9.      Other than the lessees under leases to be assumed and assigned as

 contemplated by the Bidder APA, all Persons that are currently, or are on or after the Closing, in

 possession of some or all of the assets of the Acquired Assets are hereby directed to surrender

 possession of such assets to the Winning Bidder as of the Closing or at such time as the Winning

 Bidder requests.

                10.     Each and every federal, state, local, or foreign government or

 governmental or regulatory authority, agency, board, bureau, commission, court, department, or

 other governmental entity is hereby directed to accept this Order and any and all other

 documents and instruments necessary and appropriate to consummate the transactions

 contemplated by the Bidder APA.

                11.     Pursuant to sections 105(a), 363(b), 363(f), and 365 of the Bankruptcy

 Code, the Debtors are authorized to transfer the Acquired Assets in accordance with the terms of

 the Bidder APA (subject to compliance with paragraph 32 of this Order). The Acquired Assets

 shall be transferred to the Winning Bidder (or its Affiliates), and upon the Closing, such transfers

 shall: (a) be valid, legal, binding, and effective, (b) vest the Winning Bidder with all right, title,

 and interest of the Debtors (who are presently the sole and rightful owners of the Acquired

 Assets) in the Acquired Assets, and (c) be free and clear of all Interests in accordance with


                                                  12
Case 19-80064-TLS        Doc 1204 Filed 05/01/19 Entered 05/01/19 15:52:38                   Desc Main
                                Document    Page 13 of 259


 section 363(f) of the Bankruptcy Code, with all Interests that represent interests in property to

 attach to the net proceeds of the Transaction, in the same amount and order of their priority, with

 the same validity, force, and effect which they have against the Acquired Assets, and subject to

 any claims and defenses the Debtors may possess with respect thereto, in each case immediately

 before the Closing.

                12.     Except as otherwise provided in the Bidder APA, all Persons (and their

 respective successors and assigns) including all debtholders, equityholders, governmental, tax

 and regulatory authorities, lenders, employees, former employees, pension plans, multiemployer

 pension plans, labor unions, trade creditors, and any other creditors holding Interests against the

 Debtors or the Acquired Assets, are hereby forever barred, estopped and permanently enjoined

 from asserting or pursuing such Interests against the Winning Bidder, its Affiliates, successors or

 assigns, their property or the Acquired Assets.

                13.     This Order (a) shall be effective as a determination that, as of the Closing,

 all Interests have been unconditionally released, discharged, and terminated as to the Winning

 Bidder and the Acquired Assets, and that the conveyances and transfers described herein have

 been effected, and (b) is and shall be binding upon and govern the acts of all Persons, including

 all filing agents, filing officers, title agents, title companies, recorders of mortgages, recorders of

 deeds, registrars of deeds, administrative agencies, governmental departments, secretaries of

 state, federal and local officials and all other Persons who may be required by operation of law,

 the duties of their office, or contract, to accept, file, register or otherwise record or release any

 documents or instruments, or who may be required to report or insure any title or state of title in

 or to any asset; and each of the foregoing Persons is hereby directed to accept for filing any and




                                                   13
Case 19-80064-TLS       Doc 1204 Filed 05/01/19 Entered 05/01/19 15:52:38                Desc Main
                               Document    Page 14 of 259


 all of the documents and instruments necessary and appropriate to consummate the transactions

 contemplated by the Bidder APA.

                14.     Following the Closing, no holder of any Interest shall interfere with the

 Winning Bidder’s title to or use and enjoyment of the Acquired Assets based on or related to any

 such Interest or based on any actions the Debtors may take in these chapter 11 cases.

                15.     Subject to compliance with Paragraph 32, The Debtors have met all

 requirements of sections 365(b) and 365(f) of the Bankruptcy Code in connection with the

 assumption and assignment of the Assumed Contracts to the Winning Bidder. Each of the

 Assumed Contracts is an “executory contract” or “unexpired lease” within the meaning of

 section 365 of the Bankruptcy Code.

                16.     Pursuant to sections 105, 363(b)(1), and 365(a) of the Bankruptcy Code,

 subject to compliance with Paragraph 32, the Debtors are hereby authorized to (a) assume and

 assign the Assumed Contracts to the Winning Bidder free and clear of all Interests; (b) enter into

 the Bidder APA with the Winning Bidder; and (c) execute and deliver to the Winning Bidder

 such documents or other instruments as may be necessary to assign and transfer the Assumed

 Contracts to the Winning Bidder as provided in the Bidder APA.

                17.     Subject to compliance with Paragraph 32, The Winning Bidder, as

 applicable, has provided adequate assurance of their respective future performance under the

 Assumed Contracts within the meaning of sections 365(b)(1)(C), 365(b)(3), and 365(f)(2)(B) of

 the Bankruptcy Code.

                18.     Upon the effective date of the assumption and assignment (the

 “Assignment Date”) of the Assumed Contracts, the Winning Bidder shall be deemed to be

 substituted for the Debtors as a party to the Assumed Contracts and all documents related to the


                                                14
Case 19-80064-TLS       Doc 1204 Filed 05/01/19 Entered 05/01/19 15:52:38                 Desc Main
                               Document    Page 15 of 259


 Assumed Contracts. Upon the Assignment Date, each of the Assumed Contracts, shall be

 deemed valid and binding, in good standing, in full force and effect in accordance with their

 terms, and the Winning Bidder shall be fully and irrevocably vested with all right, title, interest,

 and obligations of the Debtors as tenant or lessor, as applicable, accruing from and after the

 Assignment Date, under the Assumed Contracts. Assumption of the Assumed Contracts by the

 Debtors is contingent upon the concurrent consummation of the assignment of the Assumed

 Contracts to the Winning Bidder.

                19.     Upon the Assignment Date, except as may be provided in this Order,

 pursuant to section 365(k) of the Bankruptcy Code, the Debtors shall be relieved of all future

 liability under the Assumed Contracts for any breach occurring after the assumption and

 assignment thereof to the Winning Bidder.

                20.     Effective on the Assignment Date, (a) the assumption of the Assumed

 Contracts and the Assumed Liabilities by the Winning Bidder constitutes a legal, valid, effective,

 complete and absolute sale, conveyance and transfer from the Debtors to the Winning Bidder of

 the Assumed Contracts and the Assumed Liabilities, including liabilities arising under the

 Assumed Contracts and (b) the Debtors shall have no liability to Winning Bidder, any

 governmental agency, surety or any other person for any liabilities with respect to the Assumed

 Contracts and such Assumed Liabilities except any liabilities associated with the Acquired

 Assets (arising before the Closing) including, without limitation, any other existing indebtedness

 or encumbrances, any federal, state, or local tax liabilities, any obligations pursuant to any

 collective bargaining agreements.




                                                 15
Case 19-80064-TLS        Doc 1204 Filed 05/01/19 Entered 05/01/19 15:52:38                 Desc Main
                                Document    Page 16 of 259


                21.     Further, it is the Parties' express intention that the Transactions be, and be

 treated for all purposes, as an absolute sale, conveyance and transfer of all prospective liabilities

 relating to, in connection with or arising under the Assumed Contracts and Assumed Liabilities.

                22.     The Debtors are hereby authorized to take all actions necessary to

 implement and effectuate the terms of this Order and the relief granted pursuant to this Order, the

 Transaction, and the Bidder APA.

                23.     This Order shall constitute the findings of fact and conclusions of law and

 shall take immediate effect upon execution hereof.

                24.     Pursuant to section 363(m) of the Bankruptcy Code, the Winning Bidder

 shall be, and hereby is, deemed to have purchased the Acquired Assets in good faith. The

 transactions contemplated by the Bidder APA are undertaken by the Winning Bidder in good

 faith, as that term is used in section 363(m) of the Bankruptcy Code, and accordingly, the

 Winning Bidder is entitled to all of the benefits and protections afforded by section 363(m) of the

 Bankruptcy Code and the reversal or modification on appeal of the authorization provided herein

 of the Transaction shall neither affect the validity of the Transaction nor the transfer of the

 Acquired Assets to the Winning Bidder (or its Affiliates), free and clear of Interests.

                25.     To the extent any of the deadlines set forth in this Order do not comply

 with the Local Rules, such Local Rules are waived and the terms of this Order shall govern.

                26.     Notwithstanding the applicability, or the possible applicability, of

 Bankruptcy Rules 4001, 6004(h), 6006(d), 7062, 9014, or otherwise, this Court, for good cause

 shown, orders that the terms and conditions of this Order shall not be stayed in any respect and

 shall be immediately effective and enforceable upon its entry. This Order constitutes a final

 order upon which the Debtors and the Winning Bidder are entitled to rely.


                                                  16
Case 19-80064-TLS        Doc 1204 Filed 05/01/19 Entered 05/01/19 15:52:38                 Desc Main
                                Document    Page 17 of 259


                27.     The terms and provisions of the Bidder APA and this Order shall be

 binding in all respects upon, or shall inure to the benefit of, the Debtors, their estates and their

 creditors (whether known or unknown), the Winning Bidder, and their respective Affiliates,

 successors and assigns, and any affected third parties, including all Persons asserting an Interest

 in the Acquired Assets (collectively, the “Bound Parties”), notwithstanding any subsequent

 appointment of any trustee, examiner, receiver, party, entity, or other fiduciary under any chapter

 of the Bankruptcy Code or any other law with respect to any of the Bound Parties, and all such

 provisions and terms shall likewise be binding on such trustee, examiner, receiver, party, entity,

 or other fiduciary, and shall not be subject to rejection or avoidance by the Debtors, their estates,

 their creditors, or any trustee, examiner or receiver, party, entity, or other fiduciary.       The

 provisions of this Order and the terms and provisions of the Bidder APA, and any actions taken

 pursuant hereto or thereto as of the date of the entry of such Order shall survive the entry of any

 order that may be entered confirming or consummating any plan(s) of the Debtors or converting

 the Debtors’ cases from chapter 11 to chapter 7, and the terms and provisions of the Bidder APA,

 as well as the rights and interests granted pursuant to this Order and Bidder APA shall continue

 in these or any superseding cases and shall be binding upon the Bound Parties and their

 respective successors and permitted assigns, including any trustee, party, entity, or other

 fiduciary hereafter appointed as a legal representative of the Debtors under chapter 7 or chapter

 11 of the Bankruptcy Code.

                28.     In the event that there is any conflict or derogation between the terms of

 this Order and the terms of (a) the Bidder APA, or (b) any other order of this Court other than the

 DIP Orders, the terms of this Order shall control. Nothing contained in any chapter 11 plan

 hereinafter confirmed in these chapter 11 cases, or any order confirming such plan, or any other


                                                  17
Case 19-80064-TLS          Doc 1204 Filed 05/01/19 Entered 05/01/19 15:52:38               Desc Main
                                  Document    Page 18 of 259


 order in these chapter 11 cases (including any order approving the wind-down or dismissal of

 these chapter 11 cases or any order entered after any conversion of these cases to cases under

 chapter 7 of the Bankruptcy Code) shall alter, conflict with, or derogate from the provisions of

 the Bidder APA or the terms of this Order. This Order shall survive any dismissal of any of

 these chapter 11 cases.

                29.     The Bidder APA, and any related agreements, documents or other

 instruments, may be modified, amended or supplemented by the parties thereto, in a writing

 signed by each party, and in accordance with the terms thereof, without further order of the

 Court; provided that (a) the Agent consents to any such modification, amendment or supplement,

 such consent not to be unreasonably withheld, and (b) any such modification, amendment or

 supplement does not materially change the terms of the Bidder APA or any related agreements,

 documents, or other instruments.

                30.     Notwithstanding anything to the contrary in this Order, the Bidder APA or

 any related agreements, documents, or other instruments, or otherwise, (a) all cash proceeds of

 the Transaction, in an aggregate amount to be not less than the greater of (i) $6,500,000,

 inclusive of the Deposit (as such term is defined in the Bidder APA), and (ii) the amount equal to

 sum of the Cash Payment (as defined in the Bidder APA) minus any amount permitted to be

 escrowed pursuant to Section 2.3(f) of the Bidder APA plus the Deposit (the greater of such

 amounts (i) and (ii), the “Cash Purchase Price”), shall be paid at the time of Closing into an

 account (the “Lender Account”) designated by Agent and Lenders (as defined in the DIP

 Orders); provided further that, at the time of Closing, Debtors shall pay the Deposit into the

 Lender Account, and all such cash proceeds of the Transaction shall be for application against

 and the indefeasible payment of outstanding Obligations owing by the Debtors to Agent and


                                                 18
Case 19-80064-TLS       Doc 1204 Filed 05/01/19 Entered 05/01/19 15:52:38                  Desc Main
                               Document    Page 19 of 259


 Lenders (as defined in the DIP Orders), in accordance with the DIP Orders and Section 6.4 of the

 Loan Agreement, until such time as all such obligations have been fully repaid and satisfied in

 full in accordance with the terms and conditions of the DIP Orders, the Loan Agreement and the

 other Financing Agreements; (b) the Liens of Agent and Lenders on the Acquired Assets shall

 not terminate and shall continue to secure all Obligations (as defined in the DIP Orders) until the

 earlier to occur of (i) receipt of the Cash Purchase Price in the Lender Account, and (ii) Agent’s

 written confirmation that the Liens of Agent and Lenders on the Acquired Assets have been

 released; provided that (X) the Liens of Agent and Lenders shall attach to the Debtors’ interest in

 any funds escrowed pursuant to Section 2.3(f) of the Bidder APA (the “Accounts Receivable

 Escrow”), (Y) the funds deposited in the Accounts Receivable Escrow shall not be disbursed

 without the consent of Agent or further order of this Court, and (Z) Winning Bidder and

 Debtors, to the extent the amount of the Accounts Receivable Escrow is determined to exceed

 the Accounts Receivable Deficiency Amount (“Excess Escrow Amount”), shall transfer or cause

 to be transferred all funds from the Accounts Receivable Escrow to the Lender Account in an

 amount equal to the Excess Escrow Amount without setoff, recoupment, or deduction of any

 kind whatsoever; and (c) to the extent of any conflict between (i) the terms of this Order, the

 Bidder APA or any related agreements, documents, or other instruments and (ii) the terms of the

 DIP Orders, the terms of the DIP Orders shall control, provided, however that this Order shall

 control as to the release and termination of Liens on the Acquired Assets upon receipt of the

 Cash Purchase Price in the Lender Account as provided for in (b) hereof. 

                31.     The following settlement provisions contained in the Bidder APA are

 hereby approved: (A) the Parties reserve their rights with respect to (i) Landlord’s asserted

 administrative claim for “stub rent,” (ii) whether Sellers must pay currently under Section


                                                 19
Case 19-80064-TLS       Doc 1204 Filed 05/01/19 Entered 05/01/19 15:52:38                 Desc Main
                               Document    Page 20 of 259


 365(d)(3) of the Bankruptcy Code all items of “Rent” as defined in the Master Leases, including

 real property taxes, “Impositions,” liens, utilities, insurance and common area charges under

 each of the Master Leases, for the period from the petition date to the surrender of premises, and

 (iii) whether such amounts are administrative priority claims; (B) Landlord waives any right to

 assert that, based on the non-severability of the Master Leases, the Sellers must pay 100% of all

 items of “Rent” as defined in the Master Leases, that come due and owing under the Master

 Leases until Debtors surrender 100% of the “Premises” as defined in each Master Lease and,

 upon closing, Landlord shall withdraw the portion of any pleading that made such an assertion,

 with prejudice; (C) the Landlord’s administrative priority claim for base rent amounts that come

 due during the chapter 11 cases for each location that Sellers have not surrendered shall be

 allowed as an administrative claim and timely paid pursuant to Section 365(d)(3) of the

 Bankruptcy Code (for the avoidance of doubt, if the Closing occurs and the Debtors surrender an

 individual location to Landlord, the Debtors shall not be responsible for paying any items of

 “Rent” as defined in the Master Lease, relating to such location that first comes due after the date

 of such surrender); and (D) if the Closing occurs, the Landlord’s allowed administrative priority

 claims shall be reduced by $1,000,000.

                32.     All provisions in this Order relating to the assumption and assignment of

 any Assumed Contract shall be subject to this Paragraph 32 and Paragraph 33 hereof. No later

 than five (5) days following entry of this Order, the Debtors, with the cooperation of the Winning

 Bidder, shall file a notice of Assumed Contracts (“the Assumed Contract Notice”), which shall

 include the Debtors’ proposed cure amounts for the applicable Assumed Contracts, and serve the

 notice on the applicable Contract Counterparties and their counsel, if known, via

 email. Following the filing of the Assumed Contract Notice, if a Contract Counterparty requests


                                                 20
Case 19-80064-TLS       Doc 1204 Filed 05/01/19 Entered 05/01/19 15:52:38                Desc Main
                               Document    Page 21 of 259


 adequate assurance of future performance information of the Winning Bidder or any assignee

 (the “Adequate Assurance”), the Debtors, with the cooperation of the Winning Bidder, shall

 provide Adequate Assurance to such party and their counsel, if known, via-email within 24 hours

 after such request. For the avoidance of doubt, any Contract Counterparty that filed an objection

 or joinder to objection to the Motion shall be deemed to have requested Adequate Assurance.

 Any Contract Counterparty that wishes to object to the assumption and assignment of any

 Assumed Contract, including with respect to the proposed Adequate Assurance and/or cure

 amounts (each a “Adequate Assurance/Cure Objection”), must file its Adequate Assurance/Cure

 Objection within seven (7) days after the filing of the Assumed Contract Notice. If there is no

 objection with respect to a particular Assumed Contract, such Assumed Contract shall be

 assumed and assigned with full effect of all provisions in this Order relating to Assumed

 Contracts. If a party objects to the assumption and assignment of a particular Assumed Contract,

 including the proposed cure amounts, such objection shall be heard on a date as soon as the

 Court has availability following five (5) days after the objection deadline has passed, or such

 other times as agreed between the applicable parties or otherwise ordered by this Court. The

 Winning Bidder shall have standing to and be entitled to pursue determination of the cure

 amount at any such hearing. If the parties are able to consensually resolve an objection prior to

 an adjudication of the dispute, the applicable Contract Counterparty shall withdraw its objection,

 and assumption and assignment of such Assumed Contract, along with the applicable relief in

 this Order, shall be granted without further order from this Court, unless the objecting party

 requests that a further order be entered approving the assumption and assignment. If, pursuant to

 final order of the Court, the cure amount for any Assumed Contract shall be established to be in

 excess of the amount provided on the Assumed Contract Notice, Winning Bidder shall have five


                                                21
Case 19-80064-TLS         Doc 1204 Filed 05/01/19 Entered 05/01/19 15:52:38                    Desc Main
                                 Document    Page 22 of 259


 (5) business days to remove such contract from the list of Assumed Contracts pursuant to the

 Bidder APA. Following such removal, all liabilities under such contract shall be Excluded

 Liabilities. At the Winning Bidder’s election, and sole cost and expense, the Debtors shall use

 reasonable efforts to further assume and assign additional unexpired leases or executory

 contracts that the Debtors have not already rejected, including by filing one or more amendments

 to the Assumed Contract Notice, pursuant to this Paragraph 32 or further motion to the Court.

                 33.     Notwithstanding anything in the Motion, the Bidder APA, any document

 related thereto, or in this Order, all Contract Counterparties’ rights with respect to all issues that

 may be or have been asserted in an Adequate Assurance/Cure Objection are fully reserved until

 such issues are resolved or determined pursuant to the procedures set forth in Paragraph 32. For

 the avoidance of doubt, until ruled upon by a final order, all timely filed objections of Contract

 Counterparties to the assumption and assignment of any Assumed Contract and joinders to

 objections to the Motion and all reservations of rights therein are fully preserved and shall be

 treated in accordance with paragraph 32 of this Order, and no finding of fact, conclusion of law,

 or other provision of this Order (other than issued in accordance with paragraph 32 of this Order)

 shall apply, be binding upon any Contract Counterparty, be law of the case, or operate to

 preclude or collaterally estop any issue with respect to the assumption and assignment or

 conditions of the assumption and assignment of any Assumed Contract of the Debtors, including

 without limitation, the Debtors’, Winning Bidder’s, or any assignee’s obligations in connection

 with same. Notwithstanding anything in the Motion, the Bidder APA, any document related

 thereto, or this Order, nothing herein shall authorize, absent further order of the Court or written

 consent of the applicable Objecting Landlords,5 the sale of any Objectors’ Leases6 free and clear


 5   “Objecting Landlords” shall mean, collectively, IREIT West Bend Main, L.L.C; SFI Limited Partnership
     1000’s; Capview Income & Value Fund IV, LP; Brixmor SPE 1, LLC and Brixmor Operating Partnership L.P.

                                                    22
Case 19-80064-TLS          Doc 1204 Filed 05/01/19 Entered 05/01/19 15:52:38                        Desc Main
                                  Document    Page 23 of 259


 of non-monetary interests, covenants, or rights, in each case that run with the land subject to the

 lease or limit or condition the permitted use of the leased property, including easements,

 covenants, licenses, or permits.

                 34.      Notwithstanding anything in the Motion, any notice related thereto, or this

 Order to the contrary, none of the Cigna Contracts, as defined in the Objection of Cigna to

 Debtors' Motion for Entry of an Order (I) Authorizing the Sale of the Debtors Optical Business,

 (II) Authorizing the Assumption and Assignment of Certain Executory Contracts and Unexpired

 Leases, (III) Authorizing a Settlement of Claims and Causes of Action, (IV) Granting Related

 Relief Related to the Wind-Down of the Debtors Remaining Operations, and (V) Granting

 Related Relief [Docket No. 1070], shall be assumed and assigned pursuant to this Order.

                 35.      Notwithstanding anything to the contrary in the Houlihan Lokey Capital,

 Inc. (“Houlihan”) engagement letter (the “Engagement Letter”) or the order approving their

 retention [Docket No. 184], the transaction fee due from Sellers to Houlihan upon consummation

 of the sale of the Acquired Assets to the Winning Bidder shall be $300,000.

                 36.      This Court shall retain jurisdiction (to the greatest extent allowed by

 applicable law) with respect to all matters arising from or related to the implementation,

 interpretation, or enforcement of this Order, the Bidder APA, all amendments thereto, and any

 waivers and consents thereunder (and of each of the agreements executed in connection

 therewith), to adjudicate disputes related to this Order or the Bidder APA (and such other related

 agreements, documents or other instruments) and to enforce the injunctions set forth herein.




 6   The “Objectors’ Leases” shall mean the Debtors’ unexpired leases for the following properties: 10996 N Port
     Washington Road, Mequon, WI; 1745 South Main St., West Bend, WI; 1001 State Highway 15 S. Fairmont,
     MN; 127 1450 E. Geneva Street Delavan, WI; 102 2741 Roosevelt Road Marinette, WI; 100 S 66th St.,
     Lincoln, NE 68510

                                                      23
Case 19-80064-TLS    Doc 1204 Filed 05/01/19 Entered 05/01/19 15:52:38   Desc Main
                            Document    Page 24 of 259


       .

 Omaha, Nebraska
         May 1
 Dated: ____________, 2019                /s/Thomas L. Saladino
                                          UNITED STATES BANKRUPTCY JUDGE




                                        24
Case 19-80064-TLS   Doc 1204 Filed 05/01/19 Entered 05/01/19 15:52:38   Desc Main
                           Document    Page 25 of 259



                                    Exhibit A

                                   Bidder APA
Case 19-80064-TLS      Doc 1204 Filed 05/01/19 Entered 05/01/19 15:52:38               Desc Main
                              Document    Page 26 of 259


                                            Exhibit B

                                         Listed Interests


                    Party                                          Interest
 Lenders party to the Credit Agreement             Any security interest in, a lien upon, or a
                                                    right of set off against the Acquired
                                                    Assets pursuant to, and as described more
                                                    fully in, that certain Third Amended and
                                                    Restated Loan and Security Agreement,
                                                    dated as of February 7, 2012 (as amended,
                                                    including by that certain Ratification and
                                                    Amendment Agreement, dated as of
                                                    January     16,     2019,    the    “Credit
                                                    Agreement”).
Case 19-80064-TLS   Doc 1204 Filed 05/01/19 Entered 05/01/19 15:52:38 Desc Main
                           Document    Page 27 of 259
                                                               Execution Version




 ______________________________________________________________________________

                        ASSET PURCHASE AGREEMENT

                          DATED AS OF APRIL 29, 2019

                                BY AND AMONG

                       SHOPTIKAL LLC, AS PURCHASER,

                                     AND

        SPECIALTY RETAIL SHOPS HOLDING CORP., AS THE COMPANY,

                                     AND

                     THE OTHER SELLERS NAMED HEREIN

 ______________________________________________________________________________
Case 19-80064-TLS                 Doc 1204 Filed 05/01/19 Entered 05/01/19 15:52:38                                                 Desc Main
                                         Document    Page 28 of 259


                                                    TABLE OF CONTENTS

                                                                                                                                           Page

 Article I PURCHASE AND SALE OF THE ACQUIRED ASSETS; ASSUMPTION OF ASSUMED
        LIABILITIES .........................................................................................................................2
           1.1        Purchase and Sale of the Acquired Assets ...............................................................2
           1.2        Excluded Assets .......................................................................................................4
           1.3        Assumption of Certain Liabilities ............................................................................6
           1.4        Excluded Liabilities .................................................................................................7
           1.5        Assumption/Rejection of Certain Contracts ............................................................8

 Article II CONSIDERATION; PAYMENT; CLOSING .........................................................................9
           2.1        Consideration; Payment ...........................................................................................9
           2.2        Closing ...................................................................................................................10
           2.3        Closing Deliveries by Sellers .................................................................................10
           2.4        Closing Deliveries by Purchaser ............................................................................11

 Article III REPRESENTATIONS AND WARRANTIES OF SELLERS ..................................................11
           3.1        Organization and Qualification ..............................................................................11
           3.2        Authorization of Agreement ..................................................................................11
           3.3        Conflicts; Consents ................................................................................................11
           3.4        Title to Properties ...................................................................................................12
           3.5        Litigation ................................................................................................................13
           3.6        Permits; Compliance with Laws ............................................................................13
           3.7        Intellectual Property ...............................................................................................15
           3.8        Employee Benefit Matters. ....................................................................................15
           3.9        Accounts Receivable ..............................................................................................16
           3.10       Optical Liquidations...............................................................................................16
           3.11       No Other Representations or Warranties ...............................................................16

 Article IV REPRESENTATIONS AND WARRANTIES OF PURCHASER ............................................17
           4.1        Organization and Qualification ..............................................................................17
           4.2        Authorization of Agreement ..................................................................................17
           4.3        Conflicts; Consents ................................................................................................17
           4.4        Financing................................................................................................................18
           4.5        Guarantee ...............................................................................................................18
           4.6        Brokers ...................................................................................................................18
           4.7        No Litigation ..........................................................................................................18

 Article V BANKRUPTCY COURT MATTERS ..................................................................................18
           5.1        Cure Costs ..............................................................................................................18
           5.2        Sale Order ..............................................................................................................18
           5.3        Settlement of Purchaser’s Disputed Administrative Priority Rent Claim. ............18



                                                                        i
Case 19-80064-TLS                 Doc 1204 Filed 05/01/19 Entered 05/01/19 15:52:38                                                 Desc Main
                                         Document    Page 29 of 259


 Article VI COVENANTS AND AGREEMENTS .................................................................................19
           6.1        Conduct of Business of Sellers ..............................................................................19
           6.2        Access to Information ............................................................................................21
           6.3        Employee Matters ..................................................................................................23
           6.4        Regulatory Approvals ............................................................................................24
           6.5        Reasonable Best Efforts; Cooperation ...................................................................25
           6.6        Further Assurances.................................................................................................26
           6.7        Acknowledgment by Purchaser .............................................................................27
           6.8        Government Patient Receivables; Purchaser Funds Received Post-Closing .........28
           6.9        Store Locations ......................................................................................................29
           6.10       Post-Closing Liquidated Store Assets ....................................................................30
           6.11       Post-Closing Transfer of Wind-Down Transfer Assets .........................................30
           6.12       Transition Services Agreement ..............................................................................30

 Article VII CONDITIONS TO CLOSING..........................................................................................30
           7.1        Conditions Precedent to the Obligations of Purchaser and Sellers ........................30
           7.2        Conditions Precedent to the Obligations of Purchaser ..........................................31
           7.3        Conditions Precedent to the Obligations of the Sellers .........................................31
           7.4        Waiver of Conditions .............................................................................................32

 Article VIII TERMINATION ..........................................................................................................32
           8.1        Termination of Agreement .....................................................................................32
           8.2        Effect of Termination .............................................................................................33

 Article IX TAXES ..........................................................................................................................33
           9.1        Transfer Taxes .......................................................................................................33
           9.2        Allocation of Purchase Price ..................................................................................34
           9.3        Cooperation ............................................................................................................34
           9.4        FIRPTA ..................................................................................................................34
           9.5        Straddle Period .......................................................................................................34

 Article X MISCELLANEOUS ..........................................................................................................34
           10.1       Non-Survival of Representations and Warranties..................................................34
           10.2       Expenses ................................................................................................................35
           10.3       Notices ...................................................................................................................35
           10.4       Binding Effect; Assignment ...................................................................................36
           10.5       Amendment and Waiver ........................................................................................37
           10.6       Third Party Beneficiaries .......................................................................................37
           10.7       Non-Recourse ........................................................................................................37
           10.8       Severability ............................................................................................................37
           10.9       Construction ...........................................................................................................37
           10.10      Disclosure Schedules .............................................................................................37
           10.11      Complete Agreement .............................................................................................38
           10.12      Specific Performance .............................................................................................38
           10.13      Jurisdiction and Exclusive Venue ..........................................................................39


                                                                        ii
Case 19-80064-TLS           Doc 1204 Filed 05/01/19 Entered 05/01/19 15:52:38                                                 Desc Main
                                   Document    Page 30 of 259


        10.14   Governing Law; Waiver of Jury Trial ...................................................................40
        10.15   No Right of Set-Off ...............................................................................................40
        10.16   Counterparts and PDF ............................................................................................40
        10.17   Publicity .................................................................................................................41
        10.18   Bulk Sales Laws .....................................................................................................41

 Article XI ADDITIONAL DEFINITIONS AND INTERPRETIVE MATTERS ........................................41
        11.1    Certain Definitions .................................................................................................41
        11.2    Index of Defined Terms .........................................................................................49
        11.3    Rules of Interpretation ...........................................................................................50


                                                INDEX OF EXHIBITS

        EXHIBIT A          FORM OF BILL OF SALE

        EXHIBIT B          FORM OF ASSIGNMENT AND ASSUMPTION AGREEMENT

        EXHIBIT C          FORMS OF IP ASSIGNMENT AGREEMENTS

        EXHIBIT D          FORM OF SALE ORDER

        EXHIBIT E          FORM OF GUARANTEE




                                                                 iii
Case 19-80064-TLS        Doc 1204 Filed 05/01/19 Entered 05/01/19 15:52:38                   Desc Main
                                Document    Page 31 of 259


                               ASSET PURCHASE AGREEMENT

         This ASSET PURCHASE AGREEMENT (this “Agreement”), dated as of April 29, 2019,
 by and among Shoptikal LLC, a Delaware limited liability company (“Purchaser”), and Specialty
 Retail Shops Holding Corp., a Delaware corporation (the “Company”), and the Subsidiaries of the
 Company that are indicated on the signature pages attached hereto (together with the Company,
 each a “Seller” and collectively “Sellers”). Purchaser and Sellers are referred to herein
 individually as a “Party” and collectively as the “Parties.” Capitalized terms used herein shall
 have the meanings set forth herein or in Article XI.

                                             RECITALS

         WHEREAS, on January 16, 2019, the Company and the other Sellers filed voluntary
 petitions for relief under Chapter 11 of Title 11, United States Code, 11 U.S.C. §§ 101-1532 (the
 “Bankruptcy Code”) in the United States Bankruptcy Court for the District of Nebraska (the
 “Bankruptcy Court”), which are being jointly administered under the caption In re Specialty Retail
 Shops Holding Corp., et al., Case No. 19-80064 (Sellers’ Chapter 11 cases jointly administered in
 respect of such filing, the “Bankruptcy Case”);

        WHEREAS, Sellers are continuing to manage their properties and operate their businesses
 as “debtors-in-possession” under the jurisdiction of the Bankruptcy Court and in accordance with
 the applicable provisions of the Bankruptcy Code;

         WHEREAS, Sellers believe, following consultation with their financial advisors and
 consideration of available alternatives, that, in light of the current circumstances, a sale of certain
 of the Sellers’ assets as provided herein is necessary to preserve and maximize value, and is in the
 best interest of Sellers, their creditors, and equity holders;

         WHEREAS, Monarch Capital Partners IV LP, Monarch Capital Partners IV Offshore LP,
 Monarch Capital Partners IV-A LP and MCP Holdings Ltd (the “Guarantors”), as the direct or
 indirect owners of 100% of the Purchaser, have delivered a guarantee in the form of Exhibit E
 hereto (the “Guarantee”), pursuant to which the Guarantors guarantee, severally and jointly, the
 payment of the cash portion of the Purchase Price to the extent payable pursuant to this Agreement
 in accordance with its terms;

         WHEREAS, Purchaser desires to purchase the Acquired Assets and assume the Assumed
 Liabilities from Sellers, and Sellers desire to sell, convey, assign and transfer to Purchaser the
 Acquired Assets together with the Assumed Liabilities, in a sale authorized by the Bankruptcy
 Court pursuant to the Sale Order and all on the terms and subject to the conditions set forth in this
 Agreement; and

         WHEREAS, the Acquired Assets and Assumed Liabilities shall be purchased and assumed
 by Purchaser pursuant to the Sale Order approving such sale, free and clear of all Encumbrances
 (other than Permitted Encumbrances), pursuant to Sections 105(a), 363 and 365 of the Bankruptcy
 Code, and rules 2002, 6004, 6006, and 9019 of the Federal Rules of Bankruptcy Procedure, which
 Order will include the authorization for the assumption by the applicable Seller and assignment by
 the applicable Seller to Purchaser of the Assigned Contracts and the Liabilities thereunder in
 accordance with Section 365 of the Bankruptcy Code, all in the manner and subject to the terms


                                                   1
Case 19-80064-TLS        Doc 1204 Filed 05/01/19 Entered 05/01/19 15:52:38                   Desc Main
                                Document    Page 32 of 259


 and conditions set forth in this Agreement and the Sale Order and in accordance with other
 applicable provisions of the Bankruptcy Code and the Federal Rules of Bankruptcy Procedure and
 the local rules for the Bankruptcy Court (together, the “Bankruptcy Rules”).

        NOW, THEREFORE, in consideration of the foregoing and the mutual representations,
 warranties, covenants and agreements set forth herein, and intending to be legally bound,
 Purchaser and Sellers hereby agree as follows.

                                             ARTICLE I

                   PURCHASE AND SALE OF THE ACQUIRED ASSETS;
                       ASSUMPTION OF ASSUMED LIABILITIES

         1.1     Purchase and Sale of the Acquired Assets. Pursuant to Sections 105, 363 and 365
 of the Bankruptcy Code and on the terms and subject to the conditions set forth herein and in the
 Sale Order, at the Closing, Sellers shall sell, transfer, assign, convey and deliver to Purchaser, and
 Purchaser shall purchase, acquire and accept from Sellers, all of Sellers’ right, title and interest in
 and to the following (collectively, the “Acquired Assets”):

                 (a)     subject to Section 1.5, the Contracts (including the Leases, the right to any
 unpaid tenant improvement allowances, the right to all security deposits paid by Sellers and all
 other tenant rights thereunder) listed on Schedule 1.1(a), including each inbound license agreement
 of the Sellers set forth therein (together, the “Assigned Contracts” and such Leases, alone, the
 “Assumed Leases”);

                (b)     any Leasehold Improvements associated with the Assumed Leases or the
 leases of the Purchaser Affiliated Landlord Unassumed Leases (to the extent the Purchaser
 Affiliate Landlord is not entitled to such Leasehold Improvements pursuant to the terms of such
 applicable lease);

                 (c)    all Documents Related to the Acquired Business and customer lists that
 relate to any business of the Company (including the Retained Business);

                 (d)    other than those tangible assets set forth on Schedule 1.2(n), all tangible
 assets (including Equipment and machinery), and accounts of Sellers (i) located at or, with respect
 to the accounts, associated with any Acquired Store or the Optical Lab (ii) located at the Sellers’
 Headquarters (the “Sellers Headquarters Tangible Assets”) and (iii) that are optical medical
 equipment located at the Retained Stores (including, with respect to the Post-Closing Liquidated
 Stores, all optical medical equipment located at such Post-Closing Liquidated Stores as of
 immediately following a Post-Closing Liquidation Event that Purchaser has the right to receive
 pursuant to Section 6.10);

                 (e)     other than those that constitute Excluded Records, all optical prescription
 and patient files, optical customer lists, optical patient profiles and other patient records held by
 Sellers, including any of such files or records maintained by computer, in each case located at, or
 for optical customers serviced from, the Optical Stores (“Optical Patient Records”); provided, that
 such Optical Patient Records located at a Retained Store and not primarily related to an Acquired
 Store shall be Wind-Down Transfer Assets transferred in accordance with Section 6.11;


                                                   2
Case 19-80064-TLS        Doc 1204 Filed 05/01/19 Entered 05/01/19 15:52:38                 Desc Main
                                Document    Page 33 of 259


                 (f)     all Permits (as defined below) and pending applications therefore and all of
 the rights, interests and benefits accruing under all Permits and pending applications therefor, to
 the extent transferable under applicable Law and Related to the Acquired Business (except to the
 extent primarily related to the Retained Stores);

                  (g)    all (i) Intellectual Property owned by any of the Sellers that is (or was)
 related to, used or held for use by any business of the Sellers (including the Retained Business),
 (ii) Intellectual Property listed on Schedule 1.1(g) and (iii) claims, rights and causes of action
 (including for past infringement) against any Persons relating to the Acquired Intellectual Property,
 in each case excluding the Excluded Records (collectively, the “Acquired Intellectual Property”);

                (h)     the software, computer programs and hardware listed on Schedule 1.1(h);

                 (i)    all telephone and facsimile numbers Related to the Acquired Business and
 all email addresses Related to the Acquired Business or related to the Retained Business, provided,
 that such telephone and facsimile numbers and email addresses (x) related to the Retained Business
 and not Related to the Acquired Business shall be Wind-Down Transfer Assets transferred in
 accordance with Section 6.11 or (y) primarily related to the Post-Closing Liquidated Stores shall
 be Liquidated Store Acquired Assets transferred in accordance with Section 6.10;

                (j)     all prepaid expenses, deposits and Accounts Receivable, in each case to the
 extent Related to the Acquired Business (including the Retained Stores);

               (k)     all inventory (including finished goods, supplies, raw materials, samples,
 packaging materials, work in progress, spare, replacement and component parts) of Sellers
 wherever located (collectively, the “Inventory”) Related to the Acquired Business; provided,
 however, that any Inventory located at a Post-Closing Liquidated Store as of immediately
 following a Post-Closing Liquidation Event shall be transferred to Purchaser in accordance with
 Section 6.10;

                (l)     (i) all benefits, proceeds and other amounts payable under the medical
 malpractice policy of insurance relating to the Acquired Business, (ii) any rights, claims or causes
 of action of any Seller against third parties relating to the Acquired Assets or operations of the
 Acquired Business, and (iii) proceeds of the foregoing assets, in each case other than the rights,
 claims or causes of action listed on Schedule 1.2(i); provided, however, that the foregoing shall
 not imply the assumption of any such claims arising prior to Closing;

                 (m)   any rights, claims or causes of action of any Seller against the trade creditor
 parties listed on Schedule A under Chapter 5 of the Bankruptcy Code, and any proceeds of the
 foregoing (the “Acquired Avoidance Actions”);

                 (n)    the Transferred Employees and copies of all personnel and other records
 related to the Transferred Employees, to the extent not prohibited by applicable Law, and all tax
 records (including payroll tax records) relating to the Transferred Employees;

                (o)   the right to receive, consistent with Section 6.8, an amount equal to the
 value of the Government Patient Receivables actually collected by the Sellers;



                                                  3
Case 19-80064-TLS         Doc 1204 Filed 05/01/19 Entered 05/01/19 15:52:38                    Desc Main
                                 Document    Page 34 of 259


                (p)    to the extent transferrable under applicable Law, rights under non-
 disclosure or confidentiality, non-compete, or non-solicitation agreements related to the Acquired
 Business or any Acquired Asset, including those agreements executed by potential Bidders (as
 defined in the Sale Procedures Order) (collectively, the “Acquired NDAs”); provided, that the
 Acquired NDAs and the rights thereunder shall be Wind-Down Transfer Assets transferred in
 accordance with Section 6.11;

                 (q)    all attorney-client work product and other legal privileges of each Seller
 relating to claims brought or threatened against Sellers in connection with their operation of the
 Acquired Business, other than such work product or other legal privileges relating to (i) claims
 brought or threatened against Seller in connection with the transactions contemplated hereby, (ii)
 claims involving Purchaser or any guarantor under the Limited Guarantee, (iii) claims related to
 the Excluded Assets referenced in Section 1.2(i), or (iv) the Bankruptcy Case (the “Acquired
 Privileges”); provided, that such Acquired Privileges and the rights thereunder shall be Wind-
 Down Transfer Assets transferred in accordance with Section 6.11; and

                (r)      any other assets in each case Related to the Acquired Business, other than
 those assets specifically identified as Excluded Assets in Section 1.2 clauses (a) through (o).

 At any time prior to the Closing Date, Purchaser, in its discretion by written notice to Sellers, may
 (i) add any Contracts or Leases (in each case, to the extent Related to the Acquired Business) as
 assigned Contracts or Leases pursuant hereto, and such Contracts or Leases shall constitute
 Assigned Contracts or Assumed Leases, as applicable (ii) add any software, computer programs
 or hardware (in each case, to the extent Related to the Acquired Business and not with respect to
 a Retained Store) to Schedule 1.1(h) and (iii) designate any of the Acquired Assets (including
 Assigned Contracts and Assumed Leases, other than the Assumed Post-Petition Leases) as
 additional Excluded Assets. Without limitation to the foregoing, if a Final Order determines that
 the Cure Costs for any Assigned Contract is in excess of the amount provided on the Assumed
 Contract Notice (as defined in the Sale Order), in accordance with the procedures set forth in the
 Sale Order, Purchaser, in its discretion by written notice to Sellers, may designate such Assigned
 Contract as an additional Excluded Asset prior to the Contract Assignment Date (excluding the
 Assumed Post-Petition Leases, each of which shall remain an Acquired Asset for so long as the
 Cure Costs associated with such Assumed Post-Petition Lease are zero). Notwithstanding any
 other provision hereof, any Acquired Asset excluded under this paragraph shall on such exclusion
 become an Excluded Asset and the Liabilities of Sellers related thereto shall constitute Excluded
 Liabilities. Upon Purchaser’s reasonable request, Sellers shall provide additional detailed
 information as to any software, computer programs or hardware, Contract or Lease (including the
 Liabilities thereunder and the estimated Cure Costs associated therewith) sufficient for Purchaser
 to make an informed assessment whether to accept an assignment and assumption of such software,
 computer programs, hardware, Contract or Lease in accordance with the terms hereunder. In the
 event that Purchaser elects to designate a Contract (including a Lease) an Assigned Contract or an
 Excluded Asset, then Schedule 1.1(a) shall be updated accordingly.

        1.2      Excluded Assets. Notwithstanding anything to the contrary in this Agreement, in
 no event shall Sellers sell, transfer, assign, convey or deliver, or be deemed to sell, transfer, assign,
 convey or deliver to Purchaser, and Sellers shall retain, all right, title and interest to, in and under



                                                    4
Case 19-80064-TLS       Doc 1204 Filed 05/01/19 Entered 05/01/19 15:52:38                 Desc Main
                               Document    Page 35 of 259


 any assets other than the Acquired Assets (collectively, the “Excluded Assets”) including such
 right, title or interest in the following:

              (a)       all Cash and Cash Equivalents other than any expressly included in the
 Acquired Assets;

                (b)     all Contracts of Sellers that are not Assigned Contracts;

                 (c)     all Inventory, supplies, materials and spare parts of Sellers to the extent
 primarily related to the Retained Business;

              (d)     the leased real property for each Retained Store, including any Leasehold
 Improvements and all permanent fixtures, improvements and appurtenances thereto;

                 (e)     all Documents (i) to the extent they relate to any of the Excluded Assets or
 Excluded Liabilities, (ii) that any Seller is prohibited by Law from providing a copy thereof to
 Purchaser; or (iii) to the extent they constitute Tax Returns and other Tax records that do not
 exclusively relate to the Acquired Assets or Assumed Liabilities, in each of the foregoing
 subsections (i) through (iii) to the extent not an Acquired Asset pursuant to Section 1.1(c);

                 (f)     all Optical Patient Records for patients: (i) in Iowa, South Dakota, Idaho,
 Washington, Oregon, Illinois, and Montana; or (ii) of Retained Stores, but solely to the extent
 Sellers (A) have already transferred such Optical Patient Records to an employed optometrist or
 Leased Optometrist who is no longer an employee or lessee of the Sellers or (B) are not permitted
 under applicable Law to transfer such Optical Patient Records or provide copies thereof to
 Purchaser ((i) and (ii) together, the “Excluded Records”);

                 (g)   any claim, right or interest of any Seller in or to any refund, rebate,
 abatement or other recovery for Taxes, together with any interest due thereon or penalty rebate
 arising therefrom;

                 (h)     all shares of capital stock or other equity interests of the Company and its
 Subsidiaries or securities convertible into, exchangeable or exercisable for any such shares of
 capital stock or other equity interests;

               (i)    any rights, claims or causes of action of any Seller (i) under Chapter 5 of
 the Bankruptcy Code, other than the Acquired Avoidance Actions or (ii) listed on Schedule 1.2(i);

                 (j)     all director and officer insurance policies (“D&O Insurance Policies”),
 employment practices liability insurance policies (“EPLI Insurance Policies”), errors and
 omissions insurance policies (“E&O Insurance Policies”) and any other similar insurance policies
 providing coverage to Sellers’ directors and officers (collectively with the D&O Insurance
 Policies, EPLI Insurance Policies, E&O Insurance Policies, the “D&O Related Insurance
 Policies”), and all rights and benefits of any Sellers of any nature with respect to the D&O Related
 Insurance Policies, including all insurance recoveries or proceeds thereunder and rights to assert
 claims or actions with respect to any such insurance recoveries or proceeds;




                                                  5
Case 19-80064-TLS        Doc 1204 Filed 05/01/19 Entered 05/01/19 15:52:38                   Desc Main
                                Document    Page 36 of 259


               (k)     Sellers’ rights under this Agreement, including the Purchase Price
 hereunder, or any agreement, certificate, instrument or other document executed and delivered
 between any Seller and Purchaser in connection with the transactions contemplated hereby, or any
 other agreement between any Seller and Purchaser entered into on or after the date hereof;

                 (l)      (i) all attorney-client work product and other legal privileges of each Seller
 other than the Acquired Privileges, (ii) all records and reports prepared or received by Sellers or
 any of their Affiliates in connection with the Sellers’ review, assessment and valuation of Bids (as
 defined in the Sale Procedures Order), and (iii) all bids and expressions of interest received from
 third parties with respect thereto;

                 (m)    each Seller Plan and all right, title and interest in any assets thereof or
 relating thereto;

                (n)     the tangible assets set forth on Schedule 1.2(n); and

               (o)     the Retained Stores and any assets located therein, other than those assets
 that are specifically identified as an Acquired Asset (e.g., optical medical equipment and
 Inventory).

         1.3     Assumption of Certain Liabilities. On the terms and subject to the conditions set
 forth in this Agreement and the Sale Order, effective as of the Closing, Purchaser shall irrevocably
 assume from Sellers (and from and after the Closing pay, perform, discharge or otherwise satisfy
 in accordance with their respective terms), and Sellers shall irrevocably convey, transfer and assign
 to Purchaser, the following Liabilities (collectively, the “Assumed Liabilities”):

                (a)    all Liabilities and obligations of Sellers under the Assigned Contracts due
 from and after the Contract Assignment Date with respect to each Assigned Contract;

               (b)    all cure costs required to be paid pursuant to Section 365 of the Bankruptcy
 Code in connection with the assumption and assignment of the Assigned Contracts as finally
 determined by the Bankruptcy Court (the “Cure Costs”);

                (c)     all Liabilities (including all Assumed Taxes) arising out of the conduct of
 the Acquired Business or the ownership of the Acquired Assets, in each case, by Purchaser from
 and after the Contract Assignment Date with respect to each Assigned Lease, which for the
 avoidance of doubt, shall not include any obligations to pay real estate taxes under the Assumed
 Leases to the extent such taxes are attributable to the period prior to the Closing, and which shall
 exclude the Liabilities arising out of the Wind-Down Transfer Assets until they are transferred to
 Purchaser;

                (d)      all Liabilities relating to amounts required to be paid, or actions to be taken
 or to be omitted to be taken, by Purchaser under this Agreement; and

                (e)     all Liabilities and obligations in respect of the Transferred Employees to the
 extent specifically assumed by the Purchaser pursuant to Section 6.3 or arising from or related to
 such Transferred Employee’s post-Closing employment by Purchaser or any of its Affiliates
 (“Transferred Employee Liabilities”).


                                                   6
Case 19-80064-TLS        Doc 1204 Filed 05/01/19 Entered 05/01/19 15:52:38                   Desc Main
                                Document    Page 37 of 259


                 Notwithstanding the foregoing and for the avoidance of doubt, Assumed Liabilities
 shall not include any Liability relating to or arising out of any violation of Law by, or any Action
 against, any Seller or any breach, default or violation by any Seller of or under any Assigned
 Contracts, other than the Cure Costs.

         1.4      Excluded Liabilities. Notwithstanding any provision in this Agreement to the
 contrary, the Parties expressly acknowledge and agree that Purchaser shall not assume, be
 obligated to pay, perform or otherwise discharge or in any other manner be liable or responsible
 for any Liabilities of Sellers, whether existing on the Closing Date or arising thereafter as a result
 of any act, omission or circumstances taking place prior to the Closing, other than the Assumed
 Liabilities (all such Liabilities that Purchaser is not assuming being referred to collectively herein
 as the “Excluded Liabilities”). For the avoidance of doubt, the Excluded Liabilities include,
 without limitation, the following to the extent not expressly identified as an Assumed Liability:

                (a)    all Liabilities relating to any of the Excluded Assets or the Contracts and
 Leases that are not Assigned Contracts;

                (b)     all Liabilities for Excluded Taxes;

                (c)    any Liability arising from or related to any Proceeding against Sellers, their
 Subsidiaries, the Acquired Business or the Acquired Assets pending as of the Closing Date or
 based upon any action, event, circumstance or condition arising as of or prior to the Closing Date
 (other than the Cure Costs and any other Assumed Liabilities expressly assumed pursuant to
 Section 1.3);

                 (d)     all Liabilities (whether known or unknown) arising in respect of or relating
 to current or former employees of Sellers, arising prior to the Closing or arising after the Closing
 (other than with respect to Transferred Employee Liabilities), including payroll, paid or unpaid
 vacation, sick leave, worker’s compensation, unemployment benefits, pension benefits, employee
 stock option or profit sharing plans, health care plans or benefits, or any other employee plans or
 benefits or other compensation of any kind to any employee, and obligations of any kind including
 any Liability pursuant to the WARN Act for any action or inaction;

                 (e)    any Liability under any employment, collective bargaining, severance,
 retention or termination agreement with any employee, independent contractor or contractor (or
 their representatives) of Sellers, except to the extent such Liabilities arise under an Assigned
 Contract;

                (f)      any Liability to indemnify, reimburse or advance amounts to any
 shareholder, officer, director, employee, or agent of Sellers;

                 (g)      any Liability of Sellers or any of their Subsidiaries to any shareholder or
 Affiliate of Sellers, including any Liability to distribute to Sellers’ shareholders or otherwise apply
 all or any part of the consideration received hereunder;

                (h)    any Liability of Sellers under this Agreement or any other document
 executed in connection herewith; provided, that, for purposes of clarity, the foregoing designation



                                                   7
Case 19-80064-TLS        Doc 1204 Filed 05/01/19 Entered 05/01/19 15:52:38                  Desc Main
                                Document    Page 38 of 259


 of an Excluded Liability shall not relieve Purchaser of any of its obligations to the Sellers under
 the Transition Services Agreement;

                 (i)    any liability arising from or related to any compliance or noncompliance on
 or prior to the Closing Date with any Law applicable to Sellers, their Subsidiaries, the Acquired
 Business or the Acquired Assets; and

                 (j)     any Liability arising out of or resulting from actions taken by a Seller prior
 to Closing related to the shutdown of any of its operations or facilities or the termination of any of
 its employees or independent contractors including any severance obligations.

 Purchaser and Sellers hereby acknowledge and agree that disclosure of any Liability on any
 Schedule to this Agreement shall not create an Assumed Liability or other Liability of Purchaser,
 except where such disclosed obligation has been expressly assumed by Purchaser as an Assumed
 Liability in accordance with the provisions of Section 1.3.

        1.5     Assumption/Rejection of Certain Contracts.

                  (a)    Assumption and Assignment of Executory Contracts. Sellers shall use
 commercially reasonable efforts to take all actions required to assign the Assigned Contracts to
 Purchaser (subject to provision by Purchaser of adequate assurance of future performance as may
 be required under Section 365 of the Bankruptcy Code). Sellers shall use commercially reasonable
 efforts to facilitate any negotiations with the counterparties to such Assigned Contracts and to
 obtain an Order containing a finding that the proposed assumption and assignment of the Assigned
 Contracts to Purchaser satisfies all applicable requirements of Section 365 of the Bankruptcy Code.
 Sellers shall have no obligation to Purchaser to provide adequate assurances of future performance
 under any Assigned Contract in connection with the assignment and assumption thereof by Sellers.
 At the Closing or, with respect to any Contract for which a final Cure Cost has not been finally
 determined by Closing, within five Business Days of a Final Order determining the Cure Costs for
 any Assigned Contract (with respect to each Contract, the “Contract Assignment Date”), Sellers
 shall, pursuant to the Sale Order and the Assignment and Assumption Agreement, assign to
 Purchaser (the consideration for which is included in the Purchase Price), all Assigned Contracts
 that may be assigned by any such Seller to Purchaser pursuant to Sections 363 and 365 of the
 Bankruptcy Code subject to provision by Purchaser of adequate assurance as may be required
 under Section 365 of the Bankruptcy Code and payment by Purchaser of the Cure Costs in respect
 of Assigned Contracts pursuant to and in accordance with Section 365 of the Bankruptcy Code
 and the Sale Order. At the Contract Assignment Date, Purchaser shall assume all of the obligations
 under each Assigned Contract pursuant to Section 365 of the Bankruptcy Code. Notwithstanding
 the foregoing, such assignment and assumption of the Assigned Contracts (and related Assumed
 Liabilities), the payment of Cure Costs and the provision of adequate assurances shall be governed
 by the procedures set forth in the Sale Order.

                (b)      Non-Assignment. Notwithstanding the foregoing, a Contract shall not be
 an Assigned Contract hereunder and shall not be assigned to, or assumed by, Purchaser at the
 Contract Assignment Date and Purchaser shall not be required to pay Cure Costs in respect of such
 Contract to the extent that such Contract (i) subject to Section 6.1, has been rejected by a Seller or
 terminated by a Seller or the other party thereto prior to the date hereof, or terminates or expires


                                                   8
Case 19-80064-TLS       Doc 1204 Filed 05/01/19 Entered 05/01/19 15:52:38                 Desc Main
                               Document    Page 39 of 259


 by its terms, on or prior to such time as it is to be assumed by Purchaser as an Assigned Contract
 hereunder and is not continued or otherwise extended upon assumption or (ii) requires a third party
 consent or Governmental Authorization (other than, and in addition to, that of the Bankruptcy
 Court) in order to permit the sale or transfer to Purchaser of the applicable Seller’s rights under
 such Contract, and such third party consent or Governmental Authorization has not been obtained
 prior to such time as it is to be assumed by Purchaser as an Assigned Contract hereunder (such
 Contracts, “Delayed Contracts”). In addition, a Permit shall not be assigned to, or assumed by,
 Purchaser at Closing to the extent that such Permit requires a third party consent or Governmental
 Authorization (other than, and in addition to, that of the Bankruptcy Court) in order to permit the
 sale or transfer to Purchaser of the applicable Seller’s rights under such Permit, and no such third
 party consent or Governmental Authorization has been obtained prior to the Closing. In the case
 of Permits, Leases, Delayed Contracts and other commitments that would otherwise constitute an
 Acquired Asset (x) that cannot be sold or assigned effectively without the consent of Third Parties,
 which consent has not been obtained prior to the Closing (after giving effect to the Sale Order and
 the Bankruptcy Code), Sellers shall, subject to any approval of the Bankruptcy Court that may be
 required, cooperate with Purchaser in all reasonable respects to provide to Purchaser the benefits
 thereof in some other manner and Purchaser shall bear the burden of associated Liabilities, or (y)
 that are otherwise not capable of sale and/or assignment (after giving effect to the Sale Order and
 the Bankruptcy Code), Sellers shall, subject to any approval of the Bankruptcy Court that may be
 required, reasonably cooperate with Purchaser to provide to Purchaser the benefits thereof in some
 other manner (including the exercise of the rights of Sellers thereunder) and Purchaser shall
 assume any Liabilities related to or arising from a Delayed Contract to the extent Sellers are
 providing the benefits. Sellers and Purchaser agree that, in the event that any third party consent
 or Governmental Authorization necessary or desirable to preserve for Purchaser any right or
 benefit under any Delayed Contract is not obtained prior to the Closing, Sellers will, subsequent
 to the Closing, cooperate with Purchaser until the conclusion of the wind-down of the estate (the
 “Wind-Down”) in attempting to obtain such third party consent or Governmental Authorization as
 promptly thereafter as practicable but shall not be required to expend any out-of-pocket costs or
 expenses in connection therewith or make any commercial concession that negatively impacts the
 Wind-Down.

                                           ARTICLE II

                          CONSIDERATION; PAYMENT; CLOSING

        2.1     Consideration; Payment.

                 (a)   The aggregate consideration (the “Purchase Price”) to be paid by Purchaser
 for the purchase of the Acquired Assets shall be: (i) the assumption of the Assumed Liabilities;
 and (ii) a cash payment of (A) $8,500,000 minus (B) the sum of (x) the Deposit and (y) if
 applicable, the Accounts Receivable Deficiency Amount (such net amount, the “Cash Payment”).

                (b)     At the Closing, Purchaser shall deliver, or cause to be delivered, to the
 Company the Cash Payment. The Cash Payment shall be made in cash by wire transfer of
 immediately available funds to such bank account as shall be designated in writing by the
 applicable Party at least two (2) Business Days prior to the date such payment is to be made. The
 Cash Payment shall be no less than $6,500,000. At the Closing, the Sellers shall (i) deliver the


                                                  9
Case 19-80064-TLS        Doc 1204 Filed 05/01/19 Entered 05/01/19 15:52:38                  Desc Main
                                Document    Page 40 of 259


 Deposit to, and (ii) direct Purchaser to pay the Cash Payment to, Wells Fargo Bank, N.A. as the
 administrative agent and collateral agent under the Loan Agreement (as defined in the final order
 authorizing the Debtors to use cash collateral and incur postpetition obligations [Docket No. 425]
 the “DIP Order”) for application and payment of all obligations owing by the Debtors to Agent
 and the Lenders (as defined in the DIP Order), in accordance with the DIP Order and Section 6.4
 of the Loan Agreement, until such time as all such obligations have been fully repaid and satisfied
 in full in accordance with the terms and conditions of the DIP Order and the Loan Agreement.

         2.2     Closing. The closing of the purchase and sale of the Acquired Assets, the delivery
 of the Purchase Price and the assumption of the Assumed Liabilities (the “Closing”) will take place
 by telephone conference and electronic exchange of documents (or, if the parties agree to hold a
 physical closing, at the offices of Willkie Farr & Gallagher LLP, 787 Seventh Avenue, New York,
 NY 10019) at 8:00 a.m. Central Time on the second (2nd) Business Day following full satisfaction
 or due waiver (by the Party entitled to the benefit of such condition) of the closing conditions set
 forth in Article VII (other than conditions that by their terms or nature are to be satisfied at the
 Closing), or at such other place and time as the Parties may agree. The date the Closing occurs is
 referred to as the “Closing Date.”

        2.3      Closing Deliveries by Sellers. At or prior to the Closing, Sellers shall deliver to
 Purchaser:

                 (a)     a bill of sale substantially in the form of Exhibit A duly executed by Sellers
 (the “Bill of Sale”);

                (b)    an assignment and assumption agreement substantially in the form of
 Exhibit B (the “Assignment and Assumption Agreement”);

                 (c)     instruments of assignment of the Acquired Intellectual Property, duly
 executed by Sellers in the forms appropriate for recordation with the appropriate Governmental
 Bodies and substantially in the forms attached as Exhibit C (the “IP Assignment Agreements” and
 together with the Bill of Sale, the Assignment and Assumption Agreement, the Transition Services
 Agreement and the Limited Guarantee, the “Ancillary Agreements”) duly executed by Sellers;

                 (d)     a copy of the Sale Order, as entered by the Bankruptcy Court; and

                (e)    an officer’s certificate, dated as of the Closing Date, executed by a duly
 authorized officer of the Company certifying that the conditions set forth in Sections 7.2(b)
 and 7.2(c) have been satisfied; and

                 (f)     one Business Day prior to the Closing Date, an officer’s certificate, dated
 as of such date, executed by the chief executive officer of the Company certifying whether or not
 there is anticipated to be an Accounts Receivable Deficiency Amount as of the Closing, and the
 amount thereof, with appropriate and reasonable backup (provided, that the Purchaser may object
 in good faith to such certification, in which case the Parties shall escrow a portion of the Cash
 Payment sufficient to cover any reasonably disputed Accounts Receivable Deficiency Amount, in
 order to be available in the event it is determined that there was an Accounts Receivable Deficiency
 Amount as of the Closing Date).



                                                   10
Case 19-80064-TLS       Doc 1204 Filed 05/01/19 Entered 05/01/19 15:52:38                 Desc Main
                               Document    Page 41 of 259


         2.4     Closing Deliveries by Purchaser. At the Closing, Purchaser shall deliver to (or at
 the direction of) the Company:

                (a)     the Cash Payment;

                (b)     the Assignment and Assumption Agreement, duly executed by Purchaser;

                (c)     the Transition Services Agreement, duly executed by Purchaser; and

               (d)     a certificate, dated as of the Closing Date, executed by a duly authorized
 person of Purchaser certifying that the conditions set forth in Sections 7.3(b) and 7.3(c) have been
 satisfied.

                                            ARTICLE III

                 REPRESENTATIONS AND WARRANTIES OF SELLERS

        Except as set forth in the Disclosure Schedules delivered by Sellers concurrently herewith
 and Section 10.10, Sellers represent and warrant to Purchaser as follows as of the Closing Date:

         3.1     Organization and Qualification. Each Seller (a) is an entity duly incorporated or
 organized and validly existing under the Laws of its jurisdiction of incorporation or organization,
 as applicable, (b) has all requisite corporate or limited liability company power and authority to
 own and operate its properties and to carry on its businesses as now conducted, subject to the
 provisions of the Bankruptcy Code, and (c) is qualified to do business and is in good standing (or
 its equivalent) under the Laws of its jurisdiction of incorporation or organization, as applicable,
 and in every jurisdiction in which its ownership of property or the conduct of its business as now
 conducted requires it to qualify, except where the failure to be so qualified would not reasonably
 be expected to have a Material Adverse Effect.

         3.2     Authorization of Agreement. The execution, delivery and performance of this
 Agreement by each Seller, and the consummation by such Seller of the transactions contemplated
 hereby, subject to requisite Bankruptcy Court approvals, have been duly and validly authorized by
 all requisite corporate or similar organizational action, and no other corporate or similar
 organizational proceedings on its part are necessary to authorize the execution, delivery or
 performance of this Agreement by such Seller. Subject to requisite Bankruptcy Court approvals,
 this Agreement has been duly and validly executed and delivered by such Seller, and, assuming
 this Agreement is a valid and binding obligation of Purchaser, this Agreement constitutes a valid
 and binding obligation of such Seller, enforceable against such Seller in accordance with its terms,
 except as limited by the application of bankruptcy, insolvency, reorganization, fraudulent
 conveyance, moratorium or other Laws relating to or affecting creditors’ rights or general
 principles of equity (whether considered in a Proceeding in equity or at law) (the “Enforceability
 Exceptions”).

        3.3     Conflicts; Consents.

              (a)    Except as set forth on Schedule 3.3(a) and assuming that (x) requisite
 Bankruptcy Court approvals are obtained and (y) the notices, authorizations, approvals, Orders,


                                                 11
Case 19-80064-TLS        Doc 1204 Filed 05/01/19 Entered 05/01/19 15:52:38                    Desc Main
                                Document    Page 42 of 259


 permits or consents set forth on Schedule 3.3(b) are made, given or obtained, as applicable, the
 execution, delivery and performance by Sellers of this Agreement and the consummation by
 Sellers of the transactions contemplated hereby, do not: (i) violate the certificate of incorporation
 or formation, bylaws or limited liability company agreement or equivalent organizational
 documents of any Seller; (ii) violate any Law applicable to any of the Acquired Assets or by which
 the Acquired Assets are bound; or (iii) result in any breach of, constitute a default (or an event
 that, with notice or lapse of time or both, would become a default) under, create in any party thereto
 the right to terminate or cancel, or require any consent under, or result in the creation or imposition
 of any Encumbrance (other than a Permitted Encumbrance) on any Acquired Asset under, any
 Lease or Contract listed on Schedule 1.1(a), except, in each case, for any such violations, breaches,
 defaults or other occurrences that are not material to the Acquired Assets and Assumed Liabilities
 taken as a whole.

                 (b)    Except as set forth on Schedule 3.3(b), Sellers are not required to file, seek
 or obtain any notice, authorization, approval, Order, permit or consent of or with any
 Governmental Body in connection with the execution, delivery and performance by Sellers of this
 Agreement or the consummation by Sellers of the transactions contemplated hereby, except
 (i) requisite Bankruptcy Court approvals, (ii) where failure to obtain such consent, approval,
 authorization or action, or to make such filing or notification, would not reasonably be expected
 to have a Material Adverse Effect or (iii) as may be necessary as a result of any facts or
 circumstances relating to Purchaser or any of its Affiliates.

         3.4     Title to Properties; Leases.

                (a)      Schedule 3.4(a) contains a list of all agreements pursuant to which the
 Optical Stores (other than the Retained Stores and Optical Stores associated with the Purchaser
 Affiliated Landlord Unassumed Leases) are leased (the “Leases”). The copies of all Assumed
 Leases made available to Purchaser or its Affiliates are true, correct and complete. Except as set
 forth on Schedule 3.4(a), subject to requisite Bankruptcy Court approvals, and assumption by the
 applicable Seller of the applicable Lease in accordance with applicable Law (including satisfaction
 of any applicable Cure Costs) and except as a result of the commencement of the Bankruptcy Case,
 the Company or its Subsidiaries have a valid leasehold estate in the properties that correspond to
 the Assumed Leases, free and clear of all Encumbrances, other than Permitted Encumbrances.

                   (b)    Subject to requisite Bankruptcy Court approvals, and assumption by the
 applicable Seller of the applicable Contract in accordance with applicable Law (including
 satisfaction of any applicable Cure Costs) and except as a result of the commencement of the
 Bankruptcy Case, the Company and its Subsidiaries own good title to, or hold a valid leasehold
 interest in, all of the material tangible property necessary in the conduct of the Acquired Business
 as now conducted, free and clear of all Encumbrances, except for Permitted Encumbrances, other
 than any failure to own or hold such tangible property that is an Excluded Asset or is not material
 to the Acquired Business.

                 (c)     Subject to the terms of the Sale Order, the instruments of transfer
 contemplated herein, and this Agreement constitute the documentation necessary to transfer to
 Purchaser, all of Sellers’ right, title and interest in and to the Acquired Assets free and clear of all
 Encumbrances, except (a) for the Assumed Liabilities, (b) for Permitted Encumbrances, and (c)


                                                   12
Case 19-80064-TLS       Doc 1204 Filed 05/01/19 Entered 05/01/19 15:52:38                Desc Main
                               Document    Page 43 of 259


 subject to the limitation that certain transfers, assignments, licenses, sublicenses, leases and
 subleases, as the case may be, of Acquired Assets, Assigned Contracts, Assumed Leases, and
 Permits, and any claim or right or benefit arising thereunder or resulting therefrom, may require
 consent of a Third Party or Governmental Body, which has not been obtained.

                 (d)     To the knowledge of Sellers, except as otherwise set forth on Schedule
 3.4(d), no landlord who is party to an Assumed Lease is or has been in default of such landlord’s
 obligations under such Assumed Lease, and except for the Bankruptcy Case, there are no defaults
 by the tenant under any of the Assumed Leases, and no event has occurred that, with the giving of
 notice and/or the passage of time, would constitute such a default under any of the Assumed
 Leases. Schedule 3.4(d) contains (i) a list of security deposits made in accordance with each
 Assumed Lease and the amount thereof, (ii) all work required to have been performed by any of
 Sellers, as tenant, in connection with any of the Assumed Leases, (iii) all tenant improvement
 allowances payable under the Assumed Leases have been fully paid to Sellers, and (iv) any
 brokerage commission or other compensation payable (or that will, with the passage of time or
 occurrence of any event, or both, be payable) by any one or more of Sellers with respect to any
 one or more of the Assumed Leases.

        3.5     Litigation; Claims.

                (a)    Except as set forth on Schedule 3.5 and solely to the extent Related to the
 Acquired Business and other than the Bankruptcy Case, there are no Proceedings pending against
 or by Sellers, at law or in equity, or before or by any Governmental Body, other than any
 Proceeding or Order where no injunctive or equitable relief is sought and where the monetary
 damages are covered by insurance or would not reasonably be expected to have a Material Adverse
 Effect on the Acquired Business.

                 (b)    Except as set forth on Schedule 3.5, Seller has not brought any claim, suit
 or cause of action against the parties to the Acquired NDAs seeking to enforce the provisions
 thereof, and, to the knowledge of Sellers, there are no facts or circumstances presently existing
 and no event has occurred that may form the basis of a claim, suit or cause of action against the
 parties to the Acquired NDAs.

        3.6    Permits; Compliance with Laws; Healthcare Matters. Except as set forth on
 Schedule 3.6 and other than to the extent related to the Excluded Assets, Excluded Liabilities
 and/or Retained Business:

                (a)    Each Seller holds and is in compliance, in all material respects, with all
 permits, certificates, licenses, accreditations, approvals, registrations, authorizations and
 Governmental Authorizations, (the “Permits”) that are material to the Acquired Business and
 required in connection with its conduct as presently conducted, including material certificates of
 occupancy or similar Permits. All of the Permits are valid and in full force and effect. There are
 no Proceedings pending or threatened regarding any of the Permits.

                (b)    Sellers are in compliance in all material respects with all applicable Laws
 and, during the two years immediately prior to the date hereof, neither the Company nor any of its
 Subsidiaries has received any written notice of any Proceeding against it alleging any failure to



                                                13
Case 19-80064-TLS        Doc 1204 Filed 05/01/19 Entered 05/01/19 15:52:38                  Desc Main
                                Document    Page 44 of 259


 comply in any material respect with any such Laws. No investigation by any Governmental Body
 with respect to the Acquired Business is pending or, to Sellers’ knowledge, threatened, and during
 the one (1) year immediately prior to the date hereof no Seller has received any written notice of
 any such investigation, except, in each case, for any such investigation that would not reasonably
 be expected to have a Material Adverse Effect on the Acquired Business.

                  (c)     Sellers (i) are in compliance in all material respects with the requirements
 for participation in the Medicare and Medicaid programs with respect to the Acquired Business,
 and (ii) have a current provider agreement or contract under Title XVIII and/or XIX of the Social
 Security Act, which is in full force and effect for the Acquired Business. Sellers have the requisite
 valid participation agreement or provider number or other Permit to bill all private payors that
 currently account for any material portion of Sellers’ revenues. Within the past twelve (12)
 months, each Seller has paid or caused to be paid in the Ordinary Course all known and undisputed
 refunds, overpayments or adjustments that have become due to any government or private
 insurance program. No Seller (i) has any pending appeals, adjustments, disputes, contested
 positions, challenges, litigation, or audits pending by or before a Governmental Body or a private
 insurance program with respect to submitted claims, except for such appeals or individual claim
 denials that occur in the Ordinary Course; and (ii) is being audited, surveyed or otherwise
 examined in connection with any government or private insurance program other than audits,
 surveys or reviews that occur in the Ordinary Course. No Seller has, within the past twelve months,
 received any written notice of denial of payment, recoupment, or overpayment from any
 government or private insurance program other than notices received in the Ordinary Course, and,
 to the knowledge of Sellers, there are no facts or circumstances that may reasonably be expected
 to (x) give rise to any material denial, overpayment, refund, or dispute from any government or
 private insurance program; or (y) indicate a pattern of denial of payments, recoupment, or
 overpayment from any government or private insurance program with respect to a type of claim
 or a series of related claims. There is no investigation, audit, claim review, or other action pending
 or, to the knowledge of Sellers, threatened which could reasonably be expected to result in a
 revocation, suspension, termination, probation, restriction, limitation, or non-renewal of any
 government or private insurance participation agreement or provider number or other Permit.

                 (d)    Each Seller has in all material respects complied with the terms of its
 contracts with all government and private insurance programs and has in all material respects
 charged and billed in accordance with the terms of its respective contracts with any government
 or private insurance programs and otherwise in accordance with Law, including, where applicable,
 billing and collection of all deductibles and co-payments. To Seller’s knowledge, all claims that
 have been filed by any Seller are for services actually rendered, and were properly coded, and were
 filed in material compliance with all government and private insurance program requirements.

                 (e)     No Seller nor any member of the governing body of any Seller, or any
 officer or current employee of any Seller, or to the knowledge of Sellers any third party vendor or
 independent contractor who furnishes services or supplies to Sellers, is excluded, suspended or
 debarred from participation, or has been convicted of or charged with any violation of any Law
 related to the Medicare or Medicaid programs or any other government program that is reasonably
 likely to serve as the basis for any such exclusion, suspension, debarment or other ineligibility.




                                                  14
Case 19-80064-TLS        Doc 1204 Filed 05/01/19 Entered 05/01/19 15:52:38                 Desc Main
                                Document    Page 45 of 259


        3.7     Intellectual Property.

                (a)     Except as set forth on Schedule 3.7(a), the Company or one or more of its
 Subsidiaries owns all of the Acquired Intellectual Property, free and clear of all Encumbrances,
 other than Permitted Encumbrances. The Company and its Subsidiaries’ rights in the Acquired
 Intellectual Property are valid, subsisting and enforceable; and the Company and the its
 Subsidiaries have taken reasonable steps to maintain and protect such Acquired Intellectual
 Property to the extent such Acquired Intellectual Property is Related to the Acquired Business.

                (b)     The conduct of the Acquired Business does not materially infringe,
 misappropriate or otherwise violate any Intellectual Property of any Third Party and during the
 two years immediately prior to the date hereof neither the Company nor any of its Subsidiaries has
 received any written notice of any Proceeding against it alleging any infringement,
 misappropriation or other violation of Intellectual Property of any Third Party that is Related to
 the Acquired Business. To the knowledge of the Company, neither the Company nor any of its
 Subsidiaries has received any notice, claim or demand from, or is aware of, any Person challenging
 the scope, ownership, validity or enforceability of the Acquired Intellectual Property.

               (c)     To the knowledge of the Company, no Third Party is currently infringing,
 misappropriating or otherwise violating the Acquired Intellectual Property.

                 (d)     There are no forbearances to sue, consent decrees, settlement agreements,
 judgments, orders or similar material obligations that do or may restrict the rights of the Company
 or any of its Subsidiaries to exploit all or any part of the Acquired Intellectual Property.

                  (e)    During the one year immediately prior to the date hereof, there has been no
 (i) failure or other substandard performance of any software system operated by the Company or
 its Subsidiaries that has caused a material disruption to the conduct of their respective businesses
 or (ii) data privacy violation or breach affecting the operations of the Company or its Subsidiaries.
 The Company and its Subsidiaries use commercially reasonable efforts to prevent the introduction
 into any software or systems owned by the Company or its Subsidiaries that are included in the
 Acquired Assets do not contain any "back door," "time bomb," "Trojan horse," "worm," "drop
 dead device" "virus" (as these terms are commonly used in the computer software industry), or
 other malicious software routines that are intentionally designed to permit unauthorized access to
 the Company's software or systems.

        3.8     Employee Benefit Matters.

               (a)   Schedule 3.8(a) contains a true and complete list of each Seller Plan. The
 Sellers have made available to Purchaser true and complete copies of all Seller Plans listed in
 Schedule 3.8(a).

                (b)     Each Seller Plan intended to be qualified under Section 401(a) of the Code,
 and the trust (if any) forming a part thereof, is so qualified and has received a favorable
 determination letter from the IRS.

               (c)     No event has occurred, and no condition exists under Title I or Title IV of
 ERISA or the penalty, excise tax or joint and several liability provisions of the Code or under other


                                                  15
Case 19-80064-TLS        Doc 1204 Filed 05/01/19 Entered 05/01/19 15:52:38                 Desc Main
                                Document    Page 46 of 259


 applicable Laws relating to employee plans, that would, either directly, or by reason of any Seller’s
 affiliation with any of their ERISA Affiliates, subject, on or after the Closing, the Purchaser, or
 the Acquired Business to any Tax, fine, lien, penalty or other liability imposed by ERISA, the
 Code or other applicable Law.

         3.9   Accounts Receivable. During the 12 months immediately prior to the date hereof,
 Sellers have not accelerated the collection of Accounts Receivable and Government Patient
 Receivables Related to the Acquired Business in any manner outside of the Ordinary Course.

         3.10 Optical Liquidations. With respect to each Acquired Store, during the 12 months
 immediately prior to the date hereof, other than sales of Inventory in the Ordinary Course, the
 Sellers have not sold, assigned, licensed, transferred, conveyed, leased, surrendered, relinquished
 or otherwise disposed of any assets located at or associated with such Acquired Store that would
 have constituted Acquired Assets if such sale or other disposition had occurred after the date hereof
 and before the Closing.

          3.11 No Other Representations or Warranties. Except for the representations and
 warranties expressly made by Sellers to Purchaser in this Article III (as qualified by the Disclosure
 Schedules and in accordance with the express terms and conditions (including limitations and
 exclusions) of this Agreement) (the “Express Representations”) (it being understood that Purchaser
 and the Purchaser Group have relied only on such Express Representations), Purchaser
 acknowledges and agrees, on its own behalf and on behalf of the Purchaser Group, that no Seller
 nor any other Person on behalf of any Seller makes, and neither Purchaser nor any member of the
 Purchaser Group has relied on, the accuracy or completeness of any express or implied
 representation or warranty with respect to the Acquired Business (including the Acquired Assets
 and the Assumed Liabilities) or with respect to any statement or information of any nature made
 or provided by any Person, any information, statements, disclosures, documents, projections,
 forecasts or other material made available to Purchaser or any of its Affiliates or Advisors in that
 certain datasite administered by Intralinks (the “Dataroom”) or elsewhere, or Projections on behalf
 of any Seller or any of its Affiliates or Advisors to Purchaser or any of its Affiliates or Advisors.
 Without limiting the foregoing, no Seller nor any other Person will have or be subject to any
 liability whatsoever to Purchaser, or any other Person, resulting from the distribution to Purchaser
 or any of its Affiliates or Advisors, or Purchaser’s or any of its Affiliates’ or Advisors’ use of or
 reliance on, any such information, including any information, statements, disclosures, documents,
 projections, forecasts or other material made available to Purchaser or any of its Affiliates or
 Advisors in the Dataroom or elsewhere, Projections or otherwise in expectation of the transactions
 contemplated by this Agreement or any discussions with respect to any of the foregoing
 information; provided that nothing in this Section 3.11 shall limit any Person’s Liability arising
 from conduct of such Person that is determined by a Final Order of a court of competent
 jurisdiction to have constituted an actual fraud, willful breach, knowing and intentional
 misrepresentation, or criminal act by such Person.




                                                  16
Case 19-80064-TLS        Doc 1204 Filed 05/01/19 Entered 05/01/19 15:52:38                 Desc Main
                                Document    Page 47 of 259


                                           ARTICLE IV

               REPRESENTATIONS AND WARRANTIES OF PURCHASER

        Purchaser represents and warrants to Sellers as follows as of the date hereof and as of the
 Closing Date:

         4.1    Organization and Qualification. Purchaser (a) is an entity duly incorporated or
 organized, validly existing and in good standing under the Laws of the jurisdiction of its
 incorporation or organization, as applicable, (b) has all requisite power and authority to own and
 operate its properties and to carry on its businesses as now conducted and (c) is qualified to do
 business and is in good standing (or its equivalent) in every jurisdiction in which its ownership of
 property or the conduct of its business as now conducted requires it to qualify, except where the
 failure to be so qualified would not reasonably be expected to have, individually or in the
 aggregate, a material adverse effect on Purchaser’s ability to consummate the transactions
 contemplated hereby.

         4.2    Authorization of Agreement. The execution, delivery and performance of this
 Agreement and the Ancillary Agreements by Purchaser, and the consummation by Purchaser of
 the transactions contemplated hereby and thereby, have been duly and validly authorized by all
 requisite corporate or similar organizational action, and no other corporate or similar
 organizational proceedings on its part are necessary to authorize the execution, delivery or
 performance of this Agreement and the Ancillary Agreements by Purchaser. This Agreement has
 been duly and validly executed and delivered by Purchaser, and, assuming this Agreement is a
 valid and binding obligation of Sellers, this Agreement constitutes a valid and binding obligation
 of Purchaser, enforceable against Purchaser in accordance with its terms, except as limited by the
 Enforceability Exceptions.

        4.3     Conflicts; Consents.

                (a)     The execution, delivery and performance by Purchaser of this Agreement
 and the Ancillary Agreements and the consummation by Purchaser of the transactions
 contemplated hereby and thereby, do not: (i) violate the certificate of formation, limited liability
 company agreement or equivalent organizational documents of Purchaser; (ii) violate any Law
 applicable to Purchaser or by which any property or asset of Purchaser is bound; or (iii) result in
 any breach of, constitute a default (or an event that, with notice or lapse of time or both, would
 become a default) under, create in any party thereto the right to terminate or cancel, or require any
 consent under, or result in the creation or imposition of any Encumbrance on any property or asset
 of Purchaser under, any lease or Contract; except, in each case, for any such violations, breaches,
 defaults or other occurrences that would not, individually or in the aggregate, reasonably be
 expected to prevent or materially delay the ability of Purchaser to consummate the transactions
 contemplated hereby.

                (b)    Purchaser is not required to file, seek or obtain any notice, authorization,
 approval, Order, permit or consent of or with any Governmental Body in connection with the
 execution, delivery and performance by Purchaser of this Agreement or the consummation by
 Purchaser of the transactions contemplated hereby, except where failure to obtain such consent,


                                                  17
Case 19-80064-TLS        Doc 1204 Filed 05/01/19 Entered 05/01/19 15:52:38                   Desc Main
                                Document    Page 48 of 259


 approval, authorization or action, or to make such filing or notification, would not, individually or
 in the aggregate, reasonably be expected to prevent or materially delay the ability of Purchaser to
 consummate the transactions contemplated hereby.

         4.4     Financing. Purchaser has, and will have at the Closing, sufficient immediately
 available funds in an aggregate amount necessary to pay the Purchase Price and all fees and
 expenses of Purchaser related to the transactions contemplated by this Agreement, to perform the
 Assumed Liabilities as they become due in accordance with their terms and to consummate all of
 the other transactions contemplated by this Agreement.

         4.5     Guarantee. The Guarantee is in full force and effect and is a valid and binding
 obligation of the Guarantors, enforceable against the Guarantors in accordance with its terms and
 no event has occurred which, with or without notice, lapse of time or both, could constitute a
 default on the part of the Guarantors under the Guarantee.

        4.6     Brokers. There is no investment banker, broker, finder or other intermediary which
 has been retained by or is authorized to act on behalf of Purchaser that might be entitled to any fee
 or commission in connection with the transactions contemplated by this Agreement.

         4.7    No Litigation. There are no Actions pending or, to Purchaser’s knowledge,
 threatened against or affecting Purchaser that will adversely affect Purchaser’s performance under
 this Agreement or the consummation of the transactions contemplated by this Agreement.

                                             ARTICLE V

                               BANKRUPTCY COURT MATTERS

         5.1    Cure Costs. Subject to entry of the Sale Order, Purchaser shall, on or prior to the
 Closing or the applicable Contract Assignment Date, pay the Cure Costs and cure any and all other
 defaults and breaches under the applicable Assigned Contracts so that such Contracts may be
 assumed by the applicable Seller and assigned to Purchaser (subject to provision by Purchaser of
 adequate assurance of future performance as may be required under Section 365 of the Bankruptcy
 Code) in accordance with the provisions of Section 365 of the Bankruptcy Code and this
 Agreement. The Company agrees that it will promptly take such commercially reasonable actions
 as are necessary to obtain a Final Order of the Bankruptcy Court providing for the assumption and
 assignment of such Contracts.

         5.2    Sale Order. Purchaser agrees that it will promptly take such actions as are
 reasonably requested by the Company to assist in obtaining Bankruptcy Court approval of the Sale
 Order, including furnishing affidavits or other documents or information for filing with the
 Bankruptcy Court for purposes, among others, of (x) demonstrating that Purchaser is a “good
 faith” purchaser under Section 363(m) of the Bankruptcy Code and (y) establishing adequate
 assurance of future performance within the meaning of Section 365 of the Bankruptcy Code.

         5.3    Settlement of Purchaser’s Disputed Administrative Priority Rent Claim. The
 Debtors and those certain affiliates of the Purchaser that are owners of certain properties leased to
 the Debtors (such affiliates collectively, the “Landlord”) shall: (A) reserve their rights with respect
 to (i) Landlord’s asserted administrative claim for “stub rent,” (ii) whether Seller must pay


                                                   18
Case 19-80064-TLS        Doc 1204 Filed 05/01/19 Entered 05/01/19 15:52:38                 Desc Main
                                Document    Page 49 of 259


 currently under Bankruptcy Code § 365(d)(3) all items of “Rent” as defined in the Master Leases,
 including real property taxes, “Impositions,” liens, utilities, insurance and common area charges
 under each of the Master Leases, for the period from the Petition Date to the surrender of premises,
 and (iii) whether such amounts are administrative priority claims; (B) Landlord will waive any
 right to assert that, based on the non-severability of the Master Leases, the Sellers must pay 100%
 of all items of “Rent” as defined in the Master Leases, that come due and owing under the Master
 Leases until Debtors surrender 100% of the “Premises” as defined in each Master Lease and, after
 the Closing Landlord shall withdraw the portion of any pleading that made such an assertion, with
 prejudice, (C) the Landlord’s administrative priority claim for base rent amounts that come due
 during the Chapter 11 Cases for each location that Seller has not surrendered shall be allowed as
 an administrative claim and timely paid pursuant to Bankruptcy Code § 365(d)(3) (for the
 avoidance of doubt, if the Closing occurs and the Debtors surrender an individual location to
 Landlord, the Debtors shall not be responsible for paying any items of “Rent” as defined in the
 Master Lease, relating to such location that first comes due after the date of such surrender) and
 (D) if the Closing occurs, the Landlord’s allowed administrative priority claims shall be reduced
 by $1,000,000.

                  If the Closing occurs prior to the confirmation hearing Purchaser, Landlord, and
 their affiliates agree to (a) withdraw any objection they have filed to the Debtors’ existing Chapter
 11 plan as currently filed (the “Plan”), (b) support confirmation of the Plan, and (c) vote any
 unsecured claims they may have against the Debtors, including any rejection damages claims, in
 favor of the Plan, and, if applicable, change their vote of any unsecured claims they may have
 against the Debtors, including any rejection damages claims, to a vote in favor of the Plan;
 provided, however, that, Landlord will not be required to support confirmation and can object to
 confirmation if the Debtors do either of the following without Landlord’s prior written consent: (i)
 seek to pay more than $2,500,000 in cash in settlement of administrative claims from cash that
 would have otherwise been available for distribution to holders of administrative claims under the
 Plan, or (ii) amend the Plan in a manner that materially adversely impacts the treatment of the
 claims of Landlord.

                                           ARTICLE VI

                              COVENANTS AND AGREEMENTS

         6.1     Conduct of Business of Sellers. Until the earlier of the termination of this
 Agreement and the Closing, except (i) for any limitations on operations imposed by, and subject
 to any Orders entered or approvals or authorizations granted or required by or under, the
 Bankruptcy Court or the Bankruptcy Code (including in connection with the Bankruptcy Case) or
 the DIP Facility, (ii) as required by applicable Law, (iii) to the extent exclusively related to the
 Excluded Assets, Excluded Liabilities and/or Retained Business, unless otherwise covered by
 clause (i) hereof, (iv) as otherwise expressly contemplated by this Agreement or (v) with the prior
 written consent of Purchaser (which consent, unless otherwise set forth below, shall not be
 unreasonably withheld, conditioned or delayed):

                 (a)     Sellers shall use commercially reasonable efforts, taking into account
 Sellers’ status as a debtor-in-possession in the Bankruptcy Case, to:



                                                  19
Case 19-80064-TLS      Doc 1204 Filed 05/01/19 Entered 05/01/19 15:52:38                   Desc Main
                              Document    Page 50 of 259


                        (i)     conduct the Acquired Business in all material respects in the
       Ordinary Course, including with respect to (A) the collection of Accounts Receivable and
       Government Patient Receivables Related to the Acquired Business and (B) the payment of
       liabilities and obligations arising under the Post-Petition Assumed Leases;;

                      (ii)    maintain in full force and effect the Permits;

                      (iii) materially maintain and preserve the Acquired Locations and the
       Acquired Assets (other than Intellectual Property that is not Related to the Acquired
       Business); and

                        (iv)    keep intact the material business relationships relating to the
       Acquired Assets; provided, however, that this clause (iv) shall not obligate Sellers or any
       of their Affiliates to expend out-of-pocket costs or expenses in connection with compliance
       herewith; provided further, however, Purchaser acknowledges that Sellers have no ultimate
       control over the actions of material business relationship counterparties and Seller is not
       responsible for any impacts on the relationship resulting from Purchaser’s own actions;

              (b)     Sellers shall not:

                       (i)    sell, assign, license, transfer, convey, lease, surrender, relinquish or
       otherwise dispose of any Acquired Assets, other than (i) sales of Inventory in the Ordinary
       Course, (ii) licenses of Intellectual Property granted on a non-exclusive basis and in the
       Ordinary Course, or (iii) pursuant to existing Contracts;

                    (ii)    enter into any new, or amend any existing, license or other similar
       agreement concerning any Intellectual Property;

                      (iii)  terminate (other than by expiration), amend, modify (other than by
       automatic extension or renewal), waive any rights under or create any Encumbrance with
       respect to, any Assigned Contract (including any Assumed Lease); provided, that if such
       action would result in any increase in any payments to be made with respect to such
       Assigned Contract, then Purchaser may withhold its consent to such action in its sole
       discretion;

                      (iv)   grant any increase in the rates or terms of compensation payable or
       to become payable to the employees of Sellers who are primarily engaged in the Acquired
       Business (the “Business Employees”) (including any such increase pursuant to any Seller
       Plan) except as required by any Seller Plan as in effect on the date hereof other than
       compensation proposed in the Debtors’ Motion (I) Authorizing and Approving the
       Debtors’ Key Employee Retention Program and (II) Granting Related Relief Docket No.
       1060 and the proposed key employee incentive program payments listed on Schedule
       6.1(b)(iv); or

                        (v)    announce, implement or effect any material reduction in labor force,
       lay-off, early retirement program, severance program or other program or effort concerning
       the termination of employment of any Business Employee; and



                                                 20
Case 19-80064-TLS        Doc 1204 Filed 05/01/19 Entered 05/01/19 15:52:38                 Desc Main
                                Document    Page 51 of 259


                (c)     Sellers shall use commercially reasonable efforts to not:

                       (i)     settle or compromise any pending or threatened material Action that
        could give rise to Liabilities of the Acquired Business that are not Excluded Liabilities;

                       (ii)   fail to pay any maintenance or similar fees in connection with the
        prosecution and maintenance of Intellectual Property Related to the Acquired Business, or
        otherwise fail to protect and maintain Intellectual Property Related to the Acquired
        Business consistent with past practice in any material respect;

                      (iii) subject any Acquired Assets to any Encumbrance, except for
        Permitted Encumbrances;

                        (iv)    except as required by any Seller Plan in effect as of the date hereof,
        (A) enter into any material employment, severance, termination, retention, change in
        control, sale bonus or other similar agreement or arrangement with any Business
        Employee, (B) adopt any material new employee benefit plan or arrangement covering any
        Business Employees or (C) amend or modify any existing Seller Plan for the benefit of the
        Business Employees with respect to each of (A), (B) or (C), in a manner that would result
        in a material increase in liability for the Purchaser;

                       (v)     cancel or compromise any claim, right or cause of action or waive
        or release any right, in each case, that is a claim, right or cause of action related to an
        Acquired Asset; or

                        (vi)    agree or commit to do any of the foregoing.

         Nothing contained in this Agreement is intended to give Purchaser or its Affiliates, directly
 or indirectly, the right to control or direct the business of Sellers prior to the Closing. From the
 date of this Agreement until the Closing, Sellers shall, and shall instruct their employees, counsel,
 accountants, financial advisors, and other representatives to, reasonably consult with Purchaser
 (and its Affiliates, counsel, financial advisors, auditors, employees, agents, and other
 representatives), to the extent permissible under applicable Law, in connection with planning by
 Purchaser with respect to patients, services, products, employees, pricing, distribution, suppliers,
 and any other matters related to the post-Closing operation of the Acquired Business.

        6.2     Access to Information.

                 (a)    From the date hereof until the Closing (or the earlier termination of this
 Agreement pursuant to Article VIII), the Sellers shall provide Purchaser and its authorized
 Advisors with reasonable access and upon reasonable advance notice and during regular business
 hours to the properties, offices, plants and other facilities, and books and records of the Sellers
 Related to the Acquired Business, in order for Purchaser and its authorized Advisors to access such
 information regarding the Acquired Business as Purchaser reasonably deems necessary in
 connection with effectuating the transactions contemplated by this Agreement, and shall furnish
 Purchaser with such financial, operating and other data and information in connection with the
 Acquired Business and the Acquired Assets as Purchaser may reasonably request; provided that
 (i) such access does not unreasonably interfere with the normal operations of the Company and its


                                                  21
Case 19-80064-TLS        Doc 1204 Filed 05/01/19 Entered 05/01/19 15:52:38                  Desc Main
                                Document    Page 52 of 259


 Subsidiaries, and (ii) nothing herein will require the Company to provide access to, or to disclose
 any information to, Purchaser if such access or disclosure (A) would waive any legal privilege or
 (B) would be in violation of applicable Laws or the provisions of any agreement to which the
 Company or any of its Subsidiaries is a party; provided that, in the event that the Company
 withholds access or information in reliance on the foregoing clause (A) or (B), the Company shall
 provide (to the extent possible without waiving or violating the applicable legal privilege or Law)
 notice to Purchaser that such access or information is being so withheld and shall use commercially
 reasonable efforts to provide such access or information in a way that would not risk waiver of
 such legal privilege or applicable Law.

                 (b)    The information provided pursuant to this Section 6.2 will be used solely
 for the purpose of effecting the transactions contemplated hereby, and will be governed by the
 terms and conditions of the Confidentiality Agreement. Purchaser shall, and shall cause its
 Advisors to, abide by the terms of the Confidentiality Agreement with respect to such access and
 any information furnished to Purchaser or any of its Advisors. Neither the Company nor any Seller
 makes any representation or warranty as to the accuracy of any information, if any, provided
 pursuant to this Section 6.2, and Purchaser may not rely on the accuracy of any such information,
 in each case, other than the Express Representations.

                   (c)     From and after the Closing for a period of seven (7) years following the
 Closing Date (or, if later, the closing of the Bankruptcy Case), Purchaser shall provide Sellers and
 their Advisors with reasonable access, during normal business hours, and upon reasonable advance
 notice, to the books and records, including work papers, schedules, memoranda, Tax Returns, Tax
 schedules, Tax rulings, and other documents (for the purpose of examining and copying) relating
 to the Acquired Assets or the Assumed Liabilities with respect to periods or occurrences prior to
 the Closing Date and reasonable access, during normal business hours, and upon reasonable
 advance notice, to employees, officers, advisors, accountants, offices and properties (including for
 the purpose of better understanding such books and records) of Purchaser; provided that nothing
 herein will require the Purchaser to provide access to, or to disclose any information to, Sellers if
 such access or disclosure (A) would waive any legal privilege or (B) would be in violation of
 applicable Laws or the provisions of any agreement to which the Purchaser or any of its Affiliates
 is a party (including, without limitation, any of the Assumed Leases); provided that, in the event
 that the Purchaser withholds access or information in reliance on the foregoing clause (A) or (B),
 the Purchaser shall provide (to the extent possible without waiving or violating the applicable legal
 privilege or Law) notice to Sellers that such access or information is being so withheld and shall
 use commercially reasonable efforts to provide such access or information in a way that would not
 risk waiver of such legal privilege or applicable Law. Unless otherwise consented to in writing by
 the Company, Purchaser shall not, for a period of seven (7) years following the Closing Date (or,
 if later, the closing of the Bankruptcy Case), destroy, alter or otherwise dispose of any of the books
 and records without first offering to surrender to the Company such books and records or any
 portion thereof that Purchaser may intend to destroy, alter or dispose of.

                (d)     Purchaser shall not, and shall not permit any member of the Purchaser
 Group to, contact any officer, manager, director, employee, customer, supplier, lessee, lessor,
 lender, noteholder or other material business relation of the Company or its Subsidiaries prior to
 the Closing with respect to the Company, its Subsidiaries, their business or the transactions
 contemplated by this Agreement without the prior consent of the Company for each such contact,


                                                  22
Case 19-80064-TLS        Doc 1204 Filed 05/01/19 Entered 05/01/19 15:52:38                 Desc Main
                                Document    Page 53 of 259


 which may be reasonably withheld, and any such contact pursuant to this Section 6.2(d) shall be
 permitted solely to the extent Related to the Acquired Business or primarily related to the Acquired
 Assets.

                 (e)    From the date hereof through the Closing, Sellers shall promptly following
 Purchaser’s request, seek and use their respective reasonable best efforts to arrange such meetings
 and telephone conferences with material suppliers, vendors and payors of Sellers as may be
 reasonably requested by Purchaser and necessary and appropriate for Purchaser to coordinate
 transition of such suppliers, vendors and payors to the Acquired Business following the Closing.

        6.3     Employee Matters.

                 (a)    Purchaser shall consider extending offers of employment to substantially all
 of the Business Employees as of the Closing (excluding employees of Sellers who are employed
 to work at the Retained Stores but including those Business Employees on long-term disability,
 short-term disability or workers’ compensation or on a leave of absence, whether paid or unpaid,
 approved by the Seller or otherwise permitted by applicable Law) (“Transfer Offer”) that, if
 accepted, shall become effective immediately upon the Closing. Prior to Closing, Sellers will
 cooperate with Purchaser in furnishing reasonably requested information regarding the Business
 Employees, as well as coordinating and cooperating in the extension of the foregoing Transfer
 Offers. Employees who accept such Transfer Offers and begin active employment with Purchaser
 in accordance with this Section 6.3 shall be referred to herein as “Transferred Employees.”
 Effective as of the Closing, each Transferred Employee shall cease to be an employee of Sellers
 or their Affiliates. Sellers intend that for purposes of any Seller Plan providing severance or
 termination benefits, or any comparable plan, program, policy, agreement or arrangement of
 Sellers, the transactions contemplated by this Agreement shall not constitute a termination of
 employment of any Transferred Employee prior to or upon the consummation of such transactions;
 provided, however, that if such a termination is deemed to occur under Law, the Sellers shall be
 responsible for any such payments, including the payment of any accrued vacation.

               (b)     Purchaser shall use commercially reasonable efforts to enter into new
 agreements, effective as of the Closing, with the counterparties set forth on Schedule 6.3(b) (the
 “Leased Optometrists”) on terms substantially similar to those in the existing contract with such
 Leased Optometrist.

                 (c)     Following the Closing, the Sellers and their Affiliates shall retain and be
 responsible for, as Excluded Liabilities any and all liabilities and obligations (x) under the Seller
 Plans, regardless of whether such plan is disclosed in the Disclosure Schedules, including for any
 severance, retention, transaction or other similar payments that may become payable under any
 Seller Plan in connection with the consummation of the transactions contemplated hereby (either
 alone or in combination with any other event) and (y) relating to the compensation and employee
 benefits of (1) the Business Employees (or any other employees of Sellers) who do not become
 Transferred Employees, whenever arising or occurring and (2) subject to any and all provisions to
 the contrary in this Section 6.3, the Transferred Employees to the extent arising or occurring prior
 to the Closing.




                                                  23
Case 19-80064-TLS        Doc 1204 Filed 05/01/19 Entered 05/01/19 15:52:38                  Desc Main
                                Document    Page 54 of 259


                 (d)    Purchaser shall, or shall cause its Affiliates to, provide any required notice
 under the Worker Adjustment and Retraining Notification Act or any similar or related Law (the
 “WARN Act”) and to otherwise comply with the WARN Act with respect to any plant closing,
 mass layoff, group termination or similar event affecting Transferred Employees (including as a
 result of the consummation of transactions contemplated by this Agreement) and occurring from
 and after the Closing.

                 (e)     The provisions of this Section 6.3 are for the sole benefit of the Parties to
 this Agreement and nothing herein, express or implied, is intended or shall be construed to confer
 upon or give any Person (including for the avoidance of doubt any Business Employees or
 Transferred Employees), other than the Parties and their respective permitted successors and
 assigns, any legal or equitable or other rights or remedies (with respect to the matters provided for
 in this Section 6.3 or under or by reason of any provision of this Agreement). Nothing contained
 herein, express or implied: (i) shall be construed to establish, amend, or modify any benefit plan,
 program, agreement or arrangement, (ii) shall alter or limit Purchaser’s or Sellers’ ability to amend,
 modify or terminate any particular benefit plan, program, agreement or arrangement or (iii) is
 intended to confer upon any current or former employee any right to employment or continued
 employment for any period of time by reason of this Agreement, or any right to a particular term
 or condition of employment.

                (f)    Sellers hereby acknowledge and agree that any acceptance of a Transfer
 Offer by a Transferred Employee will not constitute a breach of such Transferred Employee’s
 obligations under any applicable retention agreement and in no event will Sellers have the right to
 seek repayment of the awards paid to such Transferred Employee pursuant to such retention
 agreement.

                (g)     Seller hereby agrees that paragraph 8 of the Confidentiality Agreement shall
 become null and void, effective upon the Closing, and there shall be no liability on the part of any
 Party or Person in respect thereof.

        6.4     Regulatory Approvals.

                (a)     Sellers shall use commercially reasonable efforts to (i) make or cause to be
 made all notifications, filings and submissions required to be made by Sellers in connection with
 the Acquired Assets under any applicable Laws for the consummation of the transactions
 contemplated by this Agreement set forth on Schedule 6.4, (ii) obtain all necessary Permits and to
 make all necessary registrations, notices, declarations and filings (including registrations, notices,
 declarations and filings with Governmental Bodies, if any), (iii) assist Purchaser (including by
 making filings and delivering notices) to allow Purchaser to obtain all necessary consents and
 approvals of any Governmental Body and all necessary Permits and Governmental Authorizations,
 (iv) cooperate with Purchaser in exchanging such information and providing such assistance as
 Purchaser may reasonably request in connection with the foregoing and (v) (A) supply promptly
 any additional information and documentary material that may be reasonably requested in
 connection with such filings and (B) take all actions necessary to obtain all required clearances in
 connection with such filings. In furtherance and not in limitation of the foregoing, Sellers shall
 permit Purchaser reasonably to participate at Purchaser’s sole expense in the defense and
 settlement of any claim, suit or cause of action relating to this Agreement or the transactions


                                                  24
Case 19-80064-TLS        Doc 1204 Filed 05/01/19 Entered 05/01/19 15:52:38                   Desc Main
                                Document    Page 55 of 259


 contemplated hereby to the extent related to the Acquired Business or the Acquired Assets, and
 Sellers shall not settle or compromise any such claim, suit or cause of action without Purchaser’s
 written consent to the extent related to the Acquired Business or the Acquired Assets.

                 (b)    Purchaser shall, and shall cause its Affiliates and Advisors to, use
 commercially reasonable efforts to (i) make or cause to be made all filings and submissions
 required to be made by any member of the Purchaser Group under any applicable Laws for the
 consummation of the transactions contemplated by this Agreement, (ii) cooperate with Sellers in
 exchanging such information and providing such assistance as Sellers may reasonably request in
 connection with all of the foregoing, and (iii) (A) supply promptly any additional information and
 documentary material that may be reasonably requested in connection with such filings and (B)
 take all actions necessary to obtain all required clearances.

                (c)     Purchaser shall not, and shall not permit any member of the Purchaser
 Group or their respective Affiliates to, acquire or agree to acquire (by merging or consolidating
 with, or by purchasing a substantial portion of the assets of or equity in, or by any other manner),
 any Person or portion thereof, or otherwise acquire or agree to acquire any assets, if the entering
 into a definitive agreement relating to, or the consummation of, such acquisition, merger or
 consolidation could reasonably be expected to (i) impose any delay in the obtaining of, or increase
 the risk of not obtaining, any permits, Orders or other approvals of any Governmental Body
 necessary to consummate the transactions contemplated by this Agreement or the expiration or
 termination of any applicable waiting period, (ii) increase the risk of any Governmental Body
 entering an Order prohibiting the consummation of the transactions contemplated by this
 Agreement or (iii) delay the consummation of the transactions contemplated by this Agreement.

        6.5     Reasonable Best Efforts; Cooperation.

                 (a)      Subject to the other terms of this Agreement, each Party shall, and shall
 cause its Advisors to, use its reasonable best efforts to perform its obligations hereunder and to
 take, or cause to be taken, and do, or cause to be done, all things necessary, proper or advisable
 under applicable Law to cause the transactions contemplated herein to be effected as soon as
 practicable, but in any event on or prior to the Outside Date, in accordance with the terms hereof
 and to cooperate with each other Party and its Advisors in connection with any step required to be
 taken as a part of its obligations hereunder. The “reasonable best efforts” of Sellers will not require
 Sellers or any of their Affiliates or Advisors to expend any money to remedy any breach of any
 representation or warranty, to commence any Action, to waive or surrender any right, to modify
 any Contract or to waive or forego any right, remedy or condition hereunder.

                 (b)    The obligations of Sellers pursuant to this Agreement, including this
 Section 6.5, shall be subject to any Orders entered, or approvals or authorizations granted or
 required, by or under the Bankruptcy Court or the Bankruptcy Code (including in connection with
 the Bankruptcy Case), and the DIP Facility and each Seller’s obligations as a debtor-in-possession
 to comply with any order of the Bankruptcy Court (the Sale Order).

                (c)   Sellers shall give promptly such notice to and make filings with third parties
 and use its commercially reasonable efforts to obtain the third party consents required to be listed
 on Schedule 3.3 and such other third party consents and estoppel certificates as necessary in


                                                   25
Case 19-80064-TLS        Doc 1204 Filed 05/01/19 Entered 05/01/19 15:52:38                  Desc Main
                                Document    Page 56 of 259


 connection with the transactions contemplated by this Agreement and the Transaction Documents.
 Purchaser shall cooperate with and assist Sellers in giving such notices and obtaining such consents
 and estoppel certificates; provided, however, that except for the Cure Costs contemplated to be
 paid by Purchaser in accordance with Section 1.5(a), neither Purchaser nor Sellers shall have any
 obligation to give any guarantee or other consideration of any nature in connection with any such
 notice, consent or estoppel certificate or consent to any change in the terms of any such agreement
 or arrangement.

                 (d)     Neither Purchaser, on the one hand, nor Sellers, on the other hand, shall,
 after the entry of the Sale Order, enter into any agreement that would have the effect of delaying
 the consummation of any action contemplated by this Agreement without the written consent of
 the other Party.

                 (e)    Prior to the transfer of the Acquired NDAs and Acquired Privileges as
 Wind-Down Transfer Assets in accordance with Section 6.11, Sellers shall permit Purchaser to
 control at Purchaser’s sole expense the initiation, prosecution, defense and settlement of any claim,
 suit or cause of action to the extent related to the Acquired Business or the Acquired Assets
 (including, for purposes of clarity, any confidential information related thereto), and Sellers shall
 not initiate, prosecute, settle or compromise any such claim, suit or cause of action without
 Purchaser’s written consent to the extent related to the Acquired Business or the Acquired Assets.
 Sellers shall promptly notify Purchaser of any facts or circumstances or the occurrence of any
 event that may form the basis of a claim, suit or cause of action described in the foregoing sentence.

                 (f)    Purchaser hereby grants to Sellers a limited, non-exclusive, non-
 sublicensable, non-transferable, royalty-free, license to use the Acquired Intellectual Property, to
 be effective at Closing and to remain in effect up and until the Wind-Down, solely for purposes of
 (i) operating the Retained Business in the Ordinary Course and (ii) enabling the liquidation of
 Inventory of the Retained Business in Sellers’ possession as of Closing, through the Wind-Down.

        6.6     Further Assurances.

                 (a)     From time to time after the Closing, as and when reasonably requested by
 any Party, any other Party, using commercially reasonable efforts, will execute and deliver, or
 cause to be executed and delivered, all such documents and instruments and will take, or cause to
 be taken, all such further or other actions as such requesting party may reasonably deem necessary
 or desirable to evidence and effectuate the transactions contemplated by this Agreement. Sellers
 and Purchaser agree that, in the event that any consent, approval or authorization necessary or
 desirable to preserve for Purchaser any right or benefit under any Assigned Contract, Assumed
 Lease or Permit is not obtained prior to the Closing, Sellers will, subsequent to the Closing,
 cooperate with Purchaser in attempting to obtain such consent, approval or authorization as
 promptly thereafter as practicable.

                 (b)     If, following the Closing, any Seller receives or becomes aware that it holds
 any Liability, asset, property or right which constitutes an Assumed Liability or Acquired Asset,
 then Sellers shall transfer such Liability, asset, property or right to Purchaser (including the
 execution and delivery of all appropriate transfer documents) as promptly as practicable for no
 additional consideration.


                                                  26
Case 19-80064-TLS         Doc 1204 Filed 05/01/19 Entered 05/01/19 15:52:38                     Desc Main
                                 Document    Page 57 of 259


                 (c)      If, following the Closing, Purchaser receives or becomes aware that it holds
 any Liability, asset, property or right which constitutes an Excluded Liability or an Excluded Asset,
 then Purchaser shall transfer such Liability, asset, property or right to Sellers (including the
 execution and delivery of all appropriate transfer documents) as promptly as practicable for no
 additional consideration.

         6.7     Acknowledgment by Purchaser.

                  (a)    Purchaser acknowledges and agrees, on its own behalf and on behalf of the
 Purchaser Group, that it has conducted to its full satisfaction an independent investigation and
 verification of the business, financial condition, results of operations, assets, Liabilities, properties,
 Contracts and prospects of Sellers and the Acquired Assets and the Assumed Liabilities, and, in
 making its determination to proceed with the transactions contemplated by this Agreement,
 Purchaser and the Purchaser Group have relied solely on the results of the Purchaser Group’s own
 independent investigation and verification and have not relied on, are not relying on, and will not
 rely on, any Seller, any Subsidiary, any information, statements, disclosures, documents,
 projections, forecasts or other material made available to Purchaser or any of its Affiliates or
 Advisors in the Dataroom, Projections or any information, statements, disclosures or materials, in
 each case, whether written or oral, made or provided by, or as part of, any of the foregoing or any
 other Seller, or any failure of any of the foregoing to disclose or contain any information, except
 for the Express Representations (it being understood that Purchaser and the Purchaser Group have
 relied only on the Express Representations). Purchaser acknowledges and agrees, on its own
 behalf and on behalf of the Purchaser Group, that (i) the Express Representations are the sole and
 exclusive representations, warranties and statements of any kind made to Purchaser or any member
 of the Purchaser Group and on which Purchaser or any member of the Purchaser Group may rely
 in connection with the transactions contemplated by this Agreement; and (ii) all other
 representations, warranties and statements of any kind or nature expressed or implied, whether in
 written, electronic or oral form, including (1) the completeness or accuracy of, or any omission to
 state or to disclose, any information (other than solely to the extent expressly set forth in the
 Express Representations) including in the Dataroom, Projections, meetings, calls or
 correspondence with any Sellers or any other Person on behalf of any of the Seller Parties or any
 of their respective Affiliates or Advisors and (2) any other statement relating to the historical,
 current or future business, financial condition, results of operations, assets (including the Acquired
 Assets), Liabilities (including the Assumed Liabilities) or the properties, Contracts, and prospects
 of Sellers, are, in each case, specifically disclaimed by each Seller, on each of their behalf and on
 behalf of the other Seller Parties. Purchaser, on its own behalf and on behalf of the Purchaser
 Group: (x) disclaims reliance on the items in clause (ii) in the immediately preceding sentence and
 (y) acknowledges and agrees that it has relied on, is relying on and will rely on only the items in
 clause (i) in the immediately preceding sentence. Without limiting the generality of the foregoing,
 Purchaser acknowledges and agrees, on its own behalf and on behalf of the Purchaser Group, that
 no Seller, nor any other Person (including the Seller Parties), has made, is making or is authorized
 to make, and Purchaser, on its own behalf and on behalf of the Purchaser Group, hereby waives,
 all rights and claims it or they may have against any Seller Party with respect to the accuracy of,
 any omission or concealment of, or any misstatement with respect to, (A) any potentially material
 information regarding the Seller Parties or any of their respective assets (including the Acquired
 Assets), Liabilities (including the Assumed Liabilities) or operations and (B) any warranty or
 representation (whether in written, electronic or oral form), express or implied, as to the quality,


                                                    27
Case 19-80064-TLS        Doc 1204 Filed 05/01/19 Entered 05/01/19 15:52:38                   Desc Main
                                Document    Page 58 of 259


 merchantability, fitness for a particular purpose, or condition of the Seller Parties’ business,
 operations, assets (including the Acquired Assets), Liabilities (including the Assumed Liabilities),
 prospects or any portion thereof, except, in each case, solely to the extent expressly set forth in the
 Express Representations. Except as expressly set forth herein, Purchaser is acquiring the Acquired
 Assets and assuming the Assumed Liabilities on an “AS IS, WHERE IS” basis. Notwithstanding
 the foregoing, nothing in this Section 6.7 shall limit any Person’s Liability arising from conduct
 of such Person that is determined by a Final Order of a court of competent jurisdiction to have
 constituted an actual fraud, willful breach, knowing and intentional misrepresentation, or criminal
 act by such Person.

                  (b)    Without limiting the generality of the foregoing, in connection with the
 investigation by the Purchaser Group of Sellers, Purchaser and the members of the Purchaser
 Group, and the Advisors of each of the foregoing, have received or may receive, from or on behalf
 of Sellers, certain projections, forward-looking statements and other forecasts (whether in written,
 electronic or oral form, and including in the Dataroom, management meetings, etc.) (collectively,
 “Projections”). Purchaser acknowledges and agrees, on its own behalf and on behalf of the
 Purchaser Group, that (i) such Projections are being provided solely for the convenience of
 Purchaser to facilitate its own independent investigation of the Seller Parties, (ii) there are
 uncertainties inherent in attempting to make such Projections, (iii) Purchaser is familiar with such
 uncertainties, and (iv) Purchaser is taking full responsibility for making its own evaluation of the
 adequacy and accuracy of all Projections (including the reasonableness of the assumptions
 underlying such Projections).

                 (c)    Purchaser acknowledges and agrees, on its own behalf and on behalf of the
 Purchaser Group, that it will not assert, institute or maintain, and will cause each member of the
 Purchaser Group not to assert, institute or maintain, any Action that makes any claim contrary to
 the agreements and covenants set forth in this Section 6.7, including any such Action with respect
 to the distribution to Purchaser or any member of the Purchaser Group, or Purchaser’s or any
 member of the Purchaser Group’s use, of the Dataroom, Projections or any other information,
 statements, disclosures or materials, in each case whether written or oral, provided by them or any
 other Seller Party or any failure of any of the foregoing to disclose any information.

                (d)    Purchaser acknowledges and agrees, on its own behalf and on behalf of the
 Purchaser Group, that the covenants and agreements contained in this Section 6.7 (i) require
 performance after the Closing to the maximum extent permitted by applicable Law and will
 survive the Closing for twenty (20) years; and (ii) are an integral part of the transactions
 contemplated by this Agreement and that, without these agreements set forth in this Section 6.7,
 Sellers would not enter into this Agreement.

        6.8     Government Patient Receivables; Purchaser Funds Received Post-Closing.

                (a)      Pursuant to Section 1.1(o) hereof Sellers are obligated to convey to
 Purchaser an amount equal to the value of the Government Patient Receivables existing as of the
 Closing Date or amounts derived therefrom that are actually received by the Sellers. For the
 purpose of clarity, the foregoing shall not be interpreted as a guarantee of collection by Sellers of
 the Government Patient Receivables or as a guarantee of the value of amounts that will be
 collected. In connection with such obligation, Sellers shall cause all such Government Patient


                                                   28
Case 19-80064-TLS        Doc 1204 Filed 05/01/19 Entered 05/01/19 15:52:38                    Desc Main
                                Document    Page 59 of 259


 Receivables actually received to be paid into that certain current account of Sellers which is subject
 to an existing account agreement between Sellers, the depositary and Purchaser or into a
 replacement account subject to a substantially equivalent account agreement satisfactory to
 Purchaser as needed to comply with applicable Law. Sellers shall not commingle with such
 Government Patient Receivables paid to such account by depositing into such account any other
 funds of Sellers. As necessary, Sellers hereby and hereafter shall take any and all other actions
 and execute any and all documents (including sweep instructions to transfer such collected funds
 to Purchaser on a daily basis) reasonably requested by Purchaser as may be necessary to effect in
 compliance with applicable Law the transfer of such amount paid into such account to Purchaser
 in satisfaction of these Sellers’ obligation.

                 (b)     In addition to the terms of Section 6.8(a), Sellers agree that any amounts
 that are received by any Seller or that are deposited or paid into any bank or other account of any
 Seller (whether from a Government Program or any other source) that relate to the operation of
 the Acquired Business on and after Closing shall be the property of Purchaser, shall be held by
 Sellers in constructive trust for Purchaser without commingling with any other funds of Sellers
 and Sellers shall promptly turnover and deliver such amounts to Purchaser. Sellers shall take all
 actions to establish arrangements to effectuate the terms of this subparagraph in compliance with
 applicable Law (as determined by Purchaser) including continuing to allow or cause, as the case
 may be, such funds to be paid into the deposit account referenced in Section 6.8(a).

                 (c)    In the event the “account” collection arrangement reflected in Section 6.8(a)
 or any other arrangement in this Section 6.8 is determined by a change in Law or regulation or
 interpretation by a Governmental Body to be illegal or noncompliant with regulatory requirements,
 Sellers agree to make such modifications to this Section as requested by Purchaser as may be
 necessary to comply with applicable Law while fulfilling the intent of this transaction and
 minimizing the fiscal effect on the Parties of the change.

        6.9     Store Locations.

                 (a)     Master Store List. Schedule 6.9 contains a true and complete list of each
 store location of the Sellers related to or conducting the optical business of the Sellers (the “Optical
 Stores”), and identifies whether such Optical Store is an Acquired Store, a Pre-Signing Liquidated
 Store, a Post-Closing Liquidated Store, or a Retained Store. The “Pre-Signing Liquidated Stores”
 have concluded their final liquidation sales (each, a “GOB Sale”) prior to the date hereof.

                 (b)    Acquired Stores. Schedule 6.9 further designates for each Optical Store that
 is not a Pre-Signing Liquidated Store whether such Optical Store is an “Acquired Store” or a “Post-
 Closing Liquidated Store.” Purchaser may from to time adjust such designations by notice to the
 Company, which may be delivered up to one Business Day prior to the Closing. The “Retained
 Stores” are the Pre-Signing Liquidated Stores and the Post-Closing Liquidated Stores. For
 purposes of clarity, the Optical Stores are comprised of Acquired Stores, the Optical Lab and
 Retained Stores.

                 (c)     No Acquired Asset Sales. Consistent with Section 6.1(b)(i), Sellers shall
 not sell, or permit to be sold, any Acquired Asset pursuant to a GOB Sale.




                                                   29
Case 19-80064-TLS        Doc 1204 Filed 05/01/19 Entered 05/01/19 15:52:38                   Desc Main
                                Document    Page 60 of 259


         6.10 Post-Closing Liquidated Store Assets. Sellers shall convey to Purchaser all optical
 medical equipment and Inventory Related to the Acquired Business located at a Post-Closing
 Liquidated Store and all telephone, facsimile and email addresses associated with such Post-
 Closing Liquidated Store (together, the “Liquidated Store Acquired Assets”), immediately
 following the earlier of the conclusion of (i) the GOB Sale or (ii) the retail operations of such Post-
 Closing Liquidated Store (such time, the “Post-Closing Liquidation Event”). Following each Post-
 Closing Liquidation Event, at Purchaser’s request, direction and expense, Sellers shall promptly
 deliver to Purchaser such Liquidated Store Acquired Assets that were located at or, with respect
 to telephone, facsimile and email addresses, associated with such Post-Closing Liquidated Store.
 At no time may Sellers sell, transfer or subject to any Encumbrance any Liquidated Store Acquired
 Assets located at a Post-Closing Liquidated Store to any Person other than the Purchaser, without
 the Purchaser’s prior written consent. For purposes of clarity, all Liabilities arising out of the
 Liquidated Store Acquired Assets prior to the delivery of such Liquidated Store Acquired Assets
 shall be Excluded Liabilities.

         6.11 Post-Closing Transfer of Wind-Down Transfer Assets. Certain assets have been
 identified by Sellers and Purchaser herein as assets whose transfer of title will occur at the Closing,
 but which Sellers shall be entitled to use in the Ordinary Course until, in respect of each such asset,
 the earlier of (a) the Wind-Down, and (b) the date on which such asset is no longer involved in the
 active operations of the Retained Business (in each case, a “Transfer Event” and such assets, the
 “Wind-Down Transfer Assets”). In connection with a Transfer Event, Sellers shall promptly
 transfer possession of such Wind-Down Transfer Assets. At no time may Sellers permanently
 remove (or permit the permanent removal) of the Sellers Headquarters Tangible Assets from the
 Sellers’ Headquarters or otherwise sell, transfer or subject to any Encumbrance any Wind-Down
 Transfer Asset to any Person other than the Purchaser, without the Purchaser’s prior written
 consent. For purposes of clarity, all Liabilities arising out of the Wind-Down Transfer Assets
 (including maintenance and renewal costs) prior to the applicable Transfer Event and delivery of
 such Wind-Down Transfer Asset shall be Excluded Liabilities.

         6.12 Transition Services Agreement. Purchaser and Sellers shall negotiate in good faith
 a transition services agreement (the “Transition Services Agreement”), subject to the Parties
 reaching agreement on terms that are acceptable to each of Purchaser and the Sellers in their
 respective sole and absolute discretions.

                                            ARTICLE VII

                                   CONDITIONS TO CLOSING

         7.1     Conditions Precedent to the Obligations of Purchaser and Sellers. The respective
 obligations of each Party to this Agreement to consummate the Closing are subject to the
 satisfaction (or to the extent permitted by Law, written waiver by each Seller and Purchaser) on or
 prior to the Closing Date, of each of the following conditions:

                (a)    No court or other Governmental Body has issued, enacted, entered,
 promulgated or enforced any Law or Order (that is final and non-appealable and that has not been
 vacated, withdrawn or overturned) restraining, enjoining or otherwise prohibiting the transactions
 contemplated by this Agreement; and


                                                   30
Case 19-80064-TLS        Doc 1204 Filed 05/01/19 Entered 05/01/19 15:52:38                 Desc Main
                                Document    Page 61 of 259


                (b)     the Bankruptcy Court shall have entered the Sale Order and such Order shall
 be a Final Order.

         7.2    Conditions Precedent to the Obligations of Purchaser. The obligations of Purchaser
 to consummate the Closing are subject to the satisfaction (or to the extent permitted by Law,
 written waiver by Purchaser in its sole discretion), on or prior to the Closing Date, of each of the
 following conditions:

                 (a)    Sellers shall have delivered to Purchaser a certified copy of the Sale Order
 and the other items set out in Section 2.3;

                 (b)    the representations and warranties made by Sellers in Article III shall be
 true and correct as of the Closing Date (disregarding all qualifications or limitations as to
 “materiality” or “Material Adverse Effect” and words of similar import set forth therein), as though
 such representations and warranties had been made on and as of the Closing Date (except that
 representations and warranties that are made as of a specified date need be true and correct only
 as of such date), except where the failure of such representations and warranties to be true and
 correct has not had, and would not reasonably be expected to have, individually or in the aggregate,
 a Material Adverse Effect; provided that the representations set forth in Sections 3.1(a) and 3.2
 will be true and correct in all material respects;

                (c)     Sellers shall have performed in all material respects (without giving effect
 to any materiality or similar qualification contained therein) all of the covenants and agreements
 required to be performed by each of them under this Agreement at or prior to the Closing; and

                (d)     the conditions set forth on Schedule 7.2(d).

         7.3    Conditions Precedent to the Obligations of the Sellers. The obligations of Sellers
 to consummate the transactions contemplated by this Agreement are subject to the satisfaction (or
 to the extent permitted by Law, written waiver by Sellers in their sole discretion), on or prior to
 the Closing Date, of each of the following conditions:

                (a)     Purchaser shall have delivered to Sellers those items set out in Section 2.4;

                 (b)    the representations and warranties made by Purchaser in Article IV shall be
 true and correct in all material respects (without giving effect to any materiality or similar
 qualification contained therein), in each case as of the date hereof and as of the Closing Date, with
 the same force and effect as though all such representations and warranties had been made as of
 the Closing Date (other than representations and warranties that by their terms address matters
 only as of another specified date, which shall be so true and correct only as of such other specified
 date), except where the failure of such representations or warranties to be so true and correct has
 not had, and would not reasonably be expected to have, individually or in the aggregate, a material
 adverse effect on Purchaser’s ability to consummate the transactions contemplated hereby; and

               (c)     Purchaser shall have performed in all material respects (without giving
 effect to any materiality or similar qualification contained therein) all of the covenants and
 agreements required to be performed by it under this Agreement at or prior to the Closing.



                                                  31
Case 19-80064-TLS        Doc 1204 Filed 05/01/19 Entered 05/01/19 15:52:38                  Desc Main
                                Document    Page 62 of 259


         7.4     Waiver of Conditions. Upon the occurrence of the Closing, any condition set forth
 in this Article VII that was not satisfied as of the Closing will be deemed to have been waived for
 all purposes by the Party having the benefit of such condition as of and after the Closing. None of
 Purchaser or Sellers may rely on the failure of any condition set forth in this Article VII, as
 applicable, to be satisfied if such failure was caused by such Party’s failure to use, as required by
 this Agreement, its reasonable best efforts to consummate the transactions contemplated hereby.

                                           ARTICLE VIII

                                          TERMINATION

         8.1     Termination of Agreement. This Agreement may be terminated only in accordance
 with this Section 8.1. This Agreement may be terminated at any time prior to the Closing:

                (a)     by the mutual written consent of the Company and Purchaser;

                (b)    by written notice of either Purchaser or the Company, upon the issuance by
 any Governmental Body of an Order restraining, enjoining or otherwise prohibiting the
 consummation of the transactions contemplated by this Agreement or declaring unlawful the
 transactions contemplated by this Agreement, and such Order having become final, binding and
 non-appealable; provided that no termination may be made by a Party under this Section 8.1(b) if
 the issuance of such Order was caused by the breach or action or inaction of such Party;

                (c)    by written notice of either Purchaser or the Company, if the Closing shall
 not have occurred on or before 15 days after entry of the Sale Order or such later date as Purchaser
 or Sellers mutually agree (the “Outside Date”); provided that a Party shall not be permitted to
 terminate this Agreement pursuant to this Section 8.1(c) if the failure of the Closing to have
 occurred by the Outside Date was caused by the breach or action or inaction of such Party;

                (d)     by written notice of either Purchaser or the Company, if the Bankruptcy
 Case is dismissed or converted to a case or cases under Chapter 7 of the Bankruptcy Code, or if a
 trustee or examiner with expanded powers to operate or manage the financial affairs or
 reorganization of the Company is appointed in the Bankruptcy Case;

                 (e)     by written notice from the Company to Purchaser, upon a breach of any
 covenant or agreement on the part of Purchaser, or if any representation or warranty of Purchaser
 will have become untrue, in each case, such that the conditions set forth in Section 7.3(b) or 7.3(c)
 would not be satisfied, including a breach of Purchaser’s obligation to consummate the Closing;
 provided that (i) if such breach is curable by Purchaser then the Company may not terminate this
 Agreement under this Section 8.1(e) unless such breach has not been cured by the date which is
 the earlier of (A) two (2) Business Days prior to the Outside Date and (B) ten (10) Business Days
 after the Company notifies Purchaser of such breach and (ii) the right to terminate this Agreement
 pursuant to this Section 8.1(e) will not be available to the Company at any time that the Company
 is in material breach of any covenant, representation or warranty hereunder;

               (f)    by written notice from Purchaser to the Company, upon a breach of any
 covenant or agreement on the part of any Seller, or if any representation or warranty of any Seller
 will have become untrue, in each case, such that the conditions set forth in Section 7.2(b) or 7.2(c);


                                                  32
Case 19-80064-TLS        Doc 1204 Filed 05/01/19 Entered 05/01/19 15:52:38                   Desc Main
                                Document    Page 63 of 259


 provided that (i) if such breach is curable by such Seller then Purchaser may not terminate this
 Agreement under this Section 8.1(f) unless such breach has not been cured by the date which is
 the earlier of (A) two (2) Business Days prior to the Outside Date and (B) ten (10) Business Days
 after Purchaser notifies the Company of such breach and (ii) the right to terminate this Agreement
 pursuant to this Section 8.1(f) will not be available to Purchaser at any time that Purchaser is in
 material breach of any covenant, representation or warranty hereunder;

                 (g)     by written notice from the Company to Purchaser, if all of the conditions
 set forth in Sections 7.1 and 7.2 have been satisfied (other than conditions that by their nature are
 to be satisfied at the Closing) or waived and Purchaser fails to complete the Closing at the time
 required by Section 2.2; or

                (h)     by written notice from the Company or Purchaser, if

                      (i)    the Transition Services Agreement has not been mutually agreed
        upon by April 29, 2019; or

                        (ii)    the Sale Order has not been entered by April 30, 2019.

         8.2     Effect of Termination. In the event of termination of this Agreement pursuant to
 Section 8.1, this Agreement shall become null and void and there shall be no liability on the part
 of any Party or any of its partners, officers, directors or shareholders; provided that Section 6.2(b),
 this Section 8.2 and Article X shall survive any such termination; provided further that no
 termination will relieve Purchaser from any liability for damages (including damages based on the
 loss of the economic benefits of the transactions contemplated by this Agreement, including the
 Cash Payment, to Sellers), losses, costs or expenses (including reasonable legal fees and expenses)
 resulting from any willful breach of this Agreement prior to the date of such termination (which,
 for the avoidance of doubt, will be deemed to include any failure by Purchaser to consummate the
 Closing if and when it is obligated to do so hereunder); provided, further, such termination shall
 not limit any Party’s liability for any breach prior to the time of such termination. The Company
 shall be entitled to retain the Deposit pending the final adjudication of any dispute arising under
 or related to this Agreement or any of the Ancillary Agreements or the transactions contemplated
 hereunder and thereunder, including in connection with a termination by the Company pursuant to
 Section 8.1(e) or (g); provided, that following any final adjudication in which it is determined that
 Purchaser had the right to terminate pursuant to Section 8.1, the Deposit shall be immediately
 refunded to the Purchaser.

                                            ARTICLE IX

                                                TAXES

        9.1     Transfer Taxes. Any sales, use, value-added, goods and services, registration,
 conveyancing, purchase, transfer, franchise, deed, fixed asset, stamp, documentary, use or similar
 Taxes and recording charges which may be payable by reason of the sale of the Acquired Assets
 or the assumption of the Assumed Liabilities under this Agreement or the transactions
 contemplated hereby (the “Transfer Taxes”) shall be borne and timely paid by the Purchaser, but
 only to the extent not exempt under the Bankruptcy Code, as applicable to the transfer of the



                                                   33
Case 19-80064-TLS       Doc 1204 Filed 05/01/19 Entered 05/01/19 15:52:38                 Desc Main
                               Document    Page 64 of 259


 Acquired Assets pursuant to this Agreement. Purchaser shall timely file any Tax Returns and pay
 such Transfer Taxes as may be required to comply with the provisions of applicable Law in
 connection with the payment of such Transfer Taxes.

         9.2     Allocation of Purchase Price. Purchaser shall prepare an allocation of the Purchase
 Price and the Assumed Liabilities (plus other relevant items) among the Acquired Assets for all
 Tax purposes (the “Purchase Price Allocation”) in accordance with the principles of Section 1060
 of the Code (and any similar provision of state, local, or non-U.S. law, as appropriate). Purchaser
 shall deliver such allocation to the Company for the Company’s review and comment. Purchaser
 and the Company shall work together in good faith to jointly agree to the final allocation.
 Purchaser and Sellers will report, act and file Tax Returns (including Internal Revenue Service
 Form 8594) in all respects and for all purposes consistent with the Purchase Price Allocation unless
 they cannot agree in good faith on a final allocation. The Company shall provide Purchaser and
 Purchaser shall provide the Company with a copy of any information required to be furnished to
 the Secretary of the Treasury under Code Section 1060.

          9.3    Cooperation. Purchaser and Sellers shall cooperate fully, as and to the extent
 reasonably requested by the other Party, in connection with the filing of Tax Returns and any audit,
 litigation or other Proceeding with respect to Taxes. Purchaser and Sellers further agree, upon
 request in writing from either party, to use their commercially reasonable efforts to obtain any
 certificate or other document (including any resale exemption certification) from any
 Governmental Body or any other Person as may be necessary to mitigate, reduce or eliminate any
 Tax that could be imposed (including with respect to the transactions contemplated hereby);
 provided that the requesting party shall reimburse the other party for its reasonable out-of-pocket
 costs incurred in satisfying the request.

         9.4     FIRPTA. The Company shall provide Purchaser with a duly executed non-foreign
 person affidavit dated as of the Closing Date, sworn under penalty of perjury and in form and
 substance required under the Treasury Regulations issued pursuant to Section 1445 of the Code,
 stating that the Company is not a “foreign person” as defined in Section 1445 of the Code.

         9.5    Straddle Period. In the case of any taxable period that includes (but does not end
 on) the Closing Date (a “Straddle Period”), the amount of any property, ad valorem or other Taxes
 not based on income or gross receipts for a Straddle Period that relates to the Pre-Closing Tax
 Period shall be deemed to be the amount of such Tax for the entire taxable period multiplied by a
 fraction the numerator of which is the number of days in the taxable period ending on and including
 the Closing Date and the denominator of which is the number of days in such Straddle Period. The
 amount of any Taxes based on income or gross receipts for a Straddle Period shall be determined
 by an interim closing of the books as of the end of the Closing Date.

                                           ARTICLE X

                                       MISCELLANEOUS

        10.1 Non-Survival of Representations and Warranties. Each of the representations and
 warranties and the covenants and agreements (to the extent such covenant or agreement
 contemplates or requires performance by such party prior to the Closing) of the Parties set forth in


                                                 34
Case 19-80064-TLS        Doc 1204 Filed 05/01/19 Entered 05/01/19 15:52:38                  Desc Main
                                Document    Page 65 of 259


 this Agreement or in any other document contemplated hereby, or in any certificate delivered
 hereunder or thereunder, will terminate effective immediately as of the Closing such that no claim
 for breach of any such representation, warranty, covenant or agreement, detrimental reliance or
 other right or remedy (whether in contract, in tort or at law or in equity) may be brought with
 respect thereto after the Closing. Each covenant and agreement that explicitly contemplates
 performance at or after the Closing, will, in each case and to such extent, expressly survive the
 Closing in accordance with its terms, and if no term is specified, then for twenty (20) years
 following the Closing Date, and nothing in this Section 10.1 will be deemed to limit any rights or
 remedies of any Person for breach of any such surviving covenant or agreement. Purchaser and
 the Seller Parties acknowledge and agree, on their own behalf and on behalf of the Purchaser Group
 or the Seller Parties, as the case maybe, that the agreements contained in this Section 10.1
 (a) require performance after the Closing to the maximum extent permitted by applicable Law and
 will survive the Closing for twenty (20) years; and (b) are an integral part of the transactions
 contemplated hereby and that, without the agreements set forth in this Section 10.1, none of the
 Parties would enter into this Agreement.

         10.2 Expenses. Whether or not the Closing takes place, except as otherwise provided
 herein, all fees, costs and expenses (including fees, costs and expenses of Advisors) incurred in
 connection with the negotiation of this Agreement and the other agreements contemplated hereby,
 the performance of this Agreement and the other agreements contemplated hereby and the
 consummation of the transactions contemplated hereby and thereby will be paid by the Party
 incurring such fees, costs and expenses; it being acknowledged and agreed that all Transfer Taxes
 will be allocated pursuant to Section 9.1.

         10.3 Notices. Except as otherwise expressly provided herein, all notices, demands and
 other communications to be given or delivered under or by reason of the provisions of this
 Agreement will be in writing and will be deemed to have been given (a) when personally delivered,
 (b) when transmitted via facsimile device or by electronic mail (unless if transmitted after 5:00
 P.M. Central time or other than on a Business Day, then on the next Business Day), (c) the day
 following the day on which the same has been delivered prepaid to a reputable national overnight
 air courier service or (d) the third (3rd) Business Day following the day on which the same is sent
 by certified or registered mail, postage prepaid, in each case, to the respective party at the number,
 electronic mail address or street address, as applicable, set forth below, or at such other number,
 electronic mail address or street address as such party may specify by written notice to the other
 Party.

                Notices to Purchaser:

                c/o Monarch Alternative Capital LP
                535 Madison Avenue
                New York, NY 10022
                Attention: General Counsel
                Facsimile: (212) 554-1701
                E-mail: Michael.kelly@monarchlp.com




                                                  35
Case 19-80064-TLS        Doc 1204 Filed 05/01/19 Entered 05/01/19 15:52:38                    Desc Main
                                Document    Page 66 of 259


                with a copy to:

                Gibson, Dunn & Crutcher LLP
                333 South Grand Avenue
                Los Angeles, CA 90071
                Attention:    Jeff Krause
                              Benyamin Ross
                Facsimile:    (213) 220-6258
                Email:        JKrause@gibsondunn.com
                              BRoss@gibsondunn.com

                Notices to Sellers:

                Specialty Retail Shops Holding Corp.
                700 Pilgrim Way
                Green Bay, Wisconsin 54304
                Attention:     Russell Steinhorst, CEO
                               Susan Buckna, General Counsel
                Facsimile:     (920) 429-7401
                Email:         russ.steinhorst@shopko.com
                               susan.buckna@shopko.com

                with a copy to:

                Willkie Farr & Gallagher LLP
                787 Seventh Avenue
                New York, New York 10019
                Attention:    Brian Lennon
                              Claire E. James
                Facsimile:    (212) 728-9767
                Email:        BLennon@willkie.com
                              CEJames@willkie.com


         10.4 Binding Effect; Assignment. This Agreement shall be binding upon Purchaser and,
 subject to entry of the Sale Order, Sellers and inure to the benefit of the Parties and their respective
 successors and permitted assigns, including any trustee or estate representative appointed in the
 Bankruptcy Case or any successor Chapter 7 case; provided, that neither this Agreement nor any
 of the rights or obligations hereunder may be assigned or delegated without the prior written
 consent of Purchaser and the Company; provided, further, that Purchaser shall be permitted, with
 the prior written consent of Sellers ((x) such consent not to be unreasonably withheld, conditioned
 or denied, and (y) such consent not required in the event Purchaser assigns this Agreement to one
 and only one of its Affiliates), to assign all or part of its rights or obligations hereunder to any of
 its Affiliates or as collateral security to any third party that at any time provides debt financing to
 Purchaser or its Affiliates, whether in connection with the transactions contemplated hereby or
 otherwise, but no such assignment shall relieve Purchaser of its obligations under this Agreement.



                                                   36
Case 19-80064-TLS        Doc 1204 Filed 05/01/19 Entered 05/01/19 15:52:38                  Desc Main
                                Document    Page 67 of 259


         10.5 Amendment and Waiver. Any provision of this Agreement or the Schedules or
 Exhibits hereto may be (a) amended only in a writing signed by Purchaser and the Company or
 (b) waived only in a writing executed by Purchaser, in the case that enforcement of such waiver is
 sought against Purchaser, or by the Company, in the case that enforcement of such waiver is sought
 against the Sellers. No waiver of any provision hereunder or any breach or default thereof will
 extend to or affect in any way any other provision or prior or subsequent breach or default.

         10.6 Third Party Beneficiaries. Except as otherwise expressly provided herein, nothing
 expressed or referred to in this Agreement will be construed to give any Person other than the
 Parties any legal or equitable right, remedy, or claim under or with respect to this Agreement or
 any provision of this Agreement.

         10.7 Non-Recourse. This Agreement may only be enforced against, and any Action
 based upon, arising out of or related to this Agreement may only be brought against, the Persons
 that are expressly named as parties to this Agreement. Except to the extent named as a party to
 this Agreement, and then only to the extent of the specific obligations of such parties set forth in
 this Agreement, no past, present or future shareholder, member, partner, manager, director, officer,
 employee, Affiliate, agent or Advisor of any party to this Agreement will have any liability
 (whether in contract, tort, equity or otherwise) for any of the representations, warranties,
 covenants, agreements or other obligations or Liabilities of any of the parties to this Agreement or
 for any Action based upon, arising out of or related to this Agreement; provided, that nothing in
 this Section 10.7 shall limit any Person’s Liability arising from conduct of such Person that is
 determined by a Final Order of a court of competent jurisdiction to have constituted an actual
 fraud, willful breach, knowing and intentional misrepresentation, or criminal act by such Person.

         10.8 Severability. Whenever possible, each provision of this Agreement will be
 interpreted in such manner as to be effective and valid under applicable Law, but if any provision
 of this Agreement is held to be prohibited by or invalid under applicable Law in any jurisdiction,
 such provision will be ineffective only to the extent of such prohibition or invalidity in such
 jurisdiction, without invalidating the remainder of such provision or the remaining provisions of
 this Agreement or in any other jurisdiction.

        10.9 Construction. The language used in this Agreement will be deemed to be the
 language chosen by the Parties to express their mutual intent, and no rule of strict construction will
 be applied against any Person. The headings of the sections and paragraphs of this Agreement
 have been inserted for convenience of reference only and will in no way restrict or otherwise
 modify any of the terms or provisions hereof.

        10.10 Disclosure Schedules.

                 (a)    The Disclosure Schedules have been arranged for purposes of convenience
 in separately numbered sections corresponding to the sections of this Agreement; provided that
 each section of the Disclosure Schedules will be deemed to incorporate by reference all
 information disclosed in any other section of the Disclosure Schedules to the extent readily
 apparent on the face of such disclosure. Capitalized terms used in the Disclosure Schedules and
 not otherwise defined therein have the meanings given to them in this Agreement. The
 specification of any dollar amount or the inclusion of any item in the representations and warranties


                                                  37
Case 19-80064-TLS        Doc 1204 Filed 05/01/19 Entered 05/01/19 15:52:38                  Desc Main
                                Document    Page 68 of 259


 contained in this Agreement, the Disclosure Schedules or the attached Exhibits is not intended to
 imply that the amounts, or higher or lower amounts, or the items so included, or other items, are
 or are not required to be disclosed (including whether such amounts or items are required to be
 disclosed as material or threatened) or are within or outside of the Ordinary Course or consistent
 with past practice, and no party will use the fact of the setting of the amounts or the fact of the
 inclusion of any item in this Agreement, the Disclosure Schedules or Exhibits in any dispute or
 controversy between the Parties as to whether any obligation, item or matter not set forth or
 included in this Agreement, the Disclosure Schedules or Exhibits is or is not required to be
 disclosed (including whether the amount or items are required to be disclosed as material or
 threatened) or are within or outside of the Ordinary Course. In addition, matters reflected in the
 Disclosure Schedules are not necessarily limited to matters required by this Agreement to be
 reflected in the Disclosure Schedules. Such additional matters are set forth for informational
 purposes only and do not necessarily include other matters of a similar nature. No information set
 forth in the Disclosure Schedules will be deemed to broaden in any way the scope of the parties’
 representations and warranties. Any description of any agreement, document, instrument, plan,
 arrangement or other item set forth on any Schedule is a summary only and is qualified in its
 entirety by the terms of such agreement, document, instrument, plan, arrangement or item which
 terms will be deemed disclosed for all purposes of this Agreement. For purposes of clarity, this
 paragraph only applies to the schedules qualifying Article III and Section 6.1 hereof (the
 “Disclosure Schedules”), and not to the other annexes, appendices, exhibits and schedules hereto.

                 (b)    The information contained in this Agreement, in the Schedules and Exhibits
 hereto is disclosed solely for purposes of this Agreement, and no information contained herein or
 therein will be deemed to be an admission by any Party to any Third Party of any matter
 whatsoever, including any violation of Law or breach of contract.

         10.11 Complete Agreement. This Agreement, together with the Confidentiality
 Agreement and any other agreements expressly referred to herein, contains the entire agreement
 of the parties respecting the sale and purchase of the Acquired Assets and the Assumed Liabilities
 and the transactions contemplated by this Agreement and supersedes all prior understandings or
 agreements among the Parties (whether written or oral) respecting the sale and purchase of the
 Acquired Assets and the Assumed Liabilities and the transactions contemplated by this Agreement.
 In the event an ambiguity or question of intent or interpretation arises with respect to this
 Agreement, the terms and provisions of the execution version of this Agreement will control and
 prior drafts of this Agreement and the documents referenced herein will not be considered or
 analyzed for any purpose (including in support of parole evidence proffered by any Person in
 connection with this Agreement), will be deemed not to provide any evidence as to the meaning
 of the provisions hereof or the intent of the Parties with respect hereto and will be deemed joint
 work product of the Parties.

          10.12 Specific Performance. The Parties agree that irreparable damage, for which
 monetary relief, even if available, would not be an adequate remedy, would occur in the event that
 any provision of this Agreement is not performed in accordance with its specific terms or is
 otherwise breached, including if any Party fails to take any action required of it hereunder to
 consummate the transactions contemplated by this Agreement. It is accordingly agreed that (a) the
 Parties will be entitled to seek an injunction or injunctions, specific performance or other equitable
 relief to prevent breaches of this Agreement and to enforce specifically the terms and provisions


                                                  38
Case 19-80064-TLS        Doc 1204 Filed 05/01/19 Entered 05/01/19 15:52:38                 Desc Main
                                Document    Page 69 of 259


 hereof in the courts described in Section 10.13 without proof of damages, this being in addition to
 any other remedy to which they are entitled under this Agreement, and (b) the right of specific
 performance and other equitable relief is an integral part of the transactions contemplated by this
 Agreement and without that right, neither Sellers nor Purchaser would have entered into this
 Agreement. The Parties acknowledge and agree that any Party pursuing an injunction or
 injunctions or other Order to prevent breaches of this Agreement and to enforce specifically the
 terms and provisions of this Agreement in accordance with this Section 10.12 will not be required
 to provide any bond or other security in connection with any such Order. The remedies available
 to Sellers pursuant to this Section 10.12 will be in addition to any other remedy to which they were
 entitled at law or in equity, and the election to pursue an injunction or specific performance will
 not restrict, impair or otherwise limit any Seller from seeking to collect or collecting damages. If,
 prior to the Outside Date, any Party brings any action, in each case in accordance with this
 Section 10.12, to enforce specifically the performance of the terms and provisions hereof by any
 other party, the Outside Date will automatically be extended (y) for the period during which such
 action is pending, plus ten (10) Business Days or (z) by such other time period established by the
 court presiding over such action, as the case may be. In no event will this Section 10.12 be used,
 alone or together with any other provision of this Agreement, to require any Seller to remedy any
 breach of any representation or warranty of any Seller made herein.

         10.13 Jurisdiction and Exclusive Venue. Each of the Parties irrevocably agrees that any
 Action that may be based upon, arising out of or related to this Agreement or the negotiation,
 execution or performance of this Agreement and the transactions contemplated hereby brought by
 any other Party or its successors or assigns will be brought and determined only in (a) the
 Bankruptcy Court and any federal court to which an appeal from the Bankruptcy Court may be
 validly taken or (b) in the event the Bankruptcy Case is closed, or if the Bankruptcy Court is
 unwilling or unable to hear such Action, in the District Court for the Southern District of New
 York and any state court sitting in the State of New York to which an appeal from the District
 Court for the Southern District of New York may be validly taken (or, if the District Court for the
 Southern District of New York declines to accept jurisdiction over a particular matter, any state or
 federal court within the state of New York) ((a) and (b), the “Chosen Courts”), and each of the
 Parties hereby irrevocably submits to the exclusive jurisdiction of the Chosen Courts for itself and
 with respect to its property, generally and unconditionally, with regard to any such Action arising
 out of or relating to this Agreement and the transactions contemplated hereby. Each of the Parties
 agrees not to commence any Action relating thereto except in the Chosen Courts, other than
 Actions in any court of competent jurisdiction to enforce any judgment, decree or award rendered
 by any Chosen Court, and no party will file a motion to dismiss any Action filed in a Chosen Court
 on any jurisdictional or venue-related grounds, including the doctrine of forum non-conveniens.
 The Parties irrevocably agree that venue would be proper in any of the Chosen Courts, and hereby
 irrevocably waive any objection that any such court is an improper or inconvenient forum for the
 resolution of such Action. Each of the Parties further irrevocably and unconditionally consents to
 service of process in the manner provided for notices in Section 10.3. Nothing in this Agreement
 will affect the right of any Party to this agreement to serve process in any other manner permitted
 by Law.




                                                  39
Case 19-80064-TLS       Doc 1204 Filed 05/01/19 Entered 05/01/19 15:52:38                 Desc Main
                               Document    Page 70 of 259


        10.14 Governing Law; Waiver of Jury Trial.

                (a)    Except to the extent the mandatory provisions of the Bankruptcy Code
 apply, this Agreement, and any Action that may be based upon, arise out of or relate to this
 Agreement or the negotiation, execution or performance of this Agreement or the transactions
 contemplated hereby will be governed by and construed in accordance with the internal Laws of
 the State of New York applicable to agreements executed and performed entirely within such State
 without regards to conflicts of law principles of the State of New York or any other jurisdiction
 that would cause the Laws of any jurisdiction other than the State of New York to apply.

           (b)   EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY
 CONTROVERSY THAT MAY ARISE UNDER THIS AGREEMENT, THE DOCUMENTS
 AND AGREEMENTS CONTEMPLATED HEREBY AND THE TRANSACTIONS
 CONTEMPLATED HEREBY AND THEREBY IS LIKELY TO INVOLVE COMPLICATED
 AND DIFFICULT ISSUES AND THEREFORE HEREBY WAIVES, TO THE FULLEST
 EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
 BY JURY IN ANY ACTION BASED ON, ARISING OUT OF OR RELATED TO THIS
 AGREEMENT, ANY DOCUMENT OR AGREEMENT CONTEMPLATED HEREBY OR THE
 TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY. EACH OF THE PARTIES
 AGREES AND CONSENTS THAT ANY SUCH ACTION WILL BE DECIDED BY COURT
 TRIAL WITHOUT A JURY AND THAT THE PARTIES TO THIS AGREEMENT MAY FILE
 AN ORIGINAL COUNTERPART OF A COPY OF THIS AGREEMENT WITH ANY COURT
 AS WRITTEN EVIDENCE OF THE CONSENT OF THE PARTIES TO THE IRREVOCABLE
 WAIVER OF THEIR RIGHT TO TRIAL BY JURY. EACH PARTY (I) CERTIFIES THAT NO
 ADVISOR OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE,
 THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO
 ENFORCE THE FOREGOING WAIVER AND (II) ACKNOWLEDGES THAT IT AND THE
 OTHER PARTIES HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY,
 AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
 SECTION.

          10.15 No Right of Set-Off. Purchaser, on its own behalf and on behalf of the Purchaser
 Group and its and their respective successors and permitted assigns, hereby waives any rights of
 set-off, netting, offset, recoupment, or similar rights that Purchaser, any member of the Purchaser
 Group or any of its or their respective successors and permitted assigns has or may have with
 respect to the payment of the Purchase Price or any other payments to be made by Purchaser to the
 Sellers pursuant to this Agreement or any other document or instrument delivered by Purchaser in
 connection herewith.

         10.16 Counterparts and PDF. This Agreement and any other agreements referred to
 herein or therein, and any amendments hereto or thereto, may be executed in multiple counterparts,
 any one of which need not contain the signature of more than one party, but all such counterparts
 taken together will constitute one and the same instrument. Any counterpart, to the extent signed
 and delivered by means of a facsimile machine, .PDF or other electronic transmission, will be
 treated in all manner and respects as an original contract and will be considered to have the same
 binding legal effects as if it were the original signed version thereof delivered in person. Minor
 variations in the form of the signature page to this Agreement or any agreement or instrument


                                                 40
Case 19-80064-TLS        Doc 1204 Filed 05/01/19 Entered 05/01/19 15:52:38                  Desc Main
                                Document    Page 71 of 259


 contemplated hereby, including footers from earlier versions of this Agreement or any such other
 document, will be disregarded in determining the effectiveness of such signature. At the request
 of any party hereto or to any such contract, each other party hereto or thereto will re-execute
 original forms thereof and deliver them to all other parties. No party hereto or to any such contract
 will raise the use of a facsimile machine, .PDF or other electronic transmission to deliver a
 signature or the fact that any signature or contract was transmitted or communicated through the
 use of facsimile machine, .PDF or other electronic transmission as a defense to the formation of a
 contract and each such party forever waives any such defense.

         10.17 Publicity. Neither the Company nor Purchaser shall issue any press release or
 public announcement concerning this Agreement or the transactions contemplated hereby without
 obtaining the prior written approval of the other Party, which approval will not be unreasonably
 withheld or delayed, unless, in the reasonable judgment of Purchaser or the Company, disclosure
 is otherwise required by applicable Law or by the Bankruptcy Court with respect to filings to be
 made with the Bankruptcy Court in connection with this Agreement.

         10.18 Bulk Sales Laws. The Parties intend that pursuant to Section 363(f) of the
 Bankruptcy Code, the transfer of the Acquired Assets shall be free and clear of any security
 interests in the Acquired Assets, including any liens or claims arising out of the bulk transfer laws,
 and the parties shall take such steps as may be necessary or appropriate to so provide in the Sale
 Order. In furtherance of the foregoing, each Party hereby waives compliance by the Parties with
 the “bulk sales,” “bulk transfers” or similar Laws and all other similar Laws in all applicable
 jurisdictions in respect of the transactions contemplated by this Agreement.

                                            ARTICLE XI

               ADDITIONAL DEFINITIONS AND INTERPRETIVE MATTERS

        11.1    Certain Definitions.

                 (a)     “Acquired Business” means the optical business of Sellers, including the
 Sellers’ optical online store and excluding the Retained Stores (but including the Acquired Assets
 that may be located at, related to, or associated with such Retained Stores (e.g. Inventory)).

                (b)  “Accounts Receivable” means all of Sellers’ trade accounts receivable and
 other rights to payment from patients, insurers, licensees, or other third parties, other than
 Government Patient Receivables.

                (c)     “Accounts Receivable Deficiency Amount” shall exist when (and shall be
 equal to the amount by which) the Accounts Receivable and Government Patient Receivables
 Related to the Acquired Business, in the aggregate (calculated consistent with past practice), as of
 the Closing Date are less than $2,000,000.

                 (d)      “Action” means any action, claim (including a counterclaim, cross-claim,
 or defense), complaint, grievance, summons, suit, litigation, arbitration, mediation, proceeding
 (including any civil, criminal, administrative, investigative or appellate proceeding), prosecution,
 contest, hearing, inquiry, inquest, audit, examination or investigation, of any kind whatsoever,
 regardless of the legal theory under which such liability or obligation may be sought to be imposed,


                                                  41
Case 19-80064-TLS        Doc 1204 Filed 05/01/19 Entered 05/01/19 15:52:38                 Desc Main
                                Document    Page 72 of 259


 whether sounding in contract or tort, or whether at law or in equity, or otherwise under any legal
 or equitable theory, commenced, brought, conducted or heard by or before, or otherwise involving,
 any Governmental Body.

               (e)      “Acquired Locations” means the Acquired Stores, the Optical Lab and the
 Sellers’ Headquarters.

                (f)      “Advisors” means, with respect to any Person, the accountants, attorneys,
 consultants, advisors, investment bankers, or other representatives of such Person.

                 (g)    “Affiliate” means, with respect to any Person, any other Person that, directly
 or indirectly through one or more intermediaries, controls, or is controlled by, or is under common
 control with, such Person, and the term “control” (including the terms “controlled by” and “under
 common control with”) means the possession, directly or indirectly, of the power to direct or cause
 the direction of the management and policies of such Person, whether through ownership of voting
 securities, by Contract or otherwise.

                (h)     “Assumed Post-Petition Leases” means the Leases listed on Schedule
 11.1(h).

                 (i)     “Assumed Taxes” means (i) any Liability for Taxes arising from the
 ownership or operation of the Acquired Business, the Acquired Assets or the Assumed Liabilities
 for a Post-Closing Tax Period (other than Excluded Taxes) and (ii) any Liability for Taxes set forth
 in the proviso to the definition of Excluded Taxes.

               (j)    “Business Day” means any day other than a Saturday, Sunday or other day
 on which banks in New York City, New York or Green Bay, Wisconsin are authorized or required
 by Law to be closed.

                 (k)     “Cash and Cash Equivalents” means all of the Company’s cash (including
 petty cash and checks received prior to the close of business on the Closing Date), checking
 account balances, marketable securities, certificates of deposits, time deposits, bankers’
 acceptances, commercial paper, security entitlements, securities accounts, commodity Contracts,
 commodity accounts, government securities and any other cash equivalents, whether on hand, in
 transit, in banks or other financial institutions, or otherwise held.

               (l)    “Code” means the United States Internal Revenue Code of 1986, as
 amended, and the regulations promulgated thereunder, as the same may be in effect from time to
 time.

               (m)     “Confidentiality Agreement” means the Confidentiality Agreement, dated
 as of March 29, 2019, by and between ShopKo Stores Operating Co., LLC and Monarch
 Alternative Capital LP.

                (n)     “Consent” means any approval, consent, ratification, permission, waiver or
 authorization, or an Order of the Bankruptcy Court that deems or renders unnecessary the same.




                                                  42
Case 19-80064-TLS        Doc 1204 Filed 05/01/19 Entered 05/01/19 15:52:38                   Desc Main
                                Document    Page 73 of 259


                 (o)    “Contract” means any contract, indenture, note, bond, lease, sublease,
 license or other agreement that is binding upon a Person or its property.

               (p)    “Deposit” means the “Deposit” (as defined in the Sale Procedures Order)
 paid in cash and to be held in a separate account in accordance with the bidding procedures
 contemplated by the Sale Procedures Order.

                 (q)    “DIP Facility” means the Third Amended and Restated Loan and Security
 Agreement, dated as of February 7, 2012 (as amended, including by that certain Ratification and
 Amendment Agreement, dated as of January 16, 2019, and as further amended, restated, amended
 and restated, supplemented or otherwise modified from time to time), by and among Wells Fargo
 Bank, National Association (“Wells Fargo”), successor by merger to Wachovia Bank, National
 Association and certain other lenders and for whom Wells Fargo is acting as agent, Shopko Note
 Holding, LLC, a Delaware limited liability company (“ShopKo Note Holding”), successor to Spirit
 Realty L.P. and certain other lenders and for whom ShopKo Note Holding is acting as agent,
 Specialty Retail Shops Holding Corp., a Delaware corporation formerly known as SKO Group
 Holding Corp., as debtor and debtor-in-possession and certain other entities as debtor and debtor-
 in-possession thereto.

                 (r)     “Documents” means all of the Company’s written files, documents,
 instruments, papers, books, reports, records, tapes, microfilms, photographs, letters, budgets,
 forecasts, plans, operating records, safety and environmental reports, policies and procedures, data,
 studies and documents, ledgers, journals, title policies, customer lists, regulatory filings, operating
 data and plans, research material, technical documentation (design specifications, engineering
 information, test results, maintenance schedules, functional requirements, operating instructions,
 logic manuals, processes, flow charts, etc.), user documentation (installation guides, user manuals,
 training materials, release notes, working papers, etc.), marketing documentation (sales brochures,
 flyers, pamphlets, web pages, etc.) and other similar materials, in each case whether or not in
 electronic form.

                 (s)   “Encumbrance” means any lien (as defined in Section 101(37) of the
 Bankruptcy Code), encumbrance, claim (as defined in Section 101(5) of the Bankruptcy Code),
 charge, mortgage, deed of trust, option, pledge, security interest or similar interests, title defects,
 hypothecations, easements, rights of way, encroachments, judgments, conditional sale or other title
 retention agreements and other similar impositions, imperfections or defects of title or restrictions
 on transfer or use.

                 (t)    “Environmental Laws” all applicable Laws concerning pollution or
 protection of the environment.

                 (u)     “Equipment” means any and all equipment, computers, furniture,
 furnishings, fixtures, office supplies, supply inventory, vehicles and all other fixed assets.

                  (v)      “Excluded Taxes” means any (i) Taxes imposed on or with respect to,
 arising out of, or relating to, the Acquired Assets, the Assumed Liabilities or the Acquired Business
 that are incurred in or attributable to any Pre-Closing Tax Period, (ii) Taxes of the Sellers, and
 their direct and indirect owners (including without limitation Taxes of the Sellers, or their direct



                                                   43
Case 19-80064-TLS        Doc 1204 Filed 05/01/19 Entered 05/01/19 15:52:38                  Desc Main
                                Document    Page 74 of 259


 or indirect owners, that could become a liability of, or be assessed or collected against, the
 Purchaser, or that could become an Encumbrance on the Acquired Assets), and (iii) Taxes that
 arise as a result of the transactions contemplated by this Agreement; provided, however, that
 Excluded Taxes shall not include any (i) Transfer Taxes for which Purchaser is liable under Section
 9.1, and (ii) real or personal (including intangible) property Taxes or similar ad valorem Taxes
 attributable to the Post-Closing Tax Period.

                  (w)     “Final Order” means an order or judgment of the Bankruptcy Court or any
 other court of competent jurisdiction entered by the clerk of the Bankruptcy Court or such other
 court on the docket in Sellers’ Bankruptcy Case or the docket of such other court, which has not
 been modified, amended, reversed, vacated or stayed and as to which (a) the time to appeal,
 petition for certiorari, or move for a new trial, reargument or rehearing has expired and as to which
 no appeal, petition for certiorari or motion for new trial, reargument or rehearing shall then be
 pending or (b) if an appeal, writ of certiorari, motion for new trial, reargument or rehearing thereof
 has been sought, such order or judgment of the Bankruptcy Court or other court of competent
 jurisdiction shall have been affirmed by the highest court to which such order was appealed, or
 certiorari shall have been denied, or a new trial, reargument or rehearing shall have been denied or
 resulted in no modification of such order, and the time to take any further appeal, petition for
 certiorari or move for a new trial, reargument or rehearing shall have expired, as a result of which
 such order shall have become final in accordance with Rule 8002 of the Federal Rules of
 Bankruptcy Procedure; provided that the possibility that a motion under Rule 60 of the Federal
 Rules of Civil Procedure, or any analogous rule under the Bankruptcy Rules, may be filed relating
 to such order, shall not cause such order not to be a Final Order.

                 (x)     “GAAP” means United States generally accepted accounting principles as
 in effect from time to time.

                (y)     “Government Patient Receivables” means all of Sellers’ accounts
 receivable and other rights to payment from Government Programs arising from the rendering of
 items and services and provisions of supplies to patients, to the extent arising out of the operation
 of the Acquired Business on or before the Closing Date.

               (z)    “Government Programs” means the Medicare program, state Medicaid
 programs, and any other, similar or successor federal, state or local health care payment programs
 with or sponsored by Governmental Bodies in which any Seller participates.

                 (aa) “Governmental Authorization” means any authorization, permit, license,
 certificate, approval, consent, permission, clearance, designation, qualification or authorization
 issued, granted, given or otherwise made available by or under the authority of any Governmental
 Body or pursuant to any Law.

                (bb) “Governmental Body” means any government, quasi-governmental entity,
 or other governmental or regulatory body, agency or political subdivision thereof of any nature,
 whether foreign, federal, state or local, or any agency, branch, department, official, entity,
 instrumentality or authority thereof, or any court or arbitrator (public or private) of applicable
 jurisdiction.




                                                  44
Case 19-80064-TLS         Doc 1204 Filed 05/01/19 Entered 05/01/19 15:52:38                      Desc Main
                                 Document    Page 75 of 259


                 (cc) “Intellectual Property” means all of the following throughout the world: (i)
 patents and invention disclosures; (ii) trademarks, service marks, trade dress, corporate names,
 product names, and Internet domain names, social media accounts and handles, together with all
 goodwill associated with each of the foregoing; (iii) copyrights, rights in data and databases and
 moral rights of authors; (iv) registrations and applications for any of the foregoing; (v) trade secrets
 and know-how; and (vi) all other intellectual property.

                 (dd) “Law” means any federal, state, provincial, local, municipal, foreign or
 international, multinational or other law, statute, legislation, constitution, principle of common
 law, resolution, ordinance, code, edict, decree, proclamation, treaty, convention, rule, regulation,
 ruling, directive, pronouncement, determination, decision, opinion or requirement issued, enacted,
 adopted, promulgated, implemented or otherwise put into effect by or under the authority of any
 Governmental Body.

                 (ee) “Leasehold Improvements” means all buildings, structures, improvements
 and fixtures which are owned by a Seller, regardless of whether title to such buildings, structures,
 improvements or fixtures are subject to reversion to the landlord or other third party upon the
 expiration or termination of such applicable lease.

                 (ff)    “Liability” means, as to any Person, any debt, adverse claim, liability
 (including any liability that results from, relates to or arises out of tort or any other product liability
 claim), duty, responsibility, obligation, commitment, assessment, cost, expense, loss, expenditure,
 charge, fee, penalty, fine, contribution or premium of any kind or nature whatsoever, whether
 known or unknown, asserted or unasserted, absolute or contingent, direct or indirect, accrued or
 unaccrued, liquidated or unliquidated, or due or to become due, and regardless of when sustained,
 incurred or asserted or when the relevant events occurred or circumstances existed.

                (gg) “Master Lease” means , collectively, all as amended, restated, replaced,
 supplemented, or otherwise modified from time to time. (a) that certain Amended and Restated
 Master Lease Agreement, dated as of December 15, 2014 between Shopko Stores Operating Co.,
 LLC, Spirit SPE Portfolio 2006-1, LLC, and Spirit SPE Portfolio 2006-2, LLC, (b) that certain
 Master Lease, dated as of April 26, 2018, between Shopko Stores Operating Co., LLC and SMTA
 Shopko Portfolio I, LLC, and (c) that certain Amended and Restated Master Lease, dated as of
 June 1, 2016, between Pamida Stores Operating Co., LLC and Spirit SPE Portfolio 2006-3, LLC.

                 (hh) “Material Adverse Effect” means any event, change, occurrence or effect
 (each, an “Effect”) that, individually or in the aggregate with all other Effects, has had, or would
 reasonably be expected to have, a material adverse effect on the Acquired Assets and Assumed
 Liabilities, taken as whole; provided that none of the following shall constitute, or be taken into
 account in determining whether or not there has been, a Material Adverse Effect: (i) Effects in,
 arising from or relating to general business or economic conditions affecting the industry in which
 the Company and its Subsidiaries operate, (ii) Effects in, arising from or relating to national or
 international political or social conditions, including the engagement by the United States in
 hostilities or the escalation thereof, whether or not pursuant to the declaration of a national
 emergency or war, or the occurrence or the escalation of any military, cyber or terrorist attack upon
 the United States, or any of its territories, possessions, or diplomatic or consular offices or upon
 any military installation, asset, equipment or personnel of the United States, (iii) Effects in, arising


                                                     45
Case 19-80064-TLS        Doc 1204 Filed 05/01/19 Entered 05/01/19 15:52:38                   Desc Main
                                Document    Page 76 of 259


 from or relating to financial, banking, or securities markets (including (A) any disruption of any
 of the foregoing markets, (B) any change in currency exchange rates, (C) any decline or rise in the
 price of any security, commodity, contract or index and (D) any increased cost, or decreased
 availability, of capital or pricing or terms related to any financing for the transactions contemplated
 by this Agreement), (iv) Effects in, arising from or relating to changes in, GAAP, (v) Effects in,
 arising from or relating to changes in, Laws or other binding directives or determinations issued
 or made by or agreements with or consents of any Governmental Body, (vi) Effects in, arising
 from or relating to (A) the taking of any action permitted or contemplated by this Agreement or at
 the request of Purchaser or its Affiliates, (B) the failure to take any action if such action is
 prohibited by this Agreement, (C) Purchaser’s failure to consent to any of the actions restricted in
 Section 6.1 or (D) the negotiation, announcement or pendency of this Agreement or the
 transactions contemplated hereby or the identity, nature or ownership of Purchaser, including the
 impact thereof on the relationships, contractual or otherwise, of the business of the Company or
 any of its Subsidiaries with employees, customers, lessors, suppliers, vendors or other commercial
 partners, (vii) Effects in, arising from or relating to any existing event, occurrence, or circumstance
 with respect to which Purchaser has knowledge as of the date hereof, including any matter
 expressly set forth in the Disclosure Schedules, (viii) Effects that arise from any seasonal
 fluctuations in the business, (ix) any failure, in and of itself, to achieve any budgets, projections,
 forecasts, estimates, plans, predictions, performance metrics or operating statistics or the inputs
 into such items (whether or not shared with Purchaser or its Affiliates or Advisors) (but, for the
 avoidance of doubt, not the underlying causes of any such failure to the extent such underlying
 cause is not otherwise excluded from the definition of Material Adverse Effect), (x) Effects of any
 action taken by Purchaser or its Affiliates with respect to the transactions completed by this
 Agreement or the financing thereof (xi) the matters set forth on the Disclosure Schedules and any
 changes or developments in, or effects or results arising from or relating to, matters expressly set
 forth on the Disclosure Schedules, or (xii)(A) the commencement or pendency of the Bankruptcy
 Case; (B) any objections in the Bankruptcy Court to (1) this Agreement or any of the transactions
 contemplated hereby or thereby, (2) the reorganization of Sellers and any related plan of
 reorganization or disclosure statement, or (3) the assumption or rejection of any Assigned
 Contract; or (C) any Order of the Bankruptcy Court or any actions or omissions of Sellers or their
 Subsidiaries in compliance therewith; except in the case of clauses (i), (ii) or (iii), to the extent
 such Effects have a materially disproportionate impact on the Acquired Assets and Assumed
 Liabilities taken as a whole, as compared to other participants engaged in the industries and
 geographies in which Sellers operate.

               (ii)    “Optical Lab” means the optical laboratory located at 1450 W Main Ave,
 De Pere, Wisconsin, 54115.

               (jj)    “Order” means any order, injunction, judgment, decree, ruling, writ,
 assessment or arbitration award of a Governmental Body, including any Order entered by the
 Bankruptcy Court in the Bankruptcy Case (including the Sale Order).

                 (kk) “Ordinary Course” means the ordinary and usual course of operations of the
 business of the Company and its Subsidiaries taken as a whole consistent with past practice, taking
 into account the commencement and pendency of the Bankruptcy Case.




                                                   46
Case 19-80064-TLS       Doc 1204 Filed 05/01/19 Entered 05/01/19 15:52:38                 Desc Main
                               Document    Page 77 of 259


                  (ll)   “Permitted Encumbrances” means (i) Encumbrances for utilities and
 current Taxes not yet due and payable, (ii) easements, rights of way, restrictive covenants,
 encroachments and similar non-monetary encumbrances or non-monetary impediments against
 any of the Acquired Assets which do not, individually or in the aggregate, materially adversely
 affect the operation of the Acquired Assets and, in the case of any Acquired Location, which do
 not, individually or in the aggregate, materially adversely affect the use or occupancy of such
 Acquired Location as it relates to the operation of the Acquired Assets, (iii) applicable zoning
 Laws, building codes, land use restrictions and other similar restrictions imposed by Law which
 are not violated by the current use or occupancy of such Acquired Location, as applicable,
 (iv) immaterial materialmans’, mechanics’, artisans’, shippers’, warehousemans’ or other similar
 common law or statutory liens incurred in the Ordinary Course for amounts not yet due and
 payable, (v) immaterial licenses granted on a non-exclusive basis in the Ordinary Course, (vi) such
 other Encumbrances or title exceptions as Purchaser may expressly approve as “Permitted
 Encumbrances” in writing in its sole discretion, (vii) any Encumbrances set forth on
 Schedule 11.1(ll) and (viii) any Encumbrances that will be removed or released by operation of
 the Sale Order. For the avoidance of doubt, any one or more of the foregoing shall be deemed
 “material” if it would prevent the Purchaser’s operation of the Acquired Locations in substantially
 the same manner as Seller operated such Acquired Locations in the Ordinary Course.

              (mm) “Person” means an individual, corporation, partnership, limited liability
 company, joint venture, association, trust, unincorporated organization, labor union, estate,
 Governmental Body or other entity or group.

                 (nn) “Petition Date” means January 16, 2019, the date that the Company and
 other Sellers filed voluntary petitions for relief under the Bankruptcy Code.

                (oo) “Pre-Closing Tax Period” means (i) all taxable periods ending on or prior
 to the Closing Date and (ii) the portion ending on the Closing Date of any taxable period that
 includes but does not end on the Closing Date.

                 (pp)    “Post-Closing Tax Period” means (i) all taxable periods that begin after the
 Closing Date and (ii) the portion beginning after the Closing Date of any taxable period that begins
 on or prior to the Closing Date and ends after the Closing Date.

                  (qq) “Proceeding” means any action, arbitration, audit, hearing, investigation,
 litigation, or suit (whether civil, criminal, administrative, or investigative) commenced, brought,
 conducted, or heard by or before, or otherwise involving, any Governmental Body.

                (rr)    “Purchaser Group” means Purchaser, any Affiliate of Purchaser and each of
 their respective former, current or future Affiliates, officers, directors, employees, partners,
 members, managers, agents, Advisors, successors or permitted assigns, including any Master
 Lease counterparties, anyone who could enforce payment under the Master Leases, and the party
 who filed the motion in the Bankruptcy Case to enforce the Master Leases.

                (ss)    “Purchaser Affiliated Landlord Unassumed Leases” means the leases
 associated with Sellers’ Headquarters, the Optical Lab and any Optical Store subject to a lease
 with the Purchaser or its Affiliate as landlord (a “Purchaser Affiliate Landlord”).



                                                 47
Case 19-80064-TLS        Doc 1204 Filed 05/01/19 Entered 05/01/19 15:52:38                  Desc Main
                                Document    Page 78 of 259


               (tt)    “Related to the Acquired Business” or “Relating to the Acquired Business”
 means primarily relating to, primarily held for use with, or primarily used in connection with the
 Acquired Business.

                (uu)    “Retained Business” means Sellers’ businesses other than the Acquired
 Business.

                 (vv) “Sale Order” means an order of the Bankruptcy Court approving the
 transactions contemplated by this Agreement under Section 363 of the Bankruptcy Code, which
 Order shall be in the form attached as Exhibit D hereto (other than corrections to scrivener’s errors,
 if any, that are consented to by the Parties (such consent not to be unreasonably withheld,
 conditioned or delayed)).

                (ww) “Sale Procedures Order” means that certain Order Establishing Bidding
 Procedures for Plan Sponsors entered on February 12, 2019 in the Bankruptcy Case.

                 (xx) “Seller Parties” means Sellers and each of their respective former, current,
 or future Affiliates, officers, directors, employees, partners, members, equityholders, controlling
 or controlled persons, managers, agents, Advisors, successors or permitted assigns.

                  (yy) “Seller Plan” means each “employee benefit plan” within the meaning of
 Section 3(3) of ERISA and all other compensation and benefits plans, policies, programs, or
 arrangements, including multiemployer plans within the meaning of Section 3(37) of ERISA, and
 each other stock purchase, stock option or equity incentive, severance, retention, employment,
 change-of-control, bonus or incentive, deferred compensation or any other material employee
 benefit plans, policies, contracts or arrangements, whether written or unwritten, in each case, that
 is sponsored, maintained or contributed to or required to be contributed to by any Seller or by any
 trade or business, whether or not incorporated (an “ERISA Affiliate”) that together with any Seller
 would be deemed a single employer within the meaning of Section 414 (b), (c), (m) or (o) of the
 Code or Section 4001(b) of ERISA, or to which any Seller or an ERISA Affiliate is a party, or to
 which any Seller or an ERISA Affiliate contributes or is required to contribute or has or could have
 liability (contingent or otherwise) on behalf of, any Business Employee.

              (zz) “Sellers’ Headquarters” means the property located at 700 Pilgrim Way,
 Green Bay, WI 54304.

                 (aaa) “Subsidiary” means, with respect to any Person, any corporation of which
 a majority of the total voting power of shares of stock entitled (without regard to the occurrence
 of any contingency) to vote in the election of directors, managers or trustees thereof is at the time
 owned or controlled, directly or indirectly, by such Person or one or more of the other Subsidiaries
 of such Person or a combination thereof or any partnership, association or other business entity of
 which a majority of the partnership or other similar ownership interest is at the time owned or
 controlled, directly or indirectly, by such Person or one or more Subsidiaries of such Person or a
 combination thereof.

                 (bbb) “Tax” means any federal, state, local, non-U.S. or other income, gross
 receipts, capital stock, franchise, profits, withholding, social security, unemployment, disability,
 real property, ad valorem/personal property, stamp, excise, occupation, sales, use, transfer, value


                                                  48
Case 19-80064-TLS                 Doc 1204 Filed 05/01/19 Entered 05/01/19 15:52:38                                            Desc Main
                                         Document    Page 79 of 259


 added, import, export, alternative minimum or estimated tax, including any interest, penalty or
 addition thereto.

                 (ccc) “Tax Return” means any return (including any information return), report,
 statement, declaration, estimate, schedule, notice, notification, form, election, certificate or other
 document or information (including any amendments thereto) that is, has been or may in the future
 be filed with or submitted to, or required to be filed with or submitted to, any Governmental Body
 in connection with the determination, assessment, collection or payment of any Tax or in
 connection with the administration, implementation or enforcement of or compliance with any
 Law relating to any Tax.

                 (ddd) “Third Party” means a Person who or which is neither a Party hereto nor an
 Affiliate of a Party hereto.

           11.2       Index of Defined Terms.

 Acquired Assets .......................................... 2             E&O Insurance Policies .............................. 5
 Acquired Avoidance Actions ...................... 3                      Effect ......................................................... 45
 Acquired Intellectual Property .................... 3                    Enforceability Exceptions ......................... 11
 Acquired NDAs .......................................... 4               EPLI Insurance Policies .............................. 5
 Acquired Privileges ..................................... 4              Excluded Assets .......................................... 5
 Acquired Stores ......................................... 29             Excluded Liabilities .................................... 7
 Agreement ................................................... 1          Excluded Records ....................................... 5
 Ancillary Agreements ............................... 10                  Express Representations ........................... 16
 Assigned Contracts ..................................... 2               GOB Sale .................................................. 29
 Assignment and Assumption Agreement.. 10                                 Guarantee .................................................... 1
 Assumed Leases .......................................... 2              Guarantors ................................................... 1
 Assumed Liabilities .................................... 6               Inventory ..................................................... 3
 Bankruptcy Case ......................................... 1              IP Assignment Agreements....................... 10
 Bankruptcy Code ........................................ 1               Landlord .................................................... 18
 Bankruptcy Court ........................................ 1              Leased Optometrists.................................. 23
 Bankruptcy Rules ........................................ 2              Leases ........................................................ 12
 Bill of Sale ................................................ 10         Liquidated Store Acquired Assets ............ 30
 Business Employees.................................. 20                  Optical Patient Records............................... 2
 Cash Payment.............................................. 9             Optical Stores ............................................ 29
 Chosen Courts ........................................... 39             Outside Date.............................................. 32
 Closing ...................................................... 10        Parties .......................................................... 1
 Closing Date.............................................. 10            Party ............................................................ 1
 Company ..................................................... 1          Permits ...................................................... 13
 Contract Assignment Date .......................... 8                    Plan ........................................................... 19
 Cure Costs ................................................... 6         Post-Closing Liquidated Stores................. 29
 D&O Insurance Policies ............................. 5                   Post-Closing Liquidation Event ................ 30
 D&O Related Insurance Policies ................ 5                        Pre-Signing Liquidated Stores .................. 29
 Dataroom................................................... 16           Projections................................................. 28
 Delayed Contracts ....................................... 9              Purchase Price ............................................. 9
 DIP Order .................................................. 10          Purchase Price Allocation ......................... 34
 Disclosure Schedules ................................ 38                 Purchaser ..................................................... 1


                                                                     49
Case 19-80064-TLS                   Doc 1204 Filed 05/01/19 Entered 05/01/19 15:52:38                                        Desc Main
                                           Document    Page 80 of 259


 Retained Stores ......................................... 29                Transfer Taxes .......................................... 33
 Seller ........................................................... 1        Transferred Employee Liabilities ............... 6
 Sellers.......................................................... 1         Transferred Employees ............................. 23
 Sellers Headquarters Tangible Assets ......... 2                            Transition Services Agreement ................. 30
 ShopKo Note Holding............................... 43                       WARN Act................................................ 24
 Straddle Period .......................................... 34               Wells Fargo ............................................... 43
 Transfer Event ........................................... 30               Wind-Down................................................. 9
 Transfer Offer ........................................... 23               Wind-Down Transfer Assets..................... 30


         11.3 Rules of Interpretation. Unless otherwise expressly provided in this Agreement,
 the following will apply to this Agreement, the Schedules and any other certificate, instrument,
 agreement or other document contemplated hereby or delivered hereunder.

                (a)    Accounting terms which are not otherwise defined in this Agreement have
 the meanings given to them under GAAP consistently applied. To the extent that the definition of
 an accounting term defined in this Agreement is inconsistent with the meaning of such term under
 GAAP, the definition set forth in this Agreement will control.

                 (b)     The terms “hereof,” “herein” and “hereunder” and terms of similar import
 are references to this Agreement as a whole and not to any particular provision of this Agreement.
 Section, clause, Schedule and Exhibit references contained in this Agreement are references to
 sections, clauses, Schedules and Exhibits in or to this Agreement, unless otherwise specified. All
 Exhibits and Schedules annexed hereto or referred to herein are hereby incorporated in and made
 a part of this Agreement as if set forth in full herein. Any capitalized terms used in any Schedule
 or Exhibit but not otherwise defined therein shall be defined as set forth in this Agreement.

               (c)      Whenever the words “include,” “includes” or “including” are used in this
 Agreement, they will be deemed to be followed by the words “without limitation.” Where the
 context permits, the use of the term “or” will be equivalent to the use of the term “and/or.”

                       (d)         The words “to the extent” shall mean “the degree by which” and not “if.”

                (e)     When calculating the period of time before which, within which or
 following which any act is to be done or step taken pursuant to this Agreement, the date that is the
 reference date in calculating such period will be excluded. If the last day of such period is a day
 other than a Business Day, the period in question will end on the next succeeding Business Day.

                (f)     Words denoting any gender will include all genders, including the neutral
 gender. Where a word is defined herein, references to the singular will include references to the
 plural and vice versa.

                (g)    The word “will” will be construed to have the same meaning and effect as
 the word “shall”. The words “shall,” “will,” or “agree(s)” are mandatory, and “may” is permissive.

               (h)     All references to “$” and dollars will be deemed to refer to United States
 currency unless otherwise specifically provided.



                                                                        50
Case 19-80064-TLS       Doc 1204 Filed 05/01/19 Entered 05/01/19 15:52:38                 Desc Main
                               Document    Page 81 of 259


                (i)     All references to a day or days will be deemed to refer to a calendar day or
 calendar days, as applicable, unless otherwise specifically provided.

                (j)    Any document or item will be deemed “delivered”, “provided” or “made
 available” by the Company, within the meaning of this Agreement if such document or item (a) is
 included in the Dataroom, (b) actually delivered or provided to Purchaser or any of Purchaser’s
 Advisors or (c) made available upon request, including at the Company’s or any of its Subsidiaries’
 offices.

               (k)     Any reference to any agreement or contract will be a reference to such
 agreement or contract, as amended, modified, supplemented or waived.

                (l)     Any reference to any particular Code section or any Law will be interpreted
 to include any amendment to, revision of or successor to that section or Law regardless of how it
 is numbered or classified; provided that, for the purposes of the representations and warranties set
 forth herein, with respect to any violation of or non-compliance with, or alleged violation of or
 non-compliance, with any Code section or Law, the reference to such Code section or Law means
 such Code section or Law as in effect at the time of such violation or non-compliance or alleged
 violation or non-compliance.

                (m)     All references to a day or days shall be deemed to refer to a calendar day or
 calendar days, as applicable, unless otherwise specifically provided.

                                      Signature page(s) follow.




                                                 51
Case 19-80064-TLS   Doc 1204 Filed 05/01/19 Entered 05/01/19 15:52:38   Desc Main
                           Document    Page 82 of 259
Case 19-80064-TLS   Doc 1204 Filed 05/01/19 Entered 05/01/19 15:52:38   Desc Main
                           Document    Page 83 of 259
Case 19-80064-TLS   Doc 1204 Filed 05/01/19 Entered 05/01/19 15:52:38   Desc Main
                           Document    Page 84 of 259
Case 19-80064-TLS   Doc 1204 Filed 05/01/19 Entered 05/01/19 15:52:38   Desc Main
                           Document    Page 85 of 259
Case 19-80064-TLS   Doc 1204 Filed 05/01/19 Entered 05/01/19 15:52:38   Desc Main
                           Document    Page 86 of 259


                                 SCHEDULE A

                                    [Attached]
 Case 19-80064-TLS     Doc 1204 Filed 05/01/19 Entered 05/01/19 15:52:38   Desc Main
                              Document    Page 87 of 259

Vendor / Payee Name
WISCONSIN VISION ASSOCIATES
CARL ZEISS VISION INCORPORATED
BUHLER INCORPORATED
MARCOLIN USA INCORPORATED
CARL ZEISS VISION INC
CONTINENTAL OPTICAL
WALMAN OPTICAL COMPANY
HILCO THE HILSINGER COMPANY
EYEWEAR BY R O I
YOUNGER OPTICS
MARCHON EYEWEAR INCORPORATED
JOHN GINGRICH
MARTIN HARRIS OD
BRITTANY KRAUSE
MICHAEL JOHNSON
TOPCON MEDICAL SYSTEMS INCORPORATED
CANNON OPTOMETRY PC
MARCO OPHTHALMIC INCORPORATED
JASON LORENZ
D A C VISION
DOUGLAS H GRATWOHL
BRIAN JENSEN OPTOMETRY LLC
LUXOTTICA GROUP
SAFILO USA
GERRIE LUBBEN
SCHNEIDER OPTICAL MACHINES INCORPORATED
AARON CUTLER OD PS
TERRI HALEY
CHERRY OPTICAL INCORPORATED
FLETE CURTIS NEWBY
MEGHAN MONTREAL
SCOTT W HOMER OD P A
THERESA DELLAERT OD PLLC
CARL ZEISS MEDITEC INCORPORATED
ROBERT RUDMAN
JOHN E LAMERS OD PC
ALTAIR EYEWEAR
THOMAS RIEGER
STEVEN D CLEMENTS
ALLISON ZIMMER
REBECCA JANGULA
VALLY MOUA
NANCY HETLAND OD
REBECCA PITT JACKSON
MONDOTTICA USA LLC
DE RIGO REM
 Case 19-80064-TLS     Doc 1204 Filed 05/01/19 Entered 05/01/19 15:52:38   Desc Main
                              Document    Page 88 of 259

ALAN BECKMAN
MICHELLE R SCOTT
ROBERT ULLAND
JASDEEP SIDHU
SANDRA E FLAMMINI OD PC
WALLACE CHRISTENSEN
THOMAS R FERGUSON OD PC
GREGORY ZELL
JOY JOHNSON CHARTERED
L AMY INCORPORATED
MEISYSTEM INCORPORATED
RANDALL HOLLMAN
SATISLOH NORTH AMERICA INCORPORATED
MCGEE GROUP
TRENT ANDERSON
ART OPTICAL
GLENN H ISAACSON OD
BRENT ADAMSON
TANYA REID
ALLURE EYEWEAR
EYE Q EYEWEAR
VISION EASE LENS INSIGHT EQUITY
I DEALOPTICS
Case 19-80064-TLS   Doc 1204 Filed 05/01/19 Entered 05/01/19 15:52:38   Desc Main
                           Document    Page 89 of 259


                                   EXHIBIT A

                                    [Attached]
Case 19-80064-TLS        Doc 1204 Filed 05/01/19 Entered 05/01/19 15:52:38                  Desc Main
                                Document    Page 90 of 259
                                                                                          Final Form


                                           BILL OF SALE

         This BILL OF SALE (this “Bill of Sale”), dated as of [__], 2019, is made by and among
 Shoptikal LLC, a Delaware limited liability company (“Purchaser”), and Specialty Retail Shops
 Holding Corp., a Delaware corporation (the “Company”), and the Subsidiaries of the Company
 that are indicated on the signature pages attached hereto (together with the Company, each a
 “Seller” and collectively “Sellers”).

                                             RECITALS

         A.       Sellers and Purchaser entered into that certain Asset Purchase Agreement, dated
 as of April 29, 2019, as amended from time to time (the “Purchase Agreement”), pursuant to
 which, among other things, (i) Sellers have agreed to sell, and Purchaser has agreed to purchase,
 all of Sellers’ right, title and interest in and to the Acquired Assets; and (ii) Sellers desire that
 Purchaser assume, and Purchaser has agreed to assume from Sellers, the related Assumed
 Liabilities, in each case, effective as of the Closing or the Contract Assignment Date, as
 applicable. Capitalized terms used but not otherwise defined herein shall have the meanings
 ascribed to such terms in the Purchase Agreement.

         B.      Sellers have assigned their respective rights, benefits, duties, liabilities and
 obligations in and to the Acquired Assets and the Assumed Liabilities under the Purchase
 Agreement to Purchaser pursuant to that certain Assignment and Assumption Agreement, dated
 as of [__], 2019, by and between Purchaser and Sellers.

         C.     Sellers have agreed to execute and deliver this Bill of Sale to Purchaser for the
 purpose of transferring to and vesting in Purchaser title to the Acquired Assets as set forth
 herein.

                                           AGREEMENT

         In consideration of the foregoing and for other good and valuable consideration, the
 receipt and sufficiency of which are hereby acknowledged, the parties hereto agree as follows:

         1.     Sellers do hereby sell, convey, transfer, assign, deliver, and vest in Purchaser, its
 successors and assigns, forever, effective as of the Closing Date or the Contract Assignment
 Date, as applicable, all of Sellers’ rights, titles, and interests in and to the Acquired Assets free
 and clear of any and all Encumbrances other than Permitted Encumbrances of any and every
 kind, nature and description, pursuant to and in accordance with the terms and conditions of the
 Purchase Agreement and the Sale Order. Purchaser hereby purchases, acquires, and accepts the
 Acquired Assets free and clear of all Encumbrances other than Permitted Encumbrances pursuant
 to and in accordance with the terms and conditions of the Purchase Agreement and the Sale
 Order, effective as of the Closing Date or the Contract Assignment Date, as applicable.

         2.      Effective following the earlier of the date the Sellers’ Bankruptcy Case is
 (a) dismissed or (b) converted to chapter 7 cases, Sellers hereby constitute and appoint
 Purchaser, its successors and permitted assigns, as the Sellers’ true and lawful attorney, with full
 power of substitution, in the Sellers’ name and stead, on behalf of and for the benefit of
 Purchaser, its successors and permitted assigns, to demand and receive any and all of the
Case 19-80064-TLS        Doc 1204 Filed 05/01/19 Entered 05/01/19 15:52:38                  Desc Main
                                Document    Page 91 of 259


 Acquired Assets and to give receipts and releases for and in respect of the Acquired Assets, or
 any part thereof, and from time to time to institute and prosecute in the Sellers’ name, at the sole
 expense and for the benefit of Purchaser, its successors and assigns, any and all proceedings at
 law, in equity or otherwise, which Purchaser, its successors and assigns, reasonably may require
 for the collection or reduction to possession of any of the Acquired Assets (“Power of
 Attorney”). At least 7 Business Days prior to the exercise of the Power of Attorney, Purchaser
 shall send written notices to Sellers and the lenders (having the notice addresses set forth on
 Annex A hereto) in accordance with the notice procedures set forth in Section 10.3 of the
 Purchase Agreement setting forth Purchaser’s intent to exercise the Power of Attorney and a
 clear description of the Acquired Assets at issue and any actions contemplated in connection
 with the exercise of the Power of Attorney, and unless Sellers reasonably object to such exercise
 within 5 Business Days of receipt of such notice, then Purchaser may exercise the Power of
 Attorney in connection with the Acquired Assets and actions outlined in such notice.

         3.      Nothing in this Bill of Sale shall change, amend, extend, or alter (nor shall it be
 deemed or construed as changing, amending, extending, or altering) the terms or conditions of
 the Purchase Agreement or any liability or obligation of Sellers or Purchaser arising under the
 Purchase Agreement, which shall govern the representations, warranties, and obligations of the
 parties with respect to the Acquired Assets. In the event of any conflict between the Purchase
 Agreement, the Sale Order and this Bill of Sale, the provisions of the Purchase Agreement and
 the Sale Order shall control.

         4.      This Bill of Sale will be binding upon, inure to the benefit of, and be enforceable
 by, the parties hereto and their respective successors and permitted assigns.

        5.     Sections 6.6 (Further Assurances), 10.13 (Jurisdiction and Exclusive Venue),
 10.14 (Governing Law; Waiver of Jury Trial) and 10.16 (Counterparts and PDF) of the Purchase
 Agreement shall be deemed incorporated into, and made a part of, this Agreement.

                    The remainder of this page has been intentionally left blank.




                                                   2
Case 19-80064-TLS    Doc 1204 Filed 05/01/19 Entered 05/01/19 15:52:38           Desc Main
                            Document    Page 92 of 259



           IN WITNESS WHEREOF, the parties have executed this Bill of Sale as of the
   date first written above.

                                                 SELLERS

                                                 SPECIALTY RETAIL SHOPS HOLDING
                                                 CORP.

                                                 By:    ______________________________
                                                 Name:
                                                 Title:

                                                 SHOPKO OPTICAL MANUFACTURING
                                                 LLC

                                                 By:    ______________________________
                                                 Name:
                                                 Title:

                                                 SHOPKO STORES OPERATING CO.,
                                                 LLC.

                                                 By:    ______________________________
                                                 Name:
                                                 Title:

                                                 PAMIDA STORES OPERATING CO.,
                                                 LLC

                                                 By:    ______________________________
                                                 Name:
                                                 Title:

                                                 PAMIDA TRANSPORTATION, LLC

                                                 By:    ______________________________
                                                 Name:
                                                 Title:

                                                 PENN-DANIELS, LLC

                                                 By:    ______________________________
                                                 Name:
                                                 Title:


                                  [Signature Page to Bill of Sale]
Case 19-80064-TLS   Doc 1204 Filed 05/01/19 Entered 05/01/19 15:52:38        Desc Main
                           Document    Page 93 of 259


                                             PLACE’S ASSOCIATES EXPANSION,
                                             LLC

                                             By:    ______________________________
                                             Name:
                                             Title:

                                             RETAINED R/E SPE, LLC

                                             By:    ______________________________
                                             Name:
                                             Title:

                                             SHOPKO FINANCE, LLC

                                             By:    ______________________________
                                             Name:
                                             Title:

                                             SHOPKO GIFT CARD CO., LLC

                                             By:    ______________________________
                                             Name:
                                             Title:

                                             SHOPKO HOLDING COMPANY, LLC

                                             By:    ______________________________
                                             Name:
                                             Title:

                                             SHOPKO INSTITUTIONAL CARE
                                             SERVICES CO., LLC

                                             By:    ______________________________
                                             Name:
                                             Title:

                                             SHOPKO PROPERTIES, LLC

                                             By:    ______________________________
                                             Name:
                                             Title:




                              [Signature Page to Bill of Sale]
Case 19-80064-TLS   Doc 1204 Filed 05/01/19 Entered 05/01/19 15:52:38        Desc Main
                           Document    Page 94 of 259


                                             SVS TRUCKING, LLC

                                             By:    ______________________________
                                             Name:
                                             Title:




   PURCHASER

   SHOPTIKAL LLC


   By: ________________________________
   Name:
   Title:




                              [Signature Page to Bill of Sale]
Case 19-80064-TLS     Doc 1204 Filed 05/01/19 Entered 05/01/19 15:52:38   Desc Main
                             Document    Page 95 of 259


                                          Annex A
                                   Lender Notice Addresses


   Wells Fargo Bank, N.A.
   c/o Otterbourg P.C.
   230 Park Avenue
   New York, New York 10169
   Attn: Chad Simon, Esq. and Daniel Fiorillo, Esq.

   Shopko Note Holding, LLC successor to Spirit Realty L.P.
   Fried, Frank, Harris, Shriver & Jacobson LLP
   One New York Plaza
   New York, New York 10004
   Attn: Brad Scheler and Andrew Minear
Case 19-80064-TLS   Doc 1204 Filed 05/01/19 Entered 05/01/19 15:52:38   Desc Main
                           Document    Page 96 of 259


                                   EXHIBIT B

                                    [Attached]
Case 19-80064-TLS       Doc 1204 Filed 05/01/19 Entered 05/01/19 15:52:38 Desc Main
                               Document    Page 97 of 259
                                                                      Final Form



                     ASSIGNMENT AND ASSUMPTION AGREEMENT

            This Assignment and Assumption Agreement (the “Agreement”), effective as of
    [__], 2019, is made by and among Shoptikal LLC, a Delaware limited liability company
    (“Purchaser”), and Specialty Retail Shops Holding Corp., a Delaware corporation (the
    “Company”), and the Subsidiaries of the Company that are indicated on the signature pages
    attached hereto (together with the Company, each a “Seller” and collectively “Sellers”).

          WHEREAS, Sellers and Purchaser entered into a certain Asset Purchase
    Agreement, dated as of April 29, 2019 (the “Purchase Agreement”); and

            WHEREAS, pursuant to the Purchase Agreement, among other things, Sellers have
    agreed to assign all of their rights, title and interests in, and Purchaser has agreed to assume
    all of Sellers’ duties and obligations under, the Assigned Contracts (including the Assumed
    Leases, related Assumed Liabilities and Cure Costs, each as defined in the Purchase
    Agreement) (the “Assigned Agreements”).

            NOW, THEREFORE, in consideration of the mutual covenants, terms and
    conditions set forth herein, and for other good and valuable consideration, the receipt and
    sufficiency of which are hereby acknowledged, the parties agree as follows:

    1.      Definitions. All capitalized terms used in this Agreement but not otherwise defined
    herein are given the meanings set forth in the Purchase Agreement.

    2.      Assignment and Assumption. Sellers hereby sell, assign, grant, convey and transfer
    to Purchaser all of Sellers’ right, title and interest in and to the Assigned Agreements,
    effective as of the Contract Assignment Date with respect to each Assigned Agreement.
    Purchaser hereby accepts such assignment and assumes all of Sellers’ duties and
    obligations under the Assigned Agreements and agrees to pay, perform and discharge, as
    and when due, all of the obligations of Sellers arising under the Assigned Agreements due
    from and after the Contract Assignment Date with respect to each Assigned Agreement.

    3.      Terms of the Purchase Agreement. This Agreement is executed and delivered in
    connection with the Purchase Agreement and is subject to the representations, warranties,
    covenants, and agreements contained in the Purchase Agreement. This Agreement is not
    intended to, and does not, expand, limit or modify in any way the obligations and rights of
    the parties hereto contemplated by the Purchase Agreement and in the event of any conflict
    or inconsistency between the terms of the Purchase Agreement and the terms hereof, the
    terms of the Purchase Agreement shall govern.

    4.    Governing Law. Sections 10.13 and 10.14 of the Purchase Agreement shall be
    deemed incorporated into, and made a part of, this Agreement.
Case 19-80064-TLS      Doc 1204 Filed 05/01/19 Entered 05/01/19 15:52:38                 Desc Main
                              Document    Page 98 of 259


    5.     Counterparts. Section 10.16 of the Purchase Agreement shall be deemed
    incorporated into, and made a part of, this Agreement.

    6.     Binding Effect. This Agreement will be binding upon, inure to the benefit of, and
    be enforceable by, the parties hereto and their respective successors and permitted assigns.

    7.      Further Assurances. Subject to the terms and conditions of the Purchase Agreement,
    each of the parties hereto shall execute and deliver, at the reasonable request of the other
    parties hereto, such additional documents, instruments, conveyances and assurances and
    take such further actions as such other parties may reasonably request to carry out the
    provisions hereof and give effect to the transactions contemplated by this Agreement.


                                     [Signature Page Follows]
Case 19-80064-TLS      Doc 1204 Filed 05/01/19 Entered 05/01/19 15:52:38         Desc Main
                              Document    Page 99 of 259


 IN WITNESS WHEREOF, the parties have executed this Agreement to be effective as of the
 date first above written.



                                              PURCHASER

  Signed, sealed and delivered                 SHOPTIKAL LLC
  in the presence of:

  _____________________________                By:    ______________________________
                                               Name:
  Witness
                                               Title:
  _____________________________
  Witness




                       [Signature Page to Assignment and Assumption Agreement]
Case 19-80064-TLS       Doc 1204 Filed 05/01/19 Entered 05/01/19 15:52:38                 Desc Main
                               Document    Page 100 of 259


                         CERTIFICATE OF ACKNOWLEDGEMENT

 STATE OF ____________________

                                                      ss:

 COUNTY OF __________________



                On this ___ day of ______________ before me, the undersigned, personally
 appeared __________________________________________, personally known to me or proved
 to me on the basis of satisfactory evidence to be the individual whose name is subscribed to within
 the instrument and acknowledged to me that he/she executed the same in his/her capacity, and that
 by his/her signature on the instrument, the individual, or the person on behalf of whom the
 individual acted, executed the instrument.



                                                      ___________________________________
                                                      Notary Signature and Seal
Case 19-80064-TLS      Doc 1204 Filed 05/01/19 Entered 05/01/19 15:52:38         Desc Main
                              Document    Page 101 of 259


                                                  SELLERS

     Signed, sealed and delivered                  SPECIALTY RETAIL SHOPS HOLDING
     in the presence of:                           CORP.

     _____________________________
                                                   By:    ______________________________
     Witness
                                                   Name:
                                                   Title:
     _____________________________
     Witness

     Signed, sealed and delivered                  SHOPKO OPTICAL MANUFACTURING
     in the presence of:                           LLC

     _____________________________
                                                   By:    ______________________________
     Witness
                                                   Name:
                                                   Title:
     _____________________________
     Witness

     Signed, sealed and delivered                  SHOPKO STORES OPERATING CO., LLC.
     in the presence of:

     _____________________________                 By:    ______________________________
                                                   Name:
     Witness
                                                   Title:
     _____________________________
     Witness

     Signed, sealed and delivered                  PAMIDA STORES OPERATING CO., LLC
     in the presence of:

     _____________________________                 By:    ______________________________
                                                   Name:
     Witness
                                                   Title:
     _____________________________
     Witness




                       [Signature Page to Assignment and Assumption Agreement]
Case 19-80064-TLS      Doc 1204 Filed 05/01/19 Entered 05/01/19 15:52:38         Desc Main
                              Document    Page 102 of 259


     Signed, sealed and delivered                  PAMIDA TRANSPORTATION, LLC
     in the presence of:

     _____________________________                 By:    ______________________________
                                                   Name:
     Witness
                                                   Title:
     _____________________________
     Witness

     Signed, sealed and delivered                  PENN-DANIELS, LLC
     in the presence of:
                                                   By:    ______________________________
     _____________________________                 Name:
     Witness                                       Title:

     _____________________________
     Witness

     Signed, sealed and delivered                  PLACE’S ASSOCIATES EXPANSION, LLC
     in the presence of:

     _____________________________                 By:    ______________________________
                                                   Name:
     Witness
                                                   Title:
     _____________________________
     Witness

     Signed, sealed and delivered                  RETAINED R/E SPE, LLC
     in the presence of:

     _____________________________                 By:    ______________________________
                                                   Name:
     Witness
                                                   Title:
     _____________________________
     Witness




                       [Signature Page to Assignment and Assumption Agreement]
Case 19-80064-TLS      Doc 1204 Filed 05/01/19 Entered 05/01/19 15:52:38         Desc Main
                              Document    Page 103 of 259


     Signed, sealed and delivered                  SHOPKO FINANCE, LLC
     in the presence of:

     _____________________________                 By:    ______________________________
                                                   Name:
     Witness
                                                   Title:
     _____________________________
     Witness

     Signed, sealed and delivered                  SHOPKO GIFT CARD CO., LLC
     in the presence of:

     _____________________________                 By:    ______________________________
                                                   Name:
     Witness
                                                   Title:
     _____________________________
     Witness

     Signed, sealed and delivered                  SHOPKO HOLDING COMPANY, LLC
     in the presence of:

     _____________________________                 By:    ______________________________
                                                   Name:
     Witness
                                                   Title:
     _____________________________
     Witness

     Signed, sealed and delivered                  SHOPKO INSTITUTIONAL CARE
     in the presence of:                           SERVICES CO., LLC

     _____________________________
                                                   By:    ______________________________
     Witness
                                                   Name:
                                                   Title:
     _____________________________
     Witness




                       [Signature Page to Assignment and Assumption Agreement]
Case 19-80064-TLS      Doc 1204 Filed 05/01/19 Entered 05/01/19 15:52:38         Desc Main
                              Document    Page 104 of 259


     Signed, sealed and delivered                  SHOPKO PROPERTIES, LLC
     in the presence of:

     _____________________________                 By:    ______________________________
                                                   Name:
     Witness
                                                   Title:
     _____________________________
     Witness

     Signed, sealed and delivered                  SVS TRUCKING, LLC
     in the presence of:

     _____________________________                 By:    ______________________________
                                                   Name:
     Witness
                                                   Title:
     _____________________________
     Witness




                       [Signature Page to Assignment and Assumption Agreement]
Case 19-80064-TLS      Doc 1204 Filed 05/01/19 Entered 05/01/19 15:52:38                Desc Main
                              Document    Page 105 of 259


                        CERTIFICATE OF ACKNOWLEDGEMENT

    STATE OF ____________________

                                                         ss:

    COUNTY OF __________________



                    On this ___ day of ______________ before me, the undersigned,
    personally appeared __________________________________________, personally
    known to me or proved to me on the basis of satisfactory evidence to be the individual
    whose name is subscribed to within the instrument and acknowledged to me that he/she
    executed the same in his/her capacity, and that by his/her signature on the instrument, the
    individual, or the person on behalf of whom the individual acted, executed the instrument.




                                           ___________________________________
                                                      Notary Signature and Seal
Case 19-80064-TLS   Doc 1204 Filed 05/01/19 Entered 05/01/19 15:52:38   Desc Main
                           Document    Page 106 of 259


                                   EXHIBIT C

                                    [Attached]
Case 19-80064-TLS       Doc 1204 Filed 05/01/19 Entered 05/01/19 15:52:38                 Desc Main
                               Document    Page 107 of 259
                                                                                        Final Form


                                 TRADEMARK ASSIGNMENT

                  THIS TRADEMARK ASSIGNMENT (“Trademark Assignment”) is made and
 entered into as of [____________] [___], 2019 (the “Effective Date”), by and between Specialty
 Retail Shops Holding Corp., a Delaware corporation (the “Company”), and the Subsidiaries of
 the Company that are indicated on the signature pages attached hereto (together with the
 Company, “Assignors” and each individually, an “Assignor”) and Shoptikal LLC, a Delaware
 limited liability company (“Assignee”).

               WHEREAS, Assignors and Assignee have entered into that certain Asset
 Purchase Agreement, dated as April 29, 2019 (the “Purchase Agreement”), pursuant to which
 Assignors have agreed to assign to Assignee the Marks (as defined below).

                 NOW, THEREFORE, in consideration of the premises and the mutual
 representations, warranties, covenants and agreements set forth in this Trademark Assignment,
 the parties agree as follows:

 1.     Marks.

                 “Marks” means the trademark registrations and applications listed on Attachment
 A-1 hereto.

 2.     Assignment.

                 Each Assignor hereby assigns, transfers, sells and conveys to Assignee all of its
 rights, title and interest throughout the world in and to the Marks, and the registrations and
 applications relating thereto, together with the goodwill associated with and symbolized by the
 Marks, and all rights, claims and privileges pertaining to the Marks, including, without
 limitation, the right to prosecute and maintain registrations and applications for any of the Marks,
 and the right to sue and recover damages for past, present and future infringement of any of the
 Marks.

 3.     Purchase Agreement.

                This Trademark Assignment is entered into pursuant to, and is governed by, the
 Purchase Agreement. Nothing in this Trademark Assignment modifies the Purchase Agreement
 or changes the parties’ respective rights or obligations thereunder.

 4.     Disclaimer.

                Assignors make no representations or warranties of any kind, express or implied,
 regarding the Marks, except as otherwise expressly set forth in the Purchase Agreement.

 5.     Successors and Assigns.

                 This Trademark Assignment shall be binding upon and inure to the benefit of the
 parties hereto and their respective successors and permitted assigns.
Case 19-80064-TLS       Doc 1204 Filed 05/01/19 Entered 05/01/19 15:52:38            Desc Main
                               Document    Page 108 of 259


 6.     Counterparts.

               This Trademark Assignment may be executed in counterparts, each of which shall
 be deemed an original, but all of which together shall constitute one and the same instrument.

                          [Remainder of Page Intentionally Left Blank]




                            [Signature Page to Trademark Assignment]
Case 19-80064-TLS      Doc 1204 Filed 05/01/19 Entered 05/01/19 15:52:38              Desc Main
                              Document    Page 109 of 259


               IN WITNESS WHEREOF, Assignors and Assignee have caused this Trademark
 Assignment to be signed and executed by the undersigned officers thereunto duly authorized this
 ___ day of ___________, 2019.



                                             PURCHASER

                                             SHOPTIKAL LLC

                                             By:    ______________________________
                                             Name:
                                             Title:




                             [Signature Page to Trademark Assignment]
Case 19-80064-TLS       Doc 1204 Filed 05/01/19 Entered 05/01/19 15:52:38                Desc Main
                               Document    Page 110 of 259
                                                                                      Final Form


                         CERTIFICATE OF ACKNOWLEDGEMENT

 STATE OF ____________________

                                                     ss:

 COUNTY OF __________________



                On this ___ day of ______________ before me, the undersigned, personally
 appeared __________________________________________, personally known to me or
 proved to me on the basis of satisfactory evidence to be the individual whose name is subscribed
 to within the instrument and acknowledged to me that he/she executed the same in his/her
 capacity, and that by his/her signature on the instrument, the individual, or the person on behalf
 of whom the individual acted, executed the instrument.



                                                     ___________________________________
                                                     Notary Signature and Seal




                             [Signature Page to Trademark Assignment]
Case 19-80064-TLS   Doc 1204 Filed 05/01/19 Entered 05/01/19 15:52:38      Desc Main
                           Document    Page 111 of 259
                                                                         Final Form


                                        SELLERS

                                        SPECIALTY RETAIL SHOPS HOLDING
                                        CORP.

                                        By:    ______________________________
                                        Name:
                                        Title:

                                        SHOPKO OPTICAL MANUFACTURING LLC

                                        By:    ______________________________
                                        Name:
                                        Title:

                                        SHOPKO STORES OPERATING CO., LLC.

                                        By:    ______________________________
                                        Name:
                                        Title:

                                        PAMIDA STORES OPERATING CO., LLC

                                        By:    ______________________________
                                        Name:
                                        Title:

                                        PAMIDA TRANSPORTATION, LLC

                                        By:    ______________________________
                                        Name:
                                        Title:

                                        PENN-DANIELS, LLC

                                        By:    ______________________________
                                        Name:
                                        Title:

                                        PLACE’S ASSOCIATES EXPANSION, LLC

                                        By:    ______________________________
                                        Name:
                                        Title:


                        [Signature Page to Trademark Assignment]
Case 19-80064-TLS   Doc 1204 Filed 05/01/19 Entered 05/01/19 15:52:38      Desc Main
                           Document    Page 112 of 259


                                        RETAINED R/E SPE, LLC

                                        By:    ______________________________
                                        Name:
                                        Title:

                                        SHOPKO FINANCE, LLC

                                        By:    ______________________________
                                        Name:
                                        Title:

                                        SHOPKO GIFT CARD CO., LLC

                                        By:    ______________________________
                                        Name:
                                        Title:

                                        SHOPKO HOLDING COMPANY, LLC

                                        By:    ______________________________
                                        Name:
                                        Title:

                                        SHOPKO INSTITUTIONAL CARE SERVICES
                                        CO., LLC

                                        By:    ______________________________
                                        Name:
                                        Title:

                                        SHOPKO PROPERTIES, LLC

                                        By:    ______________________________
                                        Name:
                                        Title:

                                        SVS TRUCKING, LLC

                                        By:    ______________________________
                                        Name:
                                        Title:




                        [Signature Page to Trademark Assignment]
Case 19-80064-TLS       Doc 1204 Filed 05/01/19 Entered 05/01/19 15:52:38                Desc Main
                               Document    Page 113 of 259


                         CERTIFICATE OF ACKNOWLEDGEMENT

 STATE OF ____________________

                                                     ss:

 COUNTY OF __________________



                On this ___ day of ______________ before me, the undersigned, personally
 appeared __________________________________________, personally known to me or
 proved to me on the basis of satisfactory evidence to be the individual whose name is subscribed
 to within the instrument and acknowledged to me that he/she executed the same in his/her
 capacity, and that by his/her signature on the instrument, the individual, or the person on behalf
 of whom the individual acted, executed the instrument.



                                                     ___________________________________
                                                     Notary Signature and Seal




                             [Signature Page to Trademark Assignment]
Case 19-80064-TLS       Doc 1204 Filed 05/01/19 Entered 05/01/19 15:52:38                Desc Main
                               Document    Page 114 of 259


                                        Attachment A-1

 Registered Trademarks
                                                      Application    Registration    Registration
       Trademark         Type of Mark       Status       No              No             Date
 (PAMIDA) PAMIDA         SM             Registered                  1,124,616       9/4/1979

 7TH SENSE               TM             Registered   87547377       5,571,806       9/25/2018

 A&I (design)            TM             Pending      87386469

 A&I (with design)       TM             Registered   87978610       5,597,650       10/30/2018

 A&I (with design)       TM             Registered   87979065       5,634,675       12/18/2018

 A&I (word)              TM             Registered   87978426       5,582,431       10/9/2018

 A&I (word)              TM             Registered   87377825       5,633,553       12/18/2018

 Asher & Ivy             TM             Registered   86456049       4,768,588       7/7/2015

 BAILEY'S PT.            TM             Registered   87348598       5,509,393       7/3/2018

 BAILEY'S PT.            TM             Registered                  3,921,778       2/22/2011

 CELEBRATE THE SEASON    TM             Pending      87348590

 CELEBRATE THE SEASON    TM             Registered   87977956       5,547,595       8/21/2018

 CELEBRATE THE SEASON    TM             Registered   86748505       5,069,882       10/25/2016

 CLUB GRAND              TM             Pending      87348770

 CLUB GRAND              TM             Registered   87977185       5,460,860

 CLUB GRAND              TM             Registered   87978562       5,608,753       11/13/2018

 EERIE ALLEY             SM             Registered                  3,008,257       10/25/2005

 ENERGY ZONE             TM             Registered   87348751       5,607,747       11/13/2018

 ENERGY ZONE             TM             Registered                  2,159,748       5/19/1998

 ENERGY ZONE             TM             Registered   87977528       5,499,650       6/19/2018

 ENVISION STUDIO         TM             Registered   87348690       5,649,914       1/8/2019

 ENVISION STUDIO         TM             Registered   77759466       3,838,981       8/24/2010

 ENVISION STUDIO         TM             Registered   87978060       5,547,607       8/21/2018

 EZ ENERGY ZONE          TM             Registered   77/639/142     3,650,891       7/7/2009

 EZ ENERGY ZONE (WITH    TM             Registered   87348718       5,318,819       10/24/2017
 DESIGN)
 GOURMETLIVING           TM             Registered   85‐975,728     4,057,731       11/15/2011
Case 19-80064-TLS       Doc 1204 Filed 05/01/19 Entered 05/01/19 15:52:38                Desc Main
                               Document    Page 115 of 259


                                                      Application    Registration    Registration
      Trademark          Type of Mark       Status        No             No             Date
 GOURMETLIVING           TM             Registered   85013919       4,238,110       11/6/2012

 GREEN SODA              TM             Pending      88041415

 GREEN SODA              TM             Registered   76604075       3,109,799       6/27/2006

 HOMETOWN PANTRY         SM             Registered   86317383       4,765,853       6/30/2015

 HOMETOWN VALUE          TM             Registered   85628076       4704111         3/17/2015

 HOMETOWN VALUE          TM             Registered   85979954       4,412,346       10/1/2013

 HOMETOWN VALUE          TM             Registered   85902271       4,569,383       7/15/2014

 HOMETOWN VALUE          SM             Registered                  2,012,231       10/29/1996

 HOMETOWN VALUE          TM             Pending      87825664

 HOMETOWN VALUE          TM             Registered   87978457       5,558,210       10/16/2018

 HOMETOWN VALUE          TM             Registered   87211170       5,366,058       12/26/2017

 HOMETOWN VALUE (WITH    TM             Pending      87348679
 DESIGN)
 HOMETOWN VALUE          TM             Registered   87373248       5,675,846       02/23/1029
 (WORD MARK)
 HOMETOWN VALUE          TM             Registered   87979912       5,526,448       7/24/2018
 (WORD MARK)
 HOTEL BY CLUB GRAND     TM             Registered   87348783       5,591,068       10/23/2018

 HOTEL BY CLUB GRAND     TM             Registered   87977184       5,460,859

 NORTHCREST              TM             Pending      88209058

 NORTHCREST              TM             Registered   87977751       5,515,649       7/10/2018

 NORTHCREST              TM             Registered   87348729       5,644,151       1/1/2019

 NORTHCREST              TM             Registered                  2,274,947       8/31/1999

 NORTHCREST              TM             Registered                  2,339,297       4/4/2000

 NORTHCREST              TM             Registered                  1,820,673       2/8/1994

 NORTHCREST (WITH        TM             Registered   87977826       5,526,424       7/24/2018
 DESIGN)
 NORTHCREST (WITH        TM             Registered   87348709       5,622,150       1/1/2019
 DESIGN)
 NORTHCREST HOME         TM             Registered   76,599,207     3,043,724       1/17/2006

 OUR CUSTOMERS COUNT     SM             Registered   86728315       5,120,463       1/10/2017

 PEANUT & OLLIE          TM             Registered                  3,644,550       6/23/2009

 PEANUT & OLLIE          TM             Registered   87976665       5,439,892       4/3/2018
Case 19-80064-TLS         Doc 1204 Filed 05/01/19 Entered 05/01/19 15:52:38                Desc Main
                                 Document    Page 116 of 259


                                                        Application    Registration    Registration
       Trademark           Type of Mark       Status       No              No             Date
 PEANUT & OLLIE            TM             Registered                  3,832,839       8/10/2010

 PEANUT & OLLIE(DESIGN)    TM             Registered                  3,644,548       6/23/2009

 Rewards Count             SM             Registered   86727347       5,023,991       8/16/2016

 RX CARE SHOPKO            SM             Registered   85/163,927     4,088,872       1/17/2012

 SHOPKO                    TM             Registered   77/639,130     3,650,890       7/7/2009

 SHOPKO                    SM             Registered                  1,408,068       9/2/1986

 SHOPKO                    SM             Registered   87269564       5,245,182       7/18/2017

 SHOPKO                    TM             Registered                  3,547,779       12/16/2008

 SHOPKO                    TM             Registered   87977467       5,504,975       6/26/2018

 SHOPKO (Liquor Store)     SM             Registered                  1,847,974       8/2/1994

 SHOPKO (new logo)         SM             Registered                  3,502,417       9/16/2008

 SHOPKO BUCKS              SM             Registered   87271768       5,419,383       3/6/2018

 SHOPKO CASH               SM             Registered   86727368       5,023,992       8/16/2016

 SHOPKO CASH GRAB          SM             Registered   86304276       4,809,729       9/8/2015

 SHOPKO EXPRESS RX         SM             Registered                  2,972,029       7/19/2005

 SHOPKO HOMETOWN           SM             Registered                  3,988,889       7/5/2011

 SHOPKO MARKET             TM             Pending      87418247

 SHOPKO PANTRY             SM             Registered   87314838       5,325,735       10/31/2017

 SHOPKO REWARDS            SM             pending      88000210

 SHOPKO THE STUFF THAT     SM             Registered   86658424       5,142,506       2/14/2017
 COUNTS
 SHOPKO THE STUFF THAT     SM             Registered   86656776       5,105,881       12/20/2016
 COUNTS
 SOFT SENSATIONS           TM             Registered   77828990       3,784,156       5/4/2010

 SOFT SENSATIONS           TM             Registered   74600116       2,016,241       11/12/1996

 STUDIO A                  TM             Registered                  3,004,765       10/4/2005

 STUDIO BY ENERGY ZONE     TM             Registered   87041267       5,370,898       1/2/2018
 (WITH DESIGN)
 STUDIO BY ENERGY ZONE     TM             Registered   87348539       5,329,923       1/30/2018
 (WORD MARK)
 STUDIO BY ENERGY ZONE     TM             Pending      87693201
 (WORD MARK)
 THE STUFF THAT COUNTS     SM             Registered   86656724       5004744         7/19/2016
Case 19-80064-TLS   Doc 1204 Filed 05/01/19 Entered 05/01/19 15:52:38                Desc Main
                           Document    Page 117 of 259


                                                  Application    Registration    Registration
        Trademark    Type of Mark       Status       No              No             Date
 THE TRIMMERRY       TM             Registered                  2,088,944       8/19/1997

 THE TRIMMERRY       TM             Registered                  2,145,515       3/17/1998

 TOSS & TURN         TM             Registered   85627094       4,314,751       4/2/2013

 TREND.SPIRE         SM             Registered   86976680       4,787,531       8/4/2015

 TRIMMERRY           TM             Registered   87977719       5537405         8/7/2018

 TRIMMERRY           TM             Registered   87348580       5,662,079       1/22/2019

 TRIMMERRY           TM             Registered                  3,967,671       5/24/2011

 URBANOLOGY          TM             Registered   87348559       5,623,334       12/4/2018

 URBANOLOGY          TM             Registered   87977529       5,510,074       7/3/2018

 URBANOLOGY          TM             Registered                  2,841,380       5/11/2004

 WILDPACK            TM             Registered   87547554       5,596,802       10/30/2018

 WILLOW BAY          TM             Registered                  1,841,376       6/21/1994

 WILLOW BAY          TM             Registered   86306719       4671428         1/13/2015

 WONDERLIGHT PLUS    SM             Registered                  2,611,538       8/27/2002

 WONDERLIGHT PLUS    TM             Registered                  2,538,654       2/12/2002
Case 19-80064-TLS       Doc 1204 Filed 05/01/19 Entered 05/01/19 15:52:38                 Desc Main
                               Document    Page 118 of 259


                         REGISTERED COPYRIGHT ASSIGNMENT

                THIS REGISTERED COPYRIGHT ASSIGNMENT (“Registered Copyright
 Assignment”) is made and entered into as of [___________] [___], 2019 (the “Effective Date”),
 by and between Specialty Retail Shops Holding Corp., a Delaware corporation (the “Company”),
 and the Subsidiaries of the Company that are indicated on the signature pages attached hereto
 (together with the Company, “Assignors” and each individually, an “Assignor”) and Shoptikal
 LLC, a Delaware limited liability company (“Assignee”).

               WHEREAS, Assignors and Assignee have entered into an that certain Asset
 Purchase Agreement, dated as of April 29, 2019 (the “Purchase Agreement”), pursuant to which
 Assignors have agreed to assign to Assignee the Registered Copyrights (as defined below).

                NOW, THEREFORE, in consideration of the premises and the mutual
 representations, warranties, covenants and agreements set forth in this Registered Copyright
 Assignment, the parties agree as follows:

 1.     Registered Copyrights.

                 “Registered Copyrights” means the registered copyrights that are the subject of
 the registrations and applications listed on Attachment A-1 hereto.

 2.     Assignment.

                 Each Assignor hereby assigns, transfers, sells and conveys to Assignee all of its
 rights, title and interest throughout the world in and to the Registered Copyrights, and the
 registrations and applications relating thereto, and all rights, claims and privileges pertaining to
 the Registered Copyrights, including, without limitation, the right to prosecute and maintain
 registrations and applications for any of the Registered Copyrights, and the right to sue and
 recover damages for past, present and future infringement of any of the Registered Copyrights.

 3.     Purchase Agreement.

              This Registered Copyright Assignment is entered into pursuant to, and is
 governed by, the Purchase Agreement. Nothing in this Registered Copyright Assignment
 modifies the Purchase Agreement or changes the parties’ respective rights or obligations
 thereunder.

 4.     Disclaimer.

               Assignors make no representations or warranties of any kind, express or implied,
 regarding the Registered Copyrights, except as otherwise expressly set forth in the Purchase
 Agreement.
Case 19-80064-TLS       Doc 1204 Filed 05/01/19 Entered 05/01/19 15:52:38            Desc Main
                               Document    Page 119 of 259


 5.     Successors and Assigns.

                 This Registered Copyright Assignment shall be binding upon and inure to the
 benefit of the parties hereto and their respective successors and permitted assigns.

 6.     Counterparts.

               This Registered Copyright Assignment may be executed in counterparts, each of
 which shall be deemed an original, but all of which together shall constitute one and the same
 instrument.

                          [Remainder of Page Intentionally Left Blank]




                        [Signature Page to Registered Copyright Assignment]
Case 19-80064-TLS     Doc 1204 Filed 05/01/19 Entered 05/01/19 15:52:38          Desc Main
                             Document    Page 120 of 259


                IN WITNESS WHEREOF, Assignors and Assignee have caused this Registered
 Copyright Assignment to be signed and executed by the undersigned officers thereunto duly
 authorized this ___ day of _______________, 2019.




                                           PURCHASER

                                           SHOPTIKAL LLC

                                           By:    ______________________________
                                           Name:
                                           Title:




                      [Signature Page to Registered Copyright Assignment]
Case 19-80064-TLS       Doc 1204 Filed 05/01/19 Entered 05/01/19 15:52:38                Desc Main
                               Document    Page 121 of 259


                         CERTIFICATE OF ACKNOWLEDGEMENT

 STATE OF ____________________

                                                      ss:

 COUNTY OF __________________



                On this ___ day of ______________ before me, the undersigned, personally
 appeared __________________________________________, personally known to me or
 proved to me on the basis of satisfactory evidence to be the individual whose name is subscribed
 to within the instrument and acknowledged to me that he/she executed the same in his/her
 capacity, and that by his/her signature on the instrument, the individual, or the person on behalf
 of whom the individual acted, executed the instrument.



                                                      ___________________________________
                                                      Notary Signature and Seal




                         [Signature Page to Registered Copyright Assignment]
Case 19-80064-TLS   Doc 1204 Filed 05/01/19 Entered 05/01/19 15:52:38       Desc Main
                           Document    Page 122 of 259


                                         SELLERS

                                         SPECIALTY RETAIL SHOPS HOLDING
                                         CORP.

                                         By:    ______________________________
                                         Name:
                                         Title:

                                         SHOPKO OPTICAL MANUFACTURING LLC

                                         By:    ______________________________
                                         Name:
                                         Title:

                                         SHOPKO STORES OPERATING CO., LLC.

                                         By:    ______________________________
                                         Name:
                                         Title:

                                         PAMIDA STORES OPERATING CO., LLC

                                         By:    ______________________________
                                         Name:
                                         Title:

                                         PAMIDA TRANSPORTATION, LLC

                                         By:    ______________________________
                                         Name:
                                         Title:

                                         PENN-DANIELS, LLC

                                         By:    ______________________________
                                         Name:
                                         Title:

                                         PLACE’S ASSOCIATES EXPANSION, LLC

                                         By:    ______________________________
                                         Name:
                                         Title:


                    [Signature Page to Registered Copyright Assignment]
Case 19-80064-TLS   Doc 1204 Filed 05/01/19 Entered 05/01/19 15:52:38       Desc Main
                           Document    Page 123 of 259


                                         RETAINED R/E SPE, LLC

                                         By:    ______________________________
                                         Name:
                                         Title:

                                         SHOPKO FINANCE, LLC

                                         By:    ______________________________
                                         Name:
                                         Title:

                                         SHOPKO GIFT CARD CO., LLC

                                         By:    ______________________________
                                         Name:
                                         Title:

                                         SHOPKO HOLDING COMPANY, LLC

                                         By:    ______________________________
                                         Name:
                                         Title:

                                         SHOPKO INSTITUTIONAL CARE SERVICES
                                         CO., LLC

                                         By:    ______________________________
                                         Name:
                                         Title:

                                         SHOPKO PROPERTIES, LLC

                                         By:    ______________________________
                                         Name:
                                         Title:

                                         SVS TRUCKING, LLC

                                         By:    ______________________________
                                         Name:
                                         Title:




                    [Signature Page to Registered Copyright Assignment]
Case 19-80064-TLS       Doc 1204 Filed 05/01/19 Entered 05/01/19 15:52:38                Desc Main
                               Document    Page 124 of 259


                         CERTIFICATE OF ACKNOWLEDGEMENT

 STATE OF ____________________

                                                      ss:

 COUNTY OF __________________



                On this ___ day of ______________ before me, the undersigned, personally
 appeared __________________________________________, personally known to me or
 proved to me on the basis of satisfactory evidence to be the individual whose name is subscribed
 to within the instrument and acknowledged to me that he/she executed the same in his/her
 capacity, and that by his/her signature on the instrument, the individual, or the person on behalf
 of whom the individual acted, executed the instrument.



                                                      ___________________________________
                                                      Notary Signature and Seal




                         [Signature Page to Registered Copyright Assignment]
Case 19-80064-TLS   Doc 1204 Filed 05/01/19 Entered 05/01/19 15:52:38   Desc Main
                           Document    Page 125 of 259


                                 Attachment A-1
Case 19-80064-TLS   Doc 1204 Filed 05/01/19 Entered 05/01/19 15:52:38   Desc Main
                           Document    Page 126 of 259


                                   EXHIBIT D

                                    [Attached]
Case 19-80064-TLS               Doc 1204 Filed 05/01/19 Entered 05/01/19 15:52:38                              Desc Main
                                       Document    Page 127 of 259


                            IN THE UNITED STATES BANKRUPTCY COURT
                                 FOR THE DISTRICT OF NEBRASKA

                                                                             )
In re:                                                                       ) Chapter 11
                                                                             )
SPECIALTY RETAIL SHOPS HOLDING CORP., et al.,1                               ) Case No. 19-80064-TLS
                                                                             )
                             Debtors.                                        ) (Jointly Administered)
                                                                             )

            ORDER (I) AUTHORIZING THE SALE OF THE DEBTORS’ OPTICAL
        BUSINESS, (II) AUTHORIZING THE ASSUMPTION AND ASSIGNMENT OF
             CERTAIN EXECUTORY CONTRACTS AND UNEXPIRED LEASES,
      (III) AUTHORIZING A SETTLEMENT OF CLAIMS AND CAUSES OF ACTION,
     (IV) GRANTING RELIEF RELATED TO THE WIND-DOWN OF THE DEBTORS’
            REMAINING OPERATIONS, AND (V) GRANTING RELATED RELIEF
                                                          2
             Upon consideration of the Motion of the above-captioned debtors and debtors in

 possession (the “Debtors”) for the entry of an order (this “Order”): (a) authorizing sale of the

 Acquired Assets (the “Transaction”) free and clear of liens, claims, interests, and encumbrances

 (collectively, excluding Assumed Liabilities (as defined below), the “Interests”) with any such

 Interests to attach to the proceeds thereof with the same validity and priority (under the

 Bankruptcy Code) as such Interests had immediately prior to the consummation of the


 1       The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
         number, are: Specialty Retail Shops Holding Corp. (0029); Pamida Stores Operating Co., LLC (6157); Pamida
         Transportation, LLC (4219); Penn-Daniels, LLC (0040); Place’s Associates’ Expansion, LLC (7526); Retained
         R/E SPE, LLC (6679); Shopko Finance, LLC (1152); Shopko Gift Card Co., LLC (2161); ShopKo Holding
         Company, LLC (0171); ShopKo Institutional Care Services Co., LLC (7112); ShopKo Optical Manufacturing,
         LLC (6346); ShopKo Properties, LLC (0865); ShopKo Stores Operating Co., LLC (6109); SVS Trucking, LLC
         (0592). The location of the Debtors’ service address is: 700 Pilgrim Way, Green Bay, Wisconsin 54304.

 2       Capitalized terms used herein and not otherwise defined shall have the meaning ascribed to them in the
         Debtors’ Motion for Entry of an Order (I) Authorizing the Sale of the Debtors’ Optical Business, (II)
         Authorizing the Assumption and Assignment of Certain Executory Contracts and Unexpired Leases, (III)
         Authorizing a Settlement of Claims and Causes of Action (IV) Granting Relief Related to the Wind-Down of the
         Debtors’ Remaining Operations, and (V) Granting Related Relief [Docket No. 1020] (the “Motion”), the
         Second Amended Joint Chapter 11 Plan of Specialty Retail Shops Holding Corp. and Its Debtor Affiliates
         [Docket No. 570] (as may be modified, amended, or supplemented from time to time, the “Plan”); the purchase
         agreement attached hereto as Exhibit A (the “Bidder APA”); or the Order (I) Establishing Bidding Procedures
         for the Plan Sponsors and (II) Granting Related Relief [Docket No. 385] (the “Bidding Procedures Order”),
         and the bidding procedures attached thereto (the “Bidding Procedures”), as applicable.
Case 19-80064-TLS        Doc 1204 Filed 05/01/19 Entered 05/01/19 15:52:38                   Desc Main
                                Document    Page 128 of 259


 Transactions; (b) authorizing the assumption and assignment of certain executory contracts and

 unexpired leases to the Winning Bidder; (c) authorizing a settlement of claims and causes of

 action; (d) granting relief related to the wind-down of the Debtors’ remaining operations; and (e)

 granting related relief, all as more fully described in the Motion; and the Court having found that

 it has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334; and the Court having

 found that this is a core proceeding pursuant to 28 U.S.C. § 157(b)(2); and the Court having

 found that venue of this proceeding and the Motion in this district is proper pursuant to 28 U.S.C.

 §§ 1408 and 1409; and the Court having found that the Debtors provided due and proper notice

 that is adequate and appropriate under the particular circumstances; and the Court having held a

 hearing to consider the relief requested in the Motion and any objections or other responses to

 the relief requested therein (the “Hearing”) at which time all interested parties were offered an

 opportunity to be heard with respect to the Motion; and upon consideration of the record of the

 Hearing, and all proceedings had before the Court, the arguments of counsel made, and the

 evidence proffered and adduced, at the Hearing; and it appearing that due notice of the Motion

 and the form of this Order has been provided; and the Court having found and determined that

 the relief sought in the Motion relating to the Transaction is in the best interests of the Debtors’

 estates, their creditors, and other parties in interest, and that the legal and factual bases set forth

 in the Motion and at the Hearing establish just cause for the relief granted herein; and upon all of

 the proceedings had before the Court; and any objections or other responses to the relief

 requested herein having been withdrawn, resolved, or overruled on the merits; and after due

 deliberation and sufficient cause appearing therefor, it is HEREBY FOUND THAT:

                A.      The findings and conclusions set forth herein constitute the Court’s

 findings of fact and conclusions of law pursuant to Bankruptcy Rule 7052 made applicable to


                                                   2
Case 19-80064-TLS           Doc 1204 Filed 05/01/19 Entered 05/01/19 15:52:38                            Desc Main
                                   Document    Page 129 of 259


 this proceeding pursuant to Bankruptcy Rule 9014. To the extent any of the following findings

 of fact constitute conclusions of law, they are adopted as such. To the extent any of the

 following conclusions of law constitute findings of fact, they are adopted as such.

                  B.       The statutory and other legal predicates for the relief sought in the Motion

 are sections 105(a), 363 and 365 of the Bankruptcy Code, Bankruptcy Rules 2002, 6004, 6006,

 and 9019 and Local Rules 6004-1 and 9019-1.

                  C.       A fair and reasonable opportunity to object to and to be heard with respect

 to the Motion, the Transaction, and the relief requested in the Motion relating to the Transaction

 has been given, as required by the Bankruptcy Code and the Bankruptcy Rules, to all Persons3

 entitled to notice, including the following: (a) all parties who have requested notice in these

 chapter 11 cases pursuant to Bankruptcy Rule 2002; (b) all known holders of liens,

 encumbrances, and other claims secured by the Acquired Assets; and (c) counterparties to

 Assumed Contracts (“Contract Counterparties”). Notice of the Motion is sufficient notice of the

 Bidder APA and no other notice is required.

                  D.       The Debtors have demonstrated good, sufficient, and sound business

 purposes and justifications for this Court to grant the relief requested in the Motion relating to

 the Transaction (specifically, as set forth in and pursuant to the Bidder APA attached hereto as

 Exhibit A) and such other relief as is expressly set forth herein. The Debtors’ entry into and

 performance under the Bidder APA: (a) constitutes a sound and reasonable exercise of the

 Debtors’ business judgment and are in the best interests of the Debtors, their estates, their

 creditors, and all other parties in interest; (b) provides value to and are beneficial to the Debtors’

 3   “Person” means an individual, a partnership, a corporation, a limited liability company, an association, a joint
     stock company, a trust, a joint venture, an unincorporated organization, or any other entity, including any
     governmental authority (meaning any federal, state, local, or foreign government or governmental or regulatory
     authority, agency, board, bureau, commission, court, department, or other governmental entity) or any group of
     any of the foregoing.
                                                          3
Case 19-80064-TLS        Doc 1204 Filed 05/01/19 Entered 05/01/19 15:52:38                  Desc Main
                                Document    Page 130 of 259


 estates, and are in the best interests of the Debtors and their stakeholders; and (c) is reasonable

 and appropriate under the circumstances. Business justifications for the Transactions include the

 following: (a) the Bidder APA constitutes the highest and best offer received for the Acquired

 Assets; (b) the Bidder APA presents the best opportunity to maximize the value of the Acquired

 Assets; (c) unless the Transaction and all of the other transactions contemplated by the Bidder

 APA is concluded expeditiously, as provided for pursuant to the Bidder APA, recoveries to

 creditors may be materially diminished; and (d) the value of the Debtors’ estates will be

 maximized through sale of the Acquired Assets pursuant to the Bidder APA.

                E.      This Order constitutes a final order within the meaning of 28 U.S.C. §

 158(a). To the extent any inconsistency arises between this Order and the Bidder APA, this

 Order shall control.

                F.      The Debtors and their advisors (i) engaged in a robust and extensive

 marketing and sale process, and (ii) conducted a fair and open sale process. The sale process and

 the Bidding Procedures were non-collusive, duly noticed, pursued diligently and in good faith,

 and provided a full, fair, and reasonable opportunity for any entity to make an offer to purchase

 the Acquired Assets. The total consideration provided by the Winning Bidder, upon the terms

 and conditions set forth in the Bidder APA (including the form and total consideration to be

 realized by the Debtors pursuant to the Bidder APA), is the highest and best offer received by the

 Debtors and constitutes fair value, fair, full, and adequate consideration, reasonably equivalent

 value and reasonable market value for the Acquired Assets for purposes of the Bankruptcy Code,

 the Uniform Fraudulent Transfer Act, the Uniform Fraudulent Conveyance Act, and the other

 laws of the United States, any state, territory, or possession thereof, or the District of Columbia.




                                                   4
Case 19-80064-TLS           Doc 1204 Filed 05/01/19 Entered 05/01/19 15:52:38                              Desc Main
                                   Document    Page 131 of 259


                  G.       Under the facts and circumstances of these chapter 11 cases, the purchase

 price for the Acquired Assets is fair and reasonable.

                  H.       The Bidder APA was proposed, negotiated, and entered into based upon

 arm’s length bargaining, without collusion or fraud, and in good faith as that term is used in

 sections 363(m) and 364(e) of the Bankruptcy Code.

                  I.       The Winning Bidder is a purchaser in good faith with respect to the

 Acquired Assets, as that term is used in sections 363(m) and 364(e) of the Bankruptcy Code and,

 as such, is entitled to all the protections afforded thereby. The Debtors were free to deal with

 any other party interested in buying the Acquired Assets on behalf of the Debtors’ estates. The

 Bidder APA and the transactions contemplated therein were negotiated, proposed, and entered

 into by the Debtors and the Winning Bidder in good faith, without collusion and from arm’s-

 length bargaining positions.

                  J.       The Winning Bidder is not, and will not be, a mere continuation of, or

 successor to, and is not holding itself out as a mere continuation of, or successor to, the Debtors

 in any respect, and there is no continuity of enterprise between the Debtors or the Winning

 Bidder. The Transactions do not amount to a consolidation, merger, or de facto merger of the

 Winning Bidder and the Debtors.               No Winning Bidder or any of its Affiliates 4 and their

 respective successors, assigns, members, partners, principals, and shareholders (or equivalent)

 shall assume or in any way be responsible for any obligation or liability of any Debtor (or any

 Affiliates thereof) and/or any Debtor’s estate, including any obligation under any labor practice

 agreement, except as expressly provided in the Bidder APA or herein.


 4   “Affiliate” means, with respect to any specified Person, any other Person that directly, or indirectly through one
     or more intermediaries, controls, is controlled by, or is under common control with, such specified Person,
     where “control” means the power, directly or indirectly, to direct or cause the direction of the management and
     policies of another Person, whether through the ownership of voting securities, by contract, or otherwise.
                                                           5
Case 19-80064-TLS       Doc 1204 Filed 05/01/19 Entered 05/01/19 15:52:38                 Desc Main
                               Document    Page 132 of 259


                K.      The Transactions neither impermissibly restructure the rights of the

 Debtors’ creditors nor impermissibly dictate the terms of a liquidating plan of reorganization of

 the Debtors. The Transactions do not constitute a sub rosa plan.

                L.      The Agent for the Lenders has provided written consent for the disposition

 of the Acquired Assets to the Winning Bidder in accordance with this Order.

                M.      The Debtors may sell the Acquired Assets free and clear of all Interests,

 including all liens (including, to the extent permitted under the Bankruptcy Code, those related to

 the so-called “bulk sales,” “bulk transfer” and similar laws), claims (including those that

 constitute a “claim” as defined in section 101(5) of the Bankruptcy Code), rights (including

 reclamation rights, rights of first refusal, rights of first offer, or consent rights), liabilities,

 judgments, servitudes, encumbrances, options, purchase options, mortgages, subleases, charges,

 hypothecations, indentures, security interests, security agreements, loan agreements, instruments,

 conditional sale or other title retention agreements, pledges, demands, offsets, recoupment, rights

 of recovery, decrees of any court or foreign or domestic governmental entity, and other interests

 of any kind or nature whatsoever against the Debtors or the Acquired Assets, whether arising

 prior to or subsequent to the commencement of these chapter 11 cases, whether known or

 unknown, choate or inchoate, filed or unfiled, scheduled or unscheduled, noticed or unnoticed,

 recorded or unrecorded, perfected or unperfected, allowed or disallowed, contingent or non-

 contingent, liquidated or unliquidated, matured or unmatured, material or non-material, disputed

 or undisputed, and whether imposed by agreement, understanding, law, equity, or otherwise

 arising under or out of, in connection with, or in any way related to the Debtors, the Debtors’

 interests in the Acquired Assets, the operation of the Debtors’ businesses before the Closing

 (throughout this Order, as defined in the Bidder APA), or the transfer of the Debtors’ interests in


                                                  6
Case 19-80064-TLS       Doc 1204 Filed 05/01/19 Entered 05/01/19 15:52:38                 Desc Main
                               Document    Page 133 of 259


 the Acquired Assets to the Winning Bidder, because, in each case, one or more of the standards

 set forth in section 363(f)(1)-(5) of the Bankruptcy Code have been satisfied. Without limiting

 the generality of the foregoing, “Interests” shall include any and all liabilities or obligations

 whatsoever arising under or out of, in connection with, or in any way relating to: (a) any of the

 employee benefit plans, including any Interests related to unpaid contributions or current or

 potential withdrawal or termination liability; (b) the Worker Adjustment and Retraining

 Notification Act of 1988; or (c) any of the Debtors’ current and former employees. For the

 avoidance of doubt, and without limitation, the interests identified on Exhibit B attached hereto

 constitute Interests and the Acquired Assets may be sold free and clear of such Interests.

                N.     The total consideration provided by the Winning Bidder, upon the terms

 and conditions set forth in the Bidder APA (including the form and total consideration to be

 realized by the Debtors pursuant to the Bidder APA), reflects the Winning Bidder’s reliance on

 this Order to provide it, pursuant to sections 105(a) and 363(f) of the Bankruptcy Code, with title

 to and possession of the Acquired Assets free and clear of all Interests (including any potential

 derivative, vicarious, transferee, or successor liability claims) other than those liabilities

 expressly assumed under or pursuant to the Bidder APA (the "Assumed Liabilities").

                O.     The assumption and assignment of the Assumed Contracts is integral to

 the Bidder APA, is in the best interests of the Debtors and their estates, and represents the

 reasonable exercise of the Debtors’ sound business judgment. Specifically, the assumption and

 assignment of the Assumed Contracts (a) is necessary to sell the Acquired Assets to the Winning

 Bidder, (b) limits the losses suffered by Contract Counterparties, and (c) maximizes the

 recoveries to other creditors of the Debtors by limiting the amount of claims against the Debtors’

 estates by avoiding the rejection of the Assumed Contracts.


                                                  7
Case 19-80064-TLS         Doc 1204 Filed 05/01/19 Entered 05/01/19 15:52:38              Desc Main
                                 Document    Page 134 of 259


                 P.      Upon compliance with paragraph 32 of this Order, all the requirements of

 sections 363 and 365 of the Bankruptcy Code have been met with respect to the sales of the

 Acquired Assets and the assumption and assignment of the Assumed Contracts.                 Upon

 compliance with Paragraph 32, with respect to each of the Assumed Contracts, the Debtors will

 have met all requirements of section 365(b) of the Bankruptcy Code. Further, based on the

 arguments and representations of counsel made, and the evidence proffered and adduced, at the

 Hearing, the Winning Bidder has, subject to compliance with Paragraph 32, provided adequate

 assurance of future performance under the Assumed Contracts, in satisfaction of sections 365(b)

 and 365(f) of the Bankruptcy Code to the extent that any such assurance is required and not

 waived by the Contract Counterparties. Accordingly, upon compliance with Paragraph 32, the

 Assumed Contracts may be assumed by the Debtors and assigned to the Winning Bidder as

 provided for in the Bidder APA.

                 Q.      As of the Closing, the transfer of the Acquired Assets to the Winning

 Bidder will be a legal, valid, and effective transfer of the Acquired Assets, and will vest the

 Winning Bidder with all right, title, and interest of the Debtors in, and to, the Acquired Assets,

 free and clear of all Interests.

                 R.      The Debtors (a) have full corporate or limited liability company (as

 applicable) power and authority to execute the Bidder APA and all other documents

 contemplated thereby, and the Transactions have been duly and validly authorized by all

 necessary corporate action of the Debtors, (b) have all of the corporate or limited liability

 company (as applicable) power and authority necessary to consummate the transactions

 contemplated by the Bidder APA, and (c) upon entry of this Order, other than any consents




                                                 8
Case 19-80064-TLS         Doc 1204 Filed 05/01/19 Entered 05/01/19 15:52:38               Desc Main
                                 Document    Page 135 of 259


 identified in the Bidder APA (including with respect to antitrust matters), need no consent or

 approval from any other Person to consummate the Transaction.

                S.        The Transaction must be approved and consummated promptly in order to

 preserve the value of the Acquired Assets. Therefore, time is of the essence in consummating

 the Transaction, and the Debtors and Winning Bidder intend to close the Transactions as soon as

 reasonably practicable. The Debtors have demonstrated compelling circumstances and a good,

 sufficient, and sound business purpose and justification for the immediate approval and

 consummation of the transactions as contemplated by the Bidder APA. Accordingly, there is

 sufficient cause to lift the stay contemplated by Bankruptcy Rules 6004(h) and 6006(d) with

 regards to the transactions contemplated by this Order.

                T.        Based on the range of possible outcomes and the cost, delay, and

 uncertainty associated with further litigation, the Bidder APA, including any settlement of claims

 against the Debtors or causes of action held by the Debtors contained therein, is fair, well within

 the range of reasonableness, and cost-effective, and approval of the Bidder APA, including any

 settlement of claims against the Debtors or causes of action held by the Debtors contained

 therein, is warranted.

                U.        The Bidder APA, including any settlement of claims against the Debtors

 or causes of action held by the Debtors contained therein, should be approved.

                V.        The legal and factual bases set forth in the Motion and at the Hearing

 establish just cause for the relief granted herein.

                NOW THEREFORE, IT IS ORDERED THAT:




                                                       9
Case 19-80064-TLS       Doc 1204 Filed 05/01/19 Entered 05/01/19 15:52:38                Desc Main
                               Document    Page 136 of 259


                1.     The relief requested in the Motion relating to the Transaction is granted

 solely as set forth herein, and nothing herein shall be considered approval of the Sale Budget (as

 such term is used in the Motion).

                2.     Any responses or objections to, or reservations of rights regarding, the

 entry of this Order or the relief granted herein or requested in the Motion that have not been

 withdrawn, waived, or settled, or not otherwise resolved pursuant to the terms hereof, if any,

 hereby are denied and overruled on the merits with prejudice. All holders of Interests or other

 persons and entities that failed to timely object, or withdrew their objections, to the Motion or

 this Order are deemed to consent to the relief granted herein for all purposes, including pursuant

 to sections 363(f)(2) of the Bankruptcy Code.

                3.     Each holder of any Interest against the Debtors, their estates, or the

 Acquired Assets: (a) has, subject to the terms and conditions of this Order, consented to the

 Transaction or is deemed to have consented to the Transaction; (b) could be compelled, in a legal

 or equitable proceeding, to accept money satisfaction of such Interest; or (c) otherwise falls

 within the provisions of section 363(f) of the Bankruptcy Code.

                4.     Notice of the Hearing was fair and equitable under the circumstances and

 complied in all respects with section 102(1) of the Bankruptcy Code and Bankruptcy Rules 2002,

 6004, and 6006.

                5.     The Bidder APA and the ancillary documents thereto and the

 consummation thereof, and the Transaction itself shall not be avoided under section 363(n) or

 chapter 5 of the Bankruptcy Code. The consideration provided by the Winning Bidder under the

 Bidder APA is fair and reasonable. Neither the Debtors nor the Winning Bidder have engaged in




                                                 10
Case 19-80064-TLS       Doc 1204 Filed 05/01/19 Entered 05/01/19 15:52:38              Desc Main
                               Document    Page 137 of 259


 any conduct that would cause or permit the Bidder APA to be avoided or costs and damages to

 be imposed under section 363(n) of the Bankruptcy Code.

               6.      The Bidder APA, any schedules or exhibits thereto, and all transactions

 contemplated therein, including any assignment and assumption of any Assumed Contract

 (subject to compliance with paragraph 32 of this Order) and any settlement of claims against the

 Debtors or causes of action held by the Debtors contemplated therein, and all of the terms and

 conditions thereof, are hereby approved pursuant to sections 363 and 105(a) of the Bankruptcy

 Code and in accordance with Bankruptcy Rule 9019 and are incorporated herein by reference,

 and the Debtors are authorized to take any and all actions necessary or appropriate to

 consummate the Bidder APA. The failure specifically to include any particular provision of a

 Bidder APA in this Order shall not diminish or impair the effectiveness of such provision, it

 being the intent of the Court that the Bidder APA, including any assignment and assumption of

 any Assumed Contract contemplated therein, be authorized and approved in its entirety.

               7.      Pursuant to sections 105, 363, and 365 of the Bankruptcy Code, the

 Debtors, as well as their officers, employees and agents, are authorized to execute, deliver and

 perform their obligations under and comply with the terms of the Bidder APA and to

 consummate the Transaction, pursuant to, and in accordance with, the terms and conditions of

 the Bidder APA and this Order. The provisions of this Order shall be self-executing, and neither

 the Debtors nor the Winning Bidder shall be required to execute or file releases, termination

 statements, assignments, consents, or other instruments to effectuate, consummate, and

 implement the provisions of this Order.

               8.      The Debtors, their Affiliates and their respective officers, employees and

 agents, are authorized to execute and deliver, and authorized to perform under, consummate and


                                               11
Case 19-80064-TLS        Doc 1204 Filed 05/01/19 Entered 05/01/19 15:52:38                  Desc Main
                                Document    Page 138 of 259


 implement all additional instruments and documents that may be reasonably necessary or

 desirable to implement the Bidder APA and to take all further actions as may be: (a) reasonably

 requested by the Winning Bidder for the purpose of assigning, transferring, granting, conveying,

 and conferring to the Winning Bidder, or reducing to possession, the Acquired Assets; or

 (b) necessary or appropriate to the performance of the obligations contemplated by the Bidder

 APA, all without further order of the Court.

                9.      Other than the lessees under leases to be assumed and assigned as

 contemplated by the Bidder APA, all Persons that are currently, or are on or after the Closing, in

 possession of some or all of the assets of the Acquired Assets are hereby directed to surrender

 possession of such assets to the Winning Bidder as of the Closing or at such time as the Winning

 Bidder requests.

                10.     Each and every federal, state, local, or foreign government or

 governmental or regulatory authority, agency, board, bureau, commission, court, department, or

 other governmental entity is hereby directed to accept this Order and any and all other

 documents and instruments necessary and appropriate to consummate the transactions

 contemplated by the Bidder APA.

                11.     Pursuant to sections 105(a), 363(b), 363(f), and 365 of the Bankruptcy

 Code, the Debtors are authorized to transfer the Acquired Assets in accordance with the terms of

 the Bidder APA (subject to compliance with paragraph 32 of this Order). The Acquired Assets

 shall be transferred to the Winning Bidder (or its Affiliates), and upon the Closing, such transfers

 shall: (a) be valid, legal, binding, and effective, (b) vest the Winning Bidder with all right, title,

 and interest of the Debtors (who are presently the sole and rightful owners of the Acquired

 Assets) in the Acquired Assets, and (c) be free and clear of all Interests in accordance with


                                                  12
Case 19-80064-TLS        Doc 1204 Filed 05/01/19 Entered 05/01/19 15:52:38                   Desc Main
                                Document    Page 139 of 259


 section 363(f) of the Bankruptcy Code, with all Interests that represent interests in property to

 attach to the net proceeds of the Transaction, in the same amount and order of their priority, with

 the same validity, force, and effect which they have against the Acquired Assets, and subject to

 any claims and defenses the Debtors may possess with respect thereto, in each case immediately

 before the Closing.

                12.     Except as otherwise provided in the Bidder APA, all Persons (and their

 respective successors and assigns) including all debtholders, equityholders, governmental, tax

 and regulatory authorities, lenders, employees, former employees, pension plans, multiemployer

 pension plans, labor unions, trade creditors, and any other creditors holding Interests against the

 Debtors or the Acquired Assets, are hereby forever barred, estopped and permanently enjoined

 from asserting or pursuing such Interests against the Winning Bidder, its Affiliates, successors or

 assigns, their property or the Acquired Assets.

                13.     This Order (a) shall be effective as a determination that, as of the Closing,

 all Interests have been unconditionally released, discharged, and terminated as to the Winning

 Bidder and the Acquired Assets, and that the conveyances and transfers described herein have

 been effected, and (b) is and shall be binding upon and govern the acts of all Persons, including

 all filing agents, filing officers, title agents, title companies, recorders of mortgages, recorders of

 deeds, registrars of deeds, administrative agencies, governmental departments, secretaries of

 state, federal and local officials and all other Persons who may be required by operation of law,

 the duties of their office, or contract, to accept, file, register or otherwise record or release any

 documents or instruments, or who may be required to report or insure any title or state of title in

 or to any asset; and each of the foregoing Persons is hereby directed to accept for filing any and




                                                   13
Case 19-80064-TLS       Doc 1204 Filed 05/01/19 Entered 05/01/19 15:52:38                Desc Main
                               Document    Page 140 of 259


 all of the documents and instruments necessary and appropriate to consummate the transactions

 contemplated by the Bidder APA.

                14.     Following the Closing, no holder of any Interest shall interfere with the

 Winning Bidder’s title to or use and enjoyment of the Acquired Assets based on or related to any

 such Interest or based on any actions the Debtors may take in these chapter 11 cases.

                15.     Subject to compliance with Paragraph 32, The Debtors have met all

 requirements of sections 365(b) and 365(f) of the Bankruptcy Code in connection with the

 assumption and assignment of the Assumed Contracts to the Winning Bidder. Each of the

 Assumed Contracts is an “executory contract” or “unexpired lease” within the meaning of

 section 365 of the Bankruptcy Code.

                16.     Pursuant to sections 105, 363(b)(1), and 365(a) of the Bankruptcy Code,

 subject to compliance with Paragraph 32, the Debtors are hereby authorized to (a) assume and

 assign the Assumed Contracts to the Winning Bidder free and clear of all Interests; (b) enter into

 the Bidder APA with the Winning Bidder; and (c) execute and deliver to the Winning Bidder

 such documents or other instruments as may be necessary to assign and transfer the Assumed

 Contracts to the Winning Bidder as provided in the Bidder APA.

                17.     Subject to compliance with Paragraph 32, The Winning Bidder, as

 applicable, has provided adequate assurance of their respective future performance under the

 Assumed Contracts within the meaning of sections 365(b)(1)(C), 365(b)(3), and 365(f)(2)(B) of

 the Bankruptcy Code.

                18.     Upon the effective date of the assumption and assignment (the

 “Assignment Date”) of the Assumed Contracts, the Winning Bidder shall be deemed to be

 substituted for the Debtors as a party to the Assumed Contracts and all documents related to the


                                                14
Case 19-80064-TLS       Doc 1204 Filed 05/01/19 Entered 05/01/19 15:52:38                 Desc Main
                               Document    Page 141 of 259


 Assumed Contracts. Upon the Assignment Date, each of the Assumed Contracts, shall be

 deemed valid and binding, in good standing, in full force and effect in accordance with their

 terms, and the Winning Bidder shall be fully and irrevocably vested with all right, title, interest,

 and obligations of the Debtors as tenant or lessor, as applicable, accruing from and after the

 Assignment Date, under the Assumed Contracts. Assumption of the Assumed Contracts by the

 Debtors is contingent upon the concurrent consummation of the assignment of the Assumed

 Contracts to the Winning Bidder.

                19.     Upon the Assignment Date, except as may be provided in this Order,

 pursuant to section 365(k) of the Bankruptcy Code, the Debtors shall be relieved of all future

 liability under the Assumed Contracts for any breach occurring after the assumption and

 assignment thereof to the Winning Bidder.

                20.     Effective on the Assignment Date, (a) the assumption of the Assumed

 Contracts and the Assumed Liabilities by the Winning Bidder constitutes a legal, valid, effective,

 complete and absolute sale, conveyance and transfer from the Debtors to the Winning Bidder of

 the Assumed Contracts and the Assumed Liabilities, including liabilities arising under the

 Assumed Contracts and (b) the Debtors shall have no liability to Winning Bidder, any

 governmental agency, surety or any other person for any liabilities with respect to the Assumed

 Contracts and such Assumed Liabilities except any liabilities associated with the Acquired

 Assets (arising before the Closing) including, without limitation, any other existing indebtedness

 or encumbrances, any federal, state, or local tax liabilities, any obligations pursuant to any

 collective bargaining agreements.




                                                 15
Case 19-80064-TLS        Doc 1204 Filed 05/01/19 Entered 05/01/19 15:52:38                 Desc Main
                                Document    Page 142 of 259


                21.     Further, it is the Parties' express intention that the Transactions be, and be

 treated for all purposes, as an absolute sale, conveyance and transfer of all prospective liabilities

 relating to, in connection with or arising under the Assumed Contracts and Assumed Liabilities.

                22.     The Debtors are hereby authorized to take all actions necessary to

 implement and effectuate the terms of this Order and the relief granted pursuant to this Order, the

 Transaction, and the Bidder APA.

                23.     This Order shall constitute the findings of fact and conclusions of law and

 shall take immediate effect upon execution hereof.

                24.     Pursuant to section 363(m) of the Bankruptcy Code, the Winning Bidder

 shall be, and hereby is, deemed to have purchased the Acquired Assets in good faith. The

 transactions contemplated by the Bidder APA are undertaken by the Winning Bidder in good

 faith, as that term is used in section 363(m) of the Bankruptcy Code, and accordingly, the

 Winning Bidder is entitled to all of the benefits and protections afforded by section 363(m) of the

 Bankruptcy Code and the reversal or modification on appeal of the authorization provided herein

 of the Transaction shall neither affect the validity of the Transaction nor the transfer of the

 Acquired Assets to the Winning Bidder (or its Affiliates), free and clear of Interests.

                25.     To the extent any of the deadlines set forth in this Order do not comply

 with the Local Rules, such Local Rules are waived and the terms of this Order shall govern.

                26.     Notwithstanding the applicability, or the possible applicability, of

 Bankruptcy Rules 4001, 6004(h), 6006(d), 7062, 9014, or otherwise, this Court, for good cause

 shown, orders that the terms and conditions of this Order shall not be stayed in any respect and

 shall be immediately effective and enforceable upon its entry. This Order constitutes a final

 order upon which the Debtors and the Winning Bidder are entitled to rely.


                                                  16
Case 19-80064-TLS        Doc 1204 Filed 05/01/19 Entered 05/01/19 15:52:38                 Desc Main
                                Document    Page 143 of 259


                27.     The terms and provisions of the Bidder APA and this Order shall be

 binding in all respects upon, or shall inure to the benefit of, the Debtors, their estates and their

 creditors (whether known or unknown), the Winning Bidder, and their respective Affiliates,

 successors and assigns, and any affected third parties, including all Persons asserting an Interest

 in the Acquired Assets (collectively, the “Bound Parties”), notwithstanding any subsequent

 appointment of any trustee, examiner, receiver, party, entity, or other fiduciary under any chapter

 of the Bankruptcy Code or any other law with respect to any of the Bound Parties, and all such

 provisions and terms shall likewise be binding on such trustee, examiner, receiver, party, entity,

 or other fiduciary, and shall not be subject to rejection or avoidance by the Debtors, their estates,

 their creditors, or any trustee, examiner or receiver, party, entity, or other fiduciary.        The

 provisions of this Order and the terms and provisions of the Bidder APA, and any actions taken

 pursuant hereto or thereto as of the date of the entry of such Order shall survive the entry of any

 order that may be entered confirming or consummating any plan(s) of the Debtors or converting

 the Debtors’ cases from chapter 11 to chapter 7, and the terms and provisions of the Bidder APA,

 as well as the rights and interests granted pursuant to this Order and Bidder APA shall continue

 in these or any superseding cases and shall be binding upon the Bound Parties and their

 respective successors and permitted assigns, including any trustee, party, entity, or other

 fiduciary hereafter appointed as a legal representative of the Debtors under chapter 7 or chapter

 11 of the Bankruptcy Code.

                28.     In the event that there is any conflict or derogation between the terms of

 this Order and the terms of (a) the Bidder APA, or (b) any other order of this Court other than the

 DIP Orders, the terms of this Order shall control. Nothing contained in any chapter 11 plan

 hereinafter confirmed in these chapter 11 cases, or any order confirming such plan, or any other


                                                  17
Case 19-80064-TLS          Doc 1204 Filed 05/01/19 Entered 05/01/19 15:52:38               Desc Main
                                  Document    Page 144 of 259


 order in these chapter 11 cases (including any order approving the wind-down or dismissal of

 these chapter 11 cases or any order entered after any conversion of these cases to cases under

 chapter 7 of the Bankruptcy Code) shall alter, conflict with, or derogate from the provisions of

 the Bidder APA or the terms of this Order. This Order shall survive any dismissal of any of

 these chapter 11 cases.

                29.     The Bidder APA, and any related agreements, documents or other

 instruments, may be modified, amended or supplemented by the parties thereto, in a writing

 signed by each party, and in accordance with the terms thereof, without further order of the

 Court; provided that (a) the Agent consents to any such modification, amendment or supplement,

 such consent not to be unreasonably withheld, and (b) any such modification, amendment or

 supplement does not materially change the terms of the Bidder APA or any related agreements,

 documents, or other instruments.

                30.     Notwithstanding anything to the contrary in this Order, the Bidder APA or

 any related agreements, documents, or other instruments, or otherwise, (a) all cash proceeds of

 the Transaction, in an aggregate amount to be not less than the greater of (i) $6,500,000,

 inclusive of the Deposit (as such term is defined in the Bidder APA), and (ii) the amount equal to

 sum of the Cash Payment (as defined in the Bidder APA) minus any amount permitted to be

 escrowed pursuant to Section 2.3(f) of the Bidder APA plus the Deposit (the greater of such

 amounts (i) and (ii), the “Cash Purchase Price”), shall be paid at the time of Closing into an

 account (the “Lender Account”) designated by Agent and Lenders (as defined in the DIP

 Orders); provided further that, at the time of Closing, Debtors shall pay the Deposit into the

 Lender Account, and all such cash proceeds of the Transaction shall be for application against

 and the indefeasible payment of outstanding Obligations owing by the Debtors to Agent and


                                                 18
Case 19-80064-TLS       Doc 1204 Filed 05/01/19 Entered 05/01/19 15:52:38                  Desc Main
                               Document    Page 145 of 259


 Lenders (as defined in the DIP Orders), in accordance with the DIP Orders and Section 6.4 of the

 Loan Agreement, until such time as all such obligations have been fully repaid and satisfied in

 full in accordance with the terms and conditions of the DIP Orders, the Loan Agreement and the

 other Financing Agreements; (b) the Liens of Agent and Lenders on the Acquired Assets shall

 not terminate and shall continue to secure all Obligations (as defined in the DIP Orders) until the

 earlier to occur of (i) receipt of the Cash Purchase Price in the Lender Account, and (ii) Agent’s

 written confirmation that the Liens of Agent and Lenders on the Acquired Assets have been

 released; provided that (X) the Liens of Agent and Lenders shall attach to the Debtors’ interest in

 any funds escrowed pursuant to Section 2.3(f) of the Bidder APA (the “Accounts Receivable

 Escrow”), (Y) the funds deposited in the Accounts Receivable Escrow shall not be disbursed

 without the consent of Agent or further order of this Court, and (Z) Winning Bidder and

 Debtors, to the extent the amount of the Accounts Receivable Escrow is determined to exceed

 the Accounts Receivable Deficiency Amount (“Excess Escrow Amount”), shall transfer or cause

 to be transferred all funds from the Accounts Receivable Escrow to the Lender Account in an

 amount equal to the Excess Escrow Amount without setoff, recoupment, or deduction of any

 kind whatsoever; and (c) to the extent of any conflict between (i) the terms of this Order, the

 Bidder APA or any related agreements, documents, or other instruments and (ii) the terms of the

 DIP Orders, the terms of the DIP Orders shall control, provided, however that this Order shall

 control as to the release and termination of Liens on the Acquired Assets upon receipt of the

 Cash Purchase Price in the Lender Account as provided for in (b) hereof.

                31.     The following settlement provisions contained in the Bidder APA are

 hereby approved: (A) the Parties reserve their rights with respect to (i) Landlord’s asserted

 administrative claim for “stub rent,” (ii) whether Sellers must pay currently under Section


                                                 19
Case 19-80064-TLS       Doc 1204 Filed 05/01/19 Entered 05/01/19 15:52:38                 Desc Main
                               Document    Page 146 of 259


 365(d)(3) of the Bankruptcy Code all items of “Rent” as defined in the Master Leases, including

 real property taxes, “Impositions,” liens, utilities, insurance and common area charges under

 each of the Master Leases, for the period from the petition date to the surrender of premises, and

 (iii) whether such amounts are administrative priority claims; (B) Landlord waives any right to

 assert that, based on the non-severability of the Master Leases, the Sellers must pay 100% of all

 items of “Rent” as defined in the Master Leases, that come due and owing under the Master

 Leases until Debtors surrender 100% of the “Premises” as defined in each Master Lease and,

 upon closing, Landlord shall withdraw the portion of any pleading that made such an assertion,

 with prejudice; (C) the Landlord’s administrative priority claim for base rent amounts that come

 due during the chapter 11 cases for each location that Sellers have not surrendered shall be

 allowed as an administrative claim and timely paid pursuant to Section 365(d)(3) of the

 Bankruptcy Code (for the avoidance of doubt, if the Closing occurs and the Debtors surrender an

 individual location to Landlord, the Debtors shall not be responsible for paying any items of

 “Rent” as defined in the Master Lease, relating to such location that first comes due after the date

 of such surrender); and (D) if the Closing occurs, the Landlord’s allowed administrative priority

 claims shall be reduced by $1,000,000.

                32.     All provisions in this Order relating to the assumption and assignment of

 any Assumed Contract shall be subject to this Paragraph 32 and Paragraph 33 hereof. No later

 than five (5) days following entry of this Order, the Debtors, with the cooperation of the Winning

 Bidder, shall file a notice of Assumed Contracts (“the Assumed Contract Notice”), which shall

 include the Debtors’ proposed cure amounts for the applicable Assumed Contracts, and serve the

 notice on the applicable Contract Counterparties and their counsel, if known, via

 email. Following the filing of the Assumed Contract Notice, if a Contract Counterparty requests


                                                 20
Case 19-80064-TLS       Doc 1204 Filed 05/01/19 Entered 05/01/19 15:52:38                Desc Main
                               Document    Page 147 of 259


 adequate assurance of future performance information of the Winning Bidder or any assignee

 (the “Adequate Assurance”), the Debtors, with the cooperation of the Winning Bidder, shall

 provide Adequate Assurance to such party and their counsel, if known, via-email within 24 hours

 after such request. For the avoidance of doubt, any Contract Counterparty that filed an objection

 or joinder to objection to the Motion shall be deemed to have requested Adequate Assurance.

 Any Contract Counterparty that wishes to object to the assumption and assignment of any

 Assumed Contract, including with respect to the proposed Adequate Assurance and/or cure

 amounts (each a “Adequate Assurance/Cure Objection”), must file its Adequate Assurance/Cure

 Objection within seven (7) days after the filing of the Assumed Contract Notice. If there is no

 objection with respect to a particular Assumed Contract, such Assumed Contract shall be

 assumed and assigned with full effect of all provisions in this Order relating to Assumed

 Contracts. If a party objects to the assumption and assignment of a particular Assumed Contract,

 including the proposed cure amounts, such objection shall be heard on a date as soon as the

 Court has availability following five (5) days after the objection deadline has passed, or such

 other times as agreed between the applicable parties or otherwise ordered by this Court. The

 Winning Bidder shall have standing to and be entitled to pursue determination of the cure

 amount at any such hearing. If the parties are able to consensually resolve an objection prior to

 an adjudication of the dispute, the applicable Contract Counterparty shall withdraw its objection,

 and assumption and assignment of such Assumed Contract, along with the applicable relief in

 this Order, shall be granted without further order from this Court, unless the objecting party

 requests that a further order be entered approving the assumption and assignment. If, pursuant to

 final order of the Court, the cure amount for any Assumed Contract shall be established to be in

 excess of the amount provided on the Assumed Contract Notice, Winning Bidder shall have five


                                                21
Case 19-80064-TLS         Doc 1204 Filed 05/01/19 Entered 05/01/19 15:52:38                    Desc Main
                                 Document    Page 148 of 259


 (5) business days to remove such contract from the list of Assumed Contracts pursuant to the

 Bidder APA. Following such removal, all liabilities under such contract shall be Excluded

 Liabilities. At the Winning Bidder’s election, and sole cost and expense, the Debtors shall use

 reasonable efforts to further assume and assign additional unexpired leases or executory

 contracts that the Debtors have not already rejected, including by filing one or more amendments

 to the Assumed Contract Notice, pursuant to this Paragraph 32 or further motion to the Court.

                 33.     Notwithstanding anything in the Motion, the Bidder APA, any document

 related thereto, or in this Order, all Contract Counterparties’ rights with respect to all issues that

 may be or have been asserted in an Adequate Assurance/Cure Objection are fully reserved until

 such issues are resolved or determined pursuant to the procedures set forth in Paragraph 32. For

 the avoidance of doubt, until ruled upon by a final order, all timely filed objections of Contract

 Counterparties to the assumption and assignment of any Assumed Contract and joinders to

 objections to the Motion and all reservations of rights therein are fully preserved and shall be

 treated in accordance with paragraph 32 of this Order, and no finding of fact, conclusion of law,

 or other provision of this Order (other than issued in accordance with paragraph 32 of this Order)

 shall apply, be binding upon any Contract Counterparty, be law of the case, or operate to

 preclude or collaterally estop any issue with respect to the assumption and assignment or

 conditions of the assumption and assignment of any Assumed Contract of the Debtors, including

 without limitation, the Debtors’, Winning Bidder’s, or any assignee’s obligations in connection

 with same. Notwithstanding anything in the Motion, the Bidder APA, any document related

 thereto, or this Order, nothing herein shall authorize, absent further order of the Court or written

 consent of the applicable Objecting Landlords,5 the sale of any Objectors’ Leases6 free and clear


 5   “Objecting Landlords” shall mean, collectively, IREIT West Bend Main, L.L.C; SFI Limited Partnership
     1000’s; Capview Income & Value Fund IV, LP; Brixmor SPE 1, LLC and Brixmor Operating Partnership L.P.

                                                    22
Case 19-80064-TLS          Doc 1204 Filed 05/01/19 Entered 05/01/19 15:52:38                        Desc Main
                                  Document    Page 149 of 259


 of non-monetary interests, covenants, or rights, in each case that run with the land subject to the

 lease or limit or condition the permitted use of the leased property, including easements,

 covenants, licenses, or permits.

                 34.      Notwithstanding anything in the Motion, any notice related thereto, or this

 Order to the contrary, none of the Cigna Contracts, as defined in the Objection of Cigna to

 Debtors' Motion for Entry of an Order (I) Authorizing the Sale of the Debtors Optical Business,

 (II) Authorizing the Assumption and Assignment of Certain Executory Contracts and Unexpired

 Leases, (III) Authorizing a Settlement of Claims and Causes of Action, (IV) Granting Related

 Relief Related to the Wind-Down of the Debtors Remaining Operations, and (V) Granting

 Related Relief [Docket No. 1070], shall be assumed and assigned pursuant to this Order.

                 35.      Notwithstanding anything to the contrary in the Houlihan Lokey Capital,

 Inc. (“Houlihan”) engagement letter (the “Engagement Letter”) or the order approving their

 retention [Docket No. 184], the transaction fee due from Sellers to Houlihan upon consummation

 of the sale of the Acquired Assets to the Winning Bidder shall be $300,000.

                 36.      This Court shall retain jurisdiction (to the greatest extent allowed by

 applicable law) with respect to all matters arising from or related to the implementation,

 interpretation, or enforcement of this Order, the Bidder APA, all amendments thereto, and any

 waivers and consents thereunder (and of each of the agreements executed in connection

 therewith), to adjudicate disputes related to this Order or the Bidder APA (and such other related

 agreements, documents or other instruments) and to enforce the injunctions set forth herein.




 6   The “Objectors’ Leases” shall mean the Debtors’ unexpired leases for the following properties: 10996 N Port
     Washington Road, Mequon, WI; 1745 South Main St., West Bend, WI; 1001 State Highway 15 S. Fairmont,
     MN; 127 1450 E. Geneva Street Delavan, WI; 102 2741 Roosevelt Road Marinette, WI; 100 S 66th St.,
     Lincoln, NE 68510

                                                      23
Case 19-80064-TLS    Doc 1204 Filed 05/01/19 Entered 05/01/19 15:52:38   Desc Main
                            Document    Page 150 of 259


       .

 Omaha, Nebraska
 Dated: ____________, 2019
                                          UNITED STATES BANKRUPTCY JUDGE




                                        24
Case 19-80064-TLS   Doc 1204 Filed 05/01/19 Entered 05/01/19 15:52:38   Desc Main
                           Document    Page 151 of 259



                                    Exhibit A

                                   Bidder APA
Case 19-80064-TLS      Doc 1204 Filed 05/01/19 Entered 05/01/19 15:52:38               Desc Main
                              Document    Page 152 of 259


                                            Exhibit B

                                         Listed Interests


                    Party                                           Interest
 Lenders party to the Credit Agreement             Any security interest in, a lien upon, or a
                                                    right of set off against the Acquired
                                                    Assets pursuant to, and as described more
                                                    fully in, that certain Third Amended and
                                                    Restated Loan and Security Agreement,
                                                    dated as of February 7, 2012 (as amended,
                                                    including by that certain Ratification and
                                                    Amendment Agreement, dated as of
                                                    January     16,     2019,    the    “Credit
                                                    Agreement”).
Case 19-80064-TLS   Doc 1204 Filed 05/01/19 Entered 05/01/19 15:52:38   Desc Main
                           Document    Page 153 of 259


                                   EXHIBIT E

                                    [Attached]
Case 19-80064-TLS       Doc 1204 Filed 05/01/19 Entered 05/01/19 15:52:38                Desc Main
                               Document    Page 154 of 259
                                                                                       Final Form



                                    LIMITED GUARANTEE


         This Limited Guarantee, dated as of April 29, 2019 (this “Limited Guarantee”), by
 Monarch Capital Partners IV LP, a Delaware limited partnership, Monarch Capital Partners IV
 Offshore LP, a Cayman Islands limited partnership, Monarch Capital Partners IV-A LP, a
 Delaware limited partnership and MCP Holdings Ltd, a Cayman Islands exempted company
 (each, a “Guarantor” and, collectively, the “Guarantors”), in favor of Specialty Retail Shops
 Holding Corp., a Delaware corporation (the “Guaranteed Party”). This Limited Guarantee is
 entered into in connection with that certain Asset Purchase Agreement, dated the date hereof (the
 “Purchase Agreement”) by and among Shoptikal LLC, a Delaware limited liability company
 (“Purchaser”), the Guaranteed Party and the other Sellers party thereto. Capitalized terms used
 herein but not defined shall have the respective meanings ascribed thereto in the Purchase
 Agreement.

          1.      GUARANTEE. To induce the Guaranteed Party to enter into the Asset Purchase
 Agreement, each Guarantor hereby absolutely, unconditionally and irrevocably guarantees (as
 primary obligor and not merely as a surety) to the Guaranteed Party, on a several and joint basis
 and on the terms and conditions set forth herein, the due and punctual payment of Purchaser’s
 payment obligation of the Closing Date Payment pursuant to Section 2.1(b) of the Purchase
 Agreement (the “Obligation”) to the extent that such Obligation comes due under the terms of
 the Purchase Agreement. The maximum aggregate liability of the Guarantors in respect of the
 Obligation shall not exceed $8,075,000 (the “Cap”), and the Guaranteed Party hereby agrees that
 in no event shall this Limited Guarantee be enforced against a Guarantor for any amount in
 excess of the Cap in respect of the Obligation and that this Limited Guarantee may not be
 enforced without giving effect to the Cap. It is acknowledged and agreed that this Limited
 Guarantee will expire and will have no further force or effect in accordance with the terms of
 Section 9 of this Limited Guarantee. Notwithstanding anything to the contrary contained in this
 Limited Guarantee, the Guaranteed Party hereby agrees that to the extent Purchaser is relieved of
 all or any portion of the Obligation by satisfaction thereof (whether by Purchaser or any
 Guarantor) or pursuant to any agreement with the Guaranteed Party, the Guarantors shall be
 similarly relieved, to such extent, of their obligations under this Limited Guarantee. The
 Guaranteed Party, on behalf of itself and the other Sellers, hereby agrees that (a) the Guarantors
 shall in no event collectively be required to pay an amount in aggregate that is more than the Cap
 or make any payment (other than payment of the Obligation) pursuant to this Limited Guarantee,
 (b) that no Guarantor or Non-Recourse Party (as hereinafter defined) shall have any obligation or
 liability to any Person relating to, arising out of or in connection with, this Limited Guarantee
 (other than for the Obligation), (c) that no Guarantor or Non-Recourse Party is assuming any
 other obligations or liabilities of any other Person, whether under the Purchase Agreement or
 otherwise (including any liability or obligation of Purchaser in respect of the Assumed
 Liabilities), other than the Obligation, and (d) that this Limited Guarantee may not be enforced
 against the Guarantors without giving effect to these limitations and the conditions set forth in
 Section 2 of this Limited Guarantee (with it being understood and agreed that such limitations
 are an integral part of each Guarantor executing and delivering this Limited Guarantee and no
 Guarantor would have delivered this Limited Guarantee if such limitations were not given full
 force and effect).
Case 19-80064-TLS       Doc 1204 Filed 05/01/19 Entered 05/01/19 15:52:38                 Desc Main
                               Document    Page 155 of 259


         2.     CONDITIONS. The obligation of each Guarantor to pay the Guaranteed Party
 the Obligation is subject to the following conditions: (a) subject to Section 7.4 of the Purchase
 Agreement, the satisfaction (or waiver by Purchaser) of all conditions precedent set forth in
 Sections 7.1 and 7.2 of the Purchase Agreement to Purchaser’s obligations to consummate the
 Closing (other than those conditions that are by their terms to be satisfied at the Closing, but
 subject to such conditions being capable of being satisfied); and (b) the substantially
 simultaneous consummation of the Closing in accordance with the terms of the Purchase
 Agreement.

         3.      NATURE OF GUARANTEE. The Guaranteed Party shall not be obligated to file
 any claim relating to the Obligation in the event that Purchaser becomes subject to a bankruptcy,
 reorganization or similar proceeding, and the failure of the Guaranteed Party to so file shall not
 affect the Guarantors’ obligations hereunder. In the event that any payment to the Guaranteed
 Party in respect of the Obligation is rescinded or must otherwise be returned for any reason
 whatsoever, each Guarantor shall remain liable hereunder with respect to the Obligation (subject
 to the Cap) as if such payment had not been made. This is an unconditional guarantee of
 payment and not of collection. Each Guarantor reserves the right to assert defenses which
 Purchaser may have to payment of the Obligation that arise under the terms of the Purchase
 Agreement. For the avoidance of doubt, no amendment to the Purchase Agreement shall impose
 any additional or enhanced liability against any Guarantor beyond the terms of this Limited
 Guarantee without the express written consent of such Guarantor, and all references to the
 Purchase Agreement shall be deemed references to the Purchase Agreement as it is in force on
 the date hereof, without giving effect to any future amendments. In furtherance of the foregoing,
 each Guarantor acknowledges that its liability hereunder shall extend to the full amount of the
 Obligation (subject to the Cap), and that the Guaranteed Party may, in its sole discretion, bring
 and prosecute a separate action or actions against each Guarantor to enforce this Limited
 Guarantee.

         4.      CHANGES IN OBLIGATIONS, CERTAIN WAIVERS. Each Guarantor agrees
 that the Guaranteed Party may at any time and from time to time, without notice to or further
 consent of such Guarantor, extend the time of payment of the Obligation, and may also make any
 agreement with Purchaser or any Person liable with respect to the Obligation for the extension,
 renewal, payment, compromise, discharge or release thereof, in whole or in part, without in any
 way impairing or affecting such Guarantor’s obligations under this Limited Guarantee. Each
 Guarantor agrees that the obligations of such Guarantor hereunder shall not be released or
 discharged, in whole or in part, or otherwise affected by, and each Guarantor hereby expressly
 waives to the fullest extent permitted by applicable Law any defense now or in the future arising
 by reason of, any of the following: (a) the failure of the Guaranteed Party to assert any claim or
 demand or to enforce any right or remedy against Purchaser or any other Person liable with
 respect to the Obligation; (b) any change in the time, place or manner of payment of the
 Obligation or any rescission, waiver, compromise, consolidation or other amendment or
 modification of any of the terms or provisions of the Purchase Agreement made in accordance
 with the terms thereof or any other agreement evidencing, securing or otherwise executed in
 connection with the Obligation (so long as such changes do not have the effect of increasing the
 Cap); (c) any change in the corporate existence, structure or ownership of Purchaser or any other
 Person liable with respect to the Obligation; (d) any insolvency, bankruptcy, reorganization or
 other similar proceeding affecting Purchaser or any other Person liable with respect to the


                                                  2
Case 19-80064-TLS        Doc 1204 Filed 05/01/19 Entered 05/01/19 15:52:38                 Desc Main
                                Document    Page 156 of 259


 Obligation; (e) the existence of any right of set-off which such Guarantor may have at any time
 against Purchaser or the Guaranteed Party, whether in connection with the Obligation or
 otherwise; or (f) the adequacy of any other means the Guaranteed Party may have of obtaining
 payment of the Obligation. To the fullest extent permitted by law, each Guarantor hereby
 expressly waives any and all rights or defenses arising by reason of any law which would
 otherwise require any election of remedies by the Guaranteed Party. Each Guarantor waives
 promptness, diligence, notice of the acceptance of this Limited Guarantee of the Obligation,
 presentment, demand for payment, notice of non-performance, default, dishonor and protest,
 notice of the incurrence of the Obligation and all other notices of any kind, all defenses which
 may be available by virtue of any valuation, stay, moratorium law or other similar law now or
 hereafter in effect, any right to require the marshalling of assets of Purchaser or any other Person
 liable with respect to the Obligation, and all suretyship defenses generally (other than fraud and
 willful misconduct by the Guaranteed Party or any of its Affiliates, any defenses to the payment
 of the Obligation that are available to Purchaser under the Purchase Agreement or breach by the
 Guaranteed Party of this Limited Guarantee, each of which are retained by such Guarantor).
 Each Guarantor acknowledges that it will receive substantial direct and indirect benefits from the
 transactions contemplated by the Purchase Agreement and that the waivers set forth in this
 Limited Guarantee are knowingly made in contemplation of such benefits.

          Each Guarantor hereby unconditionally and irrevocably waives, and agrees not to
 exercise, any rights that it may now have or hereafter acquire against Purchaser or any other
 Person liable with respect to the Obligation that arise from the existence, payment, performance,
 or enforcement of such Guarantor’s obligation under or in respect of this Limited Guarantee or
 any other agreement in connection therewith, including, without limitation, any right of
 subrogation, reimbursement, exoneration, contribution or indemnification and any right to
 participate in any claim or remedy of the Guaranteed Party against Purchaser or such other
 Person, whether or not such claim, remedy or right arises at law or equity or under contract,
 statute or common law, including, without limitation, the right to take or receive from Purchaser
 or such other Person, directly or indirectly, in cash or other property or by set-off or in any other
 manner, payment or security on account of such claim, remedy or right, unless and until the
 Obligation and all other amounts payable under this Limited Guarantee shall have been paid in
 full in cash. If any amount shall be paid to a Guarantor in violation of the immediately preceding
 sentence at any time prior to the payment in full in cash of the Obligation and all other amounts
 payable under this Limited Guarantee, such amount shall be received and held in trust for the
 benefit of the Guaranteed Party, shall be segregated from other property and funds of such
 Guarantor and shall forthwith be paid or delivered to the Guaranteed Party in the same form as
 so received (with any necessary endorsement or assignment) to be credited and applied to the
 Obligation and all other amounts payable under this Limited Guarantee, in accordance with the
 terms of the Purchase Agreement, whether matured or unmatured, or to be held as collateral for
 the Obligation or other amounts payable under this Limited Guarantee thereafter arising.

         5.      NO WAIVER; CUMULATIVE RIGHTS. No failure on the part of the
 Guaranteed Party to exercise, and no delay in exercising, any right, remedy or power hereunder
 shall operate as a waiver thereof, nor shall any single or partial exercise by the Guaranteed Party
 of any right, remedy or power hereunder or under the Purchase Agreement or otherwise preclude
 any other or future exercise of any right, remedy or power hereunder. Each and every right,
 remedy and power hereby granted to the Guaranteed Party shall be cumulative and not exclusive


                                                  3
Case 19-80064-TLS        Doc 1204 Filed 05/01/19 Entered 05/01/19 15:52:38                 Desc Main
                                Document    Page 157 of 259


 of any other, and may be exercised by the Guaranteed Party at any time or from time to time.
 The Guaranteed Party shall not have any obligation to proceed at any time or in any manner
 against, or exhaust any or all of the Guaranteed Party’s rights against Purchaser or any other
 Person prior to proceeding against any Guarantor hereunder; provided however that if the
 Guaranteed Party proceeds against any Guarantor it shall join Purchaser in any such action.

       6.       REPRESENTATIONS AND WARRANTIES. Each Guarantor hereby represents
 and warrants that:

               (a)     the execution, delivery and performance of this Limited Guarantee have
 been duly authorized by all necessary action and do not contravene any provision of such
 Guarantor’s charter, partnership agreement, operating agreement or similar organizational
 documents or any law, regulation, rule, decree, order, judgment or contractual restriction binding
 on such Guarantor or its assets;

                 (b)    all consents, approvals, authorizations, permits of, filings with and
 notifications to, any Governmental Body necessary for the due execution, delivery and
 performance of this Limited Guarantee by such Guarantor have been obtained or made and all
 conditions thereof have been duly complied with, and no other action by, and no notice to or
 filing with, any Governmental Body or regulatory body is required in connection with the
 execution, delivery or performance of this Limited Guarantee;

                 (c)    this Limited Guarantee constitutes a legal, valid and binding obligation of
 such Guarantor enforceable against such Guarantor in accordance with its terms, subject to (i)
 the effects of bankruptcy, insolvency, fraudulent conveyance, reorganization, moratorium or
 other similar laws affecting creditors’ rights generally, and (ii) general equitable principles
 (whether considered in a proceeding in equity or at law);

                 (d)    it, together with the other Guarantors, are the only holders of equity
 interests of Purchaser; and

                (e)     such Guarantor has the financial capacity to pay and perform its
 obligations under this Limited Guarantee, and all funds necessary for such Guarantor to
 discharge the Obligation (subject to the Cap) under this Limited Guarantee shall be available to
 such Guarantor for so long as this Limited Guarantee shall remain in effect in accordance with
 Section 9 hereof.

          7.      NO ASSIGNMENT. No Guarantor nor the Guaranteed Party may assign its
 rights, interests or obligations hereunder to any other Person (except by operation of law)
 without the prior written consent of the Guaranteed Party (in the case of an assignment by a
 Guarantor) or the Guarantors (in the case of an assignment by the Guaranteed Party); provided,
 that (a) a Guarantor may assign all or a portion of its obligations hereunder to an Affiliate of such
 Guarantor or to an entity managed or advised by an Affiliate of such Guarantor; provided,
 further, that at the time of such assignment, the assignee (i) has immediately available funds or
 uncalled capital commitments to such Person, (ii) makes to the Guaranteed Party the
 representations and warranties set forth in Section 6 above and (iii) certifies to the Guaranteed
 Party that it is capable of performing all of its obligations hereunder. No permitted assignment



                                                  4
Case 19-80064-TLS        Doc 1204 Filed 05/01/19 Entered 05/01/19 15:52:38                 Desc Main
                                Document    Page 158 of 259


 shall relieve such Guarantor of any liability or obligation hereunder except to the extent actually
 performed or satisfied by the assignee and (b) any attempted assignment in violation of this
 Section 7 shall be null and void and of no force or effect.

          8.     NOTICES. All notices and other communications hereunder shall be in writing
 and shall be deemed duly given (a) on the date of delivery if delivered personally, or if by
 facsimile or e-mail, upon written confirmation of receipt by facsimile, e-mail or otherwise, (b) on
 the first Business Day following the date of dispatch if delivered utilizing a next-day service by a
 recognized next-day courier or (c) on the earlier of confirmed receipt or the fifth Business Day
 following the date of mailing if delivered by registered or certified mail, return receipt requested,
 postage prepaid. All notices hereunder shall be delivered to the addresses set forth below, or
 pursuant to such other instructions as may be designated in writing by the party to receive such
 notice:

                (i)     if to the Guaranteed Party, to it at:

                        Specialty Retail Shops Holding Corp.
                        700 Pilgrim Way
                        Green Bay, Wisconsin 54304
                        Attention:     Russell Steinhorst, CEO
                                       Susan Buckna, General Counsel
                        Facsimile:     (920) 429-7401
                        Email:         russ.steinhorst@shopko.com
                                       susan.buckna@shopko.com

                        with a copy (which shall not constitute notice) to:

                        Willkie Farr & Gallagher LLP
                        787 Seventh Avenue
                        New York, New York 10019
                        Attention:    Brian Lennon
                                      Claire E. James
                        Facsimile:    (212) 728-9767
                        Email:        BLennon@willkie.com
                                      CEJames@willkie.com

                (ii)    if to a Guarantor, to:

                        c/o Monarch Alternative Capital LP
                        535 Madison Avenue
                        New York, NY 10022
                        Attention: General Counsel
                        Facsimile: (212) 554-1701
                        E-mail: Michael.kelly@monarchlp.com

                        with a copy (which shall not constitute notice) to:



                                                   5
Case 19-80064-TLS        Doc 1204 Filed 05/01/19 Entered 05/01/19 15:52:38                  Desc Main
                                Document    Page 159 of 259


                        Gibson, Dunn & Crutcher LLP
                        333 South Grand Avenue
                        Los Angeles, CA 90071
                        Attention:    Jeff Krause
                                      Benyamin Ross
                        Facsimile:    (213) 220-6258
                        Email:        JKrause@gibsondunn.com
                                      BRoss@gibsondunn.com

          9.     CONTINUING GUARANTEE. Unless terminated pursuant to this Section 9, this
 Limited Guarantee shall remain in full force and effect and shall be binding on each Guarantor,
 its successors and assigns until the Obligation is satisfied in full. Notwithstanding the foregoing,
 this Limited Guarantee shall terminate (other than this Section 9 and Sections 10 through 16) and
 the Guarantors shall have no further obligations under this Limited Guarantee as of the earliest of
 (a) the receipt by the Guaranteed Party of the Obligation, or (b) the termination of the Purchase
 Agreement in accordance with its terms.

        10.     LIMITED RECOURSE.

                 (a)     The Guaranteed Party acknowledges that the sole assets of Purchaser are
 cash in a de minimis amount, the Deposit, and its rights under the Purchase Agreement, and that
 no additional funds are expected to be contributed to Purchaser unless and until the Closing
 occurs. Notwithstanding anything that may be expressed or implied in this Limited Guarantee,
 the Purchase Agreement or any document or instrument delivered contemporaneously herewith
 or therewith, and notwithstanding the fact that a Guarantor may be a partnership or limited
 liability company, the Guaranteed Party, by its acceptance of the benefits hereof, covenants,
 agrees and acknowledges that (i) no Person other than a Guarantor shall have any obligation
 (whether of an equitable, contractual, tort, statutory or other nature) hereunder, (ii) it shall have
 no rights of recovery against, and no recourse hereunder or under any documents or instruments
 delivered in connection herewith shall be had against, any former, current or future
 equityholders, controlling persons, directors, officers, employees, agents, general or limited
 partners, managers, management companies, members, stockholders, Affiliates or assignees of
 any Guarantor or Purchaser or any former, current or future equity holders, controlling persons,
 directors, officers, employees, agents, general or limited partners, managers, management
 companies, members, stockholders, Affiliates or assignees of any of the foregoing, or any
 former, current or future heirs, executors, administrators, trustees, successors or assigns of any of
 the foregoing (all of the foregoing collectively, but not including the Guarantors or Purchaser,
 the “Non-Recourse Parties”), or, other than in respect of the Retained Claims (as hereinafter
 defined), against a Guarantor or Purchaser, whether by or through attempted piercing of the
 corporate, partnership or limited liability company veil, by or through a claim by or on behalf of
 Purchaser against a Guarantor or any Non-Recourse Party, by the enforcement of any assessment
 or by any legal or equitable proceeding, or by virtue of any statute, regulation or other applicable
 law or otherwise and (iii) no personal liability whatsoever shall attach to, be imposed on or
 otherwise be incurred by any Non-Recourse Party as such for any obligations of a Guarantor
 under this Limited Guarantee or any documents or instruments delivered in connection herewith
 or in respect of any oral representations made or alleged to have been made in connection
 herewith or therewith or for any claim (whether at law or equity or in tort, contract or otherwise)


                                                   6
Case 19-80064-TLS        Doc 1204 Filed 05/01/19 Entered 05/01/19 15:52:38                   Desc Main
                                Document    Page 160 of 259


 based on, in respect of, or by reason of such obligations or their creation. The Guaranteed
 Party’s rights under the Retained Claims shall be the sole and exclusive remedy of the
 Guaranteed Party and its Affiliates, Advisors and stockholders against Purchaser or any
 Guarantor or Non-Recourse Party in respect of any liabilities or obligations arising under, or in
 connection with, this Limited Guarantee, the Purchase Agreement, or the transactions
 contemplated hereby or thereby, including by piercing of the corporate veil or by a claim by or
 on behalf of Purchaser. For purposes of this Limited Guarantee, “Retained Claims” shall mean
 (A) claims against a Guarantor pursuant to, in accordance with and subject to the terms and
 conditions of this Limited Guarantee and (B) claims against Purchaser pursuant to, in accordance
 with and subject to the terms and conditions of the Purchase Agreement.

                  (b)     The Guaranteed Party hereby covenants and agrees that it shall not
 institute, directly or indirectly, and it shall cause its Affiliates and Advisors not to institute, any
 proceeding or bring any other claim arising under, or in connection with, this Limited Guarantee,
 the Purchase Agreement, or the transactions contemplated hereby or thereby, against any Non-
 Recourse Party or, other than Retained Claims, against any Guarantor or Purchaser.

                 (c)    The Guaranteed Party acknowledges that the Guarantors are agreeing to
 enter into this Limited Guarantee in reliance on the provisions set forth in this Section 10.

        11.     GOVERNING LAW; WAIVER OF JURY TRIAL.

                 (a)     Except to the extent the mandatory provisions of the Bankruptcy Code
 apply, this Limited Guarantee, and any Action that may be based upon, arise out of or relate to
 this Limited Guarantee or the negotiation, execution or performance of this Limited Guarantee or
 the transactions contemplated hereby will be governed by and construed in accordance with the
 internal Laws of the State of New York applicable to agreements executed and performed
 entirely within such State without regards to conflicts of law principles of the State of New York
 or any other jurisdiction that would cause the Laws of any jurisdiction other than the State of
 New York to apply.

            (b)   EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY
 CONTROVERSY THAT MAY ARISE UNDER THIS LIMITED GUARANTEE, THE
 DOCUMENTS AND AGREEMENTS CONTEMPLATED HEREBY AND THE
 TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY IS LIKELY TO INVOLVE
 COMPLICATED AND DIFFICULT ISSUES AND THEREFORE HEREBY WAIVES, TO
 THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY
 HAVE TO A TRIAL BY JURY IN ANY ACTION BASED ON, ARISING OUT OF OR
 RELATED TO THIS LIMITED GUARANTEE, ANY DOCUMENT OR AGREEMENT
 CONTEMPLATED HEREBY OR THE TRANSACTIONS CONTEMPLATED HEREBY AND
 THEREBY. EACH OF THE PARTIES AGREES AND CONSENTS THAT ANY SUCH
 ACTION WILL BE DECIDED BY COURT TRIAL WITHOUT A JURY AND THAT THE
 PARTIES TO THIS LIMITED GUARANTEE MAY FILE AN ORIGINAL COUNTERPART
 OF A COPY OF THIS LIMITED GUARANTEE WITH ANY COURT AS WRITTEN
 EVIDENCE OF THE CONSENT OF THE PARTIES TO THE IRREVOCABLE WAIVER OF
 THEIR RIGHT TO TRIAL BY JURY. EACH PARTY (I) CERTIFIES THAT NO ADVISOR
 OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT


                                                    7
Case 19-80064-TLS        Doc 1204 Filed 05/01/19 Entered 05/01/19 15:52:38                  Desc Main
                                Document    Page 161 of 259


 SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO
 ENFORCE THE FOREGOING WAIVER AND (II) ACKNOWLEDGES THAT IT AND THE
 OTHER PARTIES HAVE BEEN INDUCED TO ENTER INTO THIS LIMITED
 GUARANTEE BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
 CERTIFICATIONS IN THIS SECTION.

         12.      JURISDICTION AND EXCLUSIVE VENUE. Each of the parties irrevocably
 agrees that any Action that may be based upon, arising out of or related to this Limited
 Guarantee or the negotiation, execution or performance of this Limited Guarantee and the
 transactions contemplated hereby brought by any other party or its successors or assigns will be
 brought and determined only in (a) the Bankruptcy Court and any federal court to which an
 appeal from the Bankruptcy Court may be validly taken or (b) in the event the Bankruptcy Case
 is closed, or if the Bankruptcy Court is unwilling or unable to hear such Action, in the District
 Court for the Southern District of New York and any state court sitting in the State of New York
 to which an appeal from the District Court for the Southern District of New York may be validly
 taken (or, if the District Court for the Southern District of New York declines to accept
 jurisdiction over a particular matter, any state or federal court within the state of New York) ((a)
 and (b), the “Chosen Courts”), and each of the parties hereby irrevocably submits to the
 exclusive jurisdiction of the Chosen Courts for itself and with respect to its property, generally
 and unconditionally, with regard to any such Action arising out of or relating to this Limited
 Guarantee and the transactions contemplated hereby. Each of the parties agrees not to
 commence any Action relating thereto except in the Chosen Courts, other than Actions in any
 court of competent jurisdiction to enforce any judgment, decree or award rendered by any
 Chosen Court, and no party will file a motion to dismiss any Action filed in a Chosen Court on
 any jurisdictional or venue-related grounds, including the doctrine of forum non-conveniens.
 The parties irrevocably agree that venue would be proper in any of the Chosen Courts, and
 hereby irrevocably waive any objection that any such court is an improper or inconvenient forum
 for the resolution of such Action. Each of the Parties further irrevocably and unconditionally
 consents to service of process in the manner provided for notices in Section 8. Nothing in this
 Limited Guarantee will affect the right of any party to this agreement to serve process in any
 other manner permitted by Law.

         13.     NO THIRD PARTY BENEFICIARIES. Nothing set forth in this Limited
 Guarantee shall confer or give or shall be construed to confer or give to any Person (including
 any Person acting in a representative capacity) other than the Guaranteed Party any rights or
 remedies against any Person including any Guarantor, except as expressly set forth herein;
 provided that each Non-Recourse Party is an intended third-party beneficiary of, and shall be
 entitled to enforce, those provisions set forth herein that are expressly for the benefit of any Non-
 Recourse Party, and all such provisions shall indefinitely survive any termination of this letter
 agreement.

        14.     COUNTERPARTS. This Limited Guarantee may be executed in counterparts, all
 of which shall be considered one and the same instrument and shall become effective when one
 or more counterparts have been signed by each of the parties and delivered to the other party.

         15.   NO PRESUMPTION AGAINST DRAFTING PARTY. Each of the parties
 hereto acknowledges that it has been represented by counsel in connection with this Limited


                                                   8
Case 19-80064-TLS       Doc 1204 Filed 05/01/19 Entered 05/01/19 15:52:38                 Desc Main
                               Document    Page 162 of 259


 Guarantee and the transactions contemplated by this Limited Guarantee. Accordingly, any rule
 of law or any legal decision that would require interpretation of any claimed ambiguities in this
 Limited Guarantee against the drafting party has no application and is expressly waived.

                       The remainder of this page is intentionally left blank.




                                                 9
Case 19-80064-TLS       Doc 1204 Filed 05/01/19 Entered 05/01/19 15:52:38               Desc Main
                               Document    Page 163 of 259



         IN WITNESS WHEREOF, each of the Guarantors and the Guaranteed Party have caused
 this Limited Guarantee to be executed as of the date first written above by its officer thereunto
 duly authorized.

                                              MONARCH CAPITAL PARTNERS IV LP

                                              By: Monarch Alternative Capital LP, as investment
                                              manager

                                              By: _______________________________________
                                                   Name:
                                                   Title:

                                              MONARCH CAPITAL PARTNERS IV
                                              OFFSHORE LP

                                              By: Monarch Alternative Capital LP, as investment
                                              manager

                                              By: _______________________________________
                                                   Name:
                                                   Title:

                                              MONARCH CAPITAL PARTNERS IV-A LP

                                              By: Monarch Alternative Capital LP, as investment
                                              manager

                                              By: _______________________________________
                                                   Name:
                                                   Title:

                                              MCP HOLDINGS LTD

                                              By: Monarch Alternative Capital LP, as investment
                                              manager

                                              By: _______________________________________
                                                   Name:
                                                   Title:




                               SIGNATURE PAGE TO LIMITED GUARANTEE
Case 19-80064-TLS     Doc 1204 Filed 05/01/19 Entered 05/01/19 15:52:38   Desc Main
                             Document    Page 164 of 259


 Accepted and Agreed to:

 SPECIALTY RETAIL SHOPS HOLDING CORP.


 By: _________________________________
      Name:
      Title:




                            SIGNATURE PAGE TO LIMITED GUARANTEE
Case 19-80064-TLS   Doc 1204 Filed 05/01/19 Entered 05/01/19 15:52:38    Desc Main
                           Document    Page 165 of 259
                                                                        Final Form




 ______________________________________________________________________________

                                  SCHEDULES

                                      TO

                        ASSET PURCHASE AGREEMENT

                          DATED AS OF APRIL 29, 2019

                                BY AND AMONG

                       SHOPTIKAL LLC, AS PURCHASER,

                                      AND

        SPECIALTY RETAIL SHOPS HOLDING CORP., AS THE COMPANY,

                                      AND

                    THE OTHER SELLERS NAMED THEREIN



 _____________________________________________________________________________
Case 19-80064-TLS                 Doc 1204 Filed 05/01/19 Entered 05/01/19 15:52:38                                          Desc Main
                                         Document    Page 166 of 259


                                                        Table of Contents
 Schedule 1.1(a) Assigned Contracts ..............................................................................................2
 Schedule 1.1(g) Registered Intellectual Property and Domain Names ........................................29
 Schedule 1.1(h) Software, Computer Programs and Hardware ...................................................35
 Schedule 1.2(i) Excluded Rights, Claims and Causes of Actions ...............................................36
 Schedule 1.2(n) Tangible Assets..................................................................................................40
 Schedule 3.3 Conflicts; Consents ................................................................................................65
 Schedule 3.4 Title to Properties ....................................................................................................66
 Schedule 3.5 Litigation .................................................................................................................70
 Schedule 3.6 Permits; Compliance with Laws; Healthcare Matters ............................................71
 Schedule 3.7(a) Intellectual Property ...........................................................................................72
 Schedule 3.8(a) Seller Plans .........................................................................................................73
 Schedule 6.1 Conduct of Business of Sellers...............................................................................74
 Schedule 6.3(b) Leased Optometrists ..........................................................................................75
 Schedule 6.4 Regulatory Approvals .............................................................................................76
 Schedule 6.9 Master Store List .....................................................................................................77
 Schedule 7.2(d) Conditions Precedent ..........................................................................................78
 Schedule 11.1(h) Assumed Post-Petition Leases ..........................................................................79
 Schedule 11.1(ll) Permitted Encumbrances ..................................................................................80




                                                                      i
Case 19-80064-TLS        Doc 1204 Filed 05/01/19 Entered 05/01/19 15:52:38                Desc Main
                                Document    Page 167 of 259


        These Schedules are furnished by Specialty Retail Shops Holding Corp., a Delaware
 corporation (the “Company”) to Shoptikal LLC, a Delaware limited liability company
 (“Purchaser”) pursuant to and as part of that certain Asset Purchase Agreement (the
 “Agreement”), dated as of April 29, 2019, by and among the Company, Purchaser, and the
 Subsidiaries of the Company that are indicated on the signature pages attached thereto.
 Capitalized terms used in the Schedules and not otherwise defined herein have the meanings
 given to them in the Agreement.

         These Disclosure Schedules have been arranged for purposes of convenience in
 separately numbered sections corresponding to the sections of the Agreement; provided that each
 section of these Disclosure Schedules will be deemed to incorporate by reference all information
 disclosed in any other section of these Disclosure Schedules to the extent readily apparent on
 the face of such disclosure. Capitalized terms used in these Disclosure Schedules and not
 otherwise defined herein have the meanings given to them in the Agreement. The specification
 of any dollar amount or the inclusion of any item in these Disclosure Schedules is not intended to
 imply that the amounts, or higher or lower amounts, or the items so included, or other items, are
 or are not required to be disclosed (including whether such amounts or items are required to be
 disclosed as material or threatened) or are within or outside of the Ordinary Course or consistent
 with past practice, and no party will use the fact of the setting of the amounts or the fact of the
 inclusion of any item in these Disclosure Schedules in any dispute or controversy between
 the Parties as to whether any obligation, item or matter not set forth or included in these
 Disclosure Schedules is or is not required to be disclosed (including whether the amount or
 items are required to be disclosed as material or threatened) or are within or outside of the
 Ordinary Course. In addition, matters reflected in these Disclosure Schedules are not
 necessarily limited to matters required by the Agreement to be reflected in the Disclosure
 Schedules. Such additional matters are set forth for informational purposes only and do not
 necessarily include other matters of a similar nature. No information set forth in these
 Disclosure Schedules will be deemed to broaden in any way the scope of the parties’
 representations and warranties. Any description of any agreement, document, instrument, plan,
 arrangement or other item set forth on any Disclosure Schedule is a summary only and is
 qualified in its entirety by the terms of such agreement, document, instrument, plan, arrangement
 or item which terms will be deemed disclosed for all purposes of the Agreement. The
 information contained in these Disclosure Schedules is disclosed solely for purposes of the
 Agreement, and no information contained herein will be deemed to be an admission by any Party
 to any third party of any matter whatsoever, including any violation of Law or breach of contract.
 For purposes of clarity, this paragraph only applies to the Disclosure Schedules.




                                                 -1-
Case 19-80064-TLS            Doc 1204 Filed 05/01/19 Entered 05/01/19 15:52:38                  Desc Main
                                    Document    Page 168 of 259


                                             Schedule 1.1(a)

                                            Assigned Contracts

 Assigned Contracts
 Retention Agreements
                              Retention                      Committed
    First Name   Last Name     Amount          Title          End Date   Pay Dates        Notes

                                                                                      paid in 2 equal
                                                                         5/1/2019
                                $5,040.00                    6/8/2019                  installments

                                                                                      paid in 2 equal
                                                                         5/1/2019
                                $4,875.00                    6/8/2019                  installments

                                                                                      paid in 2 equal
                                                                         5/1/2019
                                $4,425.00                    6/8/2019                  installments

                                                                                      paid in 2 equal
                                                                         5/1/2019
                                $7,305.00                    6/15/2019                 installments

                                                                                      verbal offer &
                                                                         5/1/2019
                               $21,780.00                    6/15/2019                 acceptance

                                                                          5/1/19      verbal offer &
                                $7,825.00                    8/3/2019     8/2/19       acceptance

                                                                          5/1/19      verbal offer &
                                $7,644.00                    8/3/2019     8/2/19       acceptance

                                                                          5/1/19      verbal offer &
                               $10,608.00                    8/3/2019     8/2/19       acceptance

                                                                          5/1/19      verbal offer &
                               $28,540.00                    8/3/2019     8/2/19       acceptance

                                                                                      verbal offer &
                               $15,000.00                    2/1/2020                  acceptance

                                                                                      verbal offer &
                               $15,000.00                    2/1/2010                  acceptance


                                                                                      verbal offer &
                                                                                       acceptance
                               $15,000.00                    2/1/2010

                                                                                      verbal offer &
                               $10,000.00                    2/1/2020                  acceptance

                                                                                     verbal offer - not
                                $5,000.00                    2/1/2020                  accepted yet




                                                       -2-
Case 19-80064-TLS          Doc 1204 Filed 05/01/19 Entered 05/01/19 15:52:38                                  Desc Main
                                  Document    Page 169 of 259


                                                                                                   verbal offer - not
                                $5,000.00                            2/1/2020                        accepted yet


                                $5,000.00                            2/1/2020


                                $5,000.00
                                                                     2/1/2020


                                $5,040.00                            2/1/2020


                                $4,875.00                            2/1/2020


                                $4,425.00                            2/1/2020



 The entering into of Retention Agreements through February 2020 with the following individuals
 has been agreed to conditional upon the occurrence of the Closing; it is expected that Purchaser
 will enter into Retention Agreements with these individuals directly:

                                            - $15,000
                                             - $15,000
                                                - $5,000

 Suppliers/Service Providers
                            Counterparty
  Contract Counterparty       Address                                           Type of Contract           Cure Costs ($)
                                                Shopko Vendor Terms,
                                                including Allowance
                          48 W 37st, New        agreement dated January 1,
  Allure Eyewear          York, NY 10018        2015                            Optical frames                      8,777
                          10875 Interbational   Shopko Vendor Terms dated
                          Dr, Rancho            December 9, 2011
  Altair Eyewear          Cordova, CA 95670                                     Optical frames                     65,247
                                                Apex Print Technologies, LLC
                          100 South Owasso      Statement Processing            Printing of optical
  Apex Print              Blvd West             Services Agreement dated        customer statements
  Technologies            St. Paul, MN 55117    July 1, 2014                    and safety invoices                 3,088
                                                Shopko Vendor Terms
                                                including Allowance
                          PO Box 1848,          agreement dated January 1,
  Art Optical Contact     Grand Rapids, MI      2009 and September 10,
  Lens                    49501                 2013                            Optical Contact Lenses             16,739
                                                Primary Supplier Agreement
                                                dated September 28, 2010,
                                                including all addendum and
                                                amendments

                                                Technology License and
                          12121 Scripps         Distribution Agreement
                          Summit Dr, San        dated November 29, 2011,        Optical Lens and
  Carl Zeiss Vision       Diego, CA 92131       including all amendments        technology Provider               250,000

                                                          -3-
Case 19-80064-TLS               Doc 1204 Filed 05/01/19 Entered 05/01/19 15:52:38                                    Desc Main
                                       Document    Page 170 of 259



                                                      Manufacture and
                                                      Distribution Agreement
                                                      dated August 1, 2011,
                                                      including all amendments

                                                      Patent and Technology
                                                      License Agreement dated
                                                      August 1, 2011, including all
                                                      amendments
                              3710 Belmont Ave,       Shopko Vendor Terms dated
                              Youngstown, OH          August 15, 2013
  Classic Optical Labs        44505                                                    Optical Equipment                    1,749
                                                      No agreement but needed as
                              8 McLeland Rd, St.      a lab for certain Medical                                               37
  Eye Kraft Optical           Cloud, MN 56303         Assistance plans
                              Batiment Arizona        Service Agreement dated
                              A, 644 Voie             December 13, 2012,
                              l'Occitnae, Labege,     including all amendments
                              France
  Fitphoto                                                                             Optical Fitting Box                  5,475
                                                      Agreement for Professional
                              3 Park Ave, 40th        Services Remote
                              floor, New York, NY     Interpretation Services dated
  Transperfect                10016                   May 15, 2015                     Translation Services                     -
                                                      Independent Contractor
                                                      Agreement dated April 6,
                                                      2013
                              139 West Chestnut
                              St, Burlington, WI      Shopko Vendor Terms dated
  Wisconsin Vision Assoc      53105                   December 12, 2011                Optical Contact lenses                  0
                              Vice President,         Eyemed Vision Care
                              Managed Care            Professional Agreement
                              EyeMed Vision           dated December 8, 2004,
                              Care                    including all addendum and
                              4000 Luxottica          amendments
                              Place
                              Mason, OH 45040-                                         Payor
  EyeMed                      3024                                                     agreement/Insurance              375,000
                                                      Services Agreement Between
                                                      Shopko Stores Operating Co.,
                              1807 W. Mason           LLC and Tower Clock Eye
                              Street,                 Center S.C. For Refractive
  Towers Clock Eye            Green Bay, WI           Management dated June 1,         Co-management
  Center SC                   54303                   2014                             agreement                               0


 Business Associate Agreements
                                                                                                                               Revised 2013
                                                                                                                Effective      HITECH AGMT
       BA Name                   Address             City, State, Zip   Contact Person         Phone #            Date             Rec'd
                           3175 3 Mile Road         Grand Rapids, MI
  Art Optical              N.W.                     49501                Ruth Knight        616-559-5160        7/15/10             6/3/13
  Associated Bank,
  National                                          Green Bay, WI
  Association              200 N Adams Street       54301               Joseph Hockers                          8/13/09             6/17/13




                                                                -4-
Case 19-80064-TLS              Doc 1204 Filed 05/01/19 Entered 05/01/19 15:52:38                                  Desc Main
                                      Document    Page 171 of 259



                                                                                                                          Revised 2013
                                                                                                             Effective    HITECH AGMT
       BA Name                  Address            City, State, Zip   Contact Person           Phone #         Date           Rec'd
                          12121 Scripps
                          Summit Drive, Suite
                          400 (Fax: 858-790-
  Carl Zeiss Vision       7590 (Sarah Kalaei-    San Diego, CA
  Incorporated            Legal Coordinator)     92131                 Cheryl Vescio        630-842-5404      9/1/10         7/8/13
                          1640B Fire Lane        Green Bay, WI
  Cherry Optical          Drive                  54311                 Adam Cherry          920-469-2559      5/13/16       5/13/16
  Continental Sales                              Watsonville, CA                            831-763-6931
  Company                 PO Box 50002           95077-5002           President/Legal           (261)         2/28/05        6/4/13
                          1400 Lombardi Ave,     Green Bay, WI
  DMI Studios             Suite 30               54304                  Lisa Banker         920-784-2983      12/4/12        6/5/13
  En-Vision America                              Palmetto, FL
  Inc.                    825 4th Street West    34221                David Raistrick       309-452-3088      4/5/17         4/5/17
                                                 WaitePark, MN
  Epic Labs               125 4th St NE          56387                 Jessie Arndt         320-656-1473                    5/31/13
                          2791 Telecom           Richardson, TX
  Fujitsu America, Inc.   Parkway                75082                  Allen Wier          972-479-6000      1/1/00

                                                 Sunnyvale, CA        Raghu Raman
  HCL America, Inc.       330 Potrero Avenue     94085                Lakshmanan          +1.408.733.0480     5/17/09       9/24/13
                          3001 W. Beltline       Madison, WI
  IBM Corporation         Hwy                    53713                   Tom Cain           317-432-2466      5/5/05
  Jobson Medical
  Information LLC         27 Danbury Road        Wilton, CT 06897      Joe Savarese         203-557-0840      6/30/14       6/30/14
                                                 Green Bay, WI
  (LaserNet) Apex         3170 Yeager Drive      54311                 Jennifer Rief        844-698-7728
                                                 Green Bay, WI
  Mary Morgan             1023 Main St           54301                Joseph Morgan         920-437-0877      7/31/06       8/19/13
                          18 Riverside Avenue    Sartell, MN
  Optifacts Inc.          S #100                 56377                Mike Filipovich       800-678-4322     02/11/05       07/25/13
                          140455 Seymour         Franklin Park, IL
  Opticote                Ave                    60131                   Donna              800-248-6784     05/16/16       05/16/16
  OptumHealth Care        6300 Olson             Golden Valley,         Contracts
  Solutions Inc.          Memorial Highway       MN 55427             Administration             n/a         06/04/13
  Pacific Interpreters    707 SW Washington      Portland, OR
  Inc.                    Suite 200              97205                 Kathy Peters                          06/17/13       06/17/13
  Relay Health                                   Dubuque, IA
  (optical)               301 Data Ct.           52003                  Robin Leib          563-585-4329     06/30/14       06/30/14

                          306 S. Washington      Royal Oak, MI        John Chartres/
  SDS                     Suite 228              48067                  Sue Kaleita         248-542-3130     03/08/05       01/16/14
  TransPerfect
  Remote                  8440 S. Hardy Drive                            Nathan
  Interpreting            Suite 101              Tempe, AZ 85284        Strohkirch          480-403-9365     07/21/15
  Wisconsin Vision        139 West Chestnut      Burlington, WI                             800-747-9000
  Associates              Street                 53105                 Chad Moder              (8170)       10/21/2013     10/21/2013


 Managed Care Agreements
          Contract Counterparty                      Address                         City, State, Zip         Government Contract?
  Allied Eyecare , LLC dba Advantica        12399 Gravois Road                                              Medicare Advantage
  Eyecare                                                                  St. Louis, MO 63127
  Asuris Northwest Health                   PO Box 21267                   Seattle, WA 9811-3267




                                                               -5-
Case 19-80064-TLS               Doc 1204 Filed 05/01/19 Entered 05/01/19 15:52:38                            Desc Main
                                       Document    Page 172 of 259


  Avera Health Plans, Inc. DBA:            Attn: CEO 3816 S. Elmwwod
  DakotaCare                               Ave                            Sioux Falls, SD 57105

  Avesis Third Party Administrators, Inc   10324 South Dolfield Road      Owings Mills, MY 21117

  BLUE CROSS AND BLUE SHIELD OF            PO BOX 3248                    Omaha, NE 68180
  NEBRASKA
  Blue Cross Blue Shield of Minnesota      R317 PO BOX 64560              St. Paul, MN 55104-0560      Medicare Advantage and
                                                                                                       Medicaid
  Blue Cross Blue Shield of Montana        PO BOX 4309                    Helena, MT 59604

  Blue Cross Blue Shield of Wisconsin      N17 W24340 Riverwood Dr                                     Medicare Advantage
  DBA: Anthem Blue Cross and Blue                                         Waukesha, WI 53188
  Shield
  Blue Cross BlueShield of North           4510 13th Avenue S             Fargo, ND 58121-0001
  Dakota
  Blue Cross BlueShield of Illinois        300 E. Randolph                Chicago, IL 60601

  Blue Cross BlueShield of Michigan        600 E Lafayette Blvd           Detroit, MI 48226-2998       Medicare Advantage

  Blue Cross of Idaho Health Service,      PO BOX 7408                    Boise, ID 83707-1408
  Inc. (BCI)
  Cigna Health and Life Insurance          701 Fifth Avenue, Suite 4900
  Company (Provider Services                                              Seattle, WA 98104
  Agreement)
  Coast to Coast Vision                    13748 Neutron Road             Dallas, TX 75244

  Coventry Health Care of Nebraska         15950 West Dodge Road          Omaha, NE 68118              Medicare Advantage
  Inc.
  Davis Vision Inc.                        159 Express Street             Plainview, NY 11803

  Dean Health Plans, Inc.                  1277 Deming Way                Madison, WI 53717            Medicare Advantage

  DentaQuest of Illinois, LLC              12121 N. Corporate Parkway     Mequen, WI 53092             Medicaid

  Employers Health Care Alliance           PO BOX 44365                   Madison, WI 53744-4365
  Cooperative (The Alliance)
  Envolve Vision, Inc.                     1151 Falls Road Suite 200      Rocky Mount, NC 27804        Medicare Advantage and
                                                                                                       Medicaid
  Eyecare Network / Patient Choice         9801 Dupont Ave S, Ste 425     Bloomington, MN 55431

  EyeMed Vision Care, LLC                  4000 Luxottica Place           Cincinnati, OH 45040

  First Choice Health Network              600 University Street, Suite
                                           1400                           Seattle, WA 98101

  First Look Vision Network LLC            7800 Office Park Blvd. PO
  (Always Vision )                         BOX 98100                      Baton Rouge, LA 70898-9100

  Group Health Cooperative of Eau          PO BOX 3217                    Eau Claire, WI 54702-3217
  Claire
  Health Partners Inc.                     PO BOX 1309                    Minneapolis, MN 5540-1309    Medicaid

  Heritage Vision Plans, Inc.              18984 Livemois Ave Suite B     Detroit, MI 48221



                                                                -6-
Case 19-80064-TLS               Doc 1204 Filed 05/01/19 Entered 05/01/19 15:52:38                          Desc Main
                                       Document    Page 173 of 259


  Humana Vision( VCP )                  PO BOX 14313                   Lexington, KY 40512-4313

  Kalispel Tribe of Indians             PO BOX 39                      USK, WA 99180                Tribal Contract

  March Vision Care Group INC.          6701 Center Drive West,                                     Medicare Advantage and
                                        Suite 790                      Los Angeles, CA 90045        Medicaid

  Medica Health Plans                   5601 Smetana Dr                Minneapolis, MN 55440-9310   Medicare Advantage

  MercyCare Insurance Company           PO BOX 2770                    Janesville, WI 53547-2270

  MES Vision                            PO BOX 25209                   Santa Ana, CA 92799

  N.C.S.R.C.C. Health Fund Carpenters   P O Box 4002                   Eau Claire, WI 54702
  Health Fund
  National Vision Administrator, LLC    PO BOX 2187                    Clifton, NJ 07015

  Nebraska Dept of Health and Human     PO Box 94949                                                State Contract ( NE)
  Services DIV. of Behavioral Health                                   Lincoln, NE 94949
  Lincoln Regional Center
  Network Health Plan                   1570 Midway Pl.                Menasha, WI 54952            Medicare Advantage

  North Central Health Assocation Inc   1200 N. Mayfair Rd Suite 100   Milwaukee, WI 53226

  North Dakota Vision Services, Inc.    4510 13th Avenue S             Fargo, ND 58121

  Northwest Administrators, INC DBA:    2323 EASTLAKE AVE. E.          Seattle, WA 98102-3393
  Northwest Benefits Network (NBN)
  ODS Health Plan, INC                  601 S W. Second Ave            Portland, OR 97204-3156

  Opticare of UT                        1901 W. Parkway Blvd.          Salt Lake City, UT 84119

  Optilegra Inc.                        PO BOX 91437                   Sioux Falls, SD 57109

  Pacific Hospital Association, d.b.a   PO BOX 7068                    Eugene, OR 97401-0068
  Pacific Source Health Plans
  Preferred One Administrative          6105 Golden Hills Drive        Golden Valley, MN 55416
  Services, Inc.
  PremeraFirst Inc.                     PO BOX 327                     Seattle, WA 9811-0327

  PrimeWest Health System               305 8th Ave                    Alexandria, MN 56308         Medicaid

  Regence BCBS of Oregon                PO BOX 1271                    Portland, OR 97207-1271      Medicare Advantage

  Regence BCBS WA                       PO Box 21267                   Seattle, WA 9811-2367        Medicare Advantage

  Regence BlueShield of Idaho           PO BOX 1106                    Lewiston, ID 83501           Medicare Advantage

  Sandford Health Plan                  PO Box 91110                   Sioux Falls, SD 57109-1110

  Security Health Plan of Wisconsin,    P.O.Box 8000/ 1515 St.                                      Medicare Advantage and
  Inc.                                  Joseph Ave                     Marshfield, WI 54449         Medicaid




                                                           -7-
Case 19-80064-TLS                  Doc 1204 Filed 05/01/19 Entered 05/01/19 15:52:38                                     Desc Main
                                          Document    Page 174 of 259


  Select Health                                4646 West Lake Park Blvrd          Salt Lake City, UT 84120-
                                                                                  8212

  Spectera, Inc , its Subsidiaries             Liberty 6, Suite 200               Columbia, MY 21045

  Optum Health Vision                          6220 Old Dobbin Lane, Suite
                                               200                                Columbia, MD 21045

  SPWI TPA Inc. DBA: Quartz                    840 Carolina Street                Sauk City, WI 53583            Medicaid

  Superior Vision Insurance Plan of            11101 White Rock Road              Rancho Cordova, CA 95670
  Wisconsin, Inc
  Trillium                                     1800 Millrace Drive                Eugene, OR 97403               Medicare Advantage and
                                                                                                                 Medicaid
  Trilogy Health Solutions, Inc.               18000 W Sarah Ln #310              Brookfield , WI 53045

  UCare Minnesota                              PO BOX 52                          Minneapolis , MN 5540-8551     Medicare Advantage and
                                                                                                                 Medicaid
  United Health Care Insurance                 5757 Plaza Drive                   Cypress, CA 90630              Medicare Advantage
  Company
  WEA Insurance Corporation                    45 Nob Hill Road                   Madison , WI 53707

  Wellmark Blue Cross and Blue                 1331 Grand Ave                     Des Moines , IA 50309-2901     Medicare Advantage
  Shield of Iowa
  Wellmark Blue Cross and Blue Shield          Station 348, 1601 West                                            Medicare Advantage
  of South Dakota                              Madison Street                     Sioux Falls , SD 57104

  WPS Health Plan, Inc. DBA: Arise             PO BOX 8190                        WI 53708-8190
  Health Plan


 Safety Contracts and Accounts
 ShopKo has entered into Safety Contracts and has accounts with each of the following parties:

                                                                                                               Date of Contract or
        Debtor Name                      Address                           City        State          Zip
                                                                                                                     Lease
                              410 SIMKPKIN LANE, PO BOX                                                            05/08/12
  A M V A C Chemical          150                                 MARSING            ID                83639
                              3510 S. 26th St,                                                                     11/30/17
  A.C.E Building Service                                          Manitowoc          WI                54220
                              970 N OGDEN RD, PO BOX 151                                              54157-       08/21/07
  Aacer Flooring, Llc                                             PESHTIGO           WI                 1727
                              450 Pheasant Ridge Drive,                                                            04/07/11
  Acco Nutting                                                    Watertown          SD                57201
                              110 S VOTECH DR, PO BOX 505                                                          03/29/17
  Ad Tech                                                         WATERTOWN          WI                53094
                              47920 5th ST,                                                                        02/01/08
  Adams Thermal Systems                                           Canton             SD                57013
  Advanced Barrier            4390 Anderle Dr,                                                                     01/29/15
  Extrusions LLC                                                  Rhinelander        WI                54501
                              10308 S 144th St,                                                                    01/24/17
  Aero Industries Inc                                             Omaha              NE                68138
                              1605 19TH ST SW, PO BOX                                                              10/17/07
  Ag Processing Inc.          1068                                MASON CITY         IA                50401
                              3575 BLOSSOM DR NE, P.O.                                                97305-       10/02/07
  Aggregate Machinery Inc.    Box 17160                           SALEM              OR                 7160
                              3500 E. Destination Dr,                                                              12/28/17
  Agropur Wi                                                      Appleton           WI                54915
                              1410 W 9th St,                                                                       08/22/07
  Alamco Wood Products                                            Albert Lea         MN                56007
                              105 Broad Street, P O Box 288                                                        01/08/19
  Alkota Cleaning Systems                                         Alcester           SD                57001


                                                                      -8-
Case 19-80064-TLS               Doc 1204 Filed 05/01/19 Entered 05/01/19 15:52:38                             Desc Main
                                       Document    Page 175 of 259


                                                                                                    Date of Contract or
        Debtor Name                     Address                       City         State   Zip
                                                                                                          Lease
                             1200 W Third Street, PO BOX                                                02/14/12
  Alliant Castings           26                              Winona           MN            55987
  Amalgamated Sugar Co.      105 E MAIN, PO BOX 1766                                                    10/04/07
  LLC                                                        NYSSA            OR            97913
                             2150 E LAKE COOK RD , SUITE                                                11/03/09
  Amcor Flexible             1200                            BUFFALO GROVE    IL            60089
                             5253 McCURRY RD,                                                           05/15/17
  American Aluminum                                          ROSCOE           IL            61073
  AMERICAN GIRL BRANDS       8400 FAIRWAY PLACE, PO BOX                                                 10/22/08
  LLC                        609                             MIDDLETON        WI            53719
  American West Analytical   463 WEST 3600 SOUTH,                                                       07/23/08
  Lab                                                        SALT LAKE CITY   UT            84115
                             5001 W DELBRIDGE ST,                                          57107-       08/27/13
  Amesbury Truth                                             SIOUX FALLS      SD             8508
                             600 W Lamm Rd,                                                             06/14/18
  Anchor Harvey                                              Freeport         IL            61032
  Anderson Machining         211 Collins Rd,                                                            10/12/07
  Service Inc.                                               Jefferson        WI            53549
  Android Industries -       1222 Crosslink Pkwy,                                                       09/26/07
  Belvidere                                                  Belvidere        IL            61008
                             655 West Reserve Drive,                                                    09/26/07
  APPLIED MATERIALS                                          KAILSPELL        MT            59901
                             825 E WISCONSIN AVE, PO Box                                   54912-       11/17/11
  Appvion / A P D C          359                             APPLETON         WI             0359
                             825 E WISCONSIN AVE, PO Box                                   54912-       11/17/11
  Appvion/ Corporate         359                             APPLETON         WI             0359
                             825 E WISCONSIN AVE, PO Box                                   54912-       11/17/11
  Appvion/Plant              359                             APPLETON         WI             0359
                             157 HWY AVE N, PO BOX 188       BLOOMING                                   03/07/08
  Arkema                                                     PRAIRIE          MN            55924
                             100 Hwy 518,                                                               01/14/13
  Ash Grove Cement                                           Clancy           MT            59634
                             2545 Prairie Road,                                                         02/26/14
  Attune Foods                                               Eugene           OR            97402
                             1908 14th St NE,                                                           12/13/07
  Austin Utilities                                           Austin           MN            55912
                             110 LINCOLN ST, PO BOX 9                                                   09/19/07
  Avon Hi Life                                               JOHNSON CREEK    WI            53038
                             9450 S State St,                                                           09/26/07
  B D Medical                                                Sandy            UT            84070
                             101 BMK DR, P O Box 2277                                                   01/23/09
  B M C Aggregates (Basic)                                   Waterloo         IA            50704
  Badger Foundry             1058 E Mark St,                                                            03/28/18
  Company                                                    Winona           MN            55987
                             2035 Stonebridge Rd,                                                       02/06/14
  Badger Packaging                                           West Bend        WI            53095
                             820 W 17th ST, PO BOX 317                                                  10/02/07
  Badger State Ethanol LLC                                   Monroe           WI            53566
  Baker Mfg. Company ,L L    133 Enterprise St,                                                         11/09/18
  C                                                          Evansville       WI            53536
                             105 E Blackhawk Dr,                                                        01/26/18
  Ball Corporation                                           Fort Atkinson    WI            53538
                             600 BALL COURT,                                                            03/29/11
  Ball Corporation                                           De Forest        WI            53532
                             1007 S 12TH ST, PO BOX 170                                                 09/27/07
  Baso Gas Products L L C                                    Watertown        WI            53094
                             2725 19th St SE, PO Box 13114                                 97309-       03/06/15
  Battech Enterprises, LLC                                   Salem            OR             3114
                             Attn: Bonnie Lehrman P7-08,                                                10/01/07
  Battelle                   P.O. Box 999                    Richland         WA            99352
                             3644 130th ST,                                                             08/16/07
  Bauman Construction                                        Chippewa Falls   WI            54729
  BAY STATE MILLING          55 FRANKLIN ST,                                                            12/28/17
  COMPANY                                                    WINONA           MN            55987
                             820 PALMYRA AVE, P.O. Box                                                  01/01/19
  Bay Valley Foods           19043                           Green Bay        WI            54307
                             Attn: Accounts Payable, 5676                                               10/09/07
  Bcs Ais Us Llc             Industrial Park Rd              Winona           MN            55987


                                                                -9-
Case 19-80064-TLS               Doc 1204 Filed 05/01/19 Entered 05/01/19 15:52:38                         Desc Main
                                       Document    Page 176 of 259


                                                                                                Date of Contract or
        Debtor Name                      Address                      City     State   Zip
                                                                                                      Lease
                             605 North 5600 West,                                                   08/06/18
  Becton Dickinson Vad                                       Salt Lake City   UT        84116
                             3699 Kinsman Blvd,                                                     08/10/07
  Bell Laboratories                                          MADISON          WI        53704
                             801 SECOND ST, PO BOX 386                                 53512-       10/06/10
  Beloit Box Board                                           Beloit           WI         0386
                             2334 Pennsylvania Ave,                                                 09/25/07
  Berntsen Foundry                                           Madison          WI        53704
                             723 Garber St,                                                         08/03/17
  Best Bath Systems                                          Caldwell         ID        83605
                             W 8124 HEMLOC RD, PO BOX                                                11/16/07
  Blue Ribbon Tank                                           Beaver Dam       WI        53916
                             Plant: Evansville Wi, Po Box                                           06/06/18
  Blue Scope Buildings       219056
  Boise Cascade Bldg         1240 South 29th St,                                                    02/11/10
  Materials L L C                                            BILLINGS         MT        64141
  BOISE CITY SAFETY          150 N. CAPITAL BLVD., PO BOX                                           10/28/07
  SERVICES                   500                             BOISE            ID        83702
  Boise Packaging &          Attn: Erica, 2121 Madrona Ave                                          02/22/10
  Newsprint L L C            SE                              BOISE            ID        83702
                             31831 W HWY 12, PO BOX 500                                             04/23/08
  Boise Paper Holdings Inc                                   WALLULA          WA        99363
                             1544 WEST 27TH,                                                        02/15/08
  BOISE, INC.                                                BURLEY           ID        83318
  Brickham Stamping Co.,     2916 ALGOMA BLVD,                                                      08/07/06
  Inc.                                                       OSHKOSH          WI        54901
                             310 31ST NE, APT 208                                                   07/26/11
  Briese Iron Works, Inc.                                    ROCHESTER        MN        55906
                             820 S OLD ONEIDA ST,                                                   09/20/07
  C B C Coating                                              Appleton         WI        54915
                             888 E JOHNSON ST,                                                      09/21/07
  C D Smith Construction                                     Fond Du Lac      WI        54935
                             511 E Main Street,                                                     03/17/15
  C N H Industries                                           Saint Nazianz    WI        54232
                             P.O. Box 1279,                                                         10/20/07
  C.M.D. Corporation                                         Appleton         WI        54912
                             1401 N 26th St,                                                        08/10/07
  Cal Grinding Inc.                                          Escanaba         MI        49829
                             25830 Depot Street,                                                    10/11/07
  Calumet Electronics                                        Calumet          MI        49913
  Calumet Electronics        25830 Depot Street,                                                    01/17/08
  Corp.                                                      Calumet          MI        49913
  Campbell Wrapper           1415 Fortune Ave,                                                      09/26/07
  Corporation                                                DePere           WI        54115
                             614 Elizabeth St,                                                      01/14/15
  Carboline Co.                                              Green Bay        WI        54302
  Carlisle Food Service      402 S. Black River Street,                                             01/24/17
  Product                                                    Sparta           WI        54656
                             448 SOUTH MAIN ST, PO BOX                                              03/05/08
  Carnes Co.                 930040                          Verona           WI        53593
                             1200 Forest St,                                                        01/15/08
  Cascade Tissue Group WI                                    Eau Claire       WI        54703
                             305 Nerem Dr.,                                                         02/09/18
  CDI, LLC                                                   Forest City      IA        50436
  Cerro Gordo County         2716 S Federal Ave,                                                    09/11/07
  Engineer                                                   Mason City       IA        50401
                             305 S. C P Avenue, Po Box 128                                          02/15/12
  Chapter 2 Inc.                                             Lake Mills       WI        53551
                             1710 N Industrial Dr,                                                  12/04/18
  Charter Nex                                                Bloomer          WI        54724
  Chem Design Products       2 Stanton St,                                                          12/20/11
  Inc.                                                       Marinette        WI        54143
                             PO Box 2078,                                                           11/07/18
  Chief Agr Industrial                                       Grand Island     NE        68802
                             2107 S NORTH RD,                                                       11/07/18
  Chief Construction Co                                      Grand Island     NE        68802
                             3942 OLD W HIGHWAY 30,                                                 11/07/18
  Chief Industries, Inc.                                     Grand Island     NE        68802
                             103 GAMMA DR,                                                          08/20/07
  Chromalox, Inc.                                            PITTSBURGH       PA        15238
                             500 4th Ave N E,                                                       12/28/07
  City Of Austin                                             Austin           MN        55912


                                                               - 10 -
Case 19-80064-TLS              Doc 1204 Filed 05/01/19 Entered 05/01/19 15:52:38                                Desc Main
                                      Document    Page 177 of 259


                                                                                                      Date of Contract or
        Debtor Name                     Address                        City          State   Zip
                                                                                                            Lease
                             205 S LINCOLN AVE,                                                           05/23/08
  City Of Beaver Dam                                          BEAVER DAM        WI            53916
                             210 West Mission Ave,                                                        02/26/08
  City Of Bellevue                                            Bellevue          NE            68005
                             138 HIGHWAY 218 SOUTH,           BLOOMING                                    09/11/07
  City Of Blooming Prairie                                    PRAIRIE           MN            55917
                             11818 Joplin Rd,                                                             11/19/07
  City Of Boise-West Boise                                    Boise             ID            83714
                             203 S FARWELL ST,                                                            10/22/13
  City Of Eau Claire                                          EAU CLAIRE        WI            54701
                             P.O. Box 50220,                                                              06/18/15
  City Of Idaho Falls                                         Idaho Falls       ID            83405
  City Of Nampa-Street       106 West Railroad St,                                                        03/07/16
  Division                                                    Nampa             ID            83687
                             201 4th ST SE, ROOM 295                                                      10/02/07
  City Of Rochester                                           ROCHESTER         MN            55904
                             200 PAOLI ST,                                                                07/08/11
  Coating Place Inc.                                          VERONA            WI            53593
                             1102 SILVER LAKE RD,                                                         08/14/17
  Coilcraft Inc.                                              CARY              IL            60013
                             701 INDUSTRIAL DR,                                                           11/22/11
  Colby Metal, Inc.                                           COLBY             WI            54421
  Concentric Rockford        Accounts Payable, 2222 15th                                                  10/09/07
  Inc.(Haldex)               St                               Rockford          IL            61104
                             8635 198th AVE, P.O. Box 97                                                  10/08/07
  Contact Rubber Corp                                         BRISTOL           WI            53104
                             N6082 US HWY 51,                                                             10/03/18
  Covia Corporation                                           PARDEEVILLE       WI            53954
  Crane Engineering Sales    707 Ford Street,                                                             12/29/10
  Inc.                                                        Kimberly          WI            54136
                             Mail Stop 88661, Po Box 413                                                  08/14/17
  Crenlo Inc.                                                 Two Harbors       MN            55616
                             1502 12th ST N W,                                                            10/16/07
  Curries Company                                             MASON CITY        IA            50401
                             100 CROCKER AVE,                                                             08/02/07
  Curt G Joa, Inc                                             Sheboygan Falls   WI            53085
                             832 E Arthur,                                                                08/06/07
  Dairi Concepts                                              Bruce             WI            54819
  Dairyland Laboratories,    217 E MAIN ST,                                                               08/04/16
  Inc                                                         ARCADIA           WI            54612
                             601 Pheasant Ridge Drive, P.O.                                               04/09/10
  Dakota Bodies              Box 1655                         Watertown         SD            57201
                             857 Walworth St,                                                             09/25/18
  Dalco Metals Inc                                            Walworth          WI            53184
                             580 N Henderson Rd,                                                          01/24/17
  Danfoss Power Solutions                                     Freeport          IL            61032
  De La Rue Authentication   1750 N 800 W,                                                                07/25/17
  Solutions                                                   Logan             UT            84321
                             1745 E Matthew,                                                              10/06/16
  De Pere Cabinet Inc                                         DE PERE           WI            54115
                             1201 DÉCOR DRIVE,                                                            10/10/07
  Decor Products Inc.                                         Wausaukee         WI            54177
                             901 S W Simson Ave,                                                          09/21/07
  Deschutes Brewery                                           Bend              OR            97702
                             1300 N W Wall St,                                                            08/28/14
  Deschutes County                                            Bend              OR            97701
                             1500 WEST BREITUNG AVE,                                         49802-       08/03/07
  Dickinson Homes, Inc.                                       KINGSFORD         MI             2245
                             D/b/a Malloy Electric, 809 W                                                 03/14/14
  Dmg Inc                    Russell St                       Sioux Falls       SD            57104
                             460 E. Swedesford Rd, Suite                                                  01/03/08
  Dolco Packaging            3000                             Wayne             PA            19087
  Domtar Paper Company       Attn: Accounts Payable, 200 N                                                09/28/07
  LLC                        Grand Ave                        Rothschild        WI            54474
                             815 W. Progress Dr,                                                          09/25/17
  Donaldson Co. Inc                                           Dixon             IL            61021
                             5200 COYE DR,                                                                03/19/14
  Donaldson Company, Inc.                                     MINNEAPOLIS       MN            54481
                             4230 Clipper Dr,                                                             08/04/18
  Dowco, Inc                                                  Manitowoc         WI            54220
  Dupont Industrial          2600 Kennedy Dr,                                                             02/21/17
  Biosciences                                                 Beloit            WI            53511


                                                                - 11 -
Case 19-80064-TLS                Doc 1204 Filed 05/01/19 Entered 05/01/19 15:52:38                          Desc Main
                                        Document    Page 178 of 259


                                                                                                  Date of Contract or
        Debtor Name                       Address                    City        State   Zip
                                                                                                        Lease
                              301 S. Simmons St,                                                      04/02/12
  Dura Automotive System                                   Stockton         IL            61085
                              7300 S. 27th St.,                                                       11/28/12
  Duteau Chevrolet                                         Lincoln          NE            68331
                              671 South Main St,                                                      06/30/15
  E.K. Machine Co Inc                                      Fall River       WI            53932
                              1602 NORTH 8th ST,                                                      10/16/07
  Eck Industries, Inc.                                     Manitowoc        WI            54221
                              5300 21st St.,                                                          09/18/07
  Eckmann Pressed Metal                                    Racine           WI            53406
                              1000 Edgewood College Dr.,                                              10/28/10
  Edgewood College                                         Madison          WI            53711
                              164 North Lake Street,                                                  01/21/09
  Eggers Industries                                        Neenah           WI            54956
  Electrol Specialties        441 Clark St, P.O. Box 7                                                08/08/17
  Company                                                  South Beloit     IL            61080
  Elkay Manufacturing         6400 Penn Avenue,                                                       10/01/08
  Company                                                  Savanna          IL            61074
                              706 N Weber Ave,                                                        09/25/07
  Elston Manufacturing, Inc                                Sioux Falls      SD            57103
                              2515 Eisenhower Dr,                                                     10/05/15
  Encapsys                                                 Appleton         WI            54915
                              P.O. Box 968,                                                           10/08/18
  Energy Northwest                                         Richland         WA            99352
                              720 W James St,                                                         04/10/08
  Enerpac / Actuant                                        Columbus         WI            53925
                              925 INDUSTRIAL DR S,                                                    07/25/12
  Engel Metallurgical Ltd.                                 SAUK RAPID       MN            56379
  Enterprise Precast          13800 Giles Rd,                                                         04/08/15
  Concrete Inc                                             Omaha            NE            68138
                              1401 S STOUGHTON RD,                                                    06/19/17
  Envigo RMS Inc                                           MADISON          WI            53716
                              401 S. Main St,                                                         11/15/10
  Everbrite L L C                                          Pardeeville      WI            53954
                              900 S. Palm Street,                                                     10/03/07
  Evonik Corporation                                       Janesville       WI            53547
  Expera Specialty            200 Main Ave,                                                           02/09/18
  Solutions, Llc                                           DePere           WI            54115
                              1111 Applegate Rd,                                                      06/28/18
  Fabco Equipment                                          Madison          WI            53713
                              901 Astro Blvd East,                                                    08/08/07
  Falcon Industries, Inc.                                  Cosmos           MN            56228
                              670 South Main St,                                                      06/14/11
  Fall River Foundry                                       Fall River       WI            53932
                              1363 CAPITAL DR,                                                        08/29/07
  Fedco Electronics, Inc.                                  FOND DU LAC      WI            54937
                              91 16th STREET SOUTH,                                                   03/27/15
  Federal Foam Tech                                        NORTHWOOD        IA            50459
  Federal Tool &              N52 W5338 PORTLAND RD,                                                  10/16/07
  Engineering                                              CEDARBURG        WI            53012
                              865 E Stoney Road,
  Fiberdome Inc.                                           Lake Mills       WI            53551       10/26/11
                              201 FRODERICH ST,
  Fisher Barton Inc.                                       WATERTOWN        WI            53094       11/12/07
  Flakeboard America          50 N Danebo Ave,
  Limited                                                  Eugene           OR            97402       05/16/12
  Flathead Electric           2510 U S Hwy 2 East,
  Cooperative                                              Kalispell        MT            59901       09/20/10
  FLSmidth USA Inc - Sioux    2607 DAKOTA AVE,
  City Oper.                                               Sioux City       NE            68776       10/15/07
                              5215 WILEY POST WAY, SUITE
  Fluor Industrial Services   110                          SALT LAKE CITY   UT            84116       01/13/16
                              160 SOUTH MACY STREET,
  Fond Du Lac County                                       FOND DU LAC      WI            54935       09/27/07
                              765 Sullivan Drive,
  Fondy Auto Electric                                      Fond Du Lac      WI            54935       08/07/07
                              1815 W SPENCER ST,
  Foremost Farms U S A                                     APPLETON         WI            54912       03/25/08
                              408 Columbus St,
  Formrite Companies                                       TWO RIVERS       WI            54241       08/14/17
                              1333 Parkview Rd.,
  Fosber America                                           Green Bay.       WI            54305       01/01/14
                              2737 SOUTH RIDGE RD,
  Foth & Van Dyke, LLC                                     GREEN BAY        WI            54307       01/12/12


                                                             - 12 -
Case 19-80064-TLS                 Doc 1204 Filed 05/01/19 Entered 05/01/19 15:52:38                              Desc Main
                                         Document    Page 179 of 259


                                                                                                       Date of Contract or
        Debtor Name                       Address                       City          State   Zip
                                                                                                             Lease
                               3760 Marsh Rd,
  Franklin Fueling Systems                                      Madison          WI            53718       09/03/08
  Franklin Wire And            910 E Lincoln,                                                 61008-
  Display, Inc.                                                 Belvidere        IL             2928       09/09/15
  Freeborn-Mower               2501 EAST MAIN ST,
  Cooperative Services                                          ALBERT LEA       MN            56007       05/02/12
                               BLDG HALL FREEPORT CENTER,
  Futura Industries            PO BOX 160350                    CLEARFIELD       UT            84106       10/10/07
                               2738 Commerce Way,
  G S C Foundries                                               OGDEN            UT            84401       11/29/07
  G.E. Healthcare / Datex      3030 OHMEDA DR,
  Ohmeda                                                        MADISON          WI            53718       03/28/16
                               1005 S Perkins St,
  G2 Paper                                                      Appleton         WI            54914       11/20/14
  G4S Regulated Security       6610 Nuclear Rd,
  Solutions                                                     Two Rivers       WI            54241       11/12/16
                               601 S COMMERCIAL ST,
  Galloway Company                                              NEENAH           WI            54956       11/07/08
                               3001 Borham Ave,
  Gamber-Johnson                                                Stevens Point    WI            54481       09/25/07
  Gardner Manufacturing        1301 W LAKE ST,
  Co                                                            HORICON          WI            53032       03/09/16
                               3105 N W 22nd St,
  Gauthier Industries, Inc.                                     Rochester        MN            55903       10/15/07
                               1025 N Watery Lane,
  Gem Buildings, Inc.                                           Brigham City     UT            84302       04/14/08
  General Mills / Green        915 E Pleasant St,
  Giant                                                         Belvidere        IL            61008       06/08/15
                               1420 SO B STREET,
  General Trailer Parts LLC                                     SPRINGFIELD      OR            97477       05/24/12
                               1565 WEST 400 NORTH,
  Geneva Rock Products                                          OREM             UT            84057       10/01/07
                               1525 RIVER ROAD,
  Genus A B S/ P I C                                            DE FOREST        WI            53532       04/09/14
  Georgia Pacific Tech         1915 MARATHON AVE,
  Center                                                        NEENAH           WI            54956       08/01/07
                               142 Doty Street,
  Giddings & Lewis                                              Fond Du Lac      WI            54935       09/20/07
                               301 20TH AVE S E,
  Glacial Lakes Energy L L C                                    WATERTOWN        SD            57201       02/06/15
                               705 S 12TH STREET,
  Glory Global Solutions                                        WATERTOWN        WI            53094       08/01/07
                               1822 43rd STREET S W,
  Golden Grain Energy LLC                                       MASON CITY       IA            50401       11/04/11
  Gordon Aluminum              1000 MASON ST,
  Industries Inc                                                SCHOFIELD        WI            54455       10/18/07
                               1502 12th ST N W,
  Graham                                                        MASON CITY       IA            50401       10/16/07
                               N4520 County Road V,
  Graymont                                                      Eden             WI            53019       10/22/13
                               1200 N Centennial Road,
  Great Dane Trailers                                           Wayne            NE            68787       03/04/16
  Great Lakes Custom Tool      101 N Old Peshtigo Rd,
  Mfg                                                           Peshtigo         WI            54157       08/07/18
                               395 STROEBE RD,
  Great Northern Corp                                           APPLETON         WI            54915       08/22/07
                               1800 SOUTH ST,
  Great Northern Corp                                           RACINE           WI            53404       07/29/13
                               421 Palmer St,
  Great Northern Corp.                                          Chippewa Falls   WI            54729       07/17/14
                               1666 KRAFT ROAD,
  Great Western Malting                                         POCATELLO        ID            83204       06/11/13
  Greater Omaha Packing        3001 "L" ST,
  Co. Inc.                                                      OMAHA            NE            68107       02/19/15
                               801 S Carpenter Ave,
  Grede                                                         Kingsford        MI            49802       02/03/15
                               1001 FERNANDO DRIVE,
  Green Bay Converting                                          HOBART           WI            54115       09/03/10
                               Coated Products Division, 3250
  Green Bay Packaging          S Ridge                          Green Bay        WI            54304       10/29/07
                               Corporate Office, 1700 N
  Green Bay Packaging          Webster                          Green Bay        WI            54302       10/29/07


                                                                  - 13 -
Case 19-80064-TLS               Doc 1204 Filed 05/01/19 Entered 05/01/19 15:52:38                              Desc Main
                                       Document    Page 180 of 259


                                                                                                     Date of Contract or
        Debtor Name                      Address                       City         State   Zip
                                                                                                           Lease
                             Folding Carton Division, 2275
  Green Bay Packaging        American Blvd                    DePere           WI            54115       10/29/07
  Green Bay Packaging -      1601 N Quincy St,
  Mill Divison                                                Green Bay        WI            54302       10/29/07
  Green Bay Packaging -      831 RADISSON ST,
  Shipping Container
  Division                                                    GREEN BAY        WI            54302       01/09/13
                             Attn: Wayne Georgia, P.O. Box                                  54307-
  Green Bay Packaging Inc.   19017                            Green Bay        WI             9017       01/09/13
                             , P O Box 51450                                                             01/14/08
  H & K Contractors, Inc                                      Idaho Falls      ID            83405
                             5217 Coye Dr,                                                               08/14/17
  H & K Tool And Die Inc                                      Stevens Point    WI            54481
                             1832 Garrity Blvd,                                                          06/19/17
  H M Clause                                                  Nampa            ID            83687
                             110 Hopkins Dr,                                                             03/21/13
  Hacco, Inc.                                                 Randolph         WI            53956
  Hastings Irrigation Pipe   P.O. Box 728,
                                                                                                         08/02/07
  Co                                                          Hastings         NE            68901
                             P. O. Box 25,                                                               12/03/14
  Hayfield Window & Door                                      Hayfield         MN            55940
  Hearth Technologies-Mt     1915 W Saunders,
                                                                                                         07/18/05
  Pleasnt                                                     Mt Pleasant      IA            52641
                             2601 S Federal Ave,                                                         10/15/07
  Heartland Asphalt, Inc.                                     Mason City       IA            50401
  Hendrickson Trailer        Attn: Steve Roth, 5701 Airport
                                                                                                         01/12/12
  Suspension Syst            Rd                               Mitchell         SD            57301
                             91246 390th Ave,                                                            03/19/08
  Heron Lake Bio Engery                                       Heron Lake       MN            56137
                             2522 S 24th Street,                                                         11/30/07
  Hexion Inc                                                  Sheboygan        WI            53081
  Hexion Speciality          470 S 2nd St,
                                                                                                         03/03/07
  Chemicals Inc                                               Springfield      OR            97477
                             P.O. Box 3407,                                                 56002-
                                                                                                         08/01/14
  Hiniker Company                                             Mankato          MN             3407
                             2030 Pennsylvania Ave,                                                      04/26/17
  Hooper Corporation                                          Madison          WI            53704
  Hoppe North America,       205 E Blackhawk Dr,
                                                                                                         10/15/07
  Inc.                                                        Fort Atkinson    WI            53538
                             P O Box 380,                                                                10/26/10
  Horner Flooring Co.                                         Dollar Bay       MI            49922
                             Attn: Jodi, P O Box 1089                                                    01/15/08
  Hub City Inc                                                Aberdeen         SD            57401
                             979 Koopman Lane,                                                           06/04/18
  Hudapack Metal Treating                                     Elkhorn          WI            53121
  Hudson-Sharp Machine       975 Lombardi Avenue,
                                                                                                         06/06/18
  Co.                                                         Green Bay        WI            54304
                             Po Box 5591,                                                   53547-
                                                                                                         08/29/07
  Hufcor Inc.                                                 Janesville       WI             5591
  Hunter Douglas             Attn: Camille Austin, 111 N.
                                                                                                         11/14/07
  Fabrication                Apollo Rd                        Salt Lake City   UT            84116
  Hutchinson Technology      40 W Highland Park Dr,
                                                                                                         09/21/07
  Inc.                                                        Hutchinson       MN            55350
                             Attn Account Payable, P O Box                                  18201-
                                                                                                         02/10/15
  Hydro Extrusion Usa, Llc   518                              Hazelton         PA             0518
                             4608 Interstate Blvd,                                                       07/01/16
  I M A Automation Usa Inc                                    Loves Park       IL            61111
                             W6331 Bee Rd,                                                               09/21/18
  I T W Shakeproof Group                                      Watertown        WI            53098
  Idaho Army National        Attn: Corbin Jones, 4110 W                                     83705-
                                                                                                         02/17/11
  Guard                      Guard St. Bldg 612               Boise            ID             8049
                             351 21st Street,                                                            07/28/10
  Industrial Combustion                                       Monroe           WI            53566
  Infinity Machine &         2249 American Blvd,
                                                                                                         09/09/15
  Engineering                                                 De Pere          WI            54115
                             2009 West Avenue South,                                                     05/07/18
  Inland                                                      La Crosse        WI            54601
  Innovative Technologies    201 Industrial Dr,
                                                                                                         03/03/16
  Corp                                                        Horicon          WI            53032


                                                                - 14 -
Case 19-80064-TLS              Doc 1204 Filed 05/01/19 Entered 05/01/19 15:52:38                           Desc Main
                                      Document    Page 181 of 259


                                                                                                 Date of Contract or
        Debtor Name                       Address                       City    State   Zip
                                                                                                       Lease
                            525 W Rolling Meadows Dr,                                                10/02/07
  Interior Systems Inc.                                       Fond Du Lac      WI        54936
                            P O Box 686,                                                             09/26/07
  Intermountain Lift, Inc                                     Springville      UT        84663
                            Attn: Gayle Heimsness, 1900
                                                                                                     01/04/07
  International Paper       8th Street N E                    Austin           MN        55912
                            Attn: Lynn Komoroski, 2000 S.
                                                                                                     10/30/07
  International Paper       18th                              Manitowoc        WI        54220
                            Attn: Ronda Ward, 801 42nd St                                            04/06/10
  International Paper                                         Springfield      OR        97478
                            Salt Lake Recycling, 2590 West
                                                                                                     04/15/08
  International Paper       1500 South                        Salt Lake City   UT        84104
                            Attn: Dee Butler, 1111 Fort St.                                          03/31/08
  International Papers                                        Omaha            NE        68110
  Iowa Mold Tooling Co.,    P.O. Box 189,
                                                                                                     12/08/17
  Inc.-Garner                                                 Garner           IA        50438
                            P.O. Box 1060,                                                           10/01/07
  Iseli Company                                               Walworth         WI        53184
                            Zx Ranch, P O Box 7                                                      07/21/09
  J R Simplot Co                                              Paisley          OR        97636
                            728 Watermark Ct,                                                        06/08/10
  J.J. Plank Corporation                                      Neenah           WI        54956
  J.R. Simplot - Smoky      Attn: Accounts Payable, P.O.
                                                                                                     11/13/12
  Canyon                    Box 9168                          Boise            ID        83707
                            Attn: Curtis Nielson Pa-C, P.O.
                                                                                                     04/14/10
  J.R. Simplot Co           Box 912                           Pocatello        ID        83204
  Jacob Leinenkugel         1 Jefferson Ave,
                                                                                                     03/01/17
  Brewing Co                                                  Chippewa Falls   WI        54729
                            Attn: Accounts Payable, P.O.
                                                                                                     09/20/07
  Johnson Controls          Box 210769                        Dallas           TX        75211
                            86470 Franklin Blvd,                                                     01/06/15
  Johnson Crushers Inc                                        Eugene           OR        97405
                            1531 Madison Ave,                                                        02/04/16
  Johnson Outdoors                                            Mankato          MN        56001
                            3201 3rd Ave,                                                            10/22/18
  Jones Metal Products                                        Mankato          MN        56001
                            1101 De Clark St,                                                        01/08/10
  K & L Services, Inc.                                        Beaver Dam       WI        53916
                            , 1400 S. 41st Street                                                    02/15/08
  KI                                                          Manitowoc        WI        54220
                            Attn: Andy Bushmaker, 1330
                                                                                                     02/15/08
  KI                        Bellevue St                       Green Bay        WI        54302
                            P.O. Box 1070,                                                           03/24/08
  Kaiser Aluminum                                             Richland         WA        99352
                            Attn: Accounting, P O Box 227                                            09/29/16
  Kapco, Inc.                                                 Grafton          WI        53024
  Kapstone Paper And        Twin Falls, Po Box 842159                                   02284-
                                                                                                     09/11/17
  Packaging Corp                                              Boston           MA         2159
  Kapstone Paper And        Spanish Fork, Po Box 842159                                 02284-
                                                                                                     09/11/17
  Packing Corp                                                Boston           MA         2159
                            100 Karavan Drive,                                                       07/15/14
  Karavan Trailers                                            Fox Lake         WI        53933
                            1919 Grand Ave,                                                          09/12/18
  Kay Dee L L C                                               Sioux City       IA        51106
                            3303 66th Street,                                                        05/16/16
  Kenosha Steel Casting                                       Kenosha          WI        53142
                            10202 Foremost Drive,                                                    10/09/18
  Kerry Ingredients                                           Rothschild       WI        54474
  Keweenaw County Road      P.O. Box 327,
                                                                                                     10/10/07
  Commission                                                  Mohawk           MI        49950
                            150 Avery St,                                                            08/08/07
  Key Technology Inc.                                         Walla Walla      WA        99362
                            P.O. Box 69                                                              10/05/07
  Kikkoman Foods                                              Walworth         WI        53184
                            3120 Riverside Ave                                                       09/21/15
  Kimberly Clark                                              Marinette        WI        54143
  Kimberly Clark Cold       Attn: Kathleen Fischer, 1050
                                                                                                     10/07/07
  Spring Facility           Cold Spring Road                  Neenah           WI        54956
  Kimberly Clark Corp N N   Attn:karen Davis, 1111 Henry
                                                                                                     10/07/07
  F                         St                                Neenah           WI        54956



                                                                - 15 -
Case 19-80064-TLS                Doc 1204 Filed 05/01/19 Entered 05/01/19 15:52:38                        Desc Main
                                        Document    Page 182 of 259


                                                                                                Date of Contract or
        Debtor Name                         Address                    City    State   Zip
                                                                                                      Lease
  Kimberly Clark Research     1344 Constitution Dr
                                                                                                    01/15/09
  & Dev                                                      Neenah           WI        54956
                              125 Rowell St,                                                        05/06/16
  Kirsh Foundry, Inc.                                        Beaver Dam       WI        53916
                              C/o Aerospace Dynamics Accts
                              Payable, 25540 Rye Canyon                                             01/24/17
  Klune Spanish Fork          Road                           Valencia         CA        91355
                              P O Box 167,                                                          01/02/10
  Kuhn North America                                         Brodhead         MN        53520
                              Po Box 147,                                                           08/16/11
  Kulp's Of Stratford L L C                                  Stratford        WI        54484
                              4115 123rd St,                                                        12/03/08
  Kurth Sheet Metal Inc.                                     Chippewa Falls   WI        54729
                              820 West St,                                             53094-
                                                                                                    09/20/07
  Kusel Equipment Co.                                        Watertown        WI         3608
                              1200 34th Street,                                                     09/03/04
  L.E. Jones                                                 Menominee        MI        49858
                              1060 W Mason St,                                                      08/22/17
  Laforce Inc                                                Green Bay        WI        54303
                              , P O Box 630                                                         01/13/11
  Lakes Precision Inc                                        Three Lakes      WI        54562
  Land O Lakes Purina         101 South Marion Road,
                                                                                                    01/19/13
  Animal Nutritio                                            Sioux Falls      SD        57107
                              B4191 State Hwy 13 N,                                                 04/14/12
  Land O'Lakes Feed Plant                                    Spencer          WI        54479
                              P O Box 68,                                                           08/13/07
  Larson Contracting, Inc.                                   Lake Mills       IA        50450
  Lehigh Hanson,Inc-          S S C-A / P Cement, P O Box                              75266-
                                                                                                    01/08/08
  Mason City, Ia              660140                         Dallas           TX         0140
                              625 West A Street,                                                    09/20/07
  Lester Electrical                                          Lincoln          NE        68522
                              1199 W. Ut Ave,                                                       01/11/13
  Liberty Safe                                               Payson           UT        84651
                              100 Grand Ave,                                                        10/15/18
  Lignotech Usa Inc                                          Rothschild       WI        54474
                              67 Fifth St N E,                                                      10/06/17
  Lincoln Industries                                         Pine Island      MN        55963
                              214 E 2nd St, Po Box 156                                              01/05/15
  Lindsay Corporation                                        Lindsay          NE        68644
                              725 S 75th Ave,                                                       09/25/07
  Linetec                                                    Wausau           WI        54401
                              P O Box 19031,                                           54307-
                                                                                                    02/14/08
  Little Rapids                                              Green Bay        WI         9031
                              3010 10th Street,                                                     12/17/15
  Lloyd Flanders Ind.                                        Menominee        MI        49858
                              P.O. Box 186,                                                         08/09/07
  Loadmaster                                                 Norway           MI        49870
                              P.O. Box 24,                                                          07/08/12
  M R S MacHining Inc.                                       August           WI        54722
  M T U Onsite Energy         Attn: Accounts Payable, P.O.                             46206-
                                                                                                    02/09/18
  Corp                        Box 420                        Indianapolis     IN         0240
  Macksteel Warehouse         415 20th Ave Se,
                                                                                                    12/01/17
  Inc                                                        Watertown        SD        57201
                              2110 S 26th Street,                                                   10/11/07
  Manitowoc Ice                                              Manitowoc        WI        54220
  Manitowoc Tool And          4211 Clipper Dr,
                                                                                                    02/09/18
  Machining                                                  Manitowoc        WI        54220
                              Attn. Mary Johnson, PO Box
                                                                                                    06/12/08
  Mankato Kasota Stone        669                            Mankato          MN        56002
                              , 745 W Main St                                                       02/18/08
  Maranatha                                                  Watertown        WI        53094
  Marathon Electric           Attn: Jill Falkowski, 100 E
                                                                                                    10/02/07
  Manufacturing               Randolph St                    Wausau           WI        54401
                              24 W Larson Dr,                                                       10/01/07
  Marchant Schmidt Inc.                                      Fond Du Lac      WI        54935
                              P.O. Box 500,                                                         07/09/10
  Marion Body Works                                          Marion           WI        54950
  Marquette Board Of          , 2200 Wright St
                                                                                                    05/15/08
  Light & Power                                              Marquette        MI        49855
                              Vendor Invoice Remittance, P                             48007-
                                                                                                    04/30/09
  Mc Cain Foods U S A Inc     O Box 7005                     Troy             MI         7005


                                                               - 16 -
Case 19-80064-TLS                Doc 1204 Filed 05/01/19 Entered 05/01/19 15:52:38                              Desc Main
                                        Document    Page 183 of 259


                                                                                                      Date of Contract or
       Debtor Name                       Address                         City        State   Zip
                                                                                                            Lease
  Mccurdy Tool &              1912 Krupke,
                                                                                                          09/19/07
  Machining                                                     Caledonia       IL            61011
                              Attn: Karen, 2550 S. Industrial
                                                                                                          02/16/15
  Mcwane Ductile              Pkwy                              Provo           UT            84603
                              P.O. Box 5030                                                               09/26/07
  Megtec Systems                                                Depere          WI            54115
                              1655 Bergstrom                                                              08/02/07
  Menasha Packaging                                             Neenah          WI            54957
  Menasha Packaging /         1645 Bergstrom Rd
                                                                                                          08/02/07
  Neenah Plant                                                  Neenah          WI            54957
                              Attn: Tina Opsahl, 2255 Brooks
                                                                                                          02/21/17
  Menasha Pkg / P P S         Ave                               Neenah          WI            54956
  Menasha Pkg / Preprint      1257 Gillingham Rd
                                                                                                          09/27/11
  Group                                                         Neenah          WI            54956
  Menominee Saw And           P O Box 515
                                                                                                          08/08/07
  Supply Co. Inc.                                               Menominee       MI            49858
  Menzner Lumber And          P O Box 217
                                                                                                          08/02/07
  Supply Co.                                                    Marathon        WI            54448
  Merit Medical Systems,      Attn: Accounts Payable, 1600
                                                                                                          02/18/12
  Inc.                        West Merit Parkway                South Jordan    UT            84095
                              1201 N Perkins St,                                                          08/15/07
  Metal Products                                                Appleton        WI            54914
                              Attn: Janet Neerhof, P.O. Box
                                                                                                          08/28/07
  Michels Corp.               128                               Brownsville     WI            53006
                              P.O. Box 327,                                                               08/01/07
  Micro Precision                                               Delevan         WI            53115
                              405 S W Columbia St,                                                        10/01/07
  Microsemi P P G                                               Bend            OR            97702
                              2100 East 29th Street, P.O. Box
                                                                                                          08/14/17
  Mid-State Truck Service     1150                              Marshfield      WI            54449
  Midstates Aluminum          P O Box 1107,                                                  54936-
                                                                                                          11/05/07
  Corp.                                                         Fond Du Lac     WI             1107
                              P.O. Box 58,                                                   53511-
                                                                                                          05/20/10
  Mid-States Concrete                                           Beloit          WI             0058
  Midwest Controlled          Po Box 529,                                                    62306-
                                                                                                          04/08/11
  Storage L L C                                                 Quincy          IL             0529
  Midwest Railcar Repair      25965 482nd Ave,
                                                                                                          01/23/17
  Inc                                                           Brandon         SD            57005
                              P.O Box 7188,                                                               08/14/15
  Miller Auto & Marine                                          Saint Cloud     MN            56302
                              W250 N6851 Hwy 164, P O Box
                                                                                                          11/26/08
  Miller Bradford & Risberg   904                               Sussex          WI            53089
                              1155 E 8th St,                                                              10/20/08
  Miller Felpax Corporation                                     Winona          MN            55987
                              1100 Xenium Lane,                                                           12/28/17
  Minnesota Rubber                                              Plymouth        MN            55441
  Minnesota Rubber And        1100 Xenium Lane,
                                                                                                          12/28/17
  Plastics                                                      Plymouth        MN            55441
                              P.O. Box 509,                                                  54957-
                                                                                                          06/28/10
  Miron Construction                                            Neenah          WI             0509
  Mississippi Welding         5150 West 6th St,
                                                                                                          05/14/15
  Supply                                                        Winona          MN            55987
                              P.O. Box 16660,                                                59808-
                                                                                                          11/29/07
  Modern Machinery                                              Missoula        MT             6660
                              Attn: Accounts Payable, 2222
                                                                                                          08/22/07
  Molex Incorporated          Wellington Court                  Lisle           IL            60532
                              P.O. Box 14129                                                              08/30/10
  Monoco Enterprises                                            Spokane         WA            99214
                              1051 W 7th Street,                                                          01/15/10
  Monroe Truck Equipment                                        Monroe          WI            53566
                              Attn: Lisa Johnson, 3100 E.
                                                                                                          02/18/08
  Morgan Corp.                Morgan Way                        Janesville      WI            53546
                              4600 Apple St,                                                              03/23/17
  Motive Power                                                  Boise           ID            83716
                              4020 Stweart Road,                                                          08/06/18
  Moutain Rose Herbs Inc                                        Euguene         OR            50220



                                                                   - 17 -
Case 19-80064-TLS                 Doc 1204 Filed 05/01/19 Entered 05/01/19 15:52:38                                  Desc Main
                                         Document    Page 184 of 259


                                                                                                           Date of Contract or
          Debtor Name                        Address                        City          State   Zip
                                                                                                                 Lease
                               1836 Sal St,                                                                    11/20/07
  Multi-Color Corporation                                         Green Bay          WI            54302
                               630 Muttart Rd,                                                                 12/04/17
  N & M Transfer Co, Inc                                          Neenah             WI            54956
                               3626 Martha St,                                                                 10/26/07
  Nagl Mfg. Co.                                                   Omaha              NE            68105
  Neenah Foundry               P.O. Box 729,
                                                                                                               04/24/11
  Company (S1276)                                                 Neenah             WI            54956
  Nestle Nutrition Div.- Eau   Attn: Accounts Payable, P O                                        54702-
                                                                                                               07/31/12
  Claire                       Box 168                            Eau Claire         WI             0168
                               150 Riverview Dr,                                                               08/17/07
  Nestle Purina Pet Care                                          Jefferson          WI            53549
                               1111 Carnation Dr.,                                                             10/23/07
  Nestle, U S A                                                   Jacksonville       IL            62650
                               112 4th St, P O Box 480                                                         09/13/07
  New Plastics Corp                                               Luxemburg          WI            54217
                               St. Point Mill Attn: Teri Greco,
                                                                                                               01/09/08
  Newpage Corporation          707 Arlington Place                Stevens Point      WI            54481
  Newpage Wi Rapids Mill-      Order Processor, P.O. Box
                                                                                                               01/09/08
  Purchasing                   8050                               Wisconsin Rapids   WI            54495
                               727 2nd St,                                                                     12/11/17
  Norlake Inc.                                                    Hudson             WI            54016
  North American Pipe          Attn: Accounts Payable, 2801
                                                                                                               07/16/09
  Corporation                  Post Oak Blvd Suite 650            Houston            TX            77056
                               4500 - 13th Court,                                                              11/10/08
  North American Salt Co.                                         Kenosha            WI            53140
                               45807 State Highway M26,                                           49905-
                                                                                                               06/26/16
  Northern Hardwoods Div.                                         Atlantic Mine      MI             9114
                               Attn: Sara, 6601 Ridgewood Rd                                                   05/05/10
  Northern Metal Products                                         St Cloud           MN            56302
  Northern Star Industries,    Systems Control, P O Box 788
                                                                                                               10/17/07
  Inc.                                                            Iron Mountain      MI            49801
                               1875 W Hwy 13, Po Box 637                                                       05/14/14
  Nucor/ Vulcraft                                                 Brigham City       UT            84302
  Nueske's Applewood           203 N Genessee St,
                                                                                                               02/16/16
  Smoked Meats                                                    Wittenberg         WI            54499
                               1919 Grand Ave,                                                                 09/16/18
  Nutraferma, Inc                                                 Sioux City         IA            51106
                               35 Adams St. N, P.O. Box 100                                                    09/03/04
  Ohly Americas                                                   Hutchinson         MN            55350
                               Po Box 2186,                                                                    10/23/07
  Omni Glass & Paint, Inc.                                        Oshkosh            WI            54903
  Onvoy Division Of Badger     , P O Box 9
                                                                                                               08/28/16
  Plug                                                            Walworth           WI            53184
                               1328 Earl St.,                                                                  10/16/07
  Orbis                                                           Menasha            WI            54952
                               2210 Woodland Drive,                                                            06/28/18
  Orion Energy Symptoms                                           Manitowoc          WI            54220
                               1180 American Dr,                                                               07/01/09
  Outlook Group                                                   Neenah             WI            54956
                               P O Box 25,                                                                     09/04/18
  Pace Industries                                                 Grafton            WI            53024
  Paper Converting             2300 S. Ashland Ave, Po Box                                        54307-
                                                                                                               07/11/13
  Machine Co.                  19005                              Green Bay          WI             9005
                               28100 Torch Parkway,                                               60555-
                                                                                                               09/01/15
  Patterson Medical                                               Warrenville        IL             3938
                               P O Box 259426,                                                    53725-
                                                                                                               05/10/12
  Pellitteri Waste Systems                                        Madison            WI             9426
                               Attn: Accounts Payable, 8302
                                                                                                               07/18/18
  Perma-Fix Northwest Inc.     Dunwoody Place                     Atlanta            GA            30350
                               121 Woodcrest Rd.,                                                              08/07/18
  Pinnacle Foods                                                  Cherry Hill        NJ             8003
                               1917 S Memorial Dr,                                                53403-
                                                                                                               05/16/11
  Pioneer Products Inc.                                           Racine             WI             2545
                               300 S 84th Ave,                                                                 08/10/07
  Piper Products Inc.                                             Wausau             WI            54401
  Plastics Engineering         3518 Lakeshore Road, P.O. Box                                      53082-
                                                                                                               12/28/17
  Company                      758                                Sheboygan          WI             0758
                               , 2675 Precision Dr                                                             10/16/07
  Pointe Precision                                                Plover             WI            54467



                                                                    - 18 -
Case 19-80064-TLS                 Doc 1204 Filed 05/01/19 Entered 05/01/19 15:52:38                                 Desc Main
                                         Document    Page 185 of 259


                                                                                                          Date of Contract or
        Debtor Name                          Address                         City        State   Zip
                                                                                                                Lease
                               320 Rangeline Rd, P.O. Box 300                                                 08/14/17
  Poly Vinyl Co                                                   Sheboygan Falls   WI            53085
  Ponderay Newsprint           422767 S R 20,                                                    99180-
                                                                                                              05/05/08
  Company                                                         Usk               WA             9771
  Power Packaging, An          525 Dunham Rd.,
                                                                                                              06/14/17
  Excel Co                                                        St. Charles       IL            60174
                               , 3110 Progress Dr                                                             12/22/05
  Powergrid Solutions Inc                                         Oshkosh           WI            54901
                               8853 Kapp Dr,                                                                  08/07/07
  Premier Tooling                                                 Peosta            IA            52068
                               Tina Willett -Accounts Payable,
                                                                                                              10/17/07
  Pride Manufacturing Co       10 North Main Street               Burnham           ME             4922
                               955 Breezewood Lane, P.O.
                                                                                                              03/19/18
  Printron Engravers, Inc.     Box 627                            Neenah            WI            54956
                               705 Northway Dr,                                                               06/18/08
  Professional Plating, Inc.                                      Brillion          WI            54110
                               969 Koopman Lane,                                                              08/31/17
  Prop Shaft Supply                                               Elkhorn           WI            53121
                               5601 Axel Park Raod,                                                           07/01/14
  Quality Steel Corp                                              West Jordan       UT            84081
  R & B Grinding Company       1900 Clark St,
                                                                                                              09/19/07
  Inc.                                                            Racine            WI            53403
                               Attn: A.P. Dept., Po Box
                                                                                                              12/22/15
  R R Donnelley                282448                             Nashville         TN            37228
                               P.O. Box 1537,                                                    54221-
                                                                                                              08/20/07
  Red Arrow Products                                              Manitowoc         WI             1537
                               Po Box 1537,                                                      54221-
                                                                                                              08/20/07
  Red Arrow Products                                              Manitowoc         WI             1537
  Red Diamond Processing       21778 Highview Ave,
                                                                                                              02/09/18
  & Packaging Llc                                                 Lakeville         MN            55044
                               4230 Clipper Dr,                                                               09/04/18
  Red Line Plastics Llc                                           Manitowoc         WI            54220
                               416 S. Bell Ave,                                                               01/19/18
  REG Madison, LLC                                                Ames              IA            50010
                               5330 East Rockton Road,                                                        01/23/17
  Regal Cutting Tools                                             Roscoe            IL            61073
  Renaissance Marine           P O Box 580,
                                                                                                              03/03/17
  Group Inc                                                       Clarkston         WA            99403
                               P.O. Box 1467,                                                                 09/05/07
  Research Products                                               Madison           WI            53701
  Resource One                 2225 Bohm Drive,
                                                                                                              03/20/12
  International                                                   Little Chute      WI            54140
  Reynolds Consumer            Attn: Trish Keller, 1110 East
                                                                                                              01/01/10
  Products                     200 South                          Lewiston          UT            84320
                               Attn: Accounts Payable, 1103
                                                                                                              08/27/14
  Rink Systems                 Hershey Street                     Albert Lea        MN            56007
  Riverland Community          1900 8th Ave N W,
                                                                                                              09/03/04
  College                                                         Austin            MN            55912
  Riverside Electronics L T    One Riverside Drive,
                                                                                                              09/19/07
  D                                                               Lewiston          MN            55952
  Robbins Manufacturing        200 Steel Road, P.O. Box 87
                                                                                                              09/30/15
  Inc                                                             Fall River        WI            53932
                               Attn: Bill Scheidt, P O Box 1007                                               09/24/07
  Rockline Industries                                             Sheboygan         WI            53081
                               Attn: Stacy Webb, P.O. Box
                                                                                                              05/31/16
  Rockwell Automation          2167                               Milwaukee         WI            53201
  Roundy's Supermarkets,       5500 52nd St.,
                                                                                                              05/31/16
  Inc.                                                            Kenosha           WI            53144
                               Attn: Tameka Bennett, 500
                                                                                                              03/01/11
  Royal Canin                  Fountain Lakes Blvd Suite 100      St Charles        MO            63301
                               173 S Green Bay Rd,                                                            10/02/07
  Ryder Transportation                                            Neenah            WI            54956
                               3207 S. Business Dr,                                                           09/10/08
  Ryder Transportation                                            Sheboygan         WI            53081
                               P O Box 5002,                                                     53547-
                                                                                                              8/13/2013
  S S I Technologies Inc                                          Janeville         WI             5002
                               P O Box 99,                                                                    9/28/2007
  Sagola Hardwoods, Ltd                                           Sagola            MI            49881


                                                                    - 19 -
Case 19-80064-TLS                 Doc 1204 Filed 05/01/19 Entered 05/01/19 15:52:38                                    Desc Main
                                         Document    Page 186 of 259


                                                                                                             Date of Contract or
        Debtor Name                        Address                         City        State      Zip
                                                                                                                   Lease
                               Attn: Scott Sowle, 2099
                                                                                                                 11/21/2013
  Sanimax A T O Inc.           Badgerland Dr                     Green Bay        WI               54307
                               Attn: Scott Sowle, 2099
                                                                                                                 11/21/2013
  Sanimax U S A L L C          Badgerland Dr                     Green Bay        WI               54307
                               P O Box 469,                                                                      10/27/2007
  Schiller Grounds Care, Inc                                     Johnson Creek    WI               53038
                               Attn: Kathy Spanjer, 1717
                                                                                                                  2/9/2018
  Schneider Electric           Centerpark Road                   Lincoln          NE               68512
                               5028 Hwy 42,                                                                       3/1/2008
  Schuette M F G                                                 Manitowoc        WI               54220
  Schwabe North America        825 Challenger Dr,
                                                                                                                  1/5/2016
  Inc                                                            Clinton          WI               53525
                               105 Scot Dr.,                                                                      7/23/2013
  Scot Forge Company                                             Green Bay        WI               54307
                               P O Box 208,                                                                      12/31/2007
  Seneca Foods Corp                                              Cambria          WI               53923
                               P O Box 250,                                                                      12/31/2007
  Seneca Foods Corp                                              Clyman           WI               53016
                               W13380 Chicago Ave,                                                                1/19/2015
  Seneca Foods Corp.                                             Hancock          WI               54943
                               229 W Waupun St,                                                                   9/29/2009
  Seneca- Oakfield                                               Oakfield         WI               53065
                               , P O Box 66                                                                       2/6/2008
  Seneca Ripon                                                   Ripon            WI               54971
                               966 Blue Ribbon Circle,                                            53066-
                                                                                                                  2/9/2018
  Sentry Equipment Corp.                                         Oconomowoc       WI                0127
                               Attn: Accts Payable Burlington,
                                                                                                                  9/15/2014
  Shearer's Foods Inc.         P.O. Box 932919                   Cleveland        OH               44193
                               Attn: Accts Payable Hermiston,
                                                                                                                  9/15/2014
  Shearer's Foods Inc.         P.O. Box 932919                   Cleveland        OH               44193
                               700 Pilgrim Way Po Box 19060,
                               Attn: Optical Third Party-Janet                                              No Contract Dispensing
  Shopko Stores / 3 M          L                                 Kalispell        MT               59901          fee only
  Shopko Stores / Biofire      390 Wakara Way,
                                                                                                                  04/16/15
  Diagnostics                                                    Belvidere        IL               61008
  Shopko Stores / Carp         2340 Newburg Rd,                                                   54307-
                                                                                                                  10/27/07
  Comp Of Il                                                     Green Bay        WI                9060
  Shopko Stores /              700 Pilgrim Way Po Box 19060,                                                No Contract Dispensing
  Cleveland Cliffs             Attn: Optical- Janet L            Delavan          WI               53115          fee only
  Shopko Stores /              329 Hallberg,
                                                                                                                  06/23/17
  Continental Corp                                               Mason City       IA               50401
  Shopko Stores / Frc          1511 S. Benjamin Ave,
                                                                                                                  05/24/12
  Component Products                                             Grand Island     NE               68801
  Shopko Stores / J.B.S.       555 S. Stuhr Rd,
                                                                                                                  11/21/07
  Swift & Co                                                     Salt Lake City   UT               84116
  Shopko Stores / L3           322 N. 2200 W. Dock 3,
                                                                                                                  03/21/17
  Communication Systems                                          Bend             OR               97701
                               64550 Research Rd,                                                                 02/14/12
  Shopko Stores / Lonza                                          Marinette        WI               54143
  Shopko Stores /              1600 Ely St..,
                                                                                                                  11/21/07
  Marinette Marine                                               Redgranite       WI           Redgranite
  Shopko Stores / Milsco       650 W Bannerman Ave,
                                                                                                                  05/20/16
  Manufacturing Co                                               Mason City       IA               50401
  Shopko Stores / Purina       1609 19th Street SW,
                                                                                                                  02/22/18
  Animal Nutrition                                               Fort Madison     IA               52627
  Shopko Stores / Siemens      2597 Hwy 61,
                                                                                                                  02/18/10
  Energy, Inc                                                    Sturtevant       WI               53177
  Shopko Stores /              14035 Leetsbir Rd,
                                                                                                                  10/27/07
  Stericycle, Inc.                                               Orem             UT               84058
  Shopko Stores / Us           1260 S. 1600 W. ,
                                                                                                                  08/20/10
  Synthetic                                                      Rockford         IL               61104
  Shopko Stores / Valspar      1215 Nelson Blvd,
                                                                                                                  01/25/10
  Sourcing                                                       Marshfield       WI               54449




                                                                   - 20 -
Case 19-80064-TLS                 Doc 1204 Filed 05/01/19 Entered 05/01/19 15:52:38                      Desc Main
                                         Document    Page 187 of 259


                                                                                               Date of Contract or
        Debtor Name                        Address                   City     State   Zip
                                                                                                     Lease
  Shopko Stores                1812 Karau Dr.,
  /Automated Products,                                                                             04/18/18
  Inc.                                                    Eugene             OR        97402
  Shopko Stores Inc / City     1820 Roosevelt Blvd,
                                                                                                   03/14/14
  Of Eug.                                                 Stevens Point      WI        54481
  Shopko Stores Inc /          3243 Whiting Road,
                                                                                                   10/04/07
  Neenah Paper, Inc                                       Winona             MN        55987
  Shopko Stores Inc /          5712 Industrial Park Rd,
                                                                                                   04/09/13
  Tthern Inc                                              Marinette          WI        54143
  Shopko Stores Inc. / Ace     1600 Ely St..,
                                                                                                   11/21/07
  Marine                                                  Brillion           WI        54110
  Shopko Stores Inc. /         655 West Ryan Street,
                                                                                                   12/01/11
  Ariens                                                  Magna              UT        84044
  Shopko Stores Inc. / Atk     7812 W.4100 S.,
                                                                                                   05/02/11
  Space                                                   Wisconsin Rapids   WI        54494
  Shopko Stores Inc. /         621 North Biron Drive,
                                                                                                   03/06/17
  Catalyst Biron                                          Spokane            WA        99224
  Shopko Stores Inc. / City    2900 S. Geiger Blvd,
                                                                                                   04/15/16
  Of Spokane                                              Watertown          WI        53094
  Shopko Stores Inc. /         901 S. 12th St.,
                                                                                                   11/21/07
  Eaton                                                   Menasha            WI        54952
  Shopko Stores Inc. /         190 Third Street,
                                                                                                   09/21/15
  Essity Menasha                                          Cottage Grove      WI        53527
  Shopko Stores Inc. /         114 N. Main Street,
                                                                                                   10/04/07
  Hydrite Cottg                                           Sheboygan Falls    WI        53085
  Shopko Stores Inc. /         N6928 Johnsville Way,
                                                                                                   12/18/13
  Johnsonville                                            South Jordan       UT        84095
  Shopko Stores Inc. /         4700 W. Daybreak Pkwy,
                                                                                                   12/23/14
  Kennecott                                               Nampa              ID        83687
  Shopko Stores Inc. /         1808 E. Chisholm Dr.,
                                                                                                   05/26/16
  Packaging Corp.                                         Depere             WI        54115
  Shopko Stores Inc. / R R     1333 Scheuring Rd,                                     54307-
                                                                                                   02/17/15
  Donnelley                                               Green Bay          WI         9060
  Shopko Stores Inc. /         5215 21st Street,
                                                                                                   05/13/08
  Thermal                                                 Omaha              NE        68117
  Shopko Stores Inc. / Wm      4334 S. 67th ,
                                                                                                   10/14/08
  Harvey                                                  Green Bay          WI        54304
  Shopko Stores Inc.           1919 South Broadway ,
                                                                                                   11/15/13
  /Georgia Pacific                                        Council Bluffs     IA        51503
  Shopko Stores Inc./          19560 Bunge Ave,
                                                                                                   09/05/18
  Bunge                                                   Green Bay          WI        54313
  Shopko Stores Inc./ D C I    1319 N. Velp Ave.,
                                                                                                   04/26/12
  Cheese                                                  Chippewa Falls     WI        54729
  Shopko Stores Inc./          1700 First Ave,
                                                                                                   08/29/07
  Deltar Fasteners                                        Neenah             WI        54956
  Shopko Stores Inc./ Essity   984 Winchester Rd,
                                                                                                   09/22/15
  Neenah                                                  Beloit             WI        53511
  Shopko Stores Inc./          701 White Avenue,
                                                                                                   09/11/07
  Fairbanks Morse Eng.                                    Waupun             WI        53963
  Shopko Stores Inc./          401 Industrial Ave.,
                                                                                                   03/19/10
  Federal                                                 Green Bay          WI        54303
  Shopko Stores Inc./ G.P S    2641 N. Packerland Dr.,
                                                                                                  Cannot find
  AP                                                      Neenah             WI        54956
  Shopko Stores Inc./ K C      1109 Henry St,
                                                                                                   10/07/07
  Kimtec                                                  Mason City         IA        50401
  Shopko Stores Inc./ Kraft    1022 12th St. NW,
                                                                                                   05/18/09
  Heinz                                                   Fond Du Lac        WI        54938
  Shopko Stores Inc./          W6250 Pioneer Rd,
                                                                                                   09/29/16
  Mercury Marine                                          Watetown           WI        53094
  Shopko Stores Inc./ Perry    1222 Perry Way Foods,
                                                                                                   04/18/16
  Way                                                     Spokane Valley     WA        99206



                                                            - 21 -
Case 19-80064-TLS                Doc 1204 Filed 05/01/19 Entered 05/01/19 15:52:38                                  Desc Main
                                        Document    Page 188 of 259


                                                                                                          Date of Contract or
       Debtor Name                        Address                        City        State      Zip
                                                                                                                Lease
  Shopko Stores Inc./         9601 E. Montgomery ,                                              54307-
                                                                                                              11/28/16
  Pyrotek                                                     Green Bay         WI                9060
  Shopko Stores Inc./ R & D   2340 Newburg Rd,
                                                                                                              10/04/12
  Thiel Div                                                   Belvidere         IL               61008
                              611 Sugar Creek Road ,                                                          09/28/07
  Shopko Stores Inc./ S P X                                   Delavan           WI               53115
  Shopko Stores Inc./         1301 Highway 67,
                                                                                                              11/14/07
  Simplot                                                     Grand View        ID               83624
  Shopko Stores Inc./         C/O" Accenture/BSS EDM, PO
                                                                                                              10/14/07
  Smith Megadiamond           BOX 696409                      San Antonio       TX               78269
  Shopko Stores Inc./ St.     1914 White Oak Lane ,
                                                                                                              01/05/15
  Mary's                                                      Dixon             IL               61023
  Shopko Stores               500 Day Street,                                                   54307-
  Inc./georgia Pacific                                        Green Bay         WI                9060        11/15/13
  Shopko Stores               191 W. 28th,
  Inc./hydrite Osh.                                           Oshkosh           WI               54902        10/04/07
                              324 N. Harding , PO Box 66                                                      12/06/16
  Shopko Stores Inc./kerry                                    Owen              WI               54460
  Shopko Stores Inc/ Allen    PO Box 998,
                                                                                                              06/17/10
  Edmonds                                                     Port Washington   WI               53074
  Shopko Stores Inc/          138 W. Karcher Rd,
                                                                                                              02/04/08
  Amalgamated Sugar Co                                        Nampa             ID               83653
  Shopko Stores Inc/          685 South Chevron Way,
                                                                                                              02/05/08
  Chevron Products Co                                         North Salt Lake   UT               84054
  Shopko Stores Inc/          3322 Agriculture Way,
                                                                                                              06/11/10
  Danisco Usa                                                 Madison           WI               53716
  Shopko Stores Inc/ Durst    5560 E. Buss Road, PO Box 298
                                                                                                              05/19/16
  & Mastergear                                                Clinton           WI               53525
  Shopko Stores Inc/          450 Indian Creek Rd,
                                                                                                              02/19/15
  Graymont Western Us                                         Townsend          MT               59644
  Shopko Stores Inc/ Grove    1524 15th Ave,
                                                                                                              10/08/07
  Gear                                                        Union Grove       WI               53182
                              6574 Ryland ,                                                                   02/09/11
  Shopko Stores Inc/ Kerry                                    Vesper            WI               54489
  Shopko Stores Inc/ L S C    N 9234 Lake Park Rd,
                                                                                                              03/20/18
  Communications                                              Appleton          WI               54915
  Shopko Stores Inc/          1600 Ely St..,
                                                                                                              11/21/07
  Marinette Marine                                            Redgranite        WI           Redgranite
  Shopko Stores Inc/ W W      PO Box 1898,
                                                                                                              11/28/12
  Clyde                                                       Orem              UT               54059
  Shopko Stores Inc/ Weir     2701 S. Stoughton Rd,
                                                                                                              01/09/19
  Minerals                                                    Madison           WI               53716
  Shopko Stores               3450 Kimberly Road,
                                                                                                              06/03/14
  Inc/chobani                                                 Twin Falls        ID               83301
  Shopko Stores Inc/prince    401 North Prince Plaza,
                                                                                                              02/09/10
  Minerals Inc.                                               Quincy            IL               62305
  Shopko Stores Inc/trail     PO Box 1064,                                                      57301-
                                                                                                              06/04/15
  King Industries                                             Mitchell          SD                1064
  Shopko Stores Operation     700 Exxon Mobile, PO Box                                          59103-
                                                                                                              11/14/14
  Co./ Exxon                  1163                            Billings          MT                1163
  Shopko Stores/ Herman       2218 Julson Court,
                                                                                                              08/20/18
  Miller Inc(Nemschoff)                                       Sheboygan         WI               53081
  Shopko Stores/              PO BOX 70 , 2401 S 30th St                                        54221-
                                                                                                              01/05/12
  Manitowoc Cranes                                            Manitowoc         WI                0070
  Shopko Stores/ Young        1605 S. Gramercy Rd,
                                                                                                              03/05/13
  Electric                                                    Salt Lake City    UT               84104
  Shopko Stores/cellu         249 N. Lake Rd,
                                                                                                              10/15/07
  Tissue Neenah                                               Neenah            WI               54956
  Shopko                      2301Universal Street,
                                                                                                              09/24/07
  Stores/multicircuits, Inc                                   Oshkosh           WI               54904
  Shopko Stores/Salt Lake     PO Box 145550,                                                    84114-
                                                                                                              12/10/07
  Cty Dept Of Airp                                            Salt Lake City    UT                5550



                                                                 - 22 -
Case 19-80064-TLS                Doc 1204 Filed 05/01/19 Entered 05/01/19 15:52:38                                Desc Main
                                        Document    Page 189 of 259


                                                                                                        Date of Contract or
        Debtor Name                       Address                        City          State   Zip
                                                                                                              Lease
  Shopko Support Center /     6700 West 5400, PO BOX                                           84118-
                                                                                                            01/01/10
  Hexcel                      18748                            West Valley City   UT             0748
  Shopko Support Center/      9160 North Hwy 83,                                               54307-
                                                                                                            01/23/17
  ATK                                                          Green Bay          WI             9060
  Shopko Support Center/      333 W. Center St.,
                                                                                                            12/06/12
  Big West Oil                                                 North Salt Lake    UT            84054
  Shopko Support Center/      6030 Harold Gatty Dr.,
                                                                                                            11/30/15
  Biomerics                                                    Salt Lake City     UT            84116
  Shopko Support Center/      200 Industrial Dr.,
                                                                                                            09/29/16
  Centro                                                       Horicon            WI            53032
  Shopko Support Center/      2809 SW 13th St. ,
                                                                                                            03/17/14
  Chase Doors                                                  Redmond            OR            94456
  Shopko Support Center/      3701 Aviation Road,
                                                                                                            12/24/12
  Duncan                                                       Lincoln            NE            68524
  Shopko Support Center/      1350 Mountain Springs
                                                                                                            02/19/15
  Flowserve                   Parkway N,                       Springville        UT            84663
  Shopko Support Center/      600 West ahtanum Rd,
                                                                                                            01/30/08
  I-Paper                                                      Union Gap          WA            98903
  Shopko Support Center/      2402 Seventh St NW,
                                                                                                            02/15/11
  Kerry                                                        Rochester          MN            55901
  Shopko Support Center/      16675 Highway 20 West,
  Rentech(East Dubuque                                                                                      08/06/18
  Nitrogen)                                                    East Dubuque       IL            61025
  Shopko Support Center/      220 Larsen Road,
                                                                                                            11/19/15
  Sofidel                                                      Green Bay          WI            54303
  Shopko Support              450 Arlington Ave.,
  Center/brenner Tank L L                                                                                   10/15/07
  C                                                            Fond Du Lac        WI            54936
  Shopko Support              500 S. Clark St.,
                                                                                                            11/27/07
  Center/seneca                                                Mayville           WI            53050
                              1400 Plover Rd,                                                               1/12/2017
  Silgan Containers                                            Plover             WI            54467
  Simplot Feeders &           P.O. Box 1306,
                                                                                                            9/12/2013
  Grandview Farms                                              Pasco              WA            99301
                              Po Box 1477,                                                     54221-
                                                                                                            12/2/2015
  Skana Aluminum Co                                            Manitowoc          WI             1477
                              2601 Lockheed Ave,                                                           10/29/2007
  Smith Equipment                                              Watertown          SD            57201
                              Attn: Shared Services Support
                              Team, 1250 York St P.O. Box                                                   3/28/2018
  Snyder Lance                6917                             Hanover            PA            17331
                              Attn: Dana Nava, 501 Eastman
                                                                                                            3/21/2013
  Sodexo                      Ave                              Green Bay          WI            54302
  Solvay Composite            Attn: Lance Westby, 501 W.
                                                                                                           11/16/2016
  Materials                   3rd                              Winona             MN            55987
                              46980 State Hwy M26, P.O.
                                                                                                            5/5/2010
  Somero Enterprises Inc.     Box 309                          Houghton           MI            49931
                              1200 Independence Drive,                                                      9/12/2007
  Sonoco M F G                                                 Neenah             WI            54956
                              Attn: Lisa Collar, Po Box 5850                                                9/12/2007
  Sonoco-Us Mills Depere                                       Depere             WI            54115
                              P.O. Box 1280,                                                                1/8/2008
  Sorrento Lactalis, Inc.                                      Nampa              ID            83653
                              Attn: Brenda Higgens, 4901
                                                                                                            5/1/2008
  Space Kraft                 West 79th Street                 Indianapolis       IN            46268
                              Attn: Accts Payable, 1450
                                                                                                            8/3/2015
  Spacesaver Corporation      Janesville Ave                   Fort Atkinson      WI            53538
                              111 Spancrete Rd,                                                54245-
                                                                                                            4/16/2008
  Spancrete                                                    Valders            WI             0188
                              2120 N Wilbur Rd,                                                99206-
                                                                                                            9/25/2007
  Spokane Valley Fire Dept.                                    Spokane            WA             5296
                              Attn: Accts Payable, 7549                                        53562-
                                                                                                            8/24/2007
  Springs Window Fashions     Graber Rd                        Middleton          WI             1096



                                                                 - 23 -
Case 19-80064-TLS                Doc 1204 Filed 05/01/19 Entered 05/01/19 15:52:38                             Desc Main
                                        Document    Page 190 of 259


                                                                                                     Date of Contract or
          Debtor Name                    Address                        City        State   Zip
                                                                                                           Lease
                              P.O. Box 521,                                                              10/5/2007
  Spuncast, Inc.                                               Watertown       WI            53094
                              P.O. Box 41150,                                                            3/11/2013
  States Industries, L L C                                     Eugene          OR            97404
                              Attn: Greg Schuetz, 1251
                                                                                                         8/1/2010
  Steel Tech                  Phillips S W                     Grand Rapids    MI            49507
                              P.O. Box 169,                                                              3/30/2013
  Stellar Industries Inc.                                      Garner          IA            50438
                              709 Hickory Farm Lane,                                        54914-
                                                                                                        10/17/2007
  Suburban Electric                                            Appleton        WI             3074
                              Attn: Amy Cina, 2866 Buds
                                                                                                         9/24/2007
  Sub-Zero / Wolf Inc.        Drive Fitchburg                  Madison         WI            53719
                              P.O. Box 677,                                                              9/20/2007
  Sukup Manufacturing Co.                                      Sheffield       IA            50475
                              20950 N E Talus Pl,                                                       10/30/2007
  Suterra                                                      Bend            OR            97701
                              1441 E Wisconsin St, P.O. Box
                                                                                                         9/27/2007
  Swiss-Tech, L L C           326                              Delevan         WI            53115
                              219 North 530 West,                                                        8/1/2010
  T C R Composities                                            Ogden           UT            84404
                              Attn: Tia, 3444 Dight Avenue
                                                                                                        11/26/2014
  Tandem Products             South                            Minneapolis     MN            55406
                              500 Oakwood Road,                                                          4/20/2015
  Terex                                                        Watertown       SD            57201
                              2855 Cranston Rd,                                                          8/1/2010
  The Broaster Co.                                             Beloit          WI            53511
                              1100 COLEMAN DRIVE,                                                        8/1/2010
  The Coleman Company                                          SAUK RAPIDS     MN            56379
                              Attn:
  The Toro Company -          Josh.Debroux@bossplow.Com,                                    55420-       1/30/2015
  Account 212250              8111 Lyndale Ave South           Minneapolis     MN             1196
                              4201 Lien Road,                                                            1/31/2019
  Therma Stor                                                  Madison         WI            53704
  Thermal Spray               515 Progress Way,
                                                                                                        10/19/2007
  Technologies                                                 Sun Prairie     WI            53590
                              3747 Meridian Rd,                                                          4/15/2010
  Thermo Fischer Scientific                                    Rockford        IL            61105
                              1120 38th Ave N E,                                                        10/24/2007
  Thermo Tech Windows                                          Sauk Rapids     MN            56379
                              Attn: A/ P 558070, P O Box 806                                54957-
                                                                                                         8/2/2007
  Tidi Products L L C                                          Neenah          WI             0806
                              Attn: Scott Sowle, 2099
                                                                                                         8/1/2010
  Titletown Leather Llc       Badgerland Dr                    Green Bay       WI            54307
                              409 E Commerce Drive,                                                      5/31/2011
  Top Form Inc.                                                Marshfield      WI            54449
  Tramontina U S              2005 Mirro Dr,                                                54220-
                                                                                                         8/4/2016
  Cookware, Inc.                                               Manitowoc       WI             6718
  Triangle Manufacturing      150 Libbey Ave,
                                                                                                         7/13/2016
  Co                                                           Oshkosh         WI            54901
                              P.O. Box 2610,                                                             6/1/2010
  Trico Opportunities Inc.                                     Kingsford       MI            49802
                              6125 Silver Creek Dr.,                                                     2/24/2012
  Triumph Gear Systems                                         Park City       UT            84098
                              1585 E 66th Avenue,                                                       11/27/2011
  Trustile Doors Of Iowa                                       Denver          CO            80229
                              P.O. Box 23500,                                                            8/2/2007
  Tufco Technologies                                           Green Bay       WI            54305
  Tweet/ Garot Mechanical     Attn: Accounts Payable, 325                                   54115-
                                                                                                         9/15/2016
  Inc                         Reid St                          De Pere         WI             2130
                              Attn: Supply, P.O. Box 4239                                                9/12/2014
  Tyson Fresh Meats, Inc.                                      Pasco           WA            99302
                              PO Box 13457,                                                 19101-
                                                                                                         8/1/2010
  U P M Raflatac                                               Philadelphia    PA             3457
  U S Bureau Of               1359 Hansen Ave,
                                                                                                         8/1/2010
  Reclamation                                                  Burley          ID            83318
                              P.O. Box 678,                                                              2/21/2017
  U S Castings, L L C                                          Entiat          WA            98822
  U S Ecology Washington,     1777 Termina Dr,
                                                                                                         10/1/2007
  Inc                                                          Richland        WA            99354



                                                                 - 24 -
Case 19-80064-TLS                Doc 1204 Filed 05/01/19 Entered 05/01/19 15:52:38                                  Desc Main
                                        Document    Page 191 of 259


                                                                                                          Date of Contract or
        Debtor Name                      Address                         City           State   Zip
                                                                                                                Lease
                              Attn: Wendy, 1124 Pacific St                                       98108-
                                                                                                              9/28/2007
  USPS                                                          Omaha              NE              9441
  U S U Research              1695 N. Research Park Way,
                                                                                                              6/19/2017
  Foundation                                                    N. Logan           UT            84341
  U.S. Department Of          Attn: Isidro Chavez, P O Box
                                                                                                              9/28/2007
  Energy                      450/ Msin H6-60                   Richland           WA             99352
                              1124 Pacific St/ Room 23, Attn:                                    68108-
                                                                                                              9/28/2007
  U.S. Postal Service         Ramona Cano                       Omaha              NE              9441
                              710 4th Street,                                                                 5/5/2017
  Ulti-Med Inc.                                                 Desmet             SD            57231
                              239 E Stephenson St,                                                            8/1/2010
  Ultrasonic Power Corp                                         Freeport           IL            61032
                              805 Uniek Dr,                                                                   1/15/2010
  Uniek Inc.                                                    Waunakee           WI            53597
                              4100 Kennedy Road,                                                              5/5/2014
  United Alloy, Inc                                             Janesville         WI            53545
                              1220 University Of Oregon,                                                      10/1/2014
  University Housing                                            Eugene             OR            97403
  Unlimited Services Of Wi    170 Evergreen Rd,
                                                                                                              1/23/2017
  Inc                                                           Oconto             WI            54153
  Utah Air Natl Guard-150     Attn: Pete Wilson Resource
                                                                                                              8/1/2010
  1st SE Ces                  Advisor, 765 N 2200 W             Salt Lake City     UT            84116
                              , P.O. Box 1698                                                                 8/1/2010
  V N E Corporation                                             Janesville         WI            53547
                              4701 S Northrup,                                                                7/5/2016
  Valley Regional Transit                                       Boise              ID             83705
                              N257 Stoney Brook Rd,                                              54915-
                                                                                                              2/8/2016
  Valley Roller Co                                              Appleton           WI              9444
                              Attn: Accounts Payable, P.O.
                                                                                                              3/23/2017
  Valmet Inc. Beloit          Box 1412 S T N St-Laurent         Montreal           QC           H4L 4X3
                              Attn: Accounts Payable, P.O.
                                                                                                              3/23/2017
  Valmet Inc. Neenah          Box 1652 Stn St-Laurent           Montreal           QC           H4L 4Z2
                              Attn: Accounts Payable, Po Box
                                                                                                              3/23/2017
  Valmet Inc.-Appleton        1382 Stn-St-Laurent               Montreal           QC           H4L-4X3
                              3575 25th Street S E,                                                           3/23/2017
  Valmont-Microflect                                            Salem              OR            97302
                              P.O. Box 1746,                                                                 11/21/2007
  Van Doren Sales                                               Wenatchee          WA             98807
                              Attn: Accounts Payable, P.O.                                       84126-
                                                                                                              10/6/2017
  Varex Imaging               Box 26667                         Salt Lake City     UT              0667
                              1521 E Hawthorne St,                                               56007-
                                                                                                              8/27/2014
  Vasco, Inc.                                                   Albert Lea         MN              3864
                              919 East 14th St,                                                               8/17/2018
  Ventura Foods Llc                                             Albert Lea         MN            56007
                              3526 W Sherman St,                                                              9/11/2017
  Veritas Steel                                                 Wausau             WI            54401
                              Attn: H R, 2800 Melby St                                                        8/1/2010
  Veritas Steel                                                 Eau Claire         WI            54703
                              Lake States Fiber Supply, P O
                                                                                                              8/1/2010
  Verso                       Box 8050                          Wisconsin Rapids   WI            54495
  Verso Corp # Technical      Attn: Amy Henke, Po Box 8050
                                                                                                              8/1/2010
  Center                                                        Wisconsin Rapids   WI            54494
                              2701 Packers Ave., Po Box
                                                                                                              8/7/2007
  Vogel Bros. Building Co     7696                              Madison            WI            53707
  Voith Paper Fabric & Roll   C/o G B S Accounting- A
                                                                                                              5/2/2016
  Systems Inc.                P(Vpun), Po Box 15639             York               PA            17405
                              P O Box 8899,                                                                   5/2/2016
  Voith Paper Fabrics                                           Appleton           WI             5912
                              C/o G B S Accounting - A P
                                                                                                              4/3/2010
  Voith Paper Inc.            (Vpaw), Po Box 15639              York               PA             17405
                              Attn: Karen Stelton, 502 Hwy                                       53042-
                                                                                                              9/12/2017
  Vollrath Co. Llc            67                                Kiel               WI              1650
  W A State Dept Of           P.O. Box 47612,                                                    98504-
                                                                                                              8/1/2010
  Ecology                                                       Olympia            WA              7612
                              1450 Mcmahon Drive,                                                             8/1/2010
  W O W Logistics                                               Neenah             WI            54956
  W R R Environmental         5200 Ryder Rd,
                                                                                                              8/1/2010
  Services Co, In                                               Eau Claire         WI            54701


                                                                  - 25 -
Case 19-80064-TLS               Doc 1204 Filed 05/01/19 Entered 05/01/19 15:52:38                                Desc Main
                                       Document    Page 192 of 259


                                                                                                       Date of Contract or
       Debtor Name                       Address                         City         State   Zip
                                                                                                             Lease
                             2900 North Locust,                                                            7/5/2007
  Wahl Clipper Corp                                             Sterling         IL            61081
  Wausau Window & Wall       7800 International Dr,
                                                                                                           9/21/2007
  Systems                                                       Wausau           WI            54401
                             , P.O. Box 42386                                                              9/29/2007
  Weasler Engineering                                           Indianapolis     IN            46242
                             1000 Armstrong Dr,                                                            8/1/2010
  Weigh-Tronix Inc.                                             Fairmont         MN            56031
  Weiler And Company,        1116 E Main St,
                                                                                                           6/21/2011
  Inc.                                                          Whitewater       WI            53190
                             3459 S 700 W,                                                                 6/6/2016
  Weir Minerals                                                 Salt Lake City   UT            84119
                             Attn: Accounts Payable, Po Box
                                                                                                           4/8/2016
  Welch Foods Inc.           9180                               Concord          MA             1742
                             , 2300 Bridgeport Drive                                                       2/4/2019
  West Rock C P, L L C                                          Sioux City       IA            51111
                             Attn: Amy Shockley, 2350
                                                                                                           2/4/2019
  West Rock C P, L L C       Springbrook Ct                     Beloit           WI            53511
  Westmoreland Coal          Attn: Accounts Payable, Po Box
                                                                                                           8/1/2010
  Company                    915                                Jewett           TX            75846
  Weyerhaeuser Columbia      Attn: M. Elise Garner, 105 Mills
                                                                                                           5/2/2016
  Falls M.D.F                Drive                              Columbia Falls   MT            59912
  Weyerhaeuser Eugene I      , Po Box 22508
                                                                                                           5/2/2016
  Level                                                         Eugene           OR            97402
  Weyerhauser Columbia       Attn: M. Elise Garner, 105 Mills
                                                                                                           5/2/2016
  Falls Lumber               Drive                              Columbia Falls   MT            59912
  Weyerhauser Columbia       Attn: M. Elise Garner, 105 Mills
                                                                                                           5/2/2016
  Falls Plywood              Drive                              Columbia Falls   MT            59912
  Weyerhauser Evergreen      Attn: M. Elise Garner, 105 Mills
                                                                                                           5/2/2016
  Lumber                     Drive                              Columbia Falls   MT            59912
  Weyerhauser Evergreen      Attn: M. Elise Garner, 105 Mills
                                                                                                           5/2/2016
  Plywood                    Drive                              Columbia Falls   MT            59912
  Willamette Valley          P.O. Box 2280
                                                                                                           9/21/2012
  Company                                                       Eugene           OR            97402
                             Po Box 6300,                                                                 10/14/2008
  Wilson Trailer                                                Sioux City       IA            51106
  Winnebago County           126 S Clark St,
                                                                                                          10/27/2014
  Engineer's Office                                             Forest City      IA            50436
                             1552 Lineville Rd,                                                            3/23/2017
  Winona Foods Inc                                              Green Bay        WI            54313
                             105 3rd Street,                                                               2/21/2014
  Wisconsin Cheese Group                                        Monroe           WI            53566
                             2505 Kennedy Drive,                                                           4/24/2018
  Wisconsin Knife Works                                         Beloit           WI            53511
  Wisconsin Lift Truck       P.O. Box 430,
                                                                                                           8/2/2007
  Corporation                                                   Brookfield       WI            53045
                             3239 Airport Rd,                                                              8/23/2007
  Wis-Pak Of Lacrosse, Inc                                      LaCrosse         WI            54603
                             , 1201 W Karcher Rd                                              83687-
                                                                                                           2/20/2009
  Woodgrain Doors                                               Nampa            ID             8200
                             3277 9th St S W,                                                             10/18/2007
  Woodharbor                                                    Mason City       IA            50438
                             P.O. Box 1000,                                                                8/8/2007
  Woods Equipment                                               Oregon           IL            61061
  Woods Equipment            1962 Queenland Dr,
                                                                                                           9/24/2007
  Central Fabrication                                           Mosinee          WI            54455
                             , P O Box 368                                                                 8/7/2007
  Woods Powr-Grip                                               Laurel           MT            59044
                             78 2nd Ave South,                                                             1/7/2010
  World Wide Dispensers                                         Lester Prairie   MN            55354
                             Vendor Id 10008248 , 2571 S.
                                                                                                           12/3/2014
  WS Packaging               Hemlock Rd                         New Franken      WI            54229
                             P.O. Box 5405,                                                                9/25/2007
  Yanke Machine Shop Inc.                                       Boise            ID            83716
                             Attn: Accounts Payable, 3049
                                                                                                           2/10/2015
  Young Living               Executive Parkway                  Lehi             UT            84043
                             6863 Indy Dr,                                                                 9/20/2007
  Youngberg Industries                                          Belvidere        IL            61008



                                                                  - 26 -
Case 19-80064-TLS             Doc 1204 Filed 05/01/19 Entered 05/01/19 15:52:38                           Desc Main
                                     Document    Page 193 of 259


                                                                                                Date of Contract or
         Debtor Name                  Address             City        State          Zip
                                                                                                      Lease
                            500 West 200 North,                                                     8/15/2007
  Zero Manufacturing Inc.                          North Salt Lake   UT               84054


 Optical Build-Out Contracts
    Contract Counterparty                         Optical Location            Address of Counterparty
                                                                              21675 Gateway Road,
                                                                              Brookfield, WI 53045
    Innovative Construction Solutions, Inc.       Pewaukee, WI #219           Attn: Dave Schwartz, President
                                                                              6130 North Richmond Street,
                                                                              Appleton, WI 54913
    Fred J. Piette Company, Inc.                  Neenah, WI #222
    Fred J. Piette Company, Inc.                  Rhinelander, WI             6130 North Richmond Street,
                                                  #224                        Appleton, WI 54913

    Gill Haugan Construction                      Sioux Falls, SD #226        200 E. 10th Street, Sioux Falls,
                                                                              SD 57105

    Hagerty Construction and Design LLC           Marquette, MI               16 Deer Run Avenue,
                                                  #231                        Marquette, MI 49855


 Software Licenses/Maintenance Agreements
 The following software:
     • SDS optical software (no Cure Costs)
     • Optifacts/ TNT (Cure Costs of $3,713)
     • Google Maps (no Cure Costs)
     • Jobson Medical Information LLC (Cure Costs of $17,594)
     • DMI Studios d/b/a DCT Technologies (Cure Costs of $4,605) (to be provisionally licensed to
         Sellers until the Wind-Down pursuant to Section 6.5(f) of the Purchase Agreement)


 Real Property Licenses
          License Agreement between Bridgepoint Retail Utah, LLC and ShopKo Stores Operating
           Co., LLC dated April 22, 2019 regarding location #97 West Valley, UT
          License Agreement between Bobo Manitowoc, LLC and ShopKo Stores Operating Co.,
           LLC dated April 22, 2019 regarding location #3 Manitowoc, WI
          License Agreement between Devman Partners, LLC and ShopKo Stores Operating Co.,
           LLC dated April 22, 2019 regarding location #45 Bellevue, NE

 Assumed Leases

     1. Lease between ShopKo and RCM Wausau LLC, dated as of December 1, 1991, for the property
        located at 1039 E Grand Ave, Rothschild, WI
     2. Lease between ShopKo and Eau Claire Associates L.P., dated as of June 3, 1986, for the
        property located at 963 W CLAIREMONT AVE, EAU CLAIRE, WI
     3. Lease between ShopKo and Alexander & Bishop 1, LLC, dated as of May 17, 1996, for the
        property located at 1640 APPLETON RD, MENASHA, WI

                                                     - 27 -
Case 19-80064-TLS       Doc 1204 Filed 05/01/19 Entered 05/01/19 15:52:38                  Desc Main
                               Document    Page 194 of 259


    4. Lease between ShopKo and Frederick Square Limited Partnership, dated as of June 19, 2017, for
        the property located at 3020 S 84TH ST, OMAHA, NE
    5. Lease between ShopKo and Brixmor SPE 1 LLC, dated as of April 27, 2018, for the property
        located at 10996 N Port Washington Road , MEQUON, WI
    6. Lease between ShopKo and Ramco Properties, dated as of September 24, 2018, for the property
        located at 1166 W Sunset Drive, Suite F-100, WAUKESHA, WI
    7. Lease between ShopKo and Fair Acres Station LLC - Philips Edison, dated as of September 14,
        2018, for the property located at 1810 Jackson Street, OSHKOSH, WI
    8. Lease between ShopKo and Meadow Ridge Shops LLC, dated as of December 5, 2018, for the
        property located at 1440 Capitol Drive, Suite B, PEWAUKEE, WI
    9. Lease between ShopKo and Prime Space LLC., dated as of December 7, 2018, for the property
        located at 1490 Oneida St, APPLETON, WI
    10. Lease between ShopKo and DH Prime, Inc. c/o Drifka Group, Inc., dated as of January 8, 2019,
        for the property located at 1154 Westowne Drive, NEENAH, WI
    11. Lease between ShopKo and PH Manitowoc LLC, dated as of January 9, 2019, for the property
        located at 4530 Calument Avenue Unit 103, MANITOWOC, WI
    12. Lease between ShopKo and Lincoln Plaza c/o AIG Properties Ltd., dated as of January 9, 2019,
        for the property located at 2185 Lincoln Street, RHINELANDER, WI
    13. Lease between ShopKo and South Ridge Village, LLC., dated as of January 15, 2019, for the
        property located at 2801 Pine Lake Road, Suite J, LINCOLN, NE
    14. Lease between ShopKo and 41st & Kiwanis Properties, dated as of January 15, 2019, for the
        property located at 2812 W 41st Street, SIOUX FALLS, SD
    15. Lease between ShopKo and OLH, LLC., dated as of January 11, 2019 for the property located at
        1212 S Koeller St., OSHKOSH, WI
    16. Lease between ShopKo and Capitol Britton Station, LLC., dated as of January 16, 2019, for the
        property located at 3868 East Washington Ave Suite F, MADISON, WI
    17. Lease between ShopKo and Kanter Marquette Center LLC, dated as of January 14, 2019, for the
        property located at 3107 US Route 41 West, MARQUETTE, MI
    18. Lease between ShopKo and Beloit Capital, LLC., dated as of January 15, 2019, for the property
        located at 2787 Milwaukee Road Suite A, BELOIT, WI
    19. Lease between ShopKo and Andy and Hai LLC., dated as of January 15, 2019, for the property
        located at 2843 South 5600 West Suite 170, WEST VALLEY CITY, UT
    20. Lease between ShopKo and Lamont Strip Mall III, LLC., dated as of January 30, 2019, for the
        property located at 3307 7th Avenue SE, ABERDEEN, SD
    21. Lease between ShopKo and Capitol Watertown, LLC, dated as of January 25, 2019, for the
        property located at 1500 South Church Street, WATERTOWN, WI
    22. Lease between ShopKo and Inland Commercial Real Estate Services, LLC., dated as of January
        15, 2019, for the property located at 1745 South Main St., WEST BEND, WI
    23. Lease between ShopKo and Deseret 9000 S., L.C., dated as of January 31, 2019, for the property
        located at 9000 South 1500 West Suite E, West Jordan, UT
    24. Lease between ShopKo and Water Tower Enterprises, LLC., dated as of February 8, 2019, for
        the property located at 6000 Monona Drive Unit 1002, Monona, WI




                                                - 28 -
Case 19-80064-TLS        Doc 1204 Filed 05/01/19 Entered 05/01/19 15:52:38                Desc Main
                                Document    Page 195 of 259




                                          Schedule 1.1(g)

                      Registered Intellectual Property and Domain Names

 Registered Copyrights

 None.

 Registered Trademarks

                                                          Application   Registration   Registration
         Trademark         Type of Mark      Status          No             No            Date

  (PAMIDA) PAMIDA          SM             Registered                    1,124,616      9/4/1979

  7TH SENSE                TM             Registered     87547377       5,571,806      9/25/2018

  A&I (design)             TM             Pending        87386469

  A&I (with design)        TM             Registered     87978610       5,597,650      10/30/2018

  A&I (with design)        TM             Registered     87979065       5,634,675      12/18/2018

  A&I (word)               TM             Registered     87978426       5,582,431      10/9/2018

  A&I (word)               TM             Registered     87377825       5,633,553      12/18/2018

  Asher & Ivy              TM             Registered     86456049       4,768,588      7/7/2015

  BAILEY'S PT.             TM             Registered     87348598       5,509,393      7/3/2018

  BAILEY'S PT.             TM             Registered                    3,921,778      2/22/2011

  CELEBRATE THE SEASON     TM             Pending        87348590

  CELEBRATE THE SEASON     TM             Registered     87977956       5,547,595      8/21/2018

  CELEBRATE THE SEASON     TM             Registered     86748505       5,069,882      10/25/2016

  CLUB GRAND               TM             Pending        87348770

  CLUB GRAND               TM             Registered     87977185       5,460,860

  CLUB GRAND               TM             Registered     87978562       5,608,753      11/13/2018

  EERIE ALLEY              SM             Registered                    3,008,257      10/25/2005

  ENERGY ZONE              TM             Registered     87348751       5,607,747      11/13/2018



                                                - 29 -
Case 19-80064-TLS        Doc 1204 Filed 05/01/19 Entered 05/01/19 15:52:38                Desc Main
                                Document    Page 196 of 259


                                                          Application   Registration   Registration
        Trademark          Type of Mark      Status          No             No            Date

  ENERGY ZONE              TM             Registered                    2,159,748      5/19/1998

  ENERGY ZONE              TM             Registered     87977528       5,499,650      6/19/2018

  ENVISION STUDIO          TM             Registered     87348690       5,649,914      1/8/2019

  ENVISION STUDIO          TM             Registered     77759466       3,838,981      8/24/2010

  ENVISION STUDIO          TM             Registered     87978060       5,547,607      8/21/2018

  EZ ENERGY ZONE           TM             Registered     77/639/142     3,650,891      7/7/2009

  EZ ENERGY ZONE (WITH     TM             Registered     87348718       5,318,819      10/24/2017
  DESIGN)

  GOURMETLIVING            TM             Registered     85‐975,728     4,057,731      11/15/2011

  GOURMETLIVING            TM             Registered     85013919       4,238,110      11/6/2012

  GREEN SODA               TM             Pending        88041415

  GREEN SODA               TM             Registered     76604075       3,109,799      6/27/2006

  HOMETOWN PANTRY          SM             Registered     86317383       4,765,853      6/30/2015

  HOMETOWN VALUE           TM             Registered     85628076       4704111        3/17/2015

  HOMETOWN VALUE           TM             Registered     85979954       4,412,346      10/1/2013

  HOMETOWN VALUE           TM             Registered     85902271       4,569,383      7/15/2014

  HOMETOWN VALUE           SM             Registered                    2,012,231      10/29/1996

  HOMETOWN VALUE           TM             Pending        87825664

  HOMETOWN VALUE           TM             Registered     87978457       5,558,210      10/16/2018

  HOMETOWN VALUE           TM             Registered     87211170       5,366,058      12/26/2017

  HOMETOWN VALUE (WITH     TM             Pending        87348679
  DESIGN)

  HOMETOWN VALUE           TM             Registered     87373248       5,675,846      02/23/1029
  (WORD MARK)

  HOMETOWN VALUE           TM             Registered     87979912       5,526,448      7/24/2018
  (WORD MARK)




                                                - 30 -
Case 19-80064-TLS          Doc 1204 Filed 05/01/19 Entered 05/01/19 15:52:38                Desc Main
                                  Document    Page 197 of 259


                                                            Application   Registration   Registration
        Trademark            Type of Mark      Status          No             No            Date

  HOTEL BY CLUB GRAND        TM             Registered     87348783       5,591,068      10/23/2018

  HOTEL BY CLUB GRAND        TM             Registered     87977184       5,460,859

  NORTHCREST                 TM             Pending        88209058

  NORTHCREST                 TM             Registered     87977751       5,515,649      7/10/2018

  NORTHCREST                 TM             Registered     87348729       5,644,151      1/1/2019

  NORTHCREST                 TM             Registered                    2,274,947      8/31/1999

  NORTHCREST                 TM             Registered                    2,339,297      4/4/2000

  NORTHCREST                 TM             Registered                    1,820,673      2/8/1994

  NORTHCREST (WITH           TM             Registered     87977826       5,526,424      7/24/2018
  DESIGN)

  NORTHCREST (WITH           TM             Registered     87348709       5,622,150      1/1/2019
  DESIGN)

  NORTHCREST HOME            TM             Registered     76,599,207     3,043,724      1/17/2006

  OUR CUSTOMERS COUNT        SM             Registered     86728315       5,120,463      1/10/2017

  PEANUT & OLLIE             TM             Registered                    3,644,550      6/23/2009

  PEANUT & OLLIE             TM             Registered     87976665       5,439,892      4/3/2018

  PEANUT & OLLIE             TM             Registered                    3,832,839      8/10/2010

  PEANUT & OLLIE(DESIGN)     TM             Registered                    3,644,548      6/23/2009

  Rewards Count              SM             Registered     86727347       5,023,991      8/16/2016

  RX CARE SHOPKO             SM             Registered     85/163,927     4,088,872      1/17/2012

  SHOPKO                     TM             Registered     77/639,130     3,650,890      7/7/2009

  SHOPKO                     SM             Registered                    1,408,068      9/2/1986

  SHOPKO                     SM             Registered     87269564       5,245,182      7/18/2017

  SHOPKO                     TM             Registered                    3,547,779      12/16/2008

  SHOPKO                     TM             Registered     87977467       5,504,975      6/26/2018




                                                  - 31 -
Case 19-80064-TLS         Doc 1204 Filed 05/01/19 Entered 05/01/19 15:52:38                Desc Main
                                 Document    Page 198 of 259


                                                           Application   Registration   Registration
         Trademark          Type of Mark      Status          No             No            Date

  SHOPKO (Liquor Store)     SM             Registered                    1,847,974      8/2/1994

  SHOPKO (new logo)         SM             Registered                    3,502,417      9/16/2008

  SHOPKO BUCKS              SM             Registered     87271768       5,419,383      3/6/2018

  SHOPKO CASH               SM             Registered     86727368       5,023,992      8/16/2016

  SHOPKO CASH GRAB          SM             Registered     86304276       4,809,729      9/8/2015

  SHOPKO EXPRESS RX         SM             Registered                    2,972,029      7/19/2005

  SHOPKO HOMETOWN           SM             Registered                    3,988,889      7/5/2011

  SHOPKO MARKET             TM             Pending        87418247

  SHOPKO PANTRY             SM             Registered     87314838       5,325,735      10/31/2017

  SHOPKO REWARDS            SM             pending        88000210

  SHOPKO THE STUFF THAT     SM             Registered     86658424       5,142,506      2/14/2017
  COUNTS

  SHOPKO THE STUFF THAT     SM             Registered     86656776       5,105,881      12/20/2016
  COUNTS

  SOFT SENSATIONS           TM             Registered     77828990       3,784,156      5/4/2010

  SOFT SENSATIONS           TM             Registered     74600116       2,016,241      11/12/1996

  STUDIO A                  TM             Registered                    3,004,765      10/4/2005

  STUDIO BY ENERGY ZONE     TM             Registered     87041267       5,370,898      1/2/2018
  (WITH DESIGN)

  STUDIO BY ENERGY ZONE     TM             Registered     87348539       5,329,923      1/30/2018
  (WORD MARK)

  STUDIO BY ENERGY ZONE     TM             Pending        87693201
  (WORD MARK)

  THE STUFF THAT COUNTS     SM             Registered     86656724       5004744        7/19/2016

  THE TRIMMERRY             TM             Registered                    2,088,944      8/19/1997

  THE TRIMMERRY             TM             Registered                    2,145,515      3/17/1998

  TOSS & TURN               TM             Registered     85627094       4,314,751      4/2/2013



                                                 - 32 -
Case 19-80064-TLS          Doc 1204 Filed 05/01/19 Entered 05/01/19 15:52:38                      Desc Main
                                  Document    Page 199 of 259


                                                                  Application   Registration   Registration
         Trademark             Type of Mark          Status          No             No            Date

  TREND.SPIRE                  SM                 Registered     86976680       4,787,531      8/4/2015

  TRIMMERRY                    TM                 Registered     87977719       5537405        8/7/2018

  TRIMMERRY                    TM                 Registered     87348580       5,662,079      1/22/2019

  TRIMMERRY                    TM                 Registered                    3,967,671      5/24/2011

  URBANOLOGY                   TM                 Registered     87348559       5,623,334      12/4/2018

  URBANOLOGY                   TM                 Registered     87977529       5,510,074      7/3/2018

  URBANOLOGY                   TM                 Registered                    2,841,380      5/11/2004

  WILDPACK                     TM                 Registered     87547554       5,596,802      10/30/2018

  WILLOW BAY                   TM                 Registered                    1,841,376      6/21/1994

  WILLOW BAY                   TM                 Registered     86306719       4671428        1/13/2015

  WONDERLIGHT PLUS             SM                 Registered                    2,611,538      8/27/2002

  WONDERLIGHT PLUS             TM                 Registered                    2,538,654      2/12/2002

 Domain Names

 Domain Name                                Expiration Date
 pamida.com                                     4/30/2022
 peekababe.com                                  2/5/2022
 shopko.com (to be provisionally licensed
 to Sellers until the Wind-Down pursuant
 to Section 6.5(f) of the Purchase
 Agreement)                                     4/2/2022
 shopkocashgrab.com                             5/20/2022
 shopkocoupon.com                               10/9/2022
 shopkocoupon.net                               10/9/2022
 shopkoexpress.com                              7/14/2022
 shopkoexpressrx.com                            2/10/2022
 shopkofoundation.com                          11/29/2022
 shopkofoundation.net                           12/6/2022
 shopkofoundation.org                           12/6/2022
 shopkogolfclassic.com                          2/17/2022
 shopkohometowncashgrab.com                     5/20/2022
 shopkohr.com                                   10/9/2022
 shopkorxexpress.com                            2/10/2022


                                                        - 33 -
Case 19-80064-TLS         Doc 1204 Filed 05/01/19 Entered 05/01/19 15:52:38                    Desc Main
                                 Document    Page 200 of 259


 shopkostores.com                          3/29/2022
 shopkostoreslp.com                        3/29/2022
 shopko-vendors.com                        7/11/2022
 softsensations.com                        2/5/2022
 willowbaykids.com                         2/5/2022



 Social Media Accounts

 Facebook (to be provisionally licensed to Sellers until the Wind-Down pursuant to Section 6.5(f) of the
 Purchase Agreement) and Twitter accounts




                                                   - 34 -
Case 19-80064-TLS         Doc 1204 Filed 05/01/19 Entered 05/01/19 15:52:38                   Desc Main
                                 Document    Page 201 of 259


                                             Schedule 1.1(h)

                           Software, Computer Programs and Hardware

 Hardware
 Optical Thin Clients and Network Hardware located within the Optical Stores, excluding items such as:
     phone system
     laser printers
     intel servers
     POS registers (with MX925 pinpads, Epson receipt printers, Motorola hands canners)
     Wireless Lan Infrastructure
     Uninterruptable power supplies

 For clarity, all hardware within the Sellers’ Headquarter’s Data Center is excluded.


 Software
 The following software:
     • SDS optical software
     • Optifacts/ TNT




                                                    - 35 -
                              Case 19-80064-TLS                 Doc 1204 Filed 05/01/19 Entered 05/01/19 15:52:38                                Desc Main
                                                                       Document    Page 202 of 259

                                                                                        Schedule 1.2(i)

                                                                 Excluded Rights, Claims and Causes of Actions
                                                                                                                                                                       Current Value of
                                              Description of Cause of Action                                                   Nature of Claim    Amount Requested     Debtor’s Interest
Aggrenox (100.196) - Consumers and third party payors are alleging that                                                     Class Action Suit    Unknown             Unknown
Boehringer Ingelheim unlawfully paid Teva, as part of a settlement of patent infringement litigation, to delay the
launch of a generic Aggrenox product.
Ahold USA, Inc. v Allergan, PLC, et al.                                                                                     Class Action Suit    Unknown             Unknown
1:16-cv-11498 D. Mass
Fully Executed Assignments / McKesson Claims Review re: Asacol
Ahold USA, Inc. v. Lannett Company, Inc., et al.                                                                            Class Action Suit    Unknown             Unknown
In re Generic Pharmaceuticals Pricing Antitrust Litigation
2:16-cv-03844 E.D. PA
17-3768 is the civil action
Fully Executed Assignments / McKesson Claims Review re: Digoxin and Doxycycline
AndroGel Antitrust Litigation                                                                                               Class Action Suit    Unknown             Unknown
N.D. GA 09 MD 02084
1:09-cv-00956 TWT
*Make sure to follow the direct purchase case.
Fully Executed Assignments / McKesson Claims Review re: AndroGel
Automotive Parts - End Payor Class Settlement - Defendants unlawfully raised the price of certain vehicle component         Class Action Suit    Unknown             Unknown
parts. Therefore, those who purchased or leased new vehicles may have paid more than they should have.
Capacitors Indirect - Defendants, Hitachi, Soshin Electronics, Rubycon, Holy Stone and Nippon/United Chemi-Con have         Class Action Suit    Unknown             Unknown
agreed to Seettlement resolving claims that they allegedly fixed the prices of certain capacitors (components that
store electric charges between one or more pairs of conductors separated by a insulator)
Capacitors Indirect Purchaser - In re Capacitors Antitrust Litigation – All Indirect Purchaser Actions, Master File No.     Class Action Suit    Unknown             Unknown
3:14-cv-03264-JD - Entities that purchased capacitors, manufactured by defendants, from a third party distributor
Cathode Ray Tube - Alleged conspiracy by defendants to fix, raise, maintain or stabilize prices of CRT Products resulting
in overcharges to consumers.
Climate Master's Heating & Cooling, LLC, v. United Rentals - Plaintiff's allege that Climate Master's collected refueling   Class Action Suit    Unknown             Unknown
service charges and environmental service charges which were in excess of United Rental's costs for providing those
services.
Containerboard Products Antitrust Class Action - Linerboard, corrugated medium, corrugated sheets, and corrugated           Class Action Suit    Unknown             Unknown
products
Doctors Club Unsolicited Fax - Certify that we received unsolicited faxes                                                   Class Action Suit    Unknown             Unknown
Domestic Airline Travel Antitrust Litigation - Airline tickets purchased through certain airlines                           Class Action Suit    Unknown             Unknown
Effexor XR Antitrust Litigation                                                                                             Class Action Suit    Unknown             Unknown
11 CV 05479 D.NJ
15-1184 3rd Cir
Fully Executed Assignments / McKesson Claims Review re: Effexor XR


                                                                                               - 36 -
                              Case 19-80064-TLS                Doc 1204 Filed 05/01/19 Entered 05/01/19 15:52:38                              Desc Main
                                                                      Document    Page 203 of 259

                                                                                                                                                                    Current Value of
                                              Description of Cause of Action                                                Nature of Claim    Amount Requested     Debtor’s Interest
Emery Wilson Corporation Unsolicited Faxes Class Action - Emery Wilson Corporation was sending unsolicited faxes,        Class Action Suit    Unknown             Unknown
for advertising purposes, without prior constent. This violates the Telephone Consumer Protection Act.
Federal Trade Commission v. Abbvie Inc et al.                                                                            Class Action Suit    Unknown             Unknown
2:14-cv-05151-HB E.D. PA
Fully Executed Assignments / McKesson Claims Review re: Androgel
Flash Memory - Entities that purchased final flash products driectly from SanDisk, or from its controlled and licensed   Class Action Suit    Unknown             Unknown
joint venture with Toshiba Corp., while residing in U.S.
Foreign Exchange Antitrust Litigation - FX-Instrument / FX Exchange Traded Instrument                                    Class Action Suit    Unknown             Unknown
Impax Laboratories, Inc. - Unsolicited Faxes Class Action - Impax Laboratories was sending unsolicited faxes for         Class Action Suit    Unknown             Unknown
advertising purposes, without prior consent or business relationship. This violates the Telephone Consumer Protection
Act.
In re Celebrex Antitrust Litigation                                                                                      Class Action Suit    Unknown             Unknown
14 CV 00361; 00396
E.D. VA
Claims administrator:
Thomas Sobol
HAGENS BERMAN SOBOL SHAPIRO LLP
55 Cambridge Parkway Suite 301
Cambridge, MA 02142
1-617-482-3700
Fully Executed Assignments / McKesson Claims Review re: Celebrex
In Re Niaspan Antitrust Litigation                                                                                       Class Action Suit    Unknown             Unknown
13 MD 02460 E.D. PA
Fully Executed Assignments / McKesson Claims Review re: Niaspan
In re Opana ER Antitrust Litigation                                                                                      Class Action Suit    Unknown             Unknown
ND Illinois
1:14-cv-10150
Fully Executed Assignments / McKesson Claims Review re: Opana ER
In re Solodyn Antitrust Litigation -                                                                                     Class Action Suit    Unknown             Unknown
13 CV 12225 D. Mass.
info@SolodynCase.com
Thomas Sobol
HAGENS BERMAN SOBOL SHAPIRO LLP
55 Cambridge Parkway Suite 301
Cambridge, MA 02142
Edward Notargiacomo <EdwardNotargiacomo@hbsslaw.com> Fully Executed Assignments / McKesson Claims Review
re: Solodyn
In Re: Actos Direct Purchaser Antitrust Litigation                                                                       Class Action Suit    Unknown             Unknown
Southern District of New York
1:15-cv-03278-RA-RLE
Fully Executed Assignments / McKesson Claims Review re: Actos


                                                                                             - 37 -
                              Case 19-80064-TLS                Doc 1204 Filed 05/01/19 Entered 05/01/19 15:52:38                               Desc Main
                                                                      Document    Page 204 of 259

                                                                                                                                                                     Current Value of
                                              Description of Cause of Action                                                 Nature of Claim    Amount Requested     Debtor’s Interest
ISDA Fix Instruments - Entities who entered into or made payments on, terminated, transacted in, or held an ISDA fix      Class Action Suit    Unknown             Unknown
instrument
JM Smith Corp v. Actavis                                                                                                  Class Action Suit    Unknown             Unknown
15-cv-7488 SDNY - Fully Executed Assignments / McKesson Claims Review re: Namenda – Alzheimer’s drug
Lamictal Antitrust Litigation                                                                                             Class Action Suit    Unknown             Unknown
12 CV 995 NJ
3rd Circuit Court of Appeals
14-1243
Fully Executed Assignments / McKesson Claims Review re: Lamictal (Tablets and Chewables)
Libor-Based Financial Instruments Antitrust Litigation - 1. Eurodollar futures or options 2. U.S. Dollar Libor-based      Class Action Suit    Unknown             Unknown
instrument in U.S.
Lidoderm (100.199) - Consumers and third party payors are alleging that Endo and Teikoku unlawfully paid Watson, as       Class Action Suit    Unknown             Unknown
part of a settlement of patent infringement litigation, to delay the launch of a generic Lidoderm product.
Lidoderm Antitrust Litigation                                                                                             Class Action Suit    Unknown             Unknown
3:14-md-02521 N.D. CA
By Phone at 1-866-742-4955
By Email at: By Mail at: info@rg2claims.com
Lidoderm Direct Purchaser Antitrust Settlement
PO Box 59479
Philadelphia, PA 19102-9479
Lidodermantitrustdppsettlement.com
Fully Executed Assignments / McKesson Claims Review re: Lidoderm
Lipitor Antitrust Litigation                                                                                              Class Action Suit    Unknown             Unknown
MDL Docket No. 2332 D.NJ
14-4202 3rd Cir.
Fully Executed Assignments / McKesson Claims Review re: Lipitor
Lithium Ion Batteries Direct Purchaser - Entities that purchased a Lithium Ion Battery or Lithium Ion Battery Product     Class Action Suit    Unknown             Unknown
directly from defendant
Lithium Ion Batteries Indirect Purchaser - Entities that purchased a Lithium Ion Battery or Lithium Ion Battery Product   Class Action Suit    Unknown             Unknown
from third party for own use
Loestrin Antitrust Litigation                                                                                             Class Action Suit    Unknown             Unknown
13 MD 02472 D.RI
1st Circuit – 14-2071
Fully Executed Assignments / McKesson Claims Review re: Loestrin 24 Fe
Marion HealthCare, LLC, et al. v. Becton Dickinson, et al.                                                                Class Action Suit    Unknown             Unknown
3:2018cv01059 - Defendants overcharged on syringes and IV catheters.
McKesson Corporation and Affiliates – Debtors are investigating whether they may have causes of action related to         Class Action Suit    Unknown             Unknown
pricing issues and releasing confidential information.
Optical Disk Drive Indirect Purchaser - Purchased ODD Devices such as desktop, mobile or laptop computers,                Class Action Suit    Unknown             Unknown
videogame consoles, CD players/recorders, DVD players/recorders, and Blu-Ray disc
players/records for personal use from 3rd party
PACER Class Action                                                                                                        Class Action Suit    Unknown             Unknown
                                                                                              - 38 -
                               Case 19-80064-TLS                 Doc 1204 Filed 05/01/19 Entered 05/01/19 15:52:38                                 Desc Main
                                                                        Document    Page 205 of 259

                                                                                                                                                                       Current Value of
                                               Description of Cause of Action                                                    Nature of Claim   Amount Requested    Debtor’s Interest
National Veterans Legal Services Program, et al. v. United States, Case No. 1:16-CV-00745-ESH- Nonprofit groups filed
this lawsuit against the U.S. government claiming that it unlawfully charged PACER users more than necessary to cover
the costs of providing public access to federal court records through PACER.
Payment Card Interchange Fee-Mastercard/Visa 1:05-md-1720 - Proposed class of merchants who purchased credit                  Class Action Suit    Unknown            Unknown
card processing services directly from defendants, Visa and MasterCard, as well as their member banks. Plaintiffs
allege that defendants fixed the price of interchange fees charged to merchants.
Precision Associates Inc., et al. v. Panalpina World Transport (Holding) Ltd., et al. a/k/a Freight Forwarders Class Action   Class Action Suit    Unknown            Unknown
Settlement - Defendant companies conspired to fix the prices for freight forwarding services.
Rochester Drug Co-Operative Inc. v. Shire LLC et al.                                                                          Class Action Suit    Unknown            Unknown
Case No. 16-cv-12653-ADB D. Mass.
Fully Executed Assignments / McKesson Claims Review re: Intuniv (ADHD)
Solodyn (100.197) - Plaintiffs in lawsuit claim that Defendants hurt competition and violated state laws. Defendants          Class Action Suit    Unknown            Unknown
allegedly delayed the availability of generic versions of Solodyn and therefore caused consumers and third-party
payors to pay too much.
Suboxone Antitrust Litigation                                                                                                 Class Action Suit    Unknown            Unknown
13 MD 2445 E.D. PA
Fully Executed Assignments / McKesson Claims Review re: Suboxone (Tablets and Film Strips)
Transpacific Passenger Air Transportation Antitrust Litigation - Airline tickets purchased through certain airlines           Class Action Suit    Unknown            Unknown
United Healthcare Services Inc. v. Cephalon Inc. et al.                                                                       Class Action Suit    Unknown            Unknown
17-cv-00555 E.D. PA
2:17-cv-00555 - Fully Executed Assignments / McKesson Claims Review re: Provigil
Urethane Direct Purchaser Antitrust Class Action - Polyether Polyol Products: foam used in furniture, bedding, car            Class Action Suit    Unknown            Unknown
seats, etc.




                                                                                                 - 39 -
        Case 19-80064-TLS     Doc 1204 Filed 05/01/19 Entered 05/01/19 15:52:38                           Desc Main
                                     Document    Page 206 of 259

                                                Schedule 1.2(n)

                                                Tangible Assets

IBM has a security interest in the following equipment:

                               Store
                 Vendor          #            PO #                                   Description
 ACI Worldwide                   981   981-JT011717B            EMV support
 ATEB                            918   918-RC122916A            Hardware for Phase 2 EPS upgrade stores
 AutoPhone Wholesale             918   918-JW092216A            Cradlepoint backups data paths
 Barcodes Inc.                   918   918-BC061318C            SR-05224 DC998 WIFI Network upgrade
 Barcodes Ince.                  918   918-BC051018A            WIFI Network upgrade DC999
 Camera Corner                     8   008-BC050118A            SR-04161 Big Box 2018 Phase 2
 Camera Corner                    10   010-BC050118A            SR-04161 Big Box 2018 Phase 2
 Camera Corner                    11   011-BC050118A            SR-04161 Big Box 2018 Phase 2
 Camera Corner                    16   016-BC050118A            SR-04161 Big Box 2018 Phase 2
 Camera Corner                    17   017-BC050118A            SR-04161 Big Box 2018 Phase 2
 Camera Corner                    18   018-BC050118A            SR-04161 Big Box 2018 Phase 2
 Camera Corner                    20   020-BC050118A            SR-04161 Big Box 2018 Phase 2
 Camera Corner                    26   026-BC050118A            SR-04161 Big Box 2018 Phase 2
 Camera Corner                    30   030-BC050118A            SR-04161 Big Box 2018 Phase 2
 Camera Corner                    32   032-BC050118A            SR-04161 Big Box 2018 Phase 2
 Camera Corner                    35   035-BC050118A            SR-04161 Big Box 2018 Phase 2
 Camera Corner                    36   036-BC050118A            SR-04161 Big Box 2018 Phase 2
 Camera Corner                    37   037-BC050118A            SR-04161 Big Box 2018 Phase 2
 Camera Corner                    50   050-BC050118A            SR-04161 Big Box 2018 Phase 2
 Camera Corner                    51   051-BC050118A            SR-04161 Big Box 2018 Phase 2
 Camera Corner                    55   055-BC050118A            SR-04161 Big Box 2018 Phase 2
 Camera Corner                    61   061-BC050118A            SR-04161 Big Box 2018 Phase 2
 Camera Corner                    62   062-BC050118A            SR-04161 Big Box 2018 Phase 2
 Camera Corner                    81   081-BC050118A            SR-04161 Big Box 2018 Phase 2
 Camera Corner                    92   092-BC050118A            SR-04161 Big Box 2018 Phase 2
 Camera Corner                    99   099-BC050118A            SR-04161 Big Box 2018 Phase 2
 Camera Corner                   102   102-BC050118A            SR-04161 Big Box 2018 Phase 2
 Camera Corner                   106   106-BC050118A            SR-04161 Big Box 2018 Phase 2
 Camera Corner                   112   112-BC050118A            SR-04161 Big Box 2018 Phase 2
 Camera Corner                   114   114-BC050118A            SR-04161 Big Box 2018 Phase 2
 Camera Corner                   116   116-BC050118A            SR-04161 Big Box 2018 Phase 2
 Camera Corner                   120   120-BC050118A            SR-04161 Big Box 2018 Phase 2
 Camera Corner                   122   122-BC050118A            SR-04161 Big Box 2018 Phase 2
 Camera Corner                   123   123-BC050118A            SR-04161 Big Box 2018 Phase 2
 Camera Corner                   127   127-BC050118A            SR-04161 Big Box 2018 Phase 2
 Camera Corner                   132   132-BC050118A            SR-04161 Big Box 2018 Phase 2
 Camera Corner                   171   171-BC050118A            SR-04161 Big Box 2018 Phase 2
 Camera Corner                   179   179-BC050118A            SR-04161 Big Box 2018 Phase 2
 Camera Corner                   200   200-RC113015D            Spring 2016 replacement of 5 servers
 Camera Corner                   200   200-RC113015E            Hardware for new 2016 Spring stores
 Camera Corner                   202   202-RC071116B            Hardware for Fall 2016 stores
 Camera Corner                   203   203-RC071116B            Hardware for Fall 2016 stores
 Camera Corner                   205   205-RC071116B            Hardware for Fall 2016 stores
 Camera Corner                   205   205-RC071116C            Hardware for Fall 2016 stores
 Camera Corner                   205   205-RC071116D            Hardware for Fall 2016 stores
                                                       - 40 -
    Case 19-80064-TLS   Doc 1204 Filed 05/01/19 Entered 05/01/19 15:52:38                          Desc Main
                               Document    Page 207 of 259

Camera Corner             206   206-RC071116B            Hardware for Fall 2016 stores
Camera Corner             207   207-RC071116B            Hardware for Fall 2016 stores
Camera Corner             207   207-RC071116C            Hardware for Fall 2016 stores
Camera Corner             208   208-RC071116B            Hardware for Fall 2016 stores
Camera Corner             209   209-RC071116B            Hardware for Fall 2016 stores
Camera Corner             211   211-RC071116B            Hardware for Fall 2016 stores
Camera Corner             212   212-RC071116B            Hardware for Fall 2016 stores
Camera Corner             212   212-RC071116C            Hardware for Fall 2016 stores
Camera Corner             212   212-RC071116D            Hardware for Fall 2016 stores
Camera Corner             213   213-RC071116B            Hardware for Fall 2016 stores
Camera Corner             520   520-RC113015D            Spring 2016 replacement of 5 servers
Camera Corner             520   520-RC113015E            Hardware for new 2016 Spring stores
Camera Corner             538   538-RC030215A            Hardware for all Summer 2015 new stores
Camera Corner             544   544-RC030215A            Hardware for all Summer 2015 new stores
Camera Corner             549   549-RC071116C            Hardware for Fall 2016 stores
Camera Corner             549   549-RC071116D            Hardware for Fall 2016 stores
Camera Corner             550   550-RC030215A            Hardware for all Summer 2015 new stores
Camera Corner             558   558-RC030215A            Hardware for all Summer 2015 new stores
Camera Corner             559   559-RC071116B            Hardware for Fall 2016 stores
Camera Corner             559   559-RC071116C            Hardware for Fall 2016 stores
Camera Corner             560   560-RC030215A            Hardware for all Summer 2015 new stores
Camera Corner             566   566-RC030215A            Hardware for all Summer 2015 new stores
Camera Corner             567   567-RC030215A            Hardware for all Summer 2015 new stores
Camera Corner             568   568-RC030215A            Hardware for all Summer 2015 new stores
Camera Corner             569   569-RC030215A            Hardware for all Summer 2015 new stores
Camera Corner             570   570-RC030215A            Hardware for all Summer 2015 new stores
Camera Corner             571   571-RC030215A            Hardware for all Summer 2015 new stores
Camera Corner             572   572-RC030215A            Hardware for all Summer 2015 new stores
Camera Corner             573   573-RC030215A            Hardware for all Summer 2015 new stores
Camera Corner             574   574-RC030215A            Hardware for all Summer 2015 new stores
Camera Corner             575   575-RC030215A            Hardware for all Summer 2015 new stores
Camera Corner             582   582-RC092315E            Hardware for Winter 2015 new store
Camera Corner             582   582-RC113015D            Spring 2016 replacement of 5 servers
Camera Corner             583   583-RC092315E            Hardware for Winter 2015 new store
Camera Corner             583   583-RC113015D            Spring 2016 replacement of 5 servers
Camera Corner             584   584-RC071116B            Hardware for Fall 2016 stores
Camera Corner             584   584-RC071116C            Hardware for Fall 2016 stores
Camera Corner             584   584-RC071116D            Hardware for Fall 2016 stores
Camera Corner             585   585-RC113015D            Spring 2016 replacement of 5 servers
Camera Corner             586   586-RC113015D            Spring 2016 replacement of 5 servers
Camera Corner             587   587-RC113015D            Spring 2016 replacement of 5 servers
Camera Corner             588   588-RC113015D            Spring 2016 replacement of 5 servers
Camera Corner             588   588-RC113015E            Hardware for new 2016 Spring stores
Camera Corner             589   589-RC113015D            Spring 2016 replacement of 5 servers
Camera Corner             589   589-RC113015E            Hardware for new 2016 Spring stores
Camera Corner             592   592-RC113015D            Spring 2016 replacement of 5 servers
Camera Corner             592   592-RC113015E            Hardware for new 2016 Spring stores
Camera Corner             593   593-RC113015D            Spring 2016 replacement of 5 servers
Camera Corner             593   593-RC113015E            Hardware for new 2016 Spring stores
Camera Corner             594   594-RC113015D            Spring 2016 replacement of 5 servers
Camera Corner             594   594-RC113015E            Hardware for new 2016 Spring stores
Camera Corner             596   596-RC113015D            Spring 2016 replacement of 5 servers

                                                - 41 -
    Case 19-80064-TLS   Doc 1204 Filed 05/01/19 Entered 05/01/19 15:52:38                           Desc Main
                               Document    Page 208 of 259

Camera Corner             596   596-RC113015E            Hardware for new 2016 Spring stores
Camera Corner             597   597-RC113015D            Spring 2016 replacement of 5 servers
Camera Corner             597   597-RC113015E            Hardware for new 2016 Spring stores
Camera Corner             598   598-RC113015D            Spring 2016 replacement of 5 servers
Camera Corner             598   598-RC113015E            Hardware for new 2016 Spring stores
Camera Corner             600   600-RC113015D            Spring 2016 replacement of 5 servers
Camera Corner             600   600-RC113015E            Hardware for new 2016 Spring stores
Camera Corner             798   798-RC071116C            Hardware for Fall 2016 stores
Camera Corner             798   798-RC071116D            Hardware for Fall 2016 stores
Camera Corner             918   918-BC032316A            SR-04624 BOPIS iPod devices for stores
Camera Corner             918   918-BC032316A            Taxes
Camera Corner             918   918-BC082216C            SR-04832 SFS & DPC expansion
Camera Corner             918   918-BS070215A            POS monitor replacement
Camera Corner             918   918-BS070215A            Taxes
Camera Corner             918   918-JW122817A            DC UPS replacement project
Camera Corner             918   918-RC052317B            Servers for ISP replacement & EPS backup
Camera Corner             918   918-RC072816A            Hardware and Processor maintenance
Camera Corner             918   918-RC092315F            Hardware for Winter 2015 new store
Camera Corner             918   918-RC122916B            Hardware for Phase 2 EPS upgrade stores
Camera Corner             979   979-DT030415A            Project SD-03986 Mac workstation upgrade
Camera Corner             979   979-DT030415X            Project SD-03986 Mac workstation upgrade
Camera Corner             979   979-DT063015A            Mac Workstation Upgrade
Camera Corner             979   979-MS010815D            PCs and monitors for new Spring stores
Camera Corner             979   979-MS010815E            PCs and monitors for new Spring stores
Camera Corner             979   979-MS010815F            PCs and monitors for new Spring stores
Camera Corner             979   979-MS010815G            PCs and monitors for new Spring stores
Camera Corner             979   979-MS010815H            PCs and monitors for new Spring stores
Camera Corner             979   979-MS010815I            PCs and monitors for new Spring stores
Camera Corner             979   979-MS010815J            PCs and monitors for new Spring stores
Camera Corner             979   979-MS010815K            PCs and monitors for new Spring stores
Camera Corner             979   979-MS010815L            PCs and monitors for new Spring stores
Camera Corner             979   979-MS010815M            PCs and monitors for new Spring stores
Camera Corner             979   979-MS010815N            PCs and monitors for new Spring stores
Camera Corner             979   979-MS010815O            PCs and monitors for new Spring stores
Camera Corner             979   979-MS010815P            PCs and monitors for new Spring stores
Camera Corner             979   979-MS010815Q            PCs and monitors for new Spring stores
Camera Corner             979   979-MS010815R            PCs and monitors for new Spring stores
Camera Corner             979   979-MS010815S            PCs and monitors for new Spring stores
Camera Corner             979   979-MS010815T            PCs and monitors for new Spring stores
Camera Corner             979   979-MS010815U            PCs and monitors for new Spring stores
Camera Corner             979   979-MS010815V            PCs and monitors for new Spring stores
Camera Corner             979   979-MS010815W            PCs and monitors for new Spring stores
Camera Corner             979   979-MS010815X            Taxes
Camera Corner             979   979-MS060115A            Store gift registry
Camera Corner             979   979-MS072517A            SR-05042 replace windows servers
Camera Corner             981   981-RC120216B            Hardware for IS lab
Camera Corner           SSC     SSC-BC050118A            SR-04161 Big Box 2018 Phase 2
Camera Corner                   MAR-RC071116B            Hardware for Fall 2016 stores
Camera Corner                   MAR-RC071116C            Hardware for Fall 2016 stores
Camera Corner                   MAR-RC071116D            Hardware for Fall 2016 stores
Camera Corner                   MS060115A                Taxes
Camera Corner                   RC030215A                Taxes

                                                - 42 -
      Case 19-80064-TLS   Doc 1204 Filed 05/01/19 Entered 05/01/19 15:52:38                            Desc Main
                                 Document    Page 209 of 259

Camera Corner                     RC092315E                Taxes
Camera Corner                     RC092315F                Taxes
Camera Corner                     RC113015D                Taxes
Camera Corner                     RC113015E                Taxes
Camera Corner                     S01-RC092315F            Hardware for Winter 2015 new store
Camera Corner                     S02-RC092315F            Hardware for Winter 2015 new store
Camera Corner                     S03-RC092315E            Hardware for Winter 2015 new store
Camera Corner                     S03-RC092315F            Hardware for Winter 2015 new store
Camera Corner                     S04-RC092315E            Hardware for Winter 2015 new store
Camera Corner                     S04-RC092315F            Hardware for Winter 2015 new store
Camera Corner                     S05-RC092315E            Hardware for Winter 2015 new store
Camera Corner                     S05-RC092315F            Hardware for Winter 2015 new store
Camera Corner                     S06-RC113015D            Spring 2016 replacement of 5 servers
Camera Corner                     S06-RC113015E            Hardware for new 2016 Spring stores
Camera Corner                     S07-RC113015D            Spring 2016 replacement of 5 servers
Camera Corner                     S07-RC113015E            Hardware for new 2016 Spring stores
Camera Corner                     S08-RC113015D            Spring 2016 replacement of 5 servers
Camera Corner                     S08-RC113015E            Hardware for new 2016 Spring stores
Camera Corner                     S09-RC113015D            Spring 2016 replacement of 5 servers
Camera Corner                     S09-RC113015E            Hardware for new 2016 Spring stores
Camera Corner                     S10-RC113015D            Spring 2016 replacement of 5 servers
Camera Corner                     S10-RC113015E            Hardware for new 2016 Spring stores
Camera Corner                     S11-RC113015D            Spring 2016 replacement of 5 servers
Camera Corner                     S11-RC113015E            Hardware for new 2016 Spring stores
Camera Corner                     S12-RC113015D            Spring 2016 replacement of 5 servers
Camera Corner                     S12-RC113015E            Hardware for new 2016 Spring stores
Camera Corner                     S13-RC113015D            Spring 2016 replacement of 5 servers
Camera Corner                     S13-RC113015E            Hardware for new 2016 Spring stores
Camera Corner                     S14-RC113015D            Spring 2016 replacement of 5 servers
Camera Corner                     S14-RC113015E            Hardware for new 2016 Spring stores
CDW                           1   001-KL021517A            PC licenses for EPS Phase II pilot stores
CDW                           2   002-KL021517A            PC licenses for EPS Phase II pilot stores
CDW                           5   005-KL021517A            PC licenses for EPS Phase II pilot stores
CDW                           7   007-KL021517A            PC licenses for EPS Phase II pilot stores
CDW                          14   014-KL021517A            PC licenses for EPS Phase II pilot stores
CDW                          15   015-KL021517A            PC licenses for EPS Phase II pilot stores
CDW                          18   018-KL021517A            PC licenses for EPS Phase II pilot stores
CDW                          24   024-KL021517A            PC licenses for EPS Phase II pilot stores
CDW                          26   026-KL021517A            PC licenses for EPS Phase II pilot stores
CDW                          32   032-KL021517A            PC licenses for EPS Phase II pilot stores
CDW                          33   033-KL021517A            PC licenses for EPS Phase II pilot stores
CDW                          50   050-KL021517A            PC licenses for EPS Phase II pilot stores
CDW                          51   051-KL021517A            PC licenses for EPS Phase II pilot stores
CDW                          99   099-KL021517A            PC licenses for EPS Phase II pilot stores
CDW                         130   130-KL021517A            PC licenses for EPS Phase II pilot stores
CDW                         132   132-KL021517A            PC licenses for EPS Phase II pilot stores
CDW                         170   170-KL021517A            PC licenses for EPS Phase II pilot stores
CDW                         178   178-KL021517A            PC licenses for EPS Phase II pilot stores
CDW                         200   200-RC113015F            Hardware for new 2016 Spring stores
CDW                         200   200-RC113015G            Hardware for Winter 2015 new store
CDW                         201   201-RC071116G            Hardware for Fall 2016 stores
CDW                         202   202-KL080216B            Device lincenses Nov 2016 new stores

                                                  - 43 -
      Case 19-80064-TLS   Doc 1204 Filed 05/01/19 Entered 05/01/19 15:52:38                           Desc Main
                                 Document    Page 210 of 259

CDW                         203   203-KL071516B             Device licenses for new Fall stores
CDW                         205   205-KL080216D             Devise licenses for Nov 2016 Rx
CDW                         205   205-RC071116G             Hardware for Fall 2016 stores
CDW                         206   206-KL080216B             Device lincenses Nov 2016 new stores
CDW                         207   207-KL080216B             Device lincenses Nov 2016 new stores
CDW                         207   207-KL080216D             Devise licenses for Nov 2016 Rx
CDW                         207   207-RC071116F             Hardware for Fall 2016 stores
CDW                         208   208-KL080216B             Device lincenses Nov 2016 new stores
CDW                         209   209-KL080216B             Device lincenses Nov 2016 new stores
CDW                         209   209-KL080216D             Devise licenses for Nov 2016 Rx
CDW                         209   209-RC071116F             Hardware for Fall 2016 stores
CDW                         211   211-RC071116F             Hardware for Fall 2016 stores
CDW                         212   212-KL080216B             Device lincenses Nov 2016 new stores
CDW                         212   212-KL080216D             Devise licenses for Nov 2016 Rx
CDW                         212   212-RC071116F             Hardware for Fall 2016 stores
CDW                         212   212-RC071116G             Hardware for Fall 2016 stores
CDW                         213   213-KLl071516B            Device licenses for new Fall stores
CDW                         509   509-KL082916B             Device lincenses for Fall 2016 stores
CDW                         520   520-DS102615C             Hardware for 2016 Spring store
CDW                         520   520-RC113015F             Hardware for new 2016 Spring stores
CDW                         520   520-RC113015G             Hardware for Winter 2015 new store
CDW                         532   532-RC010815D             Hardware for new store # 532
CDW                         532   532-RC010815E             Hardware for new store # 532
CDW                         532   532-RC011215A             Hardware for new store # 532
CDW                         533   533-RC010815D             Hardware for new store # 533
CDW                         533   533-RC010815E             Hardware for new store # 533
CDW                         533   533-RC011215A             Hardware for new store # 533
CDW                         534   534-RC010815D             Hardware for new store # 534
CDW                         534   534-RC010815E             Hardware for new store # 534
CDW                         534   534-RC011215A             Hardware for new store # 534
CDW                         535   535-RC010815D             Hardware for new store # 535
CDW                         535   535-RC010815E             Hardware for new store # 535
CDW                         535   535-RC011215A             Hardware for new store # 535
CDW                         536   536-RC010815D             Hardware for new store # 536
CDW                         536   536-RC010815E             Hardware for new store # 536
CDW                         536   536-RC011215A             Hardware for new store # 536
CDW                         537   537-RC010815D             Hardware for new store # 537
CDW                         537   537-RC010815E             Hardware for new store # 537
CDW                         537   537-RC011215A             Hardware for new store # 537
CDW                         538   538-RC022415C             Hardware for Summer 2015 new stores
CDW                         538   538-RC022815C             Hardware for all Summer 2015 new stores
CDW                         539   539-RC010815D             Hardware for new store # 539
CDW                         539   539-RC010815E             Hardware for new store # 539
CDW                         539   539-RC011215A             Hardware for new store # 539
CDW                         540   540-RC010815D             Hardware for new store # 540
CDW                         540   540-RC010815E             Hardware for new store # 540
CDW                         540   540-RC011215A             Hardware for new store # 540
CDW                         541   541-RC010815D             Hardware for new store # 541
CDW                         541   541-RC010815E             Hardware for new store # 541
CDW                         541   541-RC011215A             Hardware for new store # 541
CDW                         542   542-RC010815D             Hardware for new store # 542
CDW                         542   542-RC010815E             Hardware for new store # 542

                                                   - 44 -
      Case 19-80064-TLS   Doc 1204 Filed 05/01/19 Entered 05/01/19 15:52:38                          Desc Main
                                 Document    Page 211 of 259

CDW                         542   542-RC011215A            Hardware for new store # 542
CDW                         543   543-RC010815D            Hardware for new store # 543
CDW                         543   543-RC010815E            Hardware for new store # 543
CDW                         543   543-RC011215A            Hardware for new store # 543
CDW                         544   544-RC022415C            Hardware for Summer 2015 new stores
CDW                         544   544-RC022815C            Hardware for all Summer 2015 new stores
CDW                         545   545-RC010815D            Hardware for new store # 545
CDW                         545   545-RC010815E            Hardware for new store # 545
CDW                         545   545-RC011215A            Hardware for new store # 545
CDW                         546   546-RC010815D            Hardware for new store # 546
CDW                         546   546-RC010815E            Hardware for new store # 546
CDW                         546   546-RC011215A            Hardware for new store # 546
CDW                         547   547-RC010815D            Hardware for new store # 547
CDW                         547   547-RC010815E            Hardware for new store # 547
CDW                         547   547-RC011215A            Hardware for new store # 547
CDW                         548   548-RC010815D            Hardware for new store # 548
CDW                         548   548-RC010815E            Hardware for new store # 548
CDW                         548   548-RC011215A            Hardware for new store # 548
CDW                         549   549-KL082916B            Device lincenses for Fall 2016 stores
CDW                         549   549-RC071116G            Hardware for Fall 2016 stores
CDW                         550   550-RC022415C            Hardware for Summer 2015 new stores
CDW                         550   550-RC022815C            Hardware for all Summer 2015 new stores
CDW                         551   551-RC010815D            Hardware for new store # 551
CDW                         551   551-RC010815E            Hardware for new store # 551
CDW                         551   551-RC011215A            Hardware for new store # 551
CDW                         552   552-RC010815D            Hardware for new store # 552
CDW                         552   552-RC010815E            Hardware for new store # 552
CDW                         552   552-RC011215A            Hardware for new store # 552
CDW                         553   553-RC010815D            Hardware for new store # 553
CDW                         553   553-RC010815E            Hardware for new store # 553
CDW                         553   553-RC011215A            Hardware for new store # 553
CDW                         554   554-RC010815D            Hardware for new store # 554
CDW                         554   554-RC010815E            Hardware for new store # 554
CDW                         554   554-RC011215A            Hardware for new store # 554
CDW                         555   555-RC010815D            Hardware for new store # 555
CDW                         555   555-RC010815E            Hardware for new store # 555
CDW                         555   555-RC011215A            Hardware for new store # 555
CDW                         558   558-RC022415C            Hardware for Summer 2015 new stores
CDW                         558   558-RC022815C            Hardware for all Summer 2015 new stores
CDW                         559   559-KL071516B            Device licenses for new Fall stores
CDW                         559   559-RC071116G            Hardware for Fall 2016 stores
CDW                         560   560-RC022415C            Hardware for all Summer 2015 new stores
CDW                         560   560-RC022415C            Hardware for Summer 2015 new stores
CDW                         560   560-RC022815C            Hardware for all Summer 2015 new stores
CDW                         566   566-RC022415C            Hardware for Summer 2015 new stores
CDW                         566   566-RC022815C            Hardware for all Summer 2015 new stores
CDW                         567   567-RC022415C            Hardware for Summer 2015 new stores
CDW                         567   567-RC022815C            Hardware for all Summer 2015 new stores
CDW                         568   568-RC022415C            Hardware for Summer 2015 new stores
CDW                         568   568-RC022815C            Hardware for all Summer 2015 new stores
CDW                         569   569-RC022415C            Hardware for Summer 2015 new stores
CDW                         569   569-RC022815C            Hardware for all Summer 2015 new stores

                                                  - 45 -
      Case 19-80064-TLS   Doc 1204 Filed 05/01/19 Entered 05/01/19 15:52:38                          Desc Main
                                 Document    Page 212 of 259

CDW                         570   570-RC022415C            Hardware for Summer 2015 new stores
CDW                         570   570-RC022815C            Hardware for all Summer 2015 new stores
CDW                         571   571-RC022415C            Hardware for Summer 2015 new stores
CDW                         571   571-RC022815C            Hardware for all Summer 2015 new stores
CDW                         572   572-RC022415C            Hardware for Summer 2015 new stores
CDW                         572   572-RC022815C            Hardware for all Summer 2015 new stores
CDW                         573   573-RC022415C            Hardware for Summer 2015 new stores
CDW                         573   573-RC022815C            Hardware for all Summer 2015 new stores
CDW                         574   574-RC022415C            Hardware for Summer 2015 new stores
CDW                         574   574-RC022815C            Hardware for all Summer 2015 new stores
CDW                         575   575-RC022415C            Hardware for Summer 2015 new stores
CDW                         575   575-RC022815C            Hardware for all Summer 2015 new stores
CDW                         582   582-RC092915B            Hardware for Winter 2015 new store
CDW                         582   582-RC113015F            Hardware for new 2016 Spring stores
CDW                         582   582-RC113015G            Hardware for Winter 2015 new store
CDW                         583   583-RC092915B            Hardware for Winter 2015 new store
CDW                         583   583-RC113015F            Hardware for new 2016 Spring stores
CDW                         583   583-RC113015G            Hardware for Winter 2015 new store
CDW                         584   584-KL071516B            Device licenses for new Fall stores
CDW                         584   584-KL071516B            Devise licenses for new Fall stores
CDW                         584   584-RC071116G            Hardware for Fall 2016 stores
CDW                         585   585-DS102615C            Hardware for 2016 Spring store
CDW                         585   585-RC113015F            Hardware for new 2016 Spring stores
CDW                         585   585-RC113015G            Hardware for Winter 2015 new store
CDW                         586   586-DS102615C            Hardware for 2016 Spring store
CDW                         586   586-RC113015F            Hardware for new 2016 Spring stores
CDW                         586   586-RC113015G            Hardware for Winter 2015 new store
CDW                         587   587-DS102615C            Hardware for 2016 Spring store
CDW                         587   587-RC113015F            Hardware for new 2016 Spring stores
CDW                         587   587-RC113015G            Hardware for Winter 2015 new store
CDW                         588   588-DS102615C            Hardware for 2016 Spring store
CDW                         588   588-RC113015F            Hardware for new 2016 Spring stores
CDW                         588   588-RC113015G            Hardware for Winter 2015 new store
CDW                         589   589-DS102615C            Hardware for 2016 Spring store
CDW                         589   589-RC113015F            Hardware for new 2016 Spring stores
CDW                         589   589-RC113015G            Hardware for Winter 2015 new store
CDW                         592   592-DS102615C            Hardware for 2016 Spring store
CDW                         592   592-RC113015F            Hardware for new 2016 Spring stores
CDW                         592   592-RC113015G            Hardware for Winter 2015 new store
CDW                         593   593-RC113015F            Hardware for new 2016 Spring stores
CDW                         593   593-RC113015G            Hardware for Winter 2015 new store
CDW                         594   594-RC113015F            Hardware for new 2016 Spring stores
CDW                         594   594-RC113015G            Hardware for Winter 2015 new store
CDW                         596   596-RC113015F            Hardware for new 2016 Spring stores
CDW                         596   596-RC113015G            Hardware for Winter 2015 new store
CDW                         597   597-RC113015F            Hardware for new 2016 Spring stores
CDW                         597   597-RC113015G            Hardware for Winter 2015 new store
CDW                         598   598-DS102615C            Hardware for 2016 Spring store
CDW                         598   598-RC113015F            Hardware for new 2016 Spring stores
CDW                         598   598-RC113015G            Hardware for Winter 2015 new store
CDW                         599   599-DS102615C            Hardware for 2016 Spring store
CDW                         600   600-DS102615C            Hardware for 2016 Spring store

                                                  - 46 -
      Case 19-80064-TLS   Doc 1204 Filed 05/01/19 Entered 05/01/19 15:52:38                               Desc Main
                                 Document    Page 213 of 259

CDW                         600   600-RC113015F            Hardware for new 2016 Spring stores
CDW                         600   600-RC113015G            Hardware for Winter 2015 new store
CDW                         601   601-KL021517A            PC licenses for EPS Phase II pilot stores
CDW                         615   615-KL021517A            PC licenses for EPS Phase II pilot stores
CDW                         795   795-RC010815D            Hardware for new store # 795
CDW                         795   795-RC010815E            Hardware for new store # 795
CDW                         798   798-KL082916B            Device lincenses for Fall 2016 stores
CDW                         798   798-RC071116G            Hardware for Fall 2016 stores
CDW                         914   914-DO102016A            AIX backup software
CDW                         918   918-RC022415C            Spare hardware for Summer 2015 new stores
CDW                         918   918-RC072816B            Rack & mounting hardware for PDX AIX
CDW                         918   918-RC082515A            Ipad devices for video upload project
CDW                         918   918-RC092315G            Hardware for Winter 2015 new store
CDW                         918   918-RC092915B            Hardware for Winter 2015 new store
CDW                         918   918-RC113015F            Hardware for new 2016 Spring stores
CDW                         918   918-RC122916C            Hardware for Phase 2 EPS upgrade stores
CDW                         975   975-KL020718A            Microsoft System Configuration SR-04990
CDW                         975   975-KL030518A            Microsoft Windows Server license & assurance
CDW                         975   975-KL041018A            Microsoft/Vmware licensing Kronos update
CDW                         975   975-KL052016A            Microsoft licenses for Dematics upgrade
CDW                         975   975-KL082216A            Software licensing for Fall expansion
CDW                         975   975-KL083016A            Microsoft software compliance licenses
CDW                         975   975-KL083016B            Microsoft software compliance licenses
CDW                         975   975-KL102717A            Symantec Endpoint protection
CDW                         975   975-KL122817B            SQL server core licenses SR-05204
CDW                         975   975-SF010815A            Software for Store 532
CDW                         975   975-SF010815B            Software for Store 533
CDW                         975   975-SF010815C            Software for Store 534
CDW                         975   975-SF010815D            Software for Store 535
CDW                         975   975-SF010815E            Software for Store 536
CDW                         975   975-SF010815F            Software for Store 537
CDW                         975   975-SF010815G            Software for Store 538
CDW                         975   975-SF010815H            Software for Store 539
CDW                         975   975-SF010815I            Software for Store 540
CDW                         975   975-SF010815J            Software for Store 541
CDW                         975   975-SF010815K            Software for Store 542
CDW                         975   975-SF010815L            Software for Store 543
CDW                         975   975-SF010815M            Software for Store 544
CDW                         975   975-SF010815N            Software for Store 546
CDW                         975   975-SF010815O            Software for Store 545
CDW                         975   975-SF010815P            Software for Store 547
CDW                         975   975-SF010815Q            Software for Store 548
CDW                         975   975-SF010815T            Software for Alco store locations
CDW                         975   975-SF010815X            Taxes
CDW                         977   977-GT012115A            XIV Storage replacement SO-04486
CDW                         977   977-LW051917A            Mainframe storage replacement
CDW                         977   977-LW052617A            IBM V7000 Flash & HDD storage
CDW                         977   977-LW122817B            Spectrum conversion
CDW                         978   978-SG062016A            Cisco routers for Internet upgrade
CDW                         979   979-LK091313A            SO-03753 MS Exchange & LCS IM Upgrade
CDW                         979   979-LK110113A            SD-03721 Workstation Enterprise Refresh
CDW                         979   979-LK121813A            SO-03721 Workstation Enterprise Refresh

                                                  - 47 -
      Case 19-80064-TLS   Doc 1204 Filed 05/01/19 Entered 05/01/19 15:52:38                        Desc Main
                                 Document    Page 214 of 259

CDW                             DS102615C                Taxes
CDW                             MAR-RC071116F            Hardware for Fall 2016 stores
CDW                             MAR-RC071116G            Hardware for Fall 2016 stores
CDW                             RC010815D                Taxes
CDW                             RC010815E                Taxes
CDW                             RC010815X                Taxes
CDW                             RC011215A                Taxes
CDW                             RC022415B                Hardware for all Summer 2015 new stores
CDW                             RC022415B                Taxes
CDW                             RC022415C                Taxes
CDW                             RC022815C                Taxes
CDW                             RC082515A                Taxes
CDW                             RC092315G                Taxes
CDW                             RC092915B                Taxes
CDW                             RC113015F                Taxes
CDW                             RC113015G                Taxes
CDW                             S01-DS102615C            Hardware for 2016 Spring store
CDW                             S01-RC092315G            Hardware for Winter 2015 new store
CDW                             S02-DS102615C            Hardware for 2016 Spring store
CDW                             S02-RC092315G            Hardware for Winter 2015 new store
CDW                             S03-DS102615C            Hardware for 2016 Spring store
CDW                             S03-RC092315G            Hardware for Winter 2015 new store
CDW                             S03-RC092915B            Hardware for Winter 2015 new store
CDW                             S04-DS102615C            Hardware for 2016 Spring store
CDW                             S04-RC092315G            Hardware for Winter 2015 new store
CDW                             S04-RC092915B            Hardware for Winter 2015 new store
CDW                             S05-DS102615C            Hardware for 2016 Spring store
CDW                             S05-RC092315G            Hardware for Winter 2015 new store
CDW                             S05-RC092915B            Hardware for Winter 2015 new store
CDW                             S06-DS102615C            Hardware for 2016 Spring store
CDW                             S06-RC113015F            Hardware for new 2016 Spring stores
CDW                             S06-RC113015G            Hardware for Winter 2015 new store
CDW                             S07-DS102615C            Hardware for 2016 Spring store
CDW                             S07-RC113015F            Hardware for new 2016 Spring stores
CDW                             S07-RC113015G            Hardware for Winter 2015 new store
CDW                             S08-DS102615C            Hardware for 2016 Spring store
CDW                             S08-RC113015F            Hardware for new 2016 Spring stores
CDW                             S08-RC113015G            Hardware for Winter 2015 new store
CDW                             S09-DS102615C            Hardware for 2016 Spring store
CDW                             S09-RC113015F            Hardware for new 2016 Spring stores
CDW                             S09-RC113015G            Hardware for Winter 2015 new store
CDW                             S10-DS102615C            Hardware for 2016 Spring store
CDW                             S10-RC113015F            Hardware for new 2016 Spring stores
CDW                             S10-RC113015G            Hardware for Winter 2015 new store
CDW                             S11-DS102615C            Hardware for 2016 Spring store
CDW                             S11-RC113015F            Hardware for new 2016 Spring stores
CDW                             S11-RC113015G            Hardware for Winter 2015 new store
CDW                             S12-DS102615C            Hardware for 2016 Spring store
CDW                             S12-RC113015F            Hardware for new 2016 Spring stores
CDW                             S12-RC113015G            Hardware for Winter 2015 new store
CDW                             S13-DS102615C            Hardware for 2016 Spring store
CDW                             S13-RC113015F            Hardware for new 2016 Spring stores

                                                - 48 -
      Case 19-80064-TLS   Doc 1204 Filed 05/01/19 Entered 05/01/19 15:52:38                               Desc Main
                                 Document    Page 215 of 259

CDW                               S13-RC113015G            Hardware for Winter 2015 new store
CDW                               S14-RC113015F            Hardware for new 2016 Spring stores
CDW                               S14-RC113015G            Hardware for Winter 2015 new store
CDW                               SF010815F                Taxes
CPT Network Solutions         1   001-RC032317B            Cable install for Phase 2 EPS upgrade
CPT Network Solutions         2   002-RC032317B            Cable install for Phase 2 EPS upgrade
CPT Network Solutions         7   007-BC012917A            Store and DC replacement project
CPT Network Solutions         7   007-RC032317B            Cable install for Phase 2 EPS upgrade
CPT Network Solutions         9   009-BC012917A            Store and DC replacement project
CPT Network Solutions        11   011-BC070618A            Big Box phase 2
CPT Network Solutions        12   012-BC012917A            Store and DC replacement project
CPT Network Solutions        14   014-BC012917A            Store and DC replacement project
CPT Network Solutions        14   014-RC032317B            Cable install for Phase 2 EPS upgrade
CPT Network Solutions        15   015-RC032317B            Cable install for Phase 2 EPS upgrade
CPT Network Solutions        16   016-BC070618A            Big Box phase 2
CPT Network Solutions        18   018-RC032317B            Cable install for Phase 2 EPS upgrade
CPT Network Solutions        21   021-BC012917A            Store and DC replacement project
CPT Network Solutions        24   024-BC012917A            Store and DC replacement project
CPT Network Solutions        24   024-RC032317B            Cable install for Phase 2 EPS upgrade
CPT Network Solutions        26   026-RC032317B            Cable install for Phase 2 EPS upgrade
CPT Network Solutions        32   032-RC032317B            Cable install for Phase 2 EPS upgrade
CPT Network Solutions        33   033-RC032317B            Cable install for Phase 2 EPS upgrade
CPT Network Solutions        44   044-BC012917A            Store and DC replacement project
CPT Network Solutions        45   045-BC012917A            Store and DC replacement project
CPT Network Solutions        47   047-BC012917A            Store and DC replacement project
CPT Network Solutions        50   050-RC032317B            Cable install for Phase 2 EPS upgrade
CPT Network Solutions        51   051-RC032317B            Cable install for Phase 2 EPS upgrade
CPT Network Solutions        52   052-BC012917A            Store and DC replacement project
CPT Network Solutions        53   053-BC012917A            Store and DC replacement project
CPT Network Solutions        62   062-BC070618A            Big Box phase 2
CPT Network Solutions        66   066-BC012917A            Store and DC replacement project
CPT Network Solutions        70   070-BC012917A            Store and DC replacement project
CPT Network Solutions        72   072-BC012917A            Store and DC replacement project
CPT Network Solutions        76   076-BC012917A            Store and DC replacement project
CPT Network Solutions        79   079-BC012917A            Store and DC replacement project
CPT Network Solutions        80   080-BC012917A            Store and DC replacement project
CPT Network Solutions        82   082-BC012917A            Store and DC replacement project
CPT Network Solutions        84   084-BC012917A            Store and DC replacement project
CPT Network Solutions        90   090-BC012917A            Store and DC replacement project
CPT Network Solutions        99   099-RC032317B            Cable install for Phase 2 EPS upgrade
CPT Network Solutions       101   101-BC012917A            Store and DC replacement project
CPT Network Solutions       109   109-BC012917A            Store and DC replacement project
CPT Network Solutions       122   122-BC070618A            Big Box phase 2
CPT Network Solutions       130   130-RC032317B            Cable install for Phase 2 EPS upgrade
CPT Network Solutions       132   132-RC032317B            Cable install for Phase 2 EPS upgrade
CPT Network Solutions       170   170-BC012917A            Store and DC replacement project
CPT Network Solutions       170   170-RC032317B            Cable install for Phase 2 EPS upgrade
CPT Network Solutions       175   175-BC012917A            Store and DC replacement project
CPT Network Solutions       178   178-RC032317B            Cable install for Phase 2 EPS upgrade
CPT Network Solutions       601   601-RC032317B            Cable install for Phase 2 EPS upgrade
CPT Network Solutions       615   615-RC032317B            Cable install for Phase 2 EPS upgrade
CPT Network Solutions       918   918-BC111716A            Wiring and install costs for Ship from store

                                                  - 49 -
     Case 19-80064-TLS   Doc 1204 Filed 05/01/19 Entered 05/01/19 15:52:38                              Desc Main
                                Document    Page 216 of 259

CPT Network Solutions      918   918-JT083116A              Installation costs for October stores
CPT Network Solutions      918   918-JT083116B              Installation costs for October stores
CPT Network Solutions      918   918-JT083116C              Installation costs for October stores
CPT Network Solutions      918   918-JT083116D              Installation costs for October stores
CPT Network Solutions      918   918-JT083116E              Installation costs for October stores
Data Sales Co.             100   100-DS070716H              Ship from stores & fulfillment centers
Data Sales Co.             171   171-DS070716H              Ship from stores & fulfillment centers
Data Sales Co.             205   205RX-DS070716C            Equipment to finish the year out
Data Sales Co.             207   207-DS070716C              Equipment to finish the year out
Data Sales Co.             209   209-DS070716C              Equipment to finish the year out
Data Sales Co.             211   211-DS070716C              Equipment to finish the year out
Data Sales Co.             212   212-DS070716C              Equipment to finish the year out
Data Sales Co.             486   486-DS070716H              Ship from stores & fulfillment centers
Data Sales Co.             487   487-DS070716H              Ship from stores & fulfillment centers
Data Sales Co.             520   520-DS111615A              Hardware for new 2016 Spring stores
Data Sales Co.             532   532-JT011215A              Lexmark printers for conversion store 532
Data Sales Co.             533   533-JT011215A              Lexmark printers for conversion store 533
Data Sales Co.             534   534-JT011215A              Lexmark printers for conversion store 534
Data Sales Co.             535   535-JT011215A              Lexmark printers for conversion store 535
Data Sales Co.             536   536-JT011215A              Lexmark printers for conversion store 536
Data Sales Co.             537   537-JT011215A              Lexmark printers for conversion store 537
Data Sales Co.             538   538-DS031915D              Alco registers Phase 2
Data Sales Co.             538   538-DS062915B              MS810'S replacements in Summer stores
Data Sales Co.             539   539-JT011215A              Lexmark printers for conversion store 539
Data Sales Co.             540   540-JT011215A              Lexmark printers for conversion store 540
Data Sales Co.             541   541-JT011215A              Lexmark printers for conversion store 541
Data Sales Co.             542   542-JT011215A              Lexmark printers for conversion store 542
Data Sales Co.             543   543-JT011215A              Lexmark printers for conversion store 543
Data Sales Co.             544   544-DS031915D              Alco registers Phase 2
Data Sales Co.             544   544-DS062915B              MS810'S replacements in Summer stores
Data Sales Co.             545   545-JT011215A              Lexmark printers for conversion store 545
Data Sales Co.             546   546-JT011215A              Lexmark printers for conversion store 546
Data Sales Co.             547   547-JT011215A              Lexmark printers for conversion store 547
Data Sales Co.             548   548-JT011215A              Lexmark printers for conversion store 548
Data Sales Co.             549   549-DS060515C              Hardware for new 2015 Fall stores
Data Sales Co.             549   549RX-DS070716C            Equipment to finish the year out
Data Sales Co.             550   550-DS031915D              Alco registers Phase 2
Data Sales Co.             550   550-DS062915B              MS810'S replacements in Summer stores
Data Sales Co.             551   551-JT011215A              Lexmark printers for conversion store 551
Data Sales Co.             552   552-JT011215A              Lexmark printers for conversion store 552
Data Sales Co.             553   553-JT011215A              Lexmark printers for conversion store 553
Data Sales Co.             554   554-JT011215A              Lexmark printers for conversion store 554
Data Sales Co.             555   555-JT011215A              Lexmark printers for conversion store 555
Data Sales Co.             556   556-DS060515C              Hardware for new 2015 Fall stores
Data Sales Co.             557   557-DS060515C              Hardware for new 2015 Fall stores
Data Sales Co.             558   558-DS031915D              Alco registers Phase 2
Data Sales Co.             558   558-DS062915B              MS810'S replacements in Summer stores
Data Sales Co.             559   559-DS031915D              Alco registers Phase 2
Data Sales Co.             559   559-DS060515C              Hardware for new 2015 Fall stores
Data Sales Co.             560   560-DS031915D              Alco registers Phase 2
Data Sales Co.             560   560-DS062915B              MS810'S replacements in Summer stores
Data Sales Co.             561   561-DS060515C              Hardware for new 2015 Fall stores

                                                   - 50 -
     Case 19-80064-TLS   Doc 1204 Filed 05/01/19 Entered 05/01/19 15:52:38                           Desc Main
                                Document    Page 217 of 259

Data Sales Co.             562   562-DS060515C              Hardware for new 2015 Fall stores
Data Sales Co.             563   563-DS060515C              Hardware for new 2015 Fall stores
Data Sales Co.             564   564-DS060515C              Hardware for new 2015 Fall stores
Data Sales Co.             565   565-DS060515C              Hardware for new 2015 Fall stores
Data Sales Co.             566   566-DS062915B              MS810'S replacements in Summer stores
Data Sales Co.             567   567-DS062915B              MS810'S replacements in Summer stores
Data Sales Co.             568   568-DS062915B              MS810'S replacements in Summer stores
Data Sales Co.             569   569-DS062915B              MS810'S replacements in Summer stores
Data Sales Co.             570   570-DS062915B              MS810'S replacements in Summer stores
Data Sales Co.             571   571-DS062915B              MS810'S replacements in Summer stores
Data Sales Co.             572   572-DS062915B              MS810'S replacements in Summer stores
Data Sales Co.             573   573-DS062915B              MS810'S replacements in Summer stores
Data Sales Co.             574   574-DS062915B              MS810'S replacements in Summer stores
Data Sales Co.             575   575-DS062915B              MS810'S replacements in Summer stores
Data Sales Co.             576   576-DS060515C              Hardware for new 2015 Fall stores
Data Sales Co.             577   577-DS060515C              Hardware for new 2015 Fall stores
Data Sales Co.             578   578-DS060515C              Hardware for new 2015 Fall stores
Data Sales Co.             579   579-DS060515C              Hardware for new 2015 Fall stores
Data Sales Co.             580   580-DS060515C              Hardware for new 2015 Fall stores
Data Sales Co.             581   581-DS060515C              Hardware for new 2015 Fall stores
Data Sales Co.             585   585-DS111615A              Hardware for new 2016 Spring stores
Data Sales Co.             586   586-DS111615A              Hardware for new 2016 Spring stores
Data Sales Co.             587   587-DS111615A              Hardware for new 2016 Spring stores
Data Sales Co.             588   588-DS111615A              Hardware for new 2016 Spring stores
Data Sales Co.             589   589-DS111615A              Hardware for new 2016 Spring stores
Data Sales Co.             592   592-DS111615A              Hardware for new 2016 Spring stores
Data Sales Co.             598   598-DS111615A              Hardware for new 2016 Spring stores
Data Sales Co.             599   599-DS111615A              Hardware for new 2016 Spring stores
Data Sales Co.             600   600-DS111615A              Hardware for new 2016 Spring stores
Data Sales Co.             797   797-DS060515C              Hardware for new 2015 Fall stores
Data Sales Co.             798   798-DS060515C              Hardware for new 2015 Fall stores
Data Sales Co.             798   798RX-DS070716C            Equipment to finish the year out
Data Sales Co.             799   799-DS060515C              Hardware for new 2015 Fall stores
Data Sales Co.             918   918-DS042418A              2018 Laser printer refresh
Data Sales Co.             918   918-DS062915B              MS810'S replacements in Summer stores
Data Sales Co.             918   918-DS081117B              Upgrade DC999 laser printers
Data Sales Co.             918   918-JM051916A              2016 Rx Laser Printer Refresh
Data Sales Co.             918   918-JM082015A              SD-4570 Rx Laser Printer Refresh 2015
Data Sales Co.             918   918-JW021617A              2017 laser printer refresh
Data Sales Co.             918   918-RC110513A              Store Laser Printers Replacement
Data Sales Co.             918   918-RC110513A              Taxes
Data Sales Co.                   99-DS070716H               Ship from stores & fulfillment centers
Data Sales Co.                   DS031915D                  Taxes
Data Sales Co.                   DS060515C                  Taxes
Data Sales Co.                   DS111615A                  Taxes
Data Sales Co.                   Extra-DS031915D            Alco registers Phase 2
Data Sales Co.                   JT011215A                  Taxes
Data Sales Co.                   MarinetteDS070716C         Equipment to finish the year out
Data Sales Co.                   S01-DS111615A              Hardware for new 2016 Spring stores
Data Sales Co.                   S02-DS111615A              Hardware for new 2016 Spring stores
Data Sales Co.                   S03-DS111615A              Hardware for new 2016 Spring stores
Data Sales Co.                   S04-DS111615A              Hardware for new 2016 Spring stores

                                                   - 51 -
      Case 19-80064-TLS   Doc 1204 Filed 05/01/19 Entered 05/01/19 15:52:38                            Desc Main
                                 Document    Page 218 of 259

Data Sales Co.                    S05-DS111615A            Hardware for new 2016 Spring stores
Data Sales Co.                    S06-DS111615A            Hardware for new 2016 Spring stores
Data Sales Co.                    S07-DS031915D            Alco registers Phase 2
Data Sales Co.                    S07-DS111615A            Hardware for new 2016 Spring stores
Data Sales Co.                    S08-DS031915D            Alco registers Phase 2
Data Sales Co.                    S08-DS111615A            Hardware for new 2016 Spring stores
Data Sales Co.                    S09-DS031915D            Alco registers Phase 2
Data Sales Co.                    S09-DS111615A            Hardware for new 2016 Spring stores
Data Sales Co.                    S10-DS031915D            Alco registers Phase 2
Data Sales Co.                    S10-DS111615A            Hardware for new 2016 Spring stores
Data Sales Co.                    S11-DS031915D            Alco registers Phase 2
Data Sales Co.                    S11-DS111615A            Hardware for new 2016 Spring stores
Data Sales Co.                    S12-DS031915D            Alco registers Phase 2
Data Sales Co.                    S12-DS111615A            Hardware for new 2016 Spring stores
Data Sales Co.                    S13-DS031915D            Alco registers Phase 2
Data Sales Co.                    S13-DS111615A            Hardware for new 2016 Spring stores
Data Sales Co.                    S14-DS031915D            Alco registers Phase 2
Data Sales Co.                    S15-DS031915D            Alco registers Phase 2
Data Sales Co.               11   11-DS070716H             Ship from stores & fulfillment centers
Data Sales Co.               26   26-DS070716H             Ship from stores & fulfillment centers
Data Sales Co.               30   30-DS070716H             Ship from stores & fulfillment centers
Data Sales Co.               38   38-DS070716H             Ship from stores & fulfillment centers
Data Sales Co.               39   39-DS070716H             Ship from stores & fulfillment centers
Data Sales Co.               57   57-DS070716H             Ship from stores & fulfillment centers
Data Sales Co.               61   61-DS070716H             Ship from stores & fulfillment centers
Data Sales Co.               63   63-DS070716H             Ship from stores & fulfillment centers
Data Sales Co.               68   68-DS070716H             Ship from stores & fulfillment centers
Data Sales Co.               72   72-DS070716H             Ship from stores & fulfillment centers
Data Sales Co.               78   78-DS070716H             Ship from stores & fulfillment centers
Data Sales Co.               81   81-DS070716H             Ship from stores & fulfillment centers
Direct Source Inc.          981   981-JT021618A            New HP RP9 Cash Registers
Fujitsu                     981   981-JT011817A            POS functionality upgrade
Fujitsu                     981   981-JT021218A            Software Certification Windows 10
Fujitsu                     981   981-JT061418A            2019 Loyalty project 1st phase
Fujitsu                     981   981-JT061418B            2019 Loyalty project 2nd phase
Fujitsu                     981   981-JT061418C            2019 Loyalty project 3rd phase
Fujitsu                     981   981-JT061418D            2019 Loyalty project 4th phase
Fujitsu                     981   981-JT070617A            POS functionality debit key PIN prompting
Fujitsu                     981   981-JT070716A            Promo Card Modification
Fujitsu                     981   981-JT070717A            Update to loyalty signup process
Fujitsu                     981   981-JT081616A            Capital lincense purchase
Fujitsu                     981   981-JT101717B            Coupons exceptions
Fujitsu                     981   981-JT102716A            POS functionality support
Fujitsu                     981   981-MV080116A            PSE integration with POS
Graybar                     200   200-RC113015H            Hardware for Winter 2015 new store
Graybar                     520   520-RC113015H            Hardware for Winter 2015 new store
Graybar                     532   532-RC010815G            Hardware for new store # 532
Graybar                     532   532-RC010815G            Wall mount roof fan kit store # 532
Graybar                     533   533-RC010815G            Hardware for new store # 533
Graybar                     533   533-RC010815G            Wall mount roof fan kit store # 533
Graybar                     534   534-RC010815G            Hardware for new store # 534
Graybar                     534   534-RC010815G            Wall mount roof fan kit store # 534

                                                  - 52 -
     Case 19-80064-TLS   Doc 1204 Filed 05/01/19 Entered 05/01/19 15:52:38                          Desc Main
                                Document    Page 219 of 259

Graybar                    535   535-RC010815G            Hardware for new store # 535
Graybar                    535   535-RC010815G            Wall mount roof fan kit store # 535
Graybar                    536   536-RC010815G            Hardware for new store # 536
Graybar                    536   536-RC010815G            Wall mount roof fan kit store # 536
Graybar                    537   537-RC010815G            Hardware for new store # 537
Graybar                    537   537-RC010815G            Wall mount roof fan kit store # 537
Graybar                    538   538-RC022815D            Hardware for Summer 2015 new stores
Graybar                    538   538-RC030515A            Hardware for all Summer 2015 new stores
Graybar                    539   539-RC010815G            Hardware for new store # 539
Graybar                    539   539-RC010815G            Wall mount roof fan kit store # 539
Graybar                    540   540-RC010815G            Hardware for new store # 540
Graybar                    540   540-RC010815G            Wall mount roof fan kit store # 540
Graybar                    541   541-RC010815G            Hardware for new store # 541
Graybar                    541   541-RC010815G            Wall mount roof fan kit store # 541
Graybar                    542   542-RC010815G            Hardware for new store # 542
Graybar                    542   542-RC010815G            Wall mount roof fan kit store # 542
Graybar                    543   543-RC010815G            Hardware for new store # 543
Graybar                    543   543-RC010815G            Wall mount roof fan kit store # 543
Graybar                    544   544-RC022815D            Hardware for Summer 2015 new stores
Graybar                    544   544-RC030515A            Hardware for all Summer 2015 new stores
Graybar                    545   545-RC010815G            Hardware for new store # 545
Graybar                    545   545-RC010815G            Wall mount roof fan kit store # 545
Graybar                    546   546-RC010815G            Hardware for new store # 546
Graybar                    546   546-RC010815G            Wall mount roof fan kit store # 546
Graybar                    547   547-RC010815G            Hardware for new store # 547
Graybar                    547   547-RC010815G            Wall mount roof fan kit store # 547
Graybar                    548   548-RC010815G            Hardware for new store # 548
Graybar                    548   548-RC010815G            Wall mount roof fan kit store # 548
Graybar                    550   550-RC022815D            Hardware for Summer 2015 new stores
Graybar                    550   550-RC030515A            Hardware for all Summer 2015 new stores
Graybar                    551   551-RC010815G            Hardware for new store # 551
Graybar                    551   551-RC010815G            Wall mount roof fan kit store # 551
Graybar                    552   552-RC010815G            Hardware for new store # 552
Graybar                    552   552-RC010815G            Outbound freight
Graybar                    552   552-RC010815G            Wall mount roof fan kit store # 552
Graybar                    553   553-RC010815G            Hardware for new store # 553
Graybar                    553   553-RC010815G            Wall mount roof fan kit store # 553
Graybar                    554   554-RC010815G            Hardware for new store # 554
Graybar                    554   554-RC010815G            Wall mount roof fan kit store # 554
Graybar                    555   555-RC010815G            Hardware for new store # 555
Graybar                    555   555-RC010815G            Wall mount roof fan kit store # 555
Graybar                    558   558-RC022815D            Hardware for Summer 2015 new stores
Graybar                    558   558-RC030515A            Hardware for all Summer 2015 new stores
Graybar                    560   560-RC022815D            Hardware for Summer 2015 new stores
Graybar                    560   560-RC030515A            Hardware for all Summer 2015 new stores
Graybar                    566   566-RC022815D            Hardware for Summer 2015 new stores
Graybar                    566   566-RC030515A            Hardware for all Summer 2015 new stores
Graybar                    567   567-RC022815D            Hardware for Summer 2015 new stores
Graybar                    567   567-RC030515A            Hardware for all Summer 2015 new stores
Graybar                    568   568-RC022815D            Hardware for Summer 2015 new stores
Graybar                    568   568-RC030515A            Hardware for all Summer 2015 new stores
Graybar                    569   569-RC022815D            Hardware for Summer 2015 new stores

                                                 - 53 -
      Case 19-80064-TLS          Doc 1204 Filed 05/01/19 Entered 05/01/19 15:52:38                            Desc Main
                                        Document    Page 220 of 259

Graybar                            569   569-RC030515A              Hardware for all Summer 2015 new stores
Graybar                            570   570-RC022815D              Hardware for Summer 2015 new stores
Graybar                            570   570-RC030515A              Hardware for all Summer 2015 new stores
Graybar                            571   571-RC022815D              Hardware for Summer 2015 new stores
Graybar                            571   571-RC030515A              Hardware for all Summer 2015 new stores
Graybar                            572   572-RC022815D              Hardware for Summer 2015 new stores
Graybar                            572   572-RC030515A              Hardware for all Summer 2015 new stores
Graybar                            573   573-RC022815D              Hardware for Summer 2015 new stores
Graybar                            573   573-RC030515A              Hardware for all Summer 2015 new stores
Graybar                            574   574-RC022815D              Hardware for Summer 2015 new stores
Graybar                            574   574-RC030515A              Hardware for all Summer 2015 new stores
Graybar                            575   575-RC022815D              Hardware for Summer 2015 new stores
Graybar                            575   575-RC030515A              Hardware for all Summer 2015 new stores
Graybar                            588   588-RC113015H              Hardware for Winter 2015 new store
Graybar                            589   589-RC113015H              Hardware for Winter 2015 new store
Graybar                            592   592-RC113015H              Hardware for Winter 2015 new store
Graybar                            593   593-RC113015H              Hardware for Winter 2015 new store
Graybar                            594   594-RC113015H              Hardware for Winter 2015 new store
Graybar                            596   596-RC113015H              Hardware for Winter 2015 new store
Graybar                            597   597-RC113015H              Hardware for Winter 2015 new store
Graybar                            598   598-RC113015H              Hardware for Winter 2015 new store
Graybar                            600   600-RC113015H              Hardware for Winter 2015 new store
Graybar                            795   795-RC010815G              Hardware for new store # 795
Graybar                            795   795-RC010815G              Wall mount roof fan kit store # 795
Graybar                            918   918-JW050118A              Replace defective UPS units
Graybar                            918   918-RC073113F              Taxes
Graybar                            918   918-RC113015H              Hardware for Winter 2015 new store
Graybar                                  RC010815G                  Taxes
Graybar                                  RC022815D                  Taxes
Graybar                                  RC030515A                  Taxes
Graybar                                  RC113015H                  Taxes
Graybar                                  S06-RC113015H              Hardware for Winter 2015 new store
Graybar                                  S07-RC113015H              Hardware for Winter 2015 new store
Graybar                                  S08-RC113015H              Hardware for Winter 2015 new store
Graybar                                  S09-RC113015H              Hardware for Winter 2015 new store
Graybar                                  S10-RC113015H              Hardware for Winter 2015 new store
Graybar                                  S11-RC113015H              Hardware for Winter 2015 new store
Graybar                                  S12-RC113015H              Hardware for Winter 2015 new store
Graybar                                  S13-RC113015H              Hardware for Winter 2015 new store
Graybar                                  S14-RC113015H              Hardware for Winter 2015 new store
HCL Technologies                   915   915-JB081616A              Service agreement
HCL Technologies                   981   981-JH083116A              Service agreement
Heartland Business                 978   978-BL121417B              Core Firewall hardware & software
Heartland Business                 978   978-BL121517A              Hardware/Software installation
IBM                                977   977-DO083017A              IBM V7000 hardware
JDA Software                       981   981-JT091616C              DEX licenses
Magnetic Products and Services     917   917-CS01292014A            3592 Tape Libraries
Magnetic Products and Services     917   917-CS01292014A            Taxes
Magnetic Products and Services     917   917-CS01292014B            3592 Tape Libraries
Magnetic Products and Services     917   917-CS01292014B            Taxes
Magnetic Products and Services     917   917-CS07032014A            Data tape for mainframe tape libraries
Magnetic Products and Services     917   917-CS07032014A            Taxes

                                                           - 54 -
      Case 19-80064-TLS   Doc 1204 Filed 05/01/19 Entered 05/01/19 15:52:38                            Desc Main
                                 Document    Page 221 of 259

Moxie Group                 981   981-JH103117A             Ecom hosting services for OCP
Oracle America              981   981-DO041514A             Professional Services for MDO Clustering
Oracle America              981   981-DO041514A             Taxes
Oracle America              981   981-DO112917A             MDO modification for Hometowns
Oracle America              981   981-DS041514A             Professional Services for MDO Clustering
Oracle America              981   981-JH072817A             Oracle profeesional servcies
PC Connection               918   918-DS092313C             Depot Spare monitors for POS
PC Connection               979   979-DS120215A             Laptops for new store swat team
PC Connection               979   979-JB042114A             Workstation Refresh - Clerkship/Pharmacy
PC Connection               979   979-LK092613A             Taxes
PC Connection               979   979-LK092613B             SO-03721 Workstation Enterprise Refresh
PC Connection               979   979-LK092613C             SO-03721 Workstation Enterprise Refresh
PC Connection               979   979-LK092613C             Taxes
PC Connection               979   979-LK092613D             SO-03721 Workstation Enterprise Refresh
PC Connection               979   979-LK092613E             SO-03721 Workstation Enterprise Refresh
PC Connection               979   979-LK100213A             SO-03721 Workstation Enterprise Refresh
PDX                         981   981-MV031217A             PDX Classic to EPS upgrade conversion
PDX                         981   981-MV080816A             New store pharmacy software licensing
PDX                         981   981-MV080816B             New store pharmacy software licensing
PDX                         981   981-MV080816C             New store pharmacy software licensing
PDX                         981   981-MV080816D             New store pharmacy software licensing
PDX                         981   981-MV080816E             New store pharmacy software licensing
PDX                         981   981-MV080816F             New store pharmacy software licensing
PDX                         981   981-MV080816G             New store pharmacy software licensing
PDX                         981   981-MV080816H             New store pharmacy software licensing
Retail Tech                 538   S538-DS010515A            Registers for ALCO conversion Phase 2
Retail Tech                 544   S544-DS010615A            Registers for ALCO conversion Phase 2
Retail Tech                 550   S550-DS010615A            Registers for ALCO conversion Phase 2
Retail Tech                 558   S558-DS010615A            Registers for ALCO conversion Phase 2
Retail Tech                 202   202-DS052616G             IBM 4846-545 Register
Retail Tech                 205   205-DS052616G             IBM 4846-545 Register
Retail Tech                 206   206-DS052616G             IBM 4846-545 Register
Retail Tech                 207   207-DS052616G             IBM 4846-545 Register
Retail Tech                 208   208-DS052616G             IBM 4846-545 Register
Retail Tech                 209   209-DS052616G             IBM 4846-545 Register
Retail Tech                 212   212-DS052616G             IBM 4846-545 Register
Retail Tech                 532   532-DS010515A             New store register equipment # 532
Retail Tech                 533   533-DS010515A             New store register equipment # 533
Retail Tech                 534   534-DS010515A             New store register equipment # 534
Retail Tech                 535   535-DS010515A             New store register equipment # 535
Retail Tech                 536   536-DS010515A             New store register equipment # 536
Retail Tech                 537   537-DS010515A             New store register equipment # 537
Retail Tech                 539   539-DS010515A             New store register equipment # 539
Retail Tech                 540   540-DS010515A             New store register equipment # 540
Retail Tech                 541   541-DS010515A             New store register equipment # 541
Retail Tech                 542   542-DS010515A             New store register equipment # 542
Retail Tech                 543   543-DS010515A             New store register equipment # 543
Retail Tech                 545   545-DS010515A             New store register equipment # 545
Retail Tech                 546   546-DS010515A             New store register equipment # 546
Retail Tech                 547   547-DS010515A             New store register equipment # 547
Retail Tech                 548   548-DS010515A             New store register equipment # 548
Retail Tech                 551   551-DS010515A             New store register equipment # 551

                                                   - 55 -
     Case 19-80064-TLS      Doc 1204 Filed 05/01/19 Entered 05/01/19 15:52:38                        Desc Main
                                   Document    Page 222 of 259

Retail Tech                   552   552-DS010515A            New store register equipment # 552
Retail Tech                   553   553-DS010515A            New store register equipment # 553
Retail Tech                   554   554-DS010515A            New store register equipment # 554
Retail Tech                   555   555-DS010515A            New store register equipment # 555
Retail Tech                   560   560-DS010615A            Registers for ALCO conversion Phase 2
Retail Tech                   566   566-DS010615A            Registers for ALCO conversion Phase 2
Retail Tech                   567   567-DS010615A            Registers for ALCO conversion Phase 2
Retail Tech                   568   568-DS010615A            Registers for ALCO conversion Phase 2
Retail Tech                   569   569-DS010615A            Registers for ALCO conversion Phase 2
Retail Tech                   570   570-DS010615A            Registers for ALCO conversion Phase 2
Retail Tech                   571   571-DS010615A            Registers for ALCO conversion Phase 2
Retail Tech                   572   572-DS010615A            Registers for ALCO conversion Phase 2
Retail Tech                   573   573-DS010615A            Registers for ALCO conversion Phase 2
Retail Tech                   574   574-DS010615A            Registers for ALCO conversion Phase 2
Retail Tech                   575   575-DS010615A            Registers for ALCO conversion Phase 2
Retail Tech                         DS010515A                Taxes
Retail Tech                         DS010615A                Taxes
RetailNext                    915   915-JB033016A            Hardware and software installation
Sirius Computer Solutions     914   914-TV092515A            SD-03728 Refresh p-Series Servers
Sirius Computer Solutions     979   979-TC012914A            Replace Main Frame Tape Drives
Solarwinds                    918   918-JW092216B            Polling engine and NetFlow
Solarwinds                    978   978-SG051917A            Polling engine for SolarWinds licence
Southwick Technologies        520   520-DS110615C            Batteries and chargers
Southwick Technologies        549   549-DS060515E            Hardware for new 2015 Fall stores
Southwick Technologies        556   556-DS060515E            Hardware for new 2015 Fall stores
Southwick Technologies        557   557-DS060515E            Hardware for new 2015 Fall stores
Southwick Technologies        561   561-DS060515E            Hardware for new 2015 Fall stores
Southwick Technologies        562   562-DS060515E            Hardware for new 2015 Fall stores
Southwick Technologies        563   563-DS060515E            Hardware for new 2015 Fall stores
Southwick Technologies        564   564-DS060515E            Hardware for new 2015 Fall stores
Southwick Technologies        565   565-DS060515E            Hardware for new 2015 Fall stores
Southwick Technologies        576   576-DS060515E            Hardware for new 2015 Fall stores
Southwick Technologies        577   577-DS060515E            Hardware for new 2015 Fall stores
Southwick Technologies        578   578-DS060515E            Hardware for new 2015 Fall stores
Southwick Technologies        579   579-DS060515E            Hardware for new 2015 Fall stores
Southwick Technologies        580   580-DS060515E            Hardware for new 2015 Fall stores
Southwick Technologies        581   581-DS060515E            Hardware for new 2015 Fall stores
Southwick Technologies        585   585-DS110615C            Batteries and chargers
Southwick Technologies        586   586-DS110615C            Batteries and chargers
Southwick Technologies        587   587-DS110615C            Batteries and chargers
Southwick Technologies        588   588-DS110615C            Batteries and chargers
Southwick Technologies        589   589-DS110615C            Batteries and chargers
Southwick Technologies        592   592-DS110615C            Batteries and chargers
Southwick Technologies        598   598-DS110615C            Batteries and chargers
Southwick Technologies        599   599-DS110615C            Batteries and chargers
Southwick Technologies        600   600-DS110615C            Batteries and chargers
Southwick Technologies        797   797-DS060515E            Hardware for new 2015 Fall stores
Southwick Technologies        798   798-DS060515E            Hardware for new 2015 Fall stores
Southwick Technologies        799   799-DS060515E            Hardware for new 2015 Fall stores
Southwick Technologies        918   918-HM110813A            Taxes
Southwick Technologies        918   918-HM110813A            Upgrade Store Battery Chargers
Southwick Technologies        918   918-ST012216A            Taxes

                                                    - 56 -
     Case 19-80064-TLS   Doc 1204 Filed 05/01/19 Entered 05/01/19 15:52:38                       Desc Main
                                Document    Page 223 of 259

Southwick Technologies     918   918-ST012216A               Upgrade store battery charges
Southwick Technologies           DS060515E                   Taxes
Southwick Technologies           DS110615C                   Taxes
Southwick Technologies           S01-DS110615C               Batteries and chargers
Southwick Technologies           S02-DS110615C               Batteries and chargers
Southwick Technologies           S03-DS110615C               Batteries and chargers
Southwick Technologies           S04-DS110615C               Batteries and chargers
Southwick Technologies           S05-DS110615C               Batteries and chargers
Southwick Technologies           S06-DS110615C               Batteries and chargers
Southwick Technologies           S07-DS110615C               Batteries and chargers
Southwick Technologies           S08-DS110615C               Batteries and chargers
Southwick Technologies           S09-DS110615C               Batteries and chargers
Southwick Technologies           S10-DS110615C               Batteries and chargers
Southwick Technologies           S11-DS110615C               Batteries and chargers
Southwick Technologies           S12-DS110615C               Batteries and chargers
Southwick Technologies           S13-DS110615C               Batteries and chargers
Storeworks                 206   S206-JT081516C-1            Fall 2016 store install
Storeworks                 208   S208-JT081516E-1            Fall 2016 store install
Storeworks                 544   S544-DS022415C              Hardware for new stores Phase 2
Storeworks                 549   S549-DS051315A              Hardware for new stores Phase 3
Storeworks                 549   S549-DS060515H              Hardware for new 2015 Fall stores
Storeworks                 550   S550-DS022415C              Hardware for new stores Phase 2
Storeworks                 556   S556-DS051315A              Hardware for new stores Phase 3
Storeworks                 556   S556-DS060515H              Hardware for new 2015 Fall stores
Storeworks                 557   S557-DS051315A              Hardware for new stores Phase 3
Storeworks                 557   S557-DS060515H              Hardware for new 2015 Fall stores
Storeworks                 558   S558-DS022415C              Hardware for new stores Phase 2
Storeworks                 559   S559-DS060515H              Hardware for new 2015 Fall stores
Storeworks                 559   S559-JT081516B-1            Fall 2016 store install
Storeworks                 560   S560-DS022415C              Hardware for new stores Phase 2
Storeworks                 561   S561-DS051315A              Hardware for new stores Phase 3
Storeworks                 561   S561-DS060515H              Hardware for new 2015 Fall stores
Storeworks                 562   S562-DS051315A              Hardware for new stores Phase 3
Storeworks                 562   S562-DS060515H              Hardware for new 2015 Fall stores
Storeworks                 563   S563-DS051315A              Hardware for new stores Phase 3
Storeworks                 563   S563-DS060515H              Hardware for new 2015 Fall stores
Storeworks                 564   S564-DS051315A              Hardware for new stores Phase 3
Storeworks                 564   S564-DS060515H              Hardware for new 2015 Fall stores
Storeworks                 565   S565-DS051315A              Hardware for new stores Phase 3
Storeworks                 565   S565-DS060515H              Hardware for new 2015 Fall stores
Storeworks                 576   S576-DS060515H              Hardware for new 2015 Fall stores
Storeworks                 577   S577-DS060515H              Hardware for new 2015 Fall stores
Storeworks                 578   S578-DS060515H              Hardware for new 2015 Fall stores
Storeworks                 579   S579-DS060515H              Hardware for new 2015 Fall stores
Storeworks                 580   S580-DS060515H              Hardware for new 2015 Fall stores
Storeworks                 581   S581-DS060515H              Hardware for new 2015 Fall stores
Storeworks                 584   S584-JT081516A-1            Fall 2016 store install
Storeworks                 797   S797-DS051315A              Hardware for new stores Phase 3
Storeworks                 797   S797-DS060515H              Hardware for new 2015 Fall stores
Storeworks                 798   S798-DS051315A              Hardware for new stores Phase 3
Storeworks                 798   S798-DS060515H              Hardware for new 2015 Fall stores
Storeworks                 799   S799-DS051315A              Hardware for new stores Phase 3

                                                    - 57 -
     Case 19-80064-TLS   Doc 1204 Filed 05/01/19 Entered 05/01/19 15:52:38                           Desc Main
                                Document    Page 224 of 259

Storeworks                 799   S799-DS060515H            Hardware for new 2015 Fall stores
Storeworks                 100   100-DS082916A             Ship from stores & fulfillment centers
Storeworks                 171   171-DS082916A             Ship from stores & fulfillment centers
Storeworks                 200   200-DS021616B             MC9090 Summer stores 2016
Storeworks                 200   200-RC113015M             Hardware for Spring 2016
Storeworks                 201   201-DS021616B             MC9090 Summer stores 2016
Storeworks                 202   202-DS052616H             Refurbished MC9090-G
Storeworks                 205   205-DS052616H             Refurbished MC9090-G
Storeworks                 206   206-DS052616H             Refurbished MC9090-G
Storeworks                 206   206-JT081516C             Fall 2016 store install
Storeworks                 207   207-DS052616H             Refurbished MC9090-G
Storeworks                 207   207-JT081516F             Fall 2016 store install
Storeworks                 208   208-DS052616H             Refurbished MC9090-G
Storeworks                 208   208-JT081516E             Fall 2016 store install
Storeworks                 209   209-DS052616H             Refurbished MC9090-G
Storeworks                 212   212-DS052616H             Refurbished MC9090-G
Storeworks                 212   212-JT081516D             Fall 2016 store install
Storeworks                 486   486-DS082916A             Ship from stores & fulfillment centers
Storeworks                 487   487-DS082616A             Ship from stores & fulfillment centers
Storeworks                 520   520-DS110615D             Epson printers and Motorola Scanners
Storeworks                 520   520-DS110615F             Hardware for new 2016 Spring stores
Storeworks                 520   520-RC113015M             Hardware for Spring 2016
Storeworks                 532   532-DS010615B             Hardware for Store # 532
Storeworks                 533   533-DS010615B             Hardware for Store # 533
Storeworks                 534   534-DS010615B             Hardware for Store # 534
Storeworks                 535   535-DS010615B             Hardware for Store # 535
Storeworks                 536   536-DS010615B             Hardware for Store # 536
Storeworks                 537   537-DS010615B             Hardware for Store # 537
Storeworks                 538   538-DS022315B             Hardware for new stores Phase 2
Storeworks                 538   538-DS022415C             Hardware for new stores Phase 2
Storeworks                 538   538-SG022315B             Hardware for all Spring 2015 new stores
Storeworks                 539   539-DS010615B             Hardware for Store # 539
Storeworks                 540   540-DS010615B             Hardware for Store # 540
Storeworks                 541   541-DS010615B             Hardware for Store # 541
Storeworks                 542   542-DS010615B             Hardware for Store # 542
Storeworks                 543   543-DS010615B             Hardware for Store # 543
Storeworks                 544   544-DS022315B             Hardware for new stores Phase 2
Storeworks                 544   544-SG022315B             Hardware for all Spring 2015 new stores
Storeworks                 545   545-DS010615B             Hardware for Store # 545
Storeworks                 546   546-DS010615B             Hardware for Store # 546
Storeworks                 547   547-DS010615B             Hardware for Store # 547
Storeworks                 548   548-DS010615B             Hardware for Store # 548
Storeworks                 550   550-DS022315B             Hardware for new stores Phase 2
Storeworks                 550   550-SG022315B             Hardware for all Spring 2015 new stores
Storeworks                 551   551-DS010615B             Hardware for Store # 551
Storeworks                 552   552-DS010615B             Hardware for Store # 552
Storeworks                 553   553-DS010615B             Hardware for Store # 553
Storeworks                 554   554-DS010615B             Hardware for Store # 554
Storeworks                 555   555-DS010615B             Hardware for Store # 555
Storeworks                 558   558-DS022315B             Hardware for new stores Phase 2
Storeworks                 558   558-SG022315B             Hardware for all Spring 2015 new stores
Storeworks                 559   559-JT081516B             Fall 2016 store install

                                                  - 58 -
     Case 19-80064-TLS   Doc 1204 Filed 05/01/19 Entered 05/01/19 15:52:38                          Desc Main
                                Document    Page 225 of 259

Storeworks                 559   559-RC113015M            Hardware for Spring 2016
Storeworks                 560   560-DS022315B            Hardware for new stores Phase 2
Storeworks                 560   560-SG022315B            Hardware for all Spring 2015 new stores
Storeworks                 566   566-DS022315B            Hardware for new stores Phase 2
Storeworks                 566   566-DS022415C            Hardware for new stores Phase 2
Storeworks                 566   566-SG022315B            Hardware for all Spring 2015 new stores
Storeworks                 567   567-DS022315B            Hardware for new stores Phase 2
Storeworks                 567   567-DS022415C            Hardware for new stores Phase 2
Storeworks                 567   567-SG022315B            Hardware for all Spring 2015 new stores
Storeworks                 568   568-DS022315B            Hardware for new stores Phase 2
Storeworks                 568   568-DS022415C            Hardware for new stores Phase 2
Storeworks                 568   568-SG022315B            Hardware for all Spring 2015 new stores
Storeworks                 569   569-DS022315B            Hardware for new stores Phase 2
Storeworks                 569   569-DS022415C            Hardware for new stores Phase 2
Storeworks                 569   569-SG022315B            Hardware for all Spring 2015 new stores
Storeworks                 570   570-DS022315B            Hardware for new stores Phase 2
Storeworks                 570   570-DS022415C            Hardware for new stores Phase 2
Storeworks                 570   570-SG022315B            Hardware for all Spring 2015 new stores
Storeworks                 571   571-DS022315B            Hardware for new stores Phase 2
Storeworks                 571   571-DS022415C            Hardware for new stores Phase 2
Storeworks                 571   571-SG022315B            Hardware for all Spring 2015 new stores
Storeworks                 572   572-DS022315B            Hardware for new stores Phase 2
Storeworks                 572   572-DS022415C            Hardware for new stores Phase 2
Storeworks                 572   572-SG022315B            Hardware for all Spring 2015 new stores
Storeworks                 573   573-DS022315B            Hardware for new stores Phase 2
Storeworks                 573   573-DS022415C            Hardware for new stores Phase 2
Storeworks                 573   573-SG022315B            Hardware for all Spring 2015 new stores
Storeworks                 574   574-DS022315B            Hardware for new stores Phase 2
Storeworks                 574   574-DS022415C            Hardware for new stores Phase 2
Storeworks                 574   574-SG022315B            Hardware for all Spring 2015 new stores
Storeworks                 575   575-DS022315B            Hardware for new stores Phase 2
Storeworks                 575   575-DS022415C            Hardware for new stores Phase 2
Storeworks                 575   575-SG022315B            Hardware for all Spring 2015 new stores
Storeworks                 584   584-JT081516A            Fall 2016 store install
Storeworks                 585   585-DS110615D            Epson printers and Motorola Scanners
Storeworks                 585   585-DS110615F            Hardware for new 2016 Spring stores
Storeworks                 586   586-DS110615D            Epson printers and Motorola Scanners
Storeworks                 586   586-DS110615F            Hardware for new 2016 Spring stores
Storeworks                 587   587-DS110615D            Epson printers and Motorola Scanners
Storeworks                 587   587-DS110615F            Hardware for new 2016 Spring stores
Storeworks                 588   588-DS110615D            Epson printers and Motorola Scanners
Storeworks                 588   588-DS110615F            Hardware for new 2016 Spring stores
Storeworks                 588   588-RC113015M            Hardware for Spring 2016
Storeworks                 589   589-DS110615D            Epson printers and Motorola Scanners
Storeworks                 589   589-DS110615F            Hardware for new 2016 Spring stores
Storeworks                 589   589-RC113015M            Hardware for Spring 2016
Storeworks                 592   592-DS110615D            Epson printers and Motorola Scanners
Storeworks                 592   592-DS110615F            Hardware for new 2016 Spring stores
Storeworks                 592   592-RC113015M            Hardware for Spring 2016
Storeworks                 593   593-RC113015M            Hardware for Spring 2016
Storeworks                 594   594-DS021616B            MC9090 Summer stores 2016
Storeworks                 594   594-RC113015M            Hardware for Spring 2016

                                                 - 59 -
     Case 19-80064-TLS   Doc 1204 Filed 05/01/19 Entered 05/01/19 15:52:38                           Desc Main
                                Document    Page 226 of 259

Storeworks                 596   596-DS021616B            MC9090 Summer stores 2016
Storeworks                 596   596-RC113015M            Hardware for Spring 2016
Storeworks                 597   597-DS021616B            MC9090 Summer stores 2016
Storeworks                 597   597-RC113015M            Hardware for Spring 2016
Storeworks                 598   598-DS110615D            Epson printers and Motorola Scanners
Storeworks                 598   598-DS110615F            Hardware for new 2016 Spring stores
Storeworks                 598   598-RC113015M            Hardware for Spring 2016
Storeworks                 599   599-DS110615D            Epson printers and Motorola Scanners
Storeworks                 599   599-DS110615F            Hardware for new 2016 Spring stores
Storeworks                 600   600-DS110615D            Epson printers and Motorola Scanners
Storeworks                 600   600-DS110615F            Hardware for new 2016 Spring stores
Storeworks                 600   600-RC113015M            Hardware for Spring 2016
Storeworks                 795   795-DS010615B            Hardware for Store # 795
Storeworks                 918   918-BC040616A            SR-04624 BOPIS hand scanners
Storeworks                 918   918-BC040616A            Taxes
Storeworks                 918   918-BC083015A            SR-04161 WLAN hardware and licenses
Storeworks                 918   918-BC121615C            Taxes
Storeworks                 918   918-BC121615C            WAP replacement project
Storeworks                 918   918-CM050517A            Upgrade POS hand held scanner
Storeworks                 918   918-CM050517B            Upgrade POS hand held scanner
Storeworks                 918   918-CM062315A            Taxes
Storeworks                 918   918-CM062315A            Upgrade POS hand held scanners SKO
Storeworks                 918   918-CM062315B            Taxes
Storeworks                 918   918-CM062315B            Upgrade POS hand held scanners HT
Storeworks                 918   918-DG080316A            Upgrade/replace POS receipts printers
Storeworks                 918   918-DG080316B            Upgrade POS receipts printer
Storeworks                 918   918-DO122916A            WLAN hardware, licenses & kitting
Storeworks                 918   918-DS011614A            Taxes
Storeworks                 918   918-DS011614A            Upgrade Self-Checkout Touch Screens
Storeworks                 918   918-DS061413B            Spare Hand Scanners for POS
Storeworks                 918   918-DS061413B            Taxes
Storeworks                 918   918-DS110613A            Taxes
Storeworks                 918   918-DS110613A            Update POS Printers
Storeworks                 918   918-HM102213A            POS Hand Held Scanners
Storeworks                 918   918-HM102213A            Taxes
Storeworks                 918   918-JT020915A            Smart Card Device for new stores
Storeworks                 918   918-JT032916A            Replacement of Mx880 pinpads for EMV
Storeworks                 918   918-JT032916A            Taxes
Storeworks                 918   918-JT040615A            Alco Fall store pinpads
Storeworks                 918   918-JT110614A            Taxes
Storeworks                 918   918-JT110614A            TransArmor CC Encryption Rollout
Storeworks                 918   918-JW032316A            SR-04161 WLAN hardware and licenses
Storeworks                 918   918-JW032316A            Taxes
Storeworks                 918   918-JW050516A            WLAN hardware, licenses & kitting
Storeworks                 918   918-JW062215A            SD-04601 Upgrade/Replace POS Printers
Storeworks                 918   918-JW062215B            SD-04600 Upgrade POS Receipt Printer
Storeworks                 918   918-JW073117A            Upgrade/replace POS receipt printers SKO
Storeworks                 918   918-JW073117B            Upgrade POS receipts printer HT
Storeworks                 918   918-RC020414E            Hardware for Spring 2014 New Stores
Storeworks                 918   918-RC020414E            Taxes
Storeworks                 918   918-RC092315B            Hardware for Winter 2015 new store
Storeworks                 918   918-RC110113A            Replace Rx Signature Capture Device

                                                 - 60 -
     Case 19-80064-TLS   Doc 1204 Filed 05/01/19 Entered 05/01/19 15:52:38                             Desc Main
                                Document    Page 227 of 259

Storeworks                 918   918-RC110113A               Taxes
Storeworks                 918   918-RC122916F               Hardware for Phase 2 EPS upgrade stores
Storeworks                 918   918-RC122916F-01            Hardware for Phase 2 EPS upgrade stores
Storeworks                 978   978-SL061314B               Taxes
Storeworks                 978   978-SL061314B               Wireless AP project
Storeworks                       99-DS082916A                Ship from stores & fulfillment centers
Storeworks                       BC083015A                   Taxes
Storeworks                       DS010615B                   Taxes
Storeworks                       DS021616B                   Taxes
Storeworks                       DS022315B                   Taxes
Storeworks                       DS022415C                   Taxes
Storeworks                       DS051315A                   Taxes
Storeworks                       DS060515H                   Taxes
Storeworks                       DS110615D                   Taxes
Storeworks                       DS110615F                   Taxes
Storeworks                       JT020915A                   Taxes
Storeworks                       JT040615A                   Taxes
Storeworks                       JW062215A                   Taxes
Storeworks                       JW062215B                   Taxes
Storeworks                       RC061515K                   Hardware for new 2015 Fall stores
Storeworks                       RC061515K                   Taxes
Storeworks                       RC092315B                   Taxes
Storeworks                       RC113015M                   Taxes
Storeworks                       S01-DS051315A               Hardware for new stores Phase 3
Storeworks                       S01-DS110615D               Epson printers and Motorola Scanners
Storeworks                       S01-RC092315B               Hardware for Winter 2015 new store
Storeworks                       S02-DS051315A               Hardware for new stores Phase 3
Storeworks                       S02-DS110615D               Epson printers and Motorola Scanners
Storeworks                       S02-RC092315B               Hardware for Winter 2015 new store
Storeworks                       S03-DS051315A               Hardware for new stores Phase 3
Storeworks                       S03-DS110615D               Epson printers and Motorola Scanners
Storeworks                       S03-RC092315B               Hardware for Winter 2015 new store
Storeworks                       S04-DS051315A               Hardware for new stores Phase 3
Storeworks                       S04-DS110615D               Epson printers and Motorola Scanners
Storeworks                       S04-RC092315B               Hardware for Winter 2015 new store
Storeworks                       S05-DS051315A               Hardware for new stores Phase 3
Storeworks                       S05-DS110615D               Epson printers and Motorola Scanners
Storeworks                       S05-RC092315B               Hardware for Winter 2015 new store
Storeworks                       S06-DS051315A               Hardware for new stores Phase 3
Storeworks                       S06-DS110615D               Epson printers and Motorola Scanners
Storeworks                       S06-RC113015M               Hardware for Spring 2016
Storeworks                       S07-DS051315A               Hardware for new stores Phase 3
Storeworks                       S07-RC113015M               Hardware for Spring 2016
Storeworks                       S08-DS051315A               Hardware for new stores Phase 3
Storeworks                       S09-RC113015M               Hardware for Spring 2016
Storeworks                       S10-RC113015M               Hardware for Spring 2016
Storeworks                       S11-RC113015M               Hardware for Spring 2016
Storeworks                       S12-RC113015M               Hardware for Spring 2016
Storeworks                       S13-RC113015M               Hardware for Spring 2016
Storeworks                       S14-RC113015M               Hardware for Spring 2016
Storeworks                       S16-SG022315B               Hardware for all Spring 2015 new stores
Storeworks                       S17-SG022315B               Hardware for all Spring 2015 new stores

                                                    - 61 -
     Case 19-80064-TLS    Doc 1204 Filed 05/01/19 Entered 05/01/19 15:52:38                           Desc Main
                                 Document    Page 228 of 259

Storeworks                        S18-SG022315B            Hardware for all Spring 2015 new stores
Storeworks                        S19-SG022315B            Hardware for all Spring 2015 new stores
Storeworks                        S20-SG022315B            Hardware for all Spring 2015 new stores
Storeworks                        SG022315B                Taxes
Storeworks                   11   11-DS082916A             Ship from stores & fulfillment centers
Storeworks                   26   26-DS082916A             Ship from stores & fulfillment centers
Storeworks                   30   30-DS082916A             Ship from stores & fulfillment centers
Storeworks                   38   38-DS082916A             Ship from stores & fulfillment centers
Storeworks                   39   39-DS082916A             Ship from stores & fulfillment centers
Storeworks                   57   57-DS082916A             Ship from stores & fulfillment centers
Storeworks                   61   61-DS082916A             Ship from stores & fulfillment centers
Storeworks                   63   63-DS082916A             Ship from stores & fulfillment centers
Storeworks                   68   68-DS082916A             Ship from stores & fulfillment centers
Storeworks                   72   72-DS082916A             Ship from stores & fulfillment centers
Storeworks                   78   78-DS082916A             Ship from stores & fulfillment centers
Storeworks                   81   81-DS082916A             Ship from stores & fulfillment centers
Synercomm                   978   978-DO122016A            Infoblox refresh/DNS Server replacement
Synercomm                   978   978-JK061614B            SD-04298 Network Malware Prevention
Tacit Solutions             981   981-JT092517A            SOW custom development of radio code
TEKsystems                  981   981-JT081116B            SR-04747 Sales audit improvement
TwoPoint Conversions        981   981-MV050918Q            Archiving
Various                           Various                  Taxes
Vertical Communications       2   002-BC020117B            Call button for store phone replacements
Vertical Communications       2   002-BC113016A            Hardware for store phone replacements
Vertical Communications      20   020-BC020117B            Call button for store phone replacements
Vertical Communications      20   020-BC113016B            Hardware for store phone replacements
Vertical Communications      26   026-BC020117B            Call button for store phone replacements
Vertical Communications      26   026-BC113016C            Hardware for store phone replacements
Vertical Communications      30   030-BC020117B            Call button for store phone replacements
Vertical Communications      30   030-BC113016D            Hardware for store phone replacements
Vertical Communications      42   042-BC020117B            Call button for store phone replacements
Vertical Communications      42   042-BC113016E            Hardware for store phone replacements
Vertical Communications      50   050-BC020117B            Call button for store phone replacements
Vertical Communications      50   050-BC113016F            Hardware for store phone replacements
Vertical Communications      55   055-BC020117B            Call button for store phone replacements
Vertical Communications      55   055-BC113016G            Hardware for store phone replacements
Vertical Communications      99   099-BC020117B            Call button for store phone replacements
Vertical Communications      99   099-BC113016H            Hardware for store phone replacements
Vertical Communications     102   102-BC020117B            Call button for store phone replacements
Vertical Communications     102   102-BC113016I            Hardware for store phone replacements
Vertical Communications     170   170-BC020117B            Call button for store phone replacements
Vertical Communications     170   170-BC113016J            Hardware for store phone replacements
Vertical Communications     171   171-BC020117B            Call button for store phone replacements
Vertical Communications     171   171-BC113016K            Hardware for store phone replacements
Vertical Communications     200   200-RC113015P            Hardware for Spring 2016
Vertical Communications     205   205-RC071116Q            Hardware for Fall 2016 stores
Vertical Communications     207   207-RC071116Q            Hardware for Fall 2016 stores
Vertical Communications     209   209-RC071116Q            Hardware for Fall 2016 stores
Vertical Communications     211   211-RC071116Q            Hardware for Fall 2016 stores
Vertical Communications     212   212-RC071116Q            Hardware for Fall 2016 stores
Vertical Communications     520   520-RC113015P            Hardware for Spring 2016
Vertical Communications     532   532-RC010815H            Hardware for new store # 532

                                                  - 62 -
     Case 19-80064-TLS    Doc 1204 Filed 05/01/19 Entered 05/01/19 15:52:38                      Desc Main
                                 Document    Page 229 of 259

Vertical Communications     533   533-RC010815H            Hardware for new store # 533
Vertical Communications     534   534-RC010815H            Hardware for new store # 534
Vertical Communications     535   535-RC010815H            Hardware for new store # 535
Vertical Communications     536   536-RC010815H            Hardware for new store # 536
Vertical Communications     537   537-RC010815H            Hardware for new store # 537
Vertical Communications     538   538-RC022815F            Hardware for Summer 2015 new stores
Vertical Communications     539   539-RC010815H            Hardware for new store # 539
Vertical Communications     540   540-RC010815H            Hardware for new store # 540
Vertical Communications     541   541-RC010815H            Hardware for new store # 541
Vertical Communications     542   542-RC010815H            Hardware for new store # 542
Vertical Communications     543   543-RC010815H            Hardware for new store # 543
Vertical Communications     544   544-RC022815F            Hardware for Summer 2015 new stores
Vertical Communications     545   545-RC010815H            Hardware for new store # 545
Vertical Communications     546   546-RC010815H            Hardware for new store # 546
Vertical Communications     547   547-RC010815H            Hardware for new store # 547
Vertical Communications     548   548-RC010815H            Hardware for new store # 548
Vertical Communications     549   549-RC061515N            Hardware for new 2015 Fall stores
Vertical Communications     549   549-RC071116Q            Hardware for Fall 2016 stores
Vertical Communications     550   550-RC022815F            Hardware for Summer 2015 new stores
Vertical Communications     551   551-RC010815H            Hardware for new store # 551
Vertical Communications     552   552-RC010815H            Hardware for new store # 552
Vertical Communications     553   553-RC010815H            Hardware for new store # 553
Vertical Communications     554   554-RC010815H            Hardware for new store # 554
Vertical Communications     555   555-RC010815H            Hardware for new store # 555
Vertical Communications     556   556-RC061515N            Hardware for new 2015 Fall stores
Vertical Communications     557   557-RC061515N            Hardware for new 2015 Fall stores
Vertical Communications     558   558-RC022815F            Hardware for Summer 2015 new stores
Vertical Communications     559   559-RC071116Q            Hardware for Fall 2016 stores
Vertical Communications     560   560-RC022815F            Hardware for Summer 2015 new stores
Vertical Communications     561   561-RC061515N            Hardware for new 2015 Fall stores
Vertical Communications     562   562-RC061515N            Hardware for new 2015 Fall stores
Vertical Communications     563   563-RC061515N            Hardware for new 2015 Fall stores
Vertical Communications     564   564-RC061515N            Hardware for new 2015 Fall stores
Vertical Communications     565   565-RC061515N            Hardware for new 2015 Fall stores
Vertical Communications     566   566-RC022815F            Hardware for Summer 2015 new stores
Vertical Communications     567   567-RC022815F            Hardware for Summer 2015 new stores
Vertical Communications     568   568-RC022815F            Hardware for Summer 2015 new stores
Vertical Communications     569   569-RC022815F            Hardware for Summer 2015 new stores
Vertical Communications     570   570-RC022815F            Hardware for Summer 2015 new stores
Vertical Communications     571   571-RC022815F            Hardware for Summer 2015 new stores
Vertical Communications     572   572-RC022815F            Hardware for Summer 2015 new stores
Vertical Communications     573   573-RC022815F            Hardware for Summer 2015 new stores
Vertical Communications     574   574-RC022815F            Hardware for Summer 2015 new stores
Vertical Communications     575   575-RC022815F            Hardware for Summer 2015 new stores
Vertical Communications     576   576-RC061515N            Hardware for new 2015 Fall stores
Vertical Communications     577   577-RC061515N            Hardware for new 2015 Fall stores
Vertical Communications     578   578-RC061515N            Hardware for new 2015 Fall stores
Vertical Communications     579   579-RC061515N            Hardware for new 2015 Fall stores
Vertical Communications     580   580-RC061515N            Hardware for new 2015 Fall stores
Vertical Communications     581   581-RC061515N            Hardware for new 2015 Fall stores
Vertical Communications     582   582-RC092915F            Hardware for Winter 2015 new store
Vertical Communications     583   583-RC092915F            Hardware for Winter 2015 new store

                                                  - 63 -
     Case 19-80064-TLS    Doc 1204 Filed 05/01/19 Entered 05/01/19 15:52:38                            Desc Main
                                 Document    Page 230 of 259

Vertical Communications     584   584-RC071116Q            Hardware for Fall 2016 stores
Vertical Communications     588   588-RC113015P            Hardware for Spring 2016
Vertical Communications     589   589-RC113015P            Hardware for Spring 2016
Vertical Communications     592   592-RC113015P            Hardware for Spring 2016
Vertical Communications     593   593-RC113015P            Hardware for Spring 2016
Vertical Communications     594   594-RC113015P            Hardware for Spring 2016
Vertical Communications     596   596-RC113015P            Hardware for Spring 2016
Vertical Communications     597   597-RC113015P            Hardware for Spring 2016
Vertical Communications     598   598-RC113015P            Hardware for Spring 2016
Vertical Communications     600   600-RC113015P            Hardware for Spring 2016
Vertical Communications     797   797-RC061515N            Hardware for new 2015 Fall stores
Vertical Communications     798   798-RC061515N            Hardware for new 2015 Fall stores
Vertical Communications     798   798-RC071116Q            Hardware for Fall 2016 stores
Vertical Communications     799   799-RC061515N            Hardware for new 2015 Fall stores
Vertical Communications     918   918-BC010716A            Hardware for 2015 store phone replacement
Vertical Communications     918   918-BC010716B            Hardware for 2015 store phone replacement
Vertical Communications     918   918-BC010716C            Hardware for 2015 store phone replacement
Vertical Communications     918   918-BC010716D            Hardware for 2015 store phone replacement
Vertical Communications     918   918-BC010716E            Hardware for 2015 store phone replacement
Vertical Communications     918   918-BC010716F            Hardware for 2015 store phone replacement
Vertical Communications     918   918-BC010716G            Hardware for 2015 store phone replacement
Vertical Communications     918   918-BC010716G            Taxes
Vertical Communications     918   918-BC010716H            Hardware for 2015 store phone replacement
Vertical Communications     918   918-BC010716I            Hardware for 2015 store phone replacement
Vertical Communications     918   918-BC010716J            Hardware for 2015 store phone replacement
Vertical Communications     918   918-RC092915F            Hardware for Winter 2015 new store
Vertical Communications           MAR-RC071116Q            Hardware for Fall 2016 stores
Vertical Communications           RC010815H                Taxes
Vertical Communications           RC022815F                Taxes
Vertical Communications           RC061515N                Taxes
Vertical Communications           RC092315F                Taxes
Vertical Communications           RC092915F                Taxes
Vertical Communications           RC113015P                Taxes
Vertical Communications           S03-RC092915F            Hardware for Winter 2015 new store
Vertical Communications           S04-RC092915F            Hardware for Winter 2015 new store
Vertical Communications           S05-RC092915F            Hardware for Winter 2015 new store
Vertical Communications           S06-RC113015P            Hardware for Spring 2016
Vertical Communications           S07-RC113015P            Hardware for Spring 2016
Vertical Communications           S08-RC113015P            Hardware for Spring 2016
Vertical Communications           S09-RC113015P            Hardware for Spring 2016
Vertical Communications           S10-RC113015P            Hardware for Spring 2016
Vertical Communications           S11-RC113015P            Hardware for Spring 2016
Vertical Communications           S12-RC113015P            Hardware for Spring 2016
Vertical Communications           S13-RC113015P            Hardware for Spring 2016
Vertical Communications           S14-RC113015P            Hardware for Spring 2016
Volumatic                   918   918-JT102815A            Cash scale for Hometown Stores
Volumatic                   918   918-JT102815A            Taxes
Volumatic                   918   918-JT102815B            Cash scale for Hometown Stores
Volumatic                   918   918-JT102815B            Taxes
WaterMark Software          981   981-DO120116A            Consulting for Allocation enhancement
WaterMark Software          981   981-DO121516A            Consulting services for pricing project
WaterMark Software          981   981-MV072516A            Consulting services for ProviderPay 340b

                                                  - 64 -
Case 19-80064-TLS           Doc 1204 Filed 05/01/19 Entered 05/01/19 15:52:38                               Desc Main
                                   Document    Page 231 of 259


                                               Schedule 3.3

                                        Conflicts; Consents

 (a)

 Contracts

 Suppliers/Service Providers
  Contract Counterparty                           Counterparty Address                   Type of Contract
                                       12121 Scripps Summit Dr, San Diego, CA
  Carl Zeiss Vision                    92131                                             Optical Lens Provider


 Managed Care Agreements
         Contract Counterparty                Address                 City, State, Zip               Government Contract?
  Kalispel Tribe of Indians       PO BOX 39                     USK, WA 99180                     Tribal Contract



 Software Licenses/Maintenance Agreements
      SDS optical software
      Optifacts / TNT
      Google Maps
      Jobson Medical Information LLC

 (b)

 None.




                                                    - 65 -
                               Case 19-80064-TLS               Doc 1204 Filed 05/01/19 Entered 05/01/19 15:52:38                                       Desc Main
                                                                      Document    Page 232 of 259

                                                                                        Schedule 3.4

                                                                                     Title to Properties


(d)

None.

(d)(v)(i), (ii), (iii) and (iv)
                                                                                                                                                               %
                                                                                                                                                               of
                                                                                                                                                        Curr
                                                                                                                                                Curr           cen
                                            If                                                                                                          ent                            If
                                                                                        If                If                            Stor    ent            ter                           If no,
                                     Secu   yes,                     ESTIMA                                                     All                     Mo                      If     ye
                            Securi                                                      no,               no,                           e       Mo             on                            how
                                     rity   how    Term      Term    TED       LL                T                       TA     Perm                    nthl                    yes,   s,
      Store            St   ty                                                          wha               wha    TA                     Ope     nthl           par    Broker                 much
                                     Dep    muc    Comme     Expir   Rent      Work              Work                    Paid   its /                   y                       LL     ful
      Addre   City     at   Depo                                                        t                 t      Amo                    n for   y              cel    Comm                   remain
                                     osit   h      ncemen    ation   Comme     Comp              Comp                    To-    COs                     CA                      or T   ly
      ss               e    sit                                                         rem               rem    unt                    Busi    Bas            for    ission?                s?
                                     Appl   rem    t Date    Date    ncemen    leted?            leted?                  Date   Rece                    M,                      pay    pa
                            Paid?                                                       ains              ains                          ness    e              CA                            *ESTIM
                                     ied?   ains                     t Date                                                     ived?                   ins,                    s?     id
                                                                                        ?                 ?                             ?       Ren            M,                            ATION*
                                            ?                                                                                                           taxe                           ?
                                                                                                                                                t              ins,
                                                                                                                                                        s
                                                                                                                                                               tax
                                                                                                                                                               es
                                                                                                                                Appli                                           Paid
      3307                                                                                                                      ed                                    Paid      By
      7th                                   $                                                             Tena   $              for             $              14.    By        Lan
      Avenu   Aberd         2/1/2           3,00   2/1/201   1/31/   5/1/201                              nt     30,00    $     Perm            3,33     $     20     Landlo    dlor
 1    e SE    een      SD     019    $      0.00         9    2026         9   Yes               No       Spec   0.00    -      its             3.33    -       %     rd        d            $4 psf
                                                                                                                                Appli                                           Paid
                                                                                                                                ed                                    Paid      By
      1490                                                                              Tena              Tena   $              for             $       $      32.    By        Lan
      Oneid   Apple                   $      $         Est                              nt                nt     60,00    $     Perm            4,37    883.   30     Landlo    dlor
 2    a St    ton      WI   N/A      -      -       8/1/19     TBD      TBD    No       Spec     No       Spec   0.00    -      its             5.00    75      %     rd        d            $4 psf
      555
      Cornh
      usker                                                                                                                     Appli                                           Paid
      Road,                                                                                                                     ed                                    Paid      By
      Suite                                                                                               Tena   $              for             $       $      10.    By        Lan
      203 &   Bellev                  $      $     1/15/20   5/14/   5/15/20                              nt     79,62    $     Perm            3,79    731.   62     Landlo    dlor
 3    204     ue       NE   N/A      -      -           19    2024        19   Yes               No       Spec   5.00    -      its             1.67    80      %     rd        d            $4 psf
                                                                                                                                Appli                                           Paid
      2787                                                                                                                      ed                                    Paid      By
      Milwa                                                                                               Tena   $              for             $       $             By        Lan
      ukee                            $      $     1/15/20   5/14/   5/15/20                              nt     42,85    $     Perm            3,14    869.   9.3    Landlo    dlor
 4    Road,   Beloit   WI   N/A      -      -           19    2024        19   Yes               No       Spec   0.00    -      its             2.33    86     0%     rd        d            $4 psf

                                                                                               - 66 -
                             Case 19-80064-TLS            Doc 1204 Filed 05/01/19 Entered 05/01/19 15:52:38                          Desc Main
                                                                 Document    Page 233 of 259

    Suite
    A
    963                                                                                                                                                     Paid
    W                                                                                                                                              Paid     By
    Claire                                                                                                                    $       $            By       Lan
    mont     Eau                    $    $     9/1/198   6/30/   9/1/198                          $       $                   3,21    1,37   4.8   Landlo   dlor   Ye
5   Ave      Claire   WI   N/A     -    -            6    2021         6   Yes     Yes    NA     -       -      Yes     Yes   4.38    6.58   3%    rd       d      s    N/A
    2801
    Pine                                                                                                        Appli                                       Paid
    Lake                                $                                                                       ed                                 Paid     By
    Road,                               10,2                                              Tena   $              for           $                    By       Lan
    Suite    Lincol        1/31/        23.5   6/1/201   1/31/   6/1/201                  nt     53,34    $     Perm          5,11     $     3.3   Landlo   dlor
6   J        n        NE    2019   $    0            9    2025         9   Yes     No     Spec   0.00    -      its           1.75    -      9%    rd       d           $4 psf
    3868
    East
    Washi                                                                                                       Appli                                       Paid
    ngton                                                                                                       ed                                 Paid     By
    Ave,                                                                                  Tena   $              for           $       $      18.   By       Lan
    Suite    Madis                  $    $     6/15/20   6/14/   6/15/20                  nt     41,35    $     Perm          2,89    1,26   54    Landlo   dlor
7   F        on       WI   N/A     -    -           19    2024        19   Yes     No     Spec   0.00    -      its           4.50    8.07    %    rd       d           $4 psf
    4530
    Calum
    ent                                                                                                         Appli                                       Paid
    Avenu                                                                                                       ed                                 Paid     By
    e,                                                                                    Tena   $              for           $       $      34.   By       Lan
    Unit     Manit                  $    $     2/1/201   5/31/   6/1/201                  nt     140,2    $     Perm          3,89    757.   90    Landlo   dlor
8   103      owoc     WI   N/A     -    -            9    2024         9   Yes     No     Spec   80.00   -      its           6.67    50      %    rd       d           $4 psf
    3107                                                                                                                                                    Paid
    US                                                                                                          Perm                               Paid     By
    Route                                                                                 Tena                  its           $       $      15.   By       Lan
    42       Marq                   $    $     2/1/201   5/31/   6/1/201                  nt      $       $     Recei         1,58    1,91   38    Landlo   dlor
9   West     uette    MI   N/A     -    -            9    2024         9   Yes     No     Spec   -       -      ved           5.33    0.33    %    rd       d           $4 psf
                                                                                                                                                            Paid
    1640                                                                                                                                           Paid     By
    Apple                                                                                                                     $       $            By       Lan
1   ton      Mena                   $    $     7/1/199   6/30/   7/1/199                          $       $                   2,52    520.   2.7   Landlo   dlor   Ye
0   Road     sha      WI   N/A     -    -            6    2021         6   Yes     Yes    NA     -       -      Yes     Yes   6.34    00     9%    rd       d      s    N/A
    10996
    N                                                                                                                                                       Paid
    Port                                                                                                 $                                         Paid     By
    Washi                                                                                        $       85,0                 $       $            By       Lan
1   ngton    Mequ                   $    $     10/6/20   10/31   10/6/20                         85,00   00.0                 3,12    1,05   0.6   Landlo   dlor   Ye
1   Road     on       WI   N/A     -    -           18   /2023        18   Yes     Yes    NA     0.00    0      Yes     Yes   0.00    3.66   6%    rd       d      s    N/A
    6000
    Mono                                                                                                        Appli                                       Paid
    na                                                                                                          ed                                 Paid     By
    Drive,                                                                                Tena   $              for           $       $            By       Lan
1   Unit     Mono                   $    $     2/8/201   2/7/2   6/8/201                  nt     35,00    $     Perm          2,26    633.   6.8   Landlo   dlor
2   1002     na       WI   N/A     -    -            9     024         9   Yes     No     Spec   0.00    -      its           1.00    08     2%    rd       d           $4 psf

                                                                                 - 67 -
                             Case 19-80064-TLS        Doc 1204 Filed 05/01/19 Entered 05/01/19 15:52:38                                 Desc Main
                                                             Document    Page 234 of 259

                                                                                                                                                               Paid
    1154                                                                                                           Perm                               Paid     By
    West                                                                                     Tena   $              its           $       $      16.   By       Lan
1   owne     Neen                 $    $   3/4/201   6/30/   7/4/201                         nt     60,92    $     Recei         3,55    956.   99    Landlo   dlor
3   Drive    ah       WI   N/A   -    -          9    2024         9   Yes            No     Spec   0.00    -      ved           3.67    95      %    rd       d           $4 psf
                                                                                                                                                               Paid
                                                                                                            $                                         Paid     By
    3020                                                                                            $       25,0                 $       $      25.   By       Lan
1   S 84th   Omah                 $    $   6/19/20   9/18/   9/18/20                                25,00   00.0                 2,50    500.   00    Landlo   dlor   Ye
4   St       a        NE   N/A   -    -         17    2022        17   Yes            Yes    NA     0.00    0      Yes     Yes   0.00    00      %    rd       d      s    $4 psf
                                                                                                                   Appli                                       Paid
    1212                                                                                                           ed                                 Paid     By
    S                                                                                        Tena   $              for           $       $      16.   By       Lan
1   Koelle   Oshko                $    $   1/11/20   1/10/   5/11/20                         nt     103,2    $     Perm          4,01    1,31   04    Landlo   dlor
5   r St     sh       WI   N/A   -    -         19    2024        19   Yes            No     Spec   00.00   -      its           3.33    8.66    %    rd       d           $4 psf
                                                                                                                                                               Paid
    1810                                                                                                                                              Paid     By
    Jacks                                                                                           $                            $       $            By       Lan
1   on       Oshko                $    $   9/14/20   9/30/   8/9/201                                30,00    $                   3,50    991.   2.3   Landlo   dlor
6   Street   sh       WI   N/A   -    -         18    2022         9   Yes            Yes    NA     0.00    -      Yes     Yes   0.00    68     4%    rd       d           $4 psf
    1440
    Capit                                                                                                                                                      Paid
    ol                                                                                                             Perm                               Paid     By
    Drive,                                                                   Tena            Tena   $              its           $       $      16.   By       Lan
1   Suite    Pewa                 $    $   2/15/20   6/14/   6/15/20         nt              nt     81,64    $     Recei         4,59    1,14   41    Landlo   dlor
7   B        ukee     WI   N/A   -    -         19    2024        19   No    Spec     No     Spec   0.00    -      ved           2.25    8.06    %    rd       d           $4 psf
                                                                                                                                                               Paid
    2185                                                                                                           Perm                               Paid     By
    Lincol                                                                                   Tena   $              its           $       $            By       Lan
1   n        Rhinel               $    $   2/1/201   1/31/   6/1/201                         nt     38,92    $     Recei         1,55    408.   3.4   Landlo   dlor
8   Street   ander    WI   N/A   -    -          9    2024         9   Yes            No     Spec   5.00    -      ved           7.00    71     0%    rd       d           $4 psf
                                                                                                                                                               Paid
    1039                                                                                                                                              Paid     By
    E                                                                                                                            $       $            By       Lan
1   Grand    Roths                $    $   2/1/199   1/31/   2/1/199                                 $       $                   1,84    749.   4.3   Landlo   dlor   Ye
9   Ave      child    WI   N/A   -    -          2    2023         2   Yes            Yes    NA     -       -      Yes     Yes   7.83    59     8%    rd       d      s    N/A
                                                                                                                                                               Paid
    2812                                                                                                           Perm                               Paid     By
    W                                                                                        Tena   $              its           $       $      32.   By       Lan
2   41st     Sioux                $    $   1/15/20   1/14/   5/15/20                         nt     75,36    $     Recei         4,18    823.   20    Landlo   dlor
0   Street   Falls    SD   N/A   -    -         19    2026        19   Yes            No     Spec   0.00    -      ved           6.67    11      %    rd       d           $4 psf
    1211-
    1215                                                                                                           Appli                                       Paid
    E                                                                                                              ed                                 Paid     By
    Washi                                                                                    Tena   $              for           $       $      50.   By       Lan
2   ngton    Union    W           $    $   1/15/20   5/14/   5/15/20                         nt     50,00    $     Perm          4,68    1,46   00    Landlo   dlor
1   Ave      Gap      A    N/A   -    -         19    2019        19   Yes            No     Spec   0.00    -      its           7.50    8.74    %    rd       d           $4 psf
    1500                                                                                     Tena   $              Appli         $       $      66.            Paid
2   South    Water                $    $   5/15/20   6/14/   6/15/20                         nt     48,00    $     ed            3,30    1,40   67    Paid     By
2   Churc    town     WI   N/A   -    -         19    2024        19   Yes            No     Spec   0.00    -      for           0.00    0.00    %    By       Lan         $4 psf
                                                                                    - 68 -
                             Case 19-80064-TLS            Doc 1204 Filed 05/01/19 Entered 05/01/19 15:52:38                        Desc Main
                                                                 Document    Page 235 of 259

    h                                                                                                         Perm                               Landlo   dlor
    Street                                                                                                    its                                rd       d
    1166
    W
    Sunse                                                                                                                                                 Paid
    t                                                                                                                                            Paid     By
    Drive,                               LOC                                                     $                          $       $            By       Lan
2   Suite    Wauk          12/31        $127   4/8/201   4/30/   12/10/2                         127,2    $                 4,85    874.   0.7   Landlo   dlor   Ye
3   F-100    esha     WI   /2018   $    ,200         9    2024       018   Yes     Yes    NA     00.00   -    Yes     Yes   8.33    50     6%    rd       d      s    N/A
                                                                                                              Appli                                       Paid
    1745                                                                                                      ed                                 Paid     By
    South                                                                                 Tena   $            for           $       $            By       Lan
2   Main     West                   $    $     2/4/201   6/30/   6/4/201                  nt     92,00    $   Perm          4,79    1,12   2.4   Landlo   dlor
4   St       Bend     WI   N/A     -    -            9    2024         9   Yes     No     Spec   0.00    -    its           1.67    5.08   0%    rd       d           $4 psf
    9000
    South                                                                                                     Appli                                       Paid
    1500                                                                                                      ed                                 Paid     By
    West,    West                       $                                                 Tena   $            for           $              25.   By       Lan
2   Suite    Jorda         3/1/2        5,10   3/1/201   2/28/   6/1/201                  nt     30,00    $   Perm          5,10     $     00    Landlo   dlor
5   E        n        UT     019   $    0.00         9    2026         9   Yes     No     Spec   0.00    -    its           0.00    -       %    rd       d           $4 psf
    2843
    South                                                                                                     Appli                                       Paid
    5600                                                                                                      ed                                 Paid     By
    West,    West                                                                         Tena   $            for           $       $      21.   By       Lan
2   Suite    Valley                 $    $     1/15/20   1/14/   5/1/201                  nt     56,57    $   Perm          3,34    1,14   79    Landlo   dlor
6   170      City     UT   N/A     -    -           19    2026         9   Yes     No     Spec   5.00    -    its           5.83    0.63    %    rd       d           $4 psf




                                                                                 - 69 -
Case 19-80064-TLS   Doc 1204 Filed 05/01/19 Entered 05/01/19 15:52:38   Desc Main
                           Document    Page 236 of 259




                                  Schedule 3.5

                                    Litigation

 (a)

 None.

 (b)




                                      - 70 -
Case 19-80064-TLS        Doc 1204 Filed 05/01/19 Entered 05/01/19 15:52:38                    Desc Main
                                Document    Page 237 of 259


                                             Schedule 3.6

                      Permits; Compliance with Laws; Healthcare Matters

 (b)

 Seller has entered into certain optometry agreements and administrative services arrangements via lease
 agreements with licensed optometrists pursuant to which Seller provides certain services, property, and
 equipment to ease the administrative burden on such optometrists in order to allow them to focus on
 providing optometry services to their patients and Seller’s customers. Seller has entered into these
 agreements in the following six (6) corporate practice of medicine and licensed professional (“CPOM”)
 states: (i) Idaho; (ii) Illinois; (iii) Iowa; (iv) Montana; (v) South Dakota; and (vi) Washington. These
 agreements do not contain state-specific or other safeguards to ensure Seller is in compliance with the
 CPOM and all other Laws, Orders, and requirements of Governmental Bodies applicable to such
 relationships.

 (c)

 In Fiscal 2018, Shopko identified during its routine process review, potential overpayments related
 to plan (the “Plan”) set up for Avesis (the “Payor”). The Plan was set up so that the retail price
 included a dispensing fee. After the potential issue was identified, Shopko sent a letter to the Payor
 which included a check for the calculated overpayment. Other than this adjustment, ShopKo has
 only had recoupments when an incorrect government plan was billed and a different government
 plan needed to be billed.




                                                  - 71 -
Case 19-80064-TLS   Doc 1204 Filed 05/01/19 Entered 05/01/19 15:52:38   Desc Main
                           Document    Page 238 of 259


                                 Schedule 3.7(a)

                               Intellectual Property

 None.




                                       - 72 -
Case 19-80064-TLS      Doc 1204 Filed 05/01/19 Entered 05/01/19 15:52:38                 Desc Main
                              Document    Page 239 of 259


                                         Schedule 3.8(a)

                                           Seller Plans

    1.  Medical plans through Anthem BlueCross BlueShield
    2.  Medical plans through UnitedHealthcare
    3.  Medical plans through Cigna
    4.  Dental plans through Delta Dental
    5.  Vision plans through EyeMed Vision Care
    6.  Health Savings Account administered by WageWorks
    7.  Flexible Spending Account administered by WageWorks
    8.  Life insurance and accidental death and dismemberment insurance through Lincoln
        Financial Group
    9. Short-term disability through Lincoln Financial Group
    10. Long-term disability through Lincoln Financial Group
    11. Insurance plans for critical illness, accident, and hospitalization through through MetLife
    12. COBRA coverage through Anthem BlueCross BlueShield, United Healthcare, Cigna,
        Delta Dental, and EyeMed Vision Care.
    13. Workers’ compensation insurance
    14. Pet insurance through Nationwide
    15. Legal protection through Hyatt Legal
    16. Identity theft protection through InfoArmor
    17. 401(k) retirement savings plan through Vanguard
    18. Paid time off, including holidays, vacation, and sick leave
    19. Additional leave benefits, including bereavement and jury duty
    20. Employee Assistance Program through Lincoln Financial Group
    21. Educational Assistance Program
    22. Business travel accident plan




                                               - 73 -
Case 19-80064-TLS      Doc 1204 Filed 05/01/19 Entered 05/01/19 15:52:38            Desc Main
                              Document    Page 240 of 259


                                        Schedule 6.1

                                Conduct of Business of Sellers

 (b)(i)

 Proposed key employee incentive payments to be distributed among eligible employees based on
 significance of role in achieving milestones and length of employment during wind down of
 ShopKo.




 (b)(iv)

 None.




                                             - 74 -
Case 19-80064-TLS    Doc 1204 Filed 05/01/19 Entered 05/01/19 15:52:38        Desc Main
                            Document    Page 241 of 259


                                    Schedule 6.3(b)

                                  Leased Optometrists

    Contract Counterparty   Address                     City          State Zip
    Brittany Korver         3025 Hamilton Blve          Sioux City    IA      51104
    John Lamers             2100 Caldwell Blvd          Nampa         ID      83651
    Jason Lorenz            500 N Hwy 281               Aberdeen      SD      57401
    Gerrie Lubben           615 S Monroe                Mason City    IA      50401
    Mike Johnson            700 9th Ave SE              Watertown     SD      57201
    Meghan Montreal-
    Steinocker              1601 W 41st St              Sioux City    SD      57105
    Vally Moua              1651 W rose St              Walla Walla   WA      99362
    Curtis Newby            3101 Montana Ave            Helena        MT      59601
    Rebecca Pitt Jackson    220 Reserve St              Missoula      MT      59802
    Tayna Reid              S 1450 Grand Ave            Pullman       WA      99164
                            4501 East Arrowhead
    Tom Rieger              Parkway                     Sioux City    SD      57110
    Robert Rudman           2530 Rudkin Rd              Union Gap     WA      98903
    Michelle Scott          301 Northwest Bypass        Great Falls   MT      59404
    Jasdeep Sidhu           1340 N Wenatchee Ave        Wenatchee     WA      98801
    Greg Sorensen           1845 Haines Ave             Rapid City    SD      57701
    Robert Ulland           9520 N Newport Hwy          Spokane       WA      99218
    Greg Zell               2510 S Reserve St           Missoula      MT      59801
    Allison Zimmer          1340 N Wenatchee Ave        Wenatchee     WA      98801




                                          - 75 -
Case 19-80064-TLS   Doc 1204 Filed 05/01/19 Entered 05/01/19 15:52:38   Desc Main
                           Document    Page 242 of 259


                                  Schedule 6.4

                              Regulatory Approvals

 None.




                                      - 76 -
Case 19-80064-TLS      Doc 1204 Filed 05/01/19 Entered 05/01/19 15:52:38   Desc Main
                              Document    Page 243 of 259

                                     Schedule 6.9

                                   Master Store List



       See attached.




                                         - 77 -
   Case 19-80064-TLS                           Doc 1204 Filed 05/01/19 Entered 05/01/19 15:52:38                                                  Desc Main
                                                      Document    Page 244 of 259

Optical Stores
                                                                                                        Post-Closing
                                                                                                         Liquidated                Acquired Assumed
                                                                                          Pre-Signing       Store     Retained       Store    Post-
                                                                                       Liquidated Store    (Optical Store (Optical (Optical Petition Assumed
Store #                 Address1                     City         State    Zip Code    (Optical Center)    Center)     Center)      Center)  Lease    Lease  Cure Costs
      1   216 S Military Ave                Green Bay          WI              54303         x                          x                                    $      -
      2   301 Bay Park Square               Ashwaubenon        WI              54304                                                Y                        $      -
      3   3415 Calumet Ave                  Manitowoc          WI              54220                                                Y                  Y     $      -
      4   2430 E Mason St                   Green Bay          WI              54302                                                Y                        $      -
      5   230 N Wisconsin St                Depere             WI              54115                                                Y                        $      -
      7   4344 Mormon Coulee Rd             Lacrosee           WI              54601                        x           x                                    $      -
      8   1039 E Grand Ave                  Rothschild         WI              54474                                                Y                  Y     $ 1,847.85
      9   1306 N Central Ave                Marschfiled        WI              54449                                                Y                        $      -
    10    1150 W Washington                 Marquette          MI              49855                                                Y                  Y     $      -
    11    500 S Carpenter Ave               Kingsford          MI              49802                                                Y                        $      -
    12    1100 E Riverview Expy             Wisconsin Rapids   WI              54494                                                Y                        $      -
    14    822 Park Ave                      Beaver Dam         WI         53916-2206                                                Y                        $      -
    15    1000 W Northland Ave              Appleton           WI              54914                                                Y                        $      -
    16    2530 First Avenue N               Escanaba           MI              49829                                                Y                        $      -
    17    4161 2nd St S                     St. Cloud          MN              56301                                                Y                        $      -
    18    1710 S Main St                    West Bend          WI              53095                                                Y                  Y     $      -
    19    701 S Church St                   Watertown          WI         53094-6213                                                Y        Y         Y     $      -
    21    1850 Madison Ave                  Mankato            MN              56001                                                Y                        $      -
    22    1900 N Main St                    Mitchell           SD              57301                        x           x                                    $      -
    23    125 Main St. N.                   Hutchinson         MN         55350-1807                        x           x                                    $      -
    24    963 W. Clairemont Ave             EauClaire          WI              54701                                                Y                  Y     $ 4,590.96
    25    1200 Susan Dr                     Marshall           MN              56258                                                Y                        $      -
    26    2761 Prairie Ave                  Beloit             WI         53511-2246                                                Y                  Y     $      -
    27    4801 Washington Ave               Racine             wi              53406                                                Y                        $      -
    28    800 E Maes St                     Kimberly           WI              54136                                                Y                        $      -
    29    7401 Mineral Point Rd             Madison            WI         53717-1703                                                Y                        $      -
    30    2500 E. US HWY 14                 Janesville         WI         53545-0309                                                Y                        $      -
    31    5300 52nd St                      Kenosha            WI              53144                                                Y                        $      -
    32    2101 W Broadway                   Monona             WI         53713-1638                                                Y        Y         Y     $      -
    33    1640 Appleton Rd.                 Menasha            WI              54952                                                Y                  Y     $ 3,046.34
    35    2820 Highway 63 S                 Rochester          MN         55904-5571         x                          x                                    $      -
    36    3708 Hwy 63 N                     Rochester          MN              55906                                                Y                        $      -
    37    2677 Prairie View                 Chippewa Falls     WI         54729-7506                                                Y                        $      -
    38    2208 N Webb Rd                    Grand Island       NE              68803                                                Y                        $      -
    39    4200 S 27th St bish hts ctr       Lincoln            NE              68502         x                          x                                    $      -
    40    3025 Hamilton Blvd                Sioux City         IA              51104                                                Y                        $      -
    41    1209 18th Ave NW                  Austin             MN         55912-1881                                                Y                        $      -
    42    1300 South Koeller Rd             Oshkosh            WI              54902                                                Y                  Y     $      -
    44    3044 South 84th Street, Suite 1   Omaha              NE              68124                                                Y                  Y     $      -
    45    601 Galvin Rd S                   Bellevue           NE              68005                                                Y                        $      -
    47    100 S 66th St                     Lincoln            NE              68510                                                Y                        $      -
    48    2005 Krenzien St                  Norfolk            NE              68701                                                Y                        $      -
    49    500 N Hwy 281                     Aberdeen           SD              57401                                                Y        Y         Y     $      -
    50    616 W Johnson St                  Fond Du Lac        WI              54935                                                Y                        $      -
    51    1425 Janesville Ave               Fort Atkinson      WI         53538-2705                                                Y                        $      -
    52    615 S Monroe Ave                  Mason City         IA              50401                                                Y                        $      -
    53    510 E Phillip Ave                 North Platte       NE              69101                        x           x                                    $      -
    54    700 9th Ave SE                    Watertown           SD             57201                                                Y                        $      -
    55    1200 Main St                      Stevens Point      WI              54481                                                Y                        $      -
    56    14445 W Center Rd                 Omaha              NE              68144                                                Y                        $      -
    57    405 Cottonwood Dr                 Winona             MN              55987                                                Y                        $      -
    58    1755 N Humiston Ave               Worthington        MN              56187                        x           x                                    $      -
    59    1001 S Hwy 15                     Fairmont           MN              56031                                                Y                        $      -
    60    2610 N Bridge Ave                 Albert Lea         MN              56007                        x           x                                    $      -
    61    501 Highway 10 SE                 St. Cloud          MN         56304-2227                        x           x                                    $      -
    62    301 Northwest Bypass              Great Falls        MT              59404                        x           x                                    $      -
    63    4215 Yellowstone Hwy              Chubbuck           ID              83202                        x           x                                    $      -
    64    2100 Caldwell Blvd                Nampa              ID              83651         x                          x                                    $      -
    65    8105 Fairview Ave                 Boise              ID              83704         x                          x                                    $      -
    66    9520 N Newport Hwy                Spokane            WA              99218                                                Y                        $      -
    67    1649 Pole Line Rd E               Twin Falls         ID              83301                        x           x                                    $      -
    68    800 E 17th St                     Idaho Falls        ID              83404                        x           x                                    $      -
    69    217 W Ironwood Dr                 Coeur D' Alene     ID              83814                                                Y                        $      -
    70    East 13414 Sprague Ave            Spokane            WA              99216                        x           x                                    $      -
    72    2120 Thain Grade                  Lewiston           ID              83501                                                Y                        $      -
    73    2530 Rudkin Rd                    Union Gap          WA              98903                                                Y                        $      -
    75    2510 S Reserve St                 Missoula           MT              59801                                                Y                        $      -
Case 19-80064-TLS                        Doc 1204 Filed 05/01/19 Entered 05/01/19 15:52:38   Desc Main
                                                Document    Page 245 of 259

 76   1601 W 41st St                  Sioux Falls    ID        57105                Y          Y   $      -
 78   1845 Haines Ave                 Rapid City     SD        57701       x   x                   $      -
 79   200 S 18th Ave                  Wausua         WI        54401                Y              $      -
 80   2201 Zeier Rd                   Madison        WI   53704-7415                Y    Y     Y   $      -
 81   5801 Summit View Ave            Yakima         WA        98908   x       x                   $      -
 82   5959 S State St                 Murray         UT        84107   x       x                   $      -
 83   2165 E 9400 S                   Sandy          UT        84093   x       x                   $      -
 84   1553 W 9000 S                   West Jordan    UT        84088                Y    Y     Y   $      -
 85   5800 S Redwood Rd               Taylorsville   UT        84123   x       x                   $      -
 87   1018 Washington Blvd            Ognden         UT        84404   x       x                   $      -
 88   1150 N Main                     Layton         UT        84041                Y              $      -
 89   1651 W Rose St                  Walla Walla    WA        99362       x   x                   $      -
 90   1771 Wisconsin Ave              Grafton        WI        53024   x       x                   $      -
 91   1341 N Main St                  Logan          UT        84341       x   x                   $      -
 92   867 N Columbia Cntr Blvd        Kennewick      WA        99336       x   x                   $      -
 93   60 NE Bend River Mall Drive     Bend           OR        97701   x       x                   $      -
 95   2655 S Broadway Ave             Boise          ID        83706   x       x                   $      -
 97   4850 W 3500 S                   West Valley    UT        84120                Y          Y   $      -
 98   2815 Chad Dr                    Eugene         OR        97408       x   x                   $      -
 99   9366 State Hwy 16               Onalaska       WI        54650                Y              $      -
100   699 Green Bay Rd                Neenah         WI        54956                Y          Y   $      -
101   4501 East Arrowhead Parkway     Sioux Falls    SD        57110   x       x                   $      -
102   2741 Roosevelt Rd               Marinette      WI        54143                Y              $      -
104   747 S Main St                   Brigham City   UT        84302   x       x                   $      -
105   125 S State St                  Orem           UT        84058   x       x                   $      -
106   905 S 24th W                    Billings       MT        59102                Y              $      -
108   955 N Main St                   Spanish Fork   UT        84660   x       x                   $      -
109   4060 Riverdale Rd               Riverdale      UT        84405       x   x                   $      -
111   1230 Lancaster Dr SE            Salem          OR        97317       x   x                   $      -
112   3101 Montana Ave                Helena         MT        59601       x   x                   $      -
113   5500 Martin Way                 Lacey          WA        98516   x       x                   $      -
114   801 W Central Entrance          Duluth         MN        55811       x   x                   $      -
116   518 S Taylor Dr                 Sheboygan      WI        53081                Y              $      -
119   1350 N Galena Ave               Dixon          IL        61021                Y              $      -
120   405 W 8th St                    Monroe         WI        53566                Y              $      -
122   1340 N Wenatchee Ave            Wenatchee      WA        98801                Y              $      -
123   900 W Memorial Dr               Houghton       MI        49931       x   x                   $      -
125   555 W South St                  Freeport       IL        61032                Y              $      -
127   1450 E Geneva St                Delevan        WI        53115                Y              $      -
128   1370 Hwy 2 E                    Kalispell      MT        59901                Y              $      -
129   4515 S. Regal St                Spokane        WA        99223   x       x                   $      -
130   1777 Paulson Rd                 River Falls    WI        54022                Y              $      -
132   320 S. Access Rd                Rice Lake      WI        54868                Y              $      -
133   1400 Big Thunder Blvd           Belivedere     IL        61008                Y              $      -
134   South 1450 Grand Ave.           Pullman        WA        99163   x       x                   $      -
139   3200 Broadway                   Quincy         IL        62301       x   x                   $      -
140   1964 West Morton Avenue         Jacksonville   IL        62650                Y              $      -
141   313 N. Roosevelt Avenue         Burlington     IA        52601   x       x                   $      -
142   4810 Avenue O                   Ft. Madison    IA        52627   x       x                   $      -
145   1190 North 6th Street Road      Monmouth       IL        61462       x   x                   $      -
164   255 John F. Kennedy Road        Dubuque        IA        52002                Y              $      -
170   2200 Lincoln Street             Rhinelander    WI        54501                Y          Y   $      -
171   1800 Plover Road                Plover         WI        54467                Y              $      -
172   3400 N 27th Street              Lincoln        NE        68521   x       x                   $      -
175   6845 S 27th Street              Lincoln        NE        68512                Y          Y   $      -
177   2320 Lineville Road             Green Bay      WI        54313                Y              $      -
178   N 66 W 25201 CTH V V            Sussex         WA        53089                Y          Y   $      -
179   5630 St. Croix Trail            North Branch   MN        55056       x   x                   $      -
216   10996 N Port Washington Rd      Meqoun         WI   53092-5031                Y          Y   $ 3,780.82
217   1166 W. Sunset Dr. Suite F100   Waukesha       WI        53189                Y          Y   $ 123.76
218   1810 Jackson Street             Oshkosh        WI        54901                Y          Y   $ 141.55
219   1490 Oneida St.                 Menasha        WI                                        Y   $      -
502   2585 Lineville Road             Howard         WA        54313       x   x                   $      -
504   W3208 Van Roy Road              Appleton       WI        54915   x       x                   $      -
505   2101 E. Evergreen Dr            Appleton       WI        54913   x       x                   $      -
602   126 Charles Street              Oconto         WI        54153       x   x                   $      -
607   1010 South Mainline Dr.         Seymour        WI        54165   x       x                   $      -
608   1010 W. Ryan St.                Brillion       WI        54110       x   x                   $      -
609   1120 State Road 67              Kiel           WI        53042       x   x                   $      -
617   N2585 Plaza RD PO Box 1409      Wautoma        WI        54982       x   x                   $      -
662   211 S 23rd St                   Plattsmouth    NE        68048   x       x                   $      -
788   200 Commerce Drive              Columbus       WI   53925-9567       x   x                   $      -
789   825 W. Fulton St                Waupaca        WI        54981       x   x                   $      -
Case 19-80064-TLS   Doc 1204 Filed 05/01/19 Entered 05/01/19 15:52:38   Desc Main
                           Document    Page 246 of 259


                                 Schedule 7.2(d)

                               Conditions Precedent

    

                                      .

    




                                       - 78 -
Case 19-80064-TLS      Doc 1204 Filed 05/01/19 Entered 05/01/19 15:52:38              Desc Main
                              Document    Page 247 of 259


                                       Schedule 11.1(h)

                                Assumed Post-Petition Leases



 1.      Lease between ShopKo and Lamont Strip Mall III, LLC., dated as of January 30, 2019,
 for the property located at 3307 7th Avenue SE, ABERDEEN, SD
 2.      Lease between ShopKo and Capitol Britton Station, LLC., dated as of January 16, 2019,
 for the property located at 3868 East Washington Ave Suite F, MADISON, WI
 3.      Lease between ShopKo and Water Tower Enterprises, LLC., dated as of February 8,
 2019, for the property located at 6000 Monona Drive Unit 1002, MONONA, WI
 4.      Lease between ShopKo and Capitol Watertown, LLC, dated as of January 25, 2019, for
 the property located at 1500 South Church Street, WATERTOWN, WI
 5.      Lease between ShopKo and Deseret 9000 S., L.C., dated as of January 31, 2019, for the
 property located at 9000 South 1500 West Suite E, WEST JORDAN, UT




                                              - 79 -
Case 19-80064-TLS   Doc 1204 Filed 05/01/19 Entered 05/01/19 15:52:38   Desc Main
                           Document    Page 248 of 259


                                 Schedule 11.1(ll)

                             Permitted Encumbrances

 None.




                                       - 80 -
Case 19-80064-TLS       Doc 1204 Filed 05/01/19 Entered 05/01/19 15:52:38 Desc Main
                               Document    Page 249 of 259
                                                                   Execution Version



                                    LIMITED GUARANTEE


         This Limited Guarantee, dated as of April 29, 2019 (this “Limited Guarantee”), by
 Monarch Capital Partners IV LP, a Delaware limited partnership, Monarch Capital Partners IV
 Offshore LP, a Cayman Islands limited partnership, Monarch Capital Partners IV-A LP, a
 Delaware limited partnership and MCP Holdings Ltd, a Cayman Islands exempted company
 (each, a “Guarantor” and, collectively, the “Guarantors”), in favor of Specialty Retail Shops
 Holding Corp., a Delaware corporation (the “Guaranteed Party”). This Limited Guarantee is
 entered into in connection with that certain Asset Purchase Agreement, dated the date hereof (the
 “Purchase Agreement”) by and among Shoptikal LLC, a Delaware limited liability company
 (“Purchaser”), the Guaranteed Party and the other Sellers party thereto. Capitalized terms used
 herein but not defined shall have the respective meanings ascribed thereto in the Purchase
 Agreement.

          1.      GUARANTEE. To induce the Guaranteed Party to enter into the Asset Purchase
 Agreement, each Guarantor hereby absolutely, unconditionally and irrevocably guarantees (as
 primary obligor and not merely as a surety) to the Guaranteed Party, on a several and joint basis
 and on the terms and conditions set forth herein, the due and punctual payment of Purchaser’s
 payment obligation of the Closing Date Payment pursuant to Section 2.1(b) of the Purchase
 Agreement (the “Obligation”) to the extent that such Obligation comes due under the terms of
 the Purchase Agreement. The maximum aggregate liability of the Guarantors in respect of the
 Obligation shall not exceed $8,075,000 (the “Cap”), and the Guaranteed Party hereby agrees that
 in no event shall this Limited Guarantee be enforced against a Guarantor for any amount in
 excess of the Cap in respect of the Obligation and that this Limited Guarantee may not be
 enforced without giving effect to the Cap. It is acknowledged and agreed that this Limited
 Guarantee will expire and will have no further force or effect in accordance with the terms of
 Section 9 of this Limited Guarantee. Notwithstanding anything to the contrary contained in this
 Limited Guarantee, the Guaranteed Party hereby agrees that to the extent Purchaser is relieved of
 all or any portion of the Obligation by satisfaction thereof (whether by Purchaser or any
 Guarantor) or pursuant to any agreement with the Guaranteed Party, the Guarantors shall be
 similarly relieved, to such extent, of their obligations under this Limited Guarantee. The
 Guaranteed Party, on behalf of itself and the other Sellers, hereby agrees that (a) the Guarantors
 shall in no event collectively be required to pay an amount in aggregate that is more than the Cap
 or make any payment (other than payment of the Obligation) pursuant to this Limited Guarantee,
 (b) that no Guarantor or Non-Recourse Party (as hereinafter defined) shall have any obligation or
 liability to any Person relating to, arising out of or in connection with, this Limited Guarantee
 (other than for the Obligation), (c) that no Guarantor or Non-Recourse Party is assuming any
 other obligations or liabilities of any other Person, whether under the Purchase Agreement or
 otherwise (including any liability or obligation of Purchaser in respect of the Assumed
 Liabilities), other than the Obligation, and (d) that this Limited Guarantee may not be enforced
 against the Guarantors without giving effect to these limitations and the conditions set forth in
 Section 2 of this Limited Guarantee (with it being understood and agreed that such limitations
 are an integral part of each Guarantor executing and delivering this Limited Guarantee and no
 Guarantor would have delivered this Limited Guarantee if such limitations were not given full
 force and effect).
Case 19-80064-TLS       Doc 1204 Filed 05/01/19 Entered 05/01/19 15:52:38                 Desc Main
                               Document    Page 250 of 259


         2.     CONDITIONS. The obligation of each Guarantor to pay the Guaranteed Party
 the Obligation is subject to the following conditions: (a) subject to Section 7.4 of the Purchase
 Agreement, the satisfaction (or waiver by Purchaser) of all conditions precedent set forth in
 Sections 7.1 and 7.2 of the Purchase Agreement to Purchaser’s obligations to consummate the
 Closing (other than those conditions that are by their terms to be satisfied at the Closing, but
 subject to such conditions being capable of being satisfied); and (b) the substantially
 simultaneous consummation of the Closing in accordance with the terms of the Purchase
 Agreement.

         3.      NATURE OF GUARANTEE. The Guaranteed Party shall not be obligated to file
 any claim relating to the Obligation in the event that Purchaser becomes subject to a bankruptcy,
 reorganization or similar proceeding, and the failure of the Guaranteed Party to so file shall not
 affect the Guarantors’ obligations hereunder. In the event that any payment to the Guaranteed
 Party in respect of the Obligation is rescinded or must otherwise be returned for any reason
 whatsoever, each Guarantor shall remain liable hereunder with respect to the Obligation (subject
 to the Cap) as if such payment had not been made. This is an unconditional guarantee of
 payment and not of collection. Each Guarantor reserves the right to assert defenses which
 Purchaser may have to payment of the Obligation that arise under the terms of the Purchase
 Agreement. For the avoidance of doubt, no amendment to the Purchase Agreement shall impose
 any additional or enhanced liability against any Guarantor beyond the terms of this Limited
 Guarantee without the express written consent of such Guarantor, and all references to the
 Purchase Agreement shall be deemed references to the Purchase Agreement as it is in force on
 the date hereof, without giving effect to any future amendments. In furtherance of the foregoing,
 each Guarantor acknowledges that its liability hereunder shall extend to the full amount of the
 Obligation (subject to the Cap), and that the Guaranteed Party may, in its sole discretion, bring
 and prosecute a separate action or actions against each Guarantor to enforce this Limited
 Guarantee.

         4.      CHANGES IN OBLIGATIONS, CERTAIN WAIVERS. Each Guarantor agrees
 that the Guaranteed Party may at any time and from time to time, without notice to or further
 consent of such Guarantor, extend the time of payment of the Obligation, and may also make any
 agreement with Purchaser or any Person liable with respect to the Obligation for the extension,
 renewal, payment, compromise, discharge or release thereof, in whole or in part, without in any
 way impairing or affecting such Guarantor’s obligations under this Limited Guarantee. Each
 Guarantor agrees that the obligations of such Guarantor hereunder shall not be released or
 discharged, in whole or in part, or otherwise affected by, and each Guarantor hereby expressly
 waives to the fullest extent permitted by applicable Law any defense now or in the future arising
 by reason of, any of the following: (a) the failure of the Guaranteed Party to assert any claim or
 demand or to enforce any right or remedy against Purchaser or any other Person liable with
 respect to the Obligation; (b) any change in the time, place or manner of payment of the
 Obligation or any rescission, waiver, compromise, consolidation or other amendment or
 modification of any of the terms or provisions of the Purchase Agreement made in accordance
 with the terms thereof or any other agreement evidencing, securing or otherwise executed in
 connection with the Obligation (so long as such changes do not have the effect of increasing the
 Cap); (c) any change in the corporate existence, structure or ownership of Purchaser or any other
 Person liable with respect to the Obligation; (d) any insolvency, bankruptcy, reorganization or
 other similar proceeding affecting Purchaser or any other Person liable with respect to the


                                                  2
Case 19-80064-TLS        Doc 1204 Filed 05/01/19 Entered 05/01/19 15:52:38                 Desc Main
                                Document    Page 251 of 259


 Obligation; (e) the existence of any right of set-off which such Guarantor may have at any time
 against Purchaser or the Guaranteed Party, whether in connection with the Obligation or
 otherwise; or (f) the adequacy of any other means the Guaranteed Party may have of obtaining
 payment of the Obligation. To the fullest extent permitted by law, each Guarantor hereby
 expressly waives any and all rights or defenses arising by reason of any law which would
 otherwise require any election of remedies by the Guaranteed Party. Each Guarantor waives
 promptness, diligence, notice of the acceptance of this Limited Guarantee of the Obligation,
 presentment, demand for payment, notice of non-performance, default, dishonor and protest,
 notice of the incurrence of the Obligation and all other notices of any kind, all defenses which
 may be available by virtue of any valuation, stay, moratorium law or other similar law now or
 hereafter in effect, any right to require the marshalling of assets of Purchaser or any other Person
 liable with respect to the Obligation, and all suretyship defenses generally (other than fraud and
 willful misconduct by the Guaranteed Party or any of its Affiliates, any defenses to the payment
 of the Obligation that are available to Purchaser under the Purchase Agreement or breach by the
 Guaranteed Party of this Limited Guarantee, each of which are retained by such Guarantor).
 Each Guarantor acknowledges that it will receive substantial direct and indirect benefits from the
 transactions contemplated by the Purchase Agreement and that the waivers set forth in this
 Limited Guarantee are knowingly made in contemplation of such benefits.

          Each Guarantor hereby unconditionally and irrevocably waives, and agrees not to
 exercise, any rights that it may now have or hereafter acquire against Purchaser or any other
 Person liable with respect to the Obligation that arise from the existence, payment, performance,
 or enforcement of such Guarantor’s obligation under or in respect of this Limited Guarantee or
 any other agreement in connection therewith, including, without limitation, any right of
 subrogation, reimbursement, exoneration, contribution or indemnification and any right to
 participate in any claim or remedy of the Guaranteed Party against Purchaser or such other
 Person, whether or not such claim, remedy or right arises at law or equity or under contract,
 statute or common law, including, without limitation, the right to take or receive from Purchaser
 or such other Person, directly or indirectly, in cash or other property or by set-off or in any other
 manner, payment or security on account of such claim, remedy or right, unless and until the
 Obligation and all other amounts payable under this Limited Guarantee shall have been paid in
 full in cash. If any amount shall be paid to a Guarantor in violation of the immediately preceding
 sentence at any time prior to the payment in full in cash of the Obligation and all other amounts
 payable under this Limited Guarantee, such amount shall be received and held in trust for the
 benefit of the Guaranteed Party, shall be segregated from other property and funds of such
 Guarantor and shall forthwith be paid or delivered to the Guaranteed Party in the same form as
 so received (with any necessary endorsement or assignment) to be credited and applied to the
 Obligation and all other amounts payable under this Limited Guarantee, in accordance with the
 terms of the Purchase Agreement, whether matured or unmatured, or to be held as collateral for
 the Obligation or other amounts payable under this Limited Guarantee thereafter arising.

         5.      NO WAIVER; CUMULATIVE RIGHTS. No failure on the part of the
 Guaranteed Party to exercise, and no delay in exercising, any right, remedy or power hereunder
 shall operate as a waiver thereof, nor shall any single or partial exercise by the Guaranteed Party
 of any right, remedy or power hereunder or under the Purchase Agreement or otherwise preclude
 any other or future exercise of any right, remedy or power hereunder. Each and every right,
 remedy and power hereby granted to the Guaranteed Party shall be cumulative and not exclusive


                                                  3
Case 19-80064-TLS        Doc 1204 Filed 05/01/19 Entered 05/01/19 15:52:38                 Desc Main
                                Document    Page 252 of 259


 of any other, and may be exercised by the Guaranteed Party at any time or from time to time.
 The Guaranteed Party shall not have any obligation to proceed at any time or in any manner
 against, or exhaust any or all of the Guaranteed Party’s rights against Purchaser or any other
 Person prior to proceeding against any Guarantor hereunder; provided however that if the
 Guaranteed Party proceeds against any Guarantor it shall join Purchaser in any such action.

       6.       REPRESENTATIONS AND WARRANTIES. Each Guarantor hereby represents
 and warrants that:

               (a)     the execution, delivery and performance of this Limited Guarantee have
 been duly authorized by all necessary action and do not contravene any provision of such
 Guarantor’s charter, partnership agreement, operating agreement or similar organizational
 documents or any law, regulation, rule, decree, order, judgment or contractual restriction binding
 on such Guarantor or its assets;

                 (b)    all consents, approvals, authorizations, permits of, filings with and
 notifications to, any Governmental Body necessary for the due execution, delivery and
 performance of this Limited Guarantee by such Guarantor have been obtained or made and all
 conditions thereof have been duly complied with, and no other action by, and no notice to or
 filing with, any Governmental Body or regulatory body is required in connection with the
 execution, delivery or performance of this Limited Guarantee;

                 (c)    this Limited Guarantee constitutes a legal, valid and binding obligation of
 such Guarantor enforceable against such Guarantor in accordance with its terms, subject to (i)
 the effects of bankruptcy, insolvency, fraudulent conveyance, reorganization, moratorium or
 other similar laws affecting creditors’ rights generally, and (ii) general equitable principles
 (whether considered in a proceeding in equity or at law);

                 (d)    it, together with the other Guarantors, are the only holders of equity
 interests of Purchaser; and

                (e)     such Guarantor has the financial capacity to pay and perform its
 obligations under this Limited Guarantee, and all funds necessary for such Guarantor to
 discharge the Obligation (subject to the Cap) under this Limited Guarantee shall be available to
 such Guarantor for so long as this Limited Guarantee shall remain in effect in accordance with
 Section 9 hereof.

          7.      NO ASSIGNMENT. No Guarantor nor the Guaranteed Party may assign its
 rights, interests or obligations hereunder to any other Person (except by operation of law)
 without the prior written consent of the Guaranteed Party (in the case of an assignment by a
 Guarantor) or the Guarantors (in the case of an assignment by the Guaranteed Party); provided,
 that (a) a Guarantor may assign all or a portion of its obligations hereunder to an Affiliate of such
 Guarantor or to an entity managed or advised by an Affiliate of such Guarantor; provided,
 further, that at the time of such assignment, the assignee (i) has immediately available funds or
 uncalled capital commitments to such Person, (ii) makes to the Guaranteed Party the
 representations and warranties set forth in Section 6 above and (iii) certifies to the Guaranteed
 Party that it is capable of performing all of its obligations hereunder. No permitted assignment



                                                  4
Case 19-80064-TLS        Doc 1204 Filed 05/01/19 Entered 05/01/19 15:52:38                 Desc Main
                                Document    Page 253 of 259


 shall relieve such Guarantor of any liability or obligation hereunder except to the extent actually
 performed or satisfied by the assignee and (b) any attempted assignment in violation of this
 Section 7 shall be null and void and of no force or effect.

          8.     NOTICES. All notices and other communications hereunder shall be in writing
 and shall be deemed duly given (a) on the date of delivery if delivered personally, or if by
 facsimile or e-mail, upon written confirmation of receipt by facsimile, e-mail or otherwise, (b) on
 the first Business Day following the date of dispatch if delivered utilizing a next-day service by a
 recognized next-day courier or (c) on the earlier of confirmed receipt or the fifth Business Day
 following the date of mailing if delivered by registered or certified mail, return receipt requested,
 postage prepaid. All notices hereunder shall be delivered to the addresses set forth below, or
 pursuant to such other instructions as may be designated in writing by the party to receive such
 notice:

                (i)     if to the Guaranteed Party, to it at:

                        Specialty Retail Shops Holding Corp.
                        700 Pilgrim Way
                        Green Bay, Wisconsin 54304
                        Attention:     Russell Steinhorst, CEO
                                       Susan Buckna, General Counsel
                        Facsimile:     (920) 429-7401
                        Email:         russ.steinhorst@shopko.com
                                       susan.buckna@shopko.com

                        with a copy (which shall not constitute notice) to:

                        Willkie Farr & Gallagher LLP
                        787 Seventh Avenue
                        New York, New York 10019
                        Attention:    Brian Lennon
                                      Claire E. James
                        Facsimile:    (212) 728-9767
                        Email:        BLennon@willkie.com
                                      CEJames@willkie.com

                (ii)    if to a Guarantor, to:

                        c/o Monarch Alternative Capital LP
                        535 Madison Avenue
                        New York, NY 10022
                        Attention: General Counsel
                        Facsimile: (212) 554-1701
                        E-mail: Michael.kelly@monarchlp.com

                        with a copy (which shall not constitute notice) to:



                                                   5
Case 19-80064-TLS        Doc 1204 Filed 05/01/19 Entered 05/01/19 15:52:38                  Desc Main
                                Document    Page 254 of 259


                        Gibson, Dunn & Crutcher LLP
                        333 South Grand Avenue
                        Los Angeles, CA 90071
                        Attention:    Jeff Krause
                                      Benyamin Ross
                        Facsimile:    (213) 220-6258
                        Email:        JKrause@gibsondunn.com
                                      BRoss@gibsondunn.com

          9.     CONTINUING GUARANTEE. Unless terminated pursuant to this Section 9, this
 Limited Guarantee shall remain in full force and effect and shall be binding on each Guarantor,
 its successors and assigns until the Obligation is satisfied in full. Notwithstanding the foregoing,
 this Limited Guarantee shall terminate (other than this Section 9 and Sections 10 through 16) and
 the Guarantors shall have no further obligations under this Limited Guarantee as of the earliest of
 (a) the receipt by the Guaranteed Party of the Obligation, or (b) the termination of the Purchase
 Agreement in accordance with its terms.

        10.     LIMITED RECOURSE.

                 (a)     The Guaranteed Party acknowledges that the sole assets of Purchaser are
 cash in a de minimis amount, the Deposit, and its rights under the Purchase Agreement, and that
 no additional funds are expected to be contributed to Purchaser unless and until the Closing
 occurs. Notwithstanding anything that may be expressed or implied in this Limited Guarantee,
 the Purchase Agreement or any document or instrument delivered contemporaneously herewith
 or therewith, and notwithstanding the fact that a Guarantor may be a partnership or limited
 liability company, the Guaranteed Party, by its acceptance of the benefits hereof, covenants,
 agrees and acknowledges that (i) no Person other than a Guarantor shall have any obligation
 (whether of an equitable, contractual, tort, statutory or other nature) hereunder, (ii) it shall have
 no rights of recovery against, and no recourse hereunder or under any documents or instruments
 delivered in connection herewith shall be had against, any former, current or future
 equityholders, controlling persons, directors, officers, employees, agents, general or limited
 partners, managers, management companies, members, stockholders, Affiliates or assignees of
 any Guarantor or Purchaser or any former, current or future equity holders, controlling persons,
 directors, officers, employees, agents, general or limited partners, managers, management
 companies, members, stockholders, Affiliates or assignees of any of the foregoing, or any
 former, current or future heirs, executors, administrators, trustees, successors or assigns of any of
 the foregoing (all of the foregoing collectively, but not including the Guarantors or Purchaser,
 the “Non-Recourse Parties”), or, other than in respect of the Retained Claims (as hereinafter
 defined), against a Guarantor or Purchaser, whether by or through attempted piercing of the
 corporate, partnership or limited liability company veil, by or through a claim by or on behalf of
 Purchaser against a Guarantor or any Non-Recourse Party, by the enforcement of any assessment
 or by any legal or equitable proceeding, or by virtue of any statute, regulation or other applicable
 law or otherwise and (iii) no personal liability whatsoever shall attach to, be imposed on or
 otherwise be incurred by any Non-Recourse Party as such for any obligations of a Guarantor
 under this Limited Guarantee or any documents or instruments delivered in connection herewith
 or in respect of any oral representations made or alleged to have been made in connection
 herewith or therewith or for any claim (whether at law or equity or in tort, contract or otherwise)


                                                   6
Case 19-80064-TLS        Doc 1204 Filed 05/01/19 Entered 05/01/19 15:52:38                    Desc Main
                                Document    Page 255 of 259


 based on, in respect of, or by reason of such obligations or their creation. The Guaranteed
 Party’s rights under the Retained Claims shall be the sole and exclusive remedy of the
 Guaranteed Party and its Affiliates, Advisors and stockholders against Purchaser or any
 Guarantor or Non-Recourse Party in respect of any liabilities or obligations arising under, or in
 connection with, this Limited Guarantee, the Purchase Agreement, or the transactions
 contemplated hereby or thereby, including by piercing of the corporate veil or by a claim by or
 on behalf of Purchaser. For purposes of this Limited Guarantee, “Retained Claims” shall mean
 (A) claims against a Guarantor pursuant to, in accordance with and subject to the terms and
 conditions of this Limited Guarantee and (B) claims against Purchaser pursuant to, in accordance
 with and subject to the terms and conditions of the Purchase Agreement.

                  (b)     The Guaranteed Party hereby covenants and agrees that it shall not
 institute, directly or indirectly, and it shall cause its Affiliates and Advisors not to institute, any
 proceeding or bring any other claim arising under, or in connection with, this Limited Guarantee,
 the Purchase Agreement, or the transactions contemplated hereby or thereby, against any Non-
 Recourse Party or, other than Retained Claims, against any Guarantor or Purchaser.

                 (c)    The Guaranteed Party acknowledges that the Guarantors are agreeing to
 enter into this Limited Guarantee in reliance on the provisions set forth in this Section 10.

        11.     GOVERNING LAW; WAIVER OF JURY TRIAL.

                 (a)     Except to the extent the mandatory provisions of the Bankruptcy Code
 apply, this Limited Guarantee, and any Action that may be based upon, arise out of or relate to
 this Limited Guarantee or the negotiation, execution or performance of this Limited Guarantee or
 the transactions contemplated hereby will be governed by and construed in accordance with the
 internal Laws of the State of New York applicable to agreements executed and performed
 entirely within such State without regards to conflicts of law principles of the State of New York
 or any other jurisdiction that would cause the Laws of any jurisdiction other than the State of
 New York to apply.

            (b)   EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY
 CONTROVERSY THAT MAY ARISE UNDER THIS LIMITED GUARANTEE, THE
 DOCUMENTS AND AGREEMENTS CONTEMPLATED HEREBY AND THE
 TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY IS LIKELY TO INVOLVE
 COMPLICATED AND DIFFICULT ISSUES AND THEREFORE HEREBY WAIVES, TO
 THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY
 HAVE TO A TRIAL BY JURY IN ANY ACTION BASED ON, ARISING OUT OF OR
 RELATED TO THIS LIMITED GUARANTEE, ANY DOCUMENT OR AGREEMENT
 CONTEMPLATED HEREBY OR THE TRANSACTIONS CONTEMPLATED HEREBY AND
 THEREBY. EACH OF THE PARTIES AGREES AND CONSENTS THAT ANY SUCH
 ACTION WILL BE DECIDED BY COURT TRIAL WITHOUT A JURY AND THAT THE
 PARTIES TO THIS LIMITED GUARANTEE MAY FILE AN ORIGINAL COUNTERPART
 OF A COPY OF THIS LIMITED GUARANTEE WITH ANY COURT AS WRITTEN
 EVIDENCE OF THE CONSENT OF THE PARTIES TO THE IRREVOCABLE WAIVER OF
 THEIR RIGHT TO TRIAL BY JURY. EACH PARTY (I) CERTIFIES THAT NO ADVISOR
 OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT


                                                    7
Case 19-80064-TLS        Doc 1204 Filed 05/01/19 Entered 05/01/19 15:52:38                  Desc Main
                                Document    Page 256 of 259


 SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO
 ENFORCE THE FOREGOING WAIVER AND (II) ACKNOWLEDGES THAT IT AND THE
 OTHER PARTIES HAVE BEEN INDUCED TO ENTER INTO THIS LIMITED
 GUARANTEE BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
 CERTIFICATIONS IN THIS SECTION.

         12.      JURISDICTION AND EXCLUSIVE VENUE. Each of the parties irrevocably
 agrees that any Action that may be based upon, arising out of or related to this Limited
 Guarantee or the negotiation, execution or performance of this Limited Guarantee and the
 transactions contemplated hereby brought by any other party or its successors or assigns will be
 brought and determined only in (a) the Bankruptcy Court and any federal court to which an
 appeal from the Bankruptcy Court may be validly taken or (b) in the event the Bankruptcy Case
 is closed, or if the Bankruptcy Court is unwilling or unable to hear such Action, in the District
 Court for the Southern District of New York and any state court sitting in the State of New York
 to which an appeal from the District Court for the Southern District of New York may be validly
 taken (or, if the District Court for the Southern District of New York declines to accept
 jurisdiction over a particular matter, any state or federal court within the state of New York) ((a)
 and (b), the “Chosen Courts”), and each of the parties hereby irrevocably submits to the
 exclusive jurisdiction of the Chosen Courts for itself and with respect to its property, generally
 and unconditionally, with regard to any such Action arising out of or relating to this Limited
 Guarantee and the transactions contemplated hereby. Each of the parties agrees not to
 commence any Action relating thereto except in the Chosen Courts, other than Actions in any
 court of competent jurisdiction to enforce any judgment, decree or award rendered by any
 Chosen Court, and no party will file a motion to dismiss any Action filed in a Chosen Court on
 any jurisdictional or venue-related grounds, including the doctrine of forum non-conveniens.
 The parties irrevocably agree that venue would be proper in any of the Chosen Courts, and
 hereby irrevocably waive any objection that any such court is an improper or inconvenient forum
 for the resolution of such Action. Each of the Parties further irrevocably and unconditionally
 consents to service of process in the manner provided for notices in Section 8. Nothing in this
 Limited Guarantee will affect the right of any party to this agreement to serve process in any
 other manner permitted by Law.

         13.     NO THIRD PARTY BENEFICIARIES. Nothing set forth in this Limited
 Guarantee shall confer or give or shall be construed to confer or give to any Person (including
 any Person acting in a representative capacity) other than the Guaranteed Party any rights or
 remedies against any Person including any Guarantor, except as expressly set forth herein;
 provided that each Non-Recourse Party is an intended third-party beneficiary of, and shall be
 entitled to enforce, those provisions set forth herein that are expressly for the benefit of any Non-
 Recourse Party, and all such provisions shall indefinitely survive any termination of this letter
 agreement.

        14.     COUNTERPARTS. This Limited Guarantee may be executed in counterparts, all
 of which shall be considered one and the same instrument and shall become effective when one
 or more counterparts have been signed by each of the parties and delivered to the other party.

         15.   NO PRESUMPTION AGAINST DRAFTING PARTY. Each of the parties
 hereto acknowledges that it has been represented by counsel in connection with this Limited


                                                   8
Case 19-80064-TLS       Doc 1204 Filed 05/01/19 Entered 05/01/19 15:52:38                 Desc Main
                               Document    Page 257 of 259


 Guarantee and the transactions contemplated by this Limited Guarantee. Accordingly, any rule
 of law or any legal decision that would require interpretation of any claimed ambiguities in this
 Limited Guarantee against the drafting party has no application and is expressly waived.

                       The remainder of this page is intentionally left blank.




                                                 9
Case 19-80064-TLS   Doc 1204 Filed 05/01/19 Entered 05/01/19 15:52:38   Desc Main
                           Document    Page 258 of 259
Case 19-80064-TLS   Doc 1204 Filed 05/01/19 Entered 05/01/19 15:52:38   Desc Main
                           Document    Page 259 of 259
